FINAL ENVIRONMENTAL AND SOCIAL
IMPACT ASSESSMENT (ESIA)
REPORT

FOR

THE PROPOSED CONSTRUCTION OF
125 MWp UTILITY SCALE PV-BASED
SOLAR POWER PLANT IN KANKIYA

LOCAL GOVERNMENT AREA,
KATSINA STATE, NIGERIA

BY

NOVA SOLAR 5 FARMS LIMITED

SUBMITTED TO
THE FEDERAL MINISTRY OF ENVIRONMENT

DECEMBER, 2015

nova 4
Power,

WA
nova

Power,"

nova 4
Power,

WA
nova

Power,"

NSF SOLAR POWER PLANT ESIA — FINAL REPORT

NSF SOLAR POWER PLANT ESIA — FINAL REPORT

NSF SOLAR POWER PLANT ESIA — FINAL REPORT

NSF SOLAR POWER PLANT ESIA — FINAL REPORT
FINAL ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) REPORT
FOR
THE PROPOSED CONSTRUCTION OF 125 MWp UTILITY SCALE PV-BASED

SOLAR POWER PLANT IN KANKIYA LOCAL GOVERNMENT AREA,
KATSINA STATE, NIGERIA

REPORT NO.: S-1411A

CLIENT: NOVA SOLAR 5 FARMS LIMITED
43 USUMA STREET,
OFF GANA STREET, MAITAMA,
F.C.T. ABUJA,
NIGERIA

DATE OF REPORT: DECEMBER, 2015

PROJECT MANAGER: PATRICK AGIOH

Fugro Nigeria Ltd Quality Assurance:

Name Position Signature Date
Approved by | Prof. G.C. | Managing Director
Ofunne

Checked by |Esa Odan_ | Service Line Manager
(Water and Environment)

Version Status
1 Initial Draft Report 15/05/2015
2 Draft Report 18/09/2015
3 Final Report 09/12/2015

91 Odani Road (Fugro Avenue), Off PH-Eleme Expressway, Elelenwo, P.M.B 053, Port Harcourt.
Tel.: +234-708-4102-400. E-mail: info.fugro@fugronigeria.com
fe.
nova © =
Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

TABLE OF CONTENTS

Table of Contents i of xiv
List of Figures viii of xiv
List of Tables x of xiv
List of Abbreviations and Acronyms xii of xiv
List of Preparers xv of xiv
Executive Summary i of xvi
Acknowledgement i of i
CHAPTER ONE 1 of 37
INTRODUCTION 1 of 37
11 General 1 of 37
1.2. The Proponent 2 of 37
1.3 Project Area 2 of 37
1.4 ESIA Objectives 4 of 37
1.5 EIA Scope of Work 5 of 37
1.6 EIA Methodology 5 of 37
1.7. Administrative and Legal Framework 8 of 37
1.7.1 National Guidelines 8 of 37
1.7.2 State Regulations 18 of 37
1.7.3 International Conventions, Agreements, and Protocols 19 of 37
1.7.4 International Best Practice Guidelines and Standards 20 of 37
1.8 EIA Approval Process in Nigeria 35 of 37
1.9 Structure of Report 37 of 37
PROJECT JUSTIFICATION 1 of 11
CHAPTER TWO 1 of 11
2.1 Background Information 1 of 11
2.2 Need for the Project 3 of 11
2.3 Benefit of the Project 3 of 11
2.4 Envisaged Sustainability 3 of 11
2.5 Project Options 6 of 11
2.5.1 Project Site Alternatives 6 of 11
2.5.2 Project Development Alternatives 8 of 11
2.5.3 Power Plant Fuel Alternatives 9 of 11
2.5.4 Solar Power Plant Alternatives 10 of 11
2.6 Power evacuation Considerations 11 of 11
CHAPTER THREE 1 of 72
PROJECT DESCRIPTION 1 of 72
3.1 General 1 of 72
3.2 Project Overview 1 of 72
3.2.1 Site Selection 1 of 72
3.3 Proposed project Layout 5 of 72
3.4 Facilities Design Bases 5 of 72
3.5 PV Based Solar Power Plant Process 6 of 72
3.6 Photovoltaic Plant Constituents 10 of 72
3.6.1. Module Components Assembly 11 of 72
Table of Contents December 2015 Page i of xiv

Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

3.6.2 PV plant Infrastructure 11 of 72
3.7 The Connection Works Components 12of 72
3.7.1 Transmission line Technology 12 of 72
3.7.2 Plant Substation 12 of 72
3.7.3. Transmission Line Constituents 12 of 72
3.7.4 Substation Constituents 13 of 72
3.8 Energy Yield Considerations and Prediction 13 of 72
3.9 Plant Design and Technology Considerations 15 of 72
3.9.1 Technology Selection 15 of 72
3.10 Layout and Shading Considerations 20 of 72
3.10.1 General Layout 21 of 72
3.10.2 Tilt Angle 21 of 72
3.10.3 Inter-Row Spacing 21 of 72
3.10.4 Orientation 22 of 72
3.11 Electrical Design Considerations 22 of 72
3.11.1 DC System 22 of 72
3.11.2 AC System 29 of 72
3.12 Infrastructure 34 of 72
3.12.1 Quality Benchmarks 35 of 72
3.12.2 Site Security 35 of 72
3.12.3 Monitoring and Forecasting 35 of 72
3.12.4 Optimizing System Design 39 of 72
3.12.5 Design Documentation Requirements 39 of 72
3.12.6 The Auxiliary Systems 40 of 72
3.13 Evacuation of Power 40 of 72
3.14 Performance Engineering Services A7of 72
3.15 Project Scheduling and Implementation 47 of 72
3.16 Construction 49 of 72
3.16.1 Interface Management 46 of 72
3.16.2 Programme and Scheduling 46 of 72
3.16.3 Milestones 51 of 72
3.16.4 Planning and Task Sequencing 51 of 72
3.16.5 Risk Management 51 of 72
3.16.6 Cost Management 52 of 72
3.16.7 Contractor Warranties 53 of 72
3.16.8 Quality Management 53 of 72
3.16.9 Environmental Management 54 of 72
3.16.10 Health and Safety Management 54 of 72
3.16.11 Specific Solar PV Construction Issues 54 of 72
3.16.12 Electrical 55 of 72
3.16.13 Grid Connection 56 of 72
3.16.14 Logistical 56 of 72
3.17 Construction Supervision 56 of 72
3.18 Commissioning 57 of 72
3.18.1 General Recommendations 58 of 72
3.18.2 Pre-Connection Acceptance Testing 58 of 72
3.18.3 Grid Connection 59 of 72
3.18.4 Post Connection Acceptance Testing 59 of 72
3.18.5 Provisional Acceptance 59 of 72
Table of Contents December 2015 Page ii of xiv

Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

3.18.6 Handover Documentation 60 of 72
3.19 Operation and Maintenance 60 of 72
3.19.1 Scheduled/Preventative Maintenance 60 of 72
3.19.2 Unscheduled Maintenance 62 of 72
3.19.3 Spares 62 of 72
3.19.4 Performance Monitoring, Evaluation and Optimization 63 of 72
3.19.5 Contracts 63 of 72
3.19.6 Environmental Management System 66 of 72
3.20 Decommissioning and Abandonment Plan 67 of 72
3.21. Requirements for Project Implementation Phases 67 of 72
3.21.1 Pre-construction and Construction phase 68 of 72
3.21.2 Operation and Maintenance Phase 69 of 72
3.21.3 Project Personnel Requirements 70 of 72
CHAPTER FOUR 1 of 68
EXISTING ENVIRONMENTAL CONDITIONS 1 of 68
41 General 1 of 68
4.2 Baseline Data Acquisition Method 1 of 68
4.2.1 Desktop Studies 1 of 68
4.2.2 Field Sampling/Measurement 2 of 68
4.2.3 Sampling Design 2 of 68
4.2.4 Analysis Method 2 of 68
4.3 Climate/Meteorology 3 of 68
4.3.1 Sunshine 4 of 68
4.3.2 Temperature 4 of 68
4.3.3. Atmospheric Pressure 5 of 68
4.3.4 Wind Conditions 5 of 68
4.3.5 Relative Humidity 6 of 68
4.3.6 Rainfall 7 of 68
4.3.7 Cloud 7 of 68
4.4 Ambient Air Quality and Noise Level 7 of 68
4.4.1 Ambient Air Quality T of68
44.2 Noise Level 11 of 68
4.5 Geology 13 of 68
4.5.1 Hydrogeology 14 of 68
46 Hydrology 16 of 68
4.6.1 Surface Water Physico-chemistry 17 of 68
47 Ground Water 17 of 68
4.7.1. Ground Water Physico-chemistry 17 of 68
48 Soil 19 of 68
4.8.1 Soil Physico-chemical Characteristics 19 of 68
4.8.2 Soil Microbiological Characteristics 23 of68
4.9 Vegetation 25 of 68
4.9.1 Biodiversity Study Methodology 26 of 68
4.9.2 Vegetation Description 26 of 68
4.9.3. Plants Species within Transect A 26 of 68
4.9.4. Plants Species within Transect B 28 of 68
4.9.5 Plants Species within Transect C 30 of 68
4.9.6 Cultivated Crops 32 of 68
Table of Contents December 2015 Page iii of xiv

Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

4.9.7 Economical Uses of Flora Resources 33 of 68
4.10 Wildlife 35 of 68
4.10.1 Fauna Description 35 of 68
4.11 Socio-economic and Health Studies and Consultation 37 of 68
4.11.1 Study Design and Strategy 37 of 70
4.11.2 Target Population and Sample Size 37 of 68
4.11.3 Data Collection 38 of 68
4.11.4 Analytical Techniques 38 of 68
4.11.5 Stakeholder Consultations and Integration in the Study. 38 of 68
4.11.6 Population and Demographic Characteristics of Households 42 of 68
4.11.7 Migration Trends and Patterns 46 of 68
4.11.8 Fertility, Mortality and Life Expectancy 46 of 68
4.11.9 Adult Literacy Rate and Schools Attainment 46 of 68
4.11.10 Socio-Cultural Resources 48 of 68
4.11.11 Settlement Pattern and Housing Characteristics 51 of 68
4.11.12 Natural Resources and the Economy of Kankiya 53 of 68
4.11.13 Health Characteristics 57 of 68
4.11.14 Infrastructural Development 61 of 68
4.11.15 Socio-Economic and Health Sensitivities and Vulnerable Groups 65 of 68
4.11.16 Environmental Baseline Situations in Kankiya 66 of 68
4.11.17Community Perceptions, Concerns and Expectations about the Project 67 of 68
CHAPTER FIVE 1 of 32
IMPACT ASSESSMENT 1 of 32
5.1 General 1 of 32
5.2 Impact Assessment Methodology 2 of 32
5.3 Project Phases and Activities 2 of 32
5.4 Impact Identification 3 of 32
5.5 Impact Characterisation 6 of 32
5.6 Impact Screening and Evaluation 10 of 32
5.7 Result of Impact Assessment 13 of 32
5.8 Impact Discussion 19 of 32
5.8.1 Beneficial Impacts 19 of 32
5.8.2 Adverse Impacts 20 of 32
CHAPTER SIX 1 of 12
IMPACT MITIGATION MEASURES 1 of 12
6.1 General 1 of 12
6.2 Mitigation Measures 2 of 12
CHAPTER SEVEN 1 of 29
ENVIRONMENTAL MANAGEMENT PLAN 1 of 29
7.1 General 1 of 29
7.2 EMP Objectives and Guiding Principles 1 of 29
7.3 Project Management and Responsibilities 2 of 29
74 ESMP Safeguard Guidelines 2 of 29
7.4.1 Training and Awareness Plan 12 of 29
7.4.2 Public Participation/ Involvement Plan 12 of 29
7.4.3 Regulatory Compliance Plan 15 of 29
Table of Contents December 2015 Page iv of xiv

Final Report
fe.
nova © =

Power,)*
125 MWp Katsina Solar PV Power Plant - ESIA

7.4.4 Project Design Guidelines 15 of 29
7.4.5 Project Execution Guidelines 15 of 29
7.4.6 Inspection and Maintenance Plan 16 of 29
7.4.7 Risk Assessment and Management 17 of 29
7.4.8 Worker Safety and Health Plan 17 of 29
7.4.9 Pollution Control Guidelines 19 of 29
7.4.10 Emergency Response Plan 20 of 29
7.4.11 Communication Plan 21 of 29
7.4.12 Environmental Monitoring Plan 21 of 29
7.4.13 Waste Management Plan 23 of 29
7.4.14 Security Plan 26 of 29
7.4.15 Consultations 26 of 29
7.4.16 NSF Corporate Social Responsibility 27 of 29
7.4.17 Environmental Audit and Review 28 of 29
7.4.18 Decommissioning and Abandonment 28 of 29
7.5 Cost for ESMP Implementation and Monitoring 28 of 29
CHAPTER EIGHT 1 of 1
CONCLUSION 1 of 1
REFERENCES 1 of 4
APPENDICES

Appendix 1.1: Terms of Reference

Appendix 1.2: NOVA Solar 5 Farms Limited Security Plan

Appendix 1.3: FMEnv Public Display and Announcement Letters

Appendix 3.1: NOVA Solar 5 Farms Limited Survey Plan

Appendix 4.1: Data Gathering Approach

Appendix 4.2: Soil Physico-chemical Characteristics

Appendix 4.3: Ground Water Physico-chemical and Biological Characteristics
Appendix 4.4: Socio-economic & Health Impact Assessment Questionnaire
Appendix 4.5: Evidence of Consultations

Table of Contents December 2015 Page v of xiv
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

LIST OF FIGURES

List of Figures

Figure 1.1: NOVA Group Corporate Structure

Figure 1.2: Project Area Administrative Map

Figure 1.3: Site Location Overview

Figure 1.4: EIA Procedural Flowchart

Figure 1.5: FMEnv EIA Process

Figure 2.1: Existing Power Stations Connected to the National Grid
Figure 2.2: Diversifying Nigeria Power Sources

Figure 2.3: A non-exhaustive list of Nova Power’s partners

Figure 3.1: Illustrations of Photovoltaic Solar Plant System

Figure 3.2: Operation of Basic Photovoltaic Cell

Figure 3.3: Photovoltaic Cell

Figure 3.4: Solar Panel

Figure 3.5: Solar Cell System

Figure 3.6a: Multijunction Device

Figure 3.6b: Multijunction Device Architecture

Figure 3.7: Shading Angle Diagram

Figure 3.8: Voltage and Power Dependency Graph of Inverter Efficiency
Figure 3.9: PV Array Showing String Cables

Figure 3.10: Typical Transformer Locations where Export to Grid is at HV
Figure 3.11: PV System Monitoring Schematic

Figure 3.12: Components of a Forecasting System

Figure 3.13: Power Evacuation Format

Figure 3.14: Grid Configuration

Figure 3.15: Configuration for Connection to Kankiya Substation
Figure 3.16: Configuration for Connection to Kano/Katsina Transmission Line
Figure 3.17: Grid Configuration 2

Figure 3.18: Photos of Kankiya and Katsina Substations

Figure 3.19: Performance Engineering Sequence

Figure 3.20: Project Execution Schedule

Figure 3.21: Spacing Between Module Rows

Figure 4.1: Mean Daily Solar Radiation for Months of the year
Figure 4.2: Mean Monthly Maximum and Minimum Temperatures
Figure 4.3: Mean Monthly Atmospheric Pressures

Figure 4.4: Average Wind Speed in Katsina

Figure 4.5: Average Relative Humidity in Katsina

Figure 4.6: Mean Monthly Rainfall

Figure 4.7: Geological Map of Katsina State

Figure 4.8: West-East Direction Geologic Profile of Galma Basin
Figure 4.9: North West-South East direction Geologic Profile of Galma Basin
Figure 4.10: Map of Nigeria Vegetation Zones

Figure 4.11: Vegetation Transects

Figure 4.12: Transect A View

Figure 4.13 Plant Species within Transect A

Figure 4.14: Transect B View

Figure 4.15: Plant Species within Transect B

Figure 4.16: Transect C View

1 of 37
2 of 37
3 of 37
7 of 37
36 of 37
1 of 11
2 of 11
5 of 11
6 of 72
7 of 72
8 of 72
8 of 72
8 of 72
9 of 72
9 of 72
21 of 72
24 of 72
26 of 72
31 of 72
36 of 72
38 of 72
41 of 72
42 of 72
42 of 72
43 of 72
45 of 72
46 of 72
47 of 72
48 of 72
56 of 72
4 of 68
4 of 68
5 of 68
6 of 68
6 of 70
7 of 68
13 of 68
15 of 68
16 of 68
25 of 68
26 of 68
27 of 68
28 of 68
29 of 68
30 of 68
31 of 68

Table of Contents December 2015
Final Report

Page vi of xiv
fe.
nova © =

Power,)*
125 MWp Katsina Solar PV Power Plant - ESIA

Figure 4.17: Plant Species within Transect C 32 of 68
Figure 4.18: Evidence of Cultivated Crops 32of 68
Figure 4.19: Economic Use of Plant Parts 35 of 68
Figure 4.20: Livestock in the Area 35 of 68
Figure 4.21: Projected Population of Kankiya L. G. A. 43 of 68
Figure 4.22: Marital Status of Study Area 45 of 68
Figure 4.23: The Newest Major Mosque in Kankiya 49 of 68
Figure 4.24: Some Types of Houses in the Study Area 51 of 68
Figure 4.25: Laterite Mined at the Project Site and Used for Block-Making 52 of 68
Figure4.26: Water Erosion in the Study Area 54 of 68
Figure 4.27: Livelihood Activities in Kankiya. 56 of 68
Figure 4.28: Expenditure Pattern of Households in Kankiya 57 of 68
Figure 4.29: Immunization Coverage of Children Under Five Years in Kankiya 58 of 68
Figure 4.30: Sources of Water in the Study Area 60 of 68
Figure 5.1: Impact Assessment and Management Flowchart 2 of 32
Figure 5.2: Matrix Used for Assessing Risks Posed by Impacts 11 of 32
Figure 6.1: Matrix for Determination of Mitigation Measures 1 of 12
Figure 7.1: NSF Organisational Structure 3 of 29
Figure 7.2: Effective Grievance Mechanism Components 13 of 29
Figure 7.3: NSF Waste Management Principles 26 of 29
Table of Contents December 2015 Page vii of xiv

Final Report
fe.
nova © =

Power,)*
125 MWp Katsina Solar PV Power Plant - ESIA
LIST OF TABLES

List of Tables
Table 1.1: NSF- ESIA Activities Timeline 6 of 37
Table 1.2: International Conventions Relating To Industry and Environment 19 of 37
Table 1.3: Equator Principles 20 of 37
Table 1.4: World Bank Safeguard Policies and Guidelines 21 of 37
Table 2.1: Power Generation Statistics as at Wednesday, 2nd September 2015 2 of 11
Table 3.1: Losses in a PV Power Plant 14 of 72
Table 3.2: Comparison of Module Technical Specifications 17 of 72
Table 3.3: Inverter Selection Criteria 17 of 72
Table 3.4: Inverter Specification 19 of 72
Table 3.5: Definition of Ingress Protection (IP) Ratings 27 of 72
Table 3.6: Performance Optimization Strategies 39 of 72
Table 3.7: Annotated Wiring Diagram Requirements 40 of 72
Table 3.8: Solar PV Project Interfaces 50 of 72
Table 3.9: Typical EPC Payment Schedule 52 of 72
Table 3.10: Warranty Types and Requirements 53 of 72
Table: 3.11 Equipment Requirements for Construction Phase 71 of 72
Table 3.12: Man Power Requirements for Construction Phase 71 of 72
Table 3.13: Equipment Requirements for Operation and Maintenance Phase 72 of 72
Table 3.14: Manpower Requirements for Operation and Maintenance Phase 72 of 72
Table 4.1: Laboratory Analytical Methods 2 of 68
Table 4.2: Air Quality and Noise Measurements in the Study Area 8 of 68
Table 4.3: WHO Guidelines for Community Noise 12 of 68
Table 4.4: Physico-chemical Characteristics of Kankiya Ground Water 17 of 68
Table 4.5: Soil Samples Physico-chemical Characteristics 20 of 68
Table 4.6: Soil Samples Microbiological Characteristics 24 of 68
Table 4.7: Plants Observed within Transect A 27 of 68
Table 4.8: Plants Observed within Transect B 29 of 68
Table 4.9: Plants Observed within Transect C 31 of 68
Table 4.10: Cultivated Crops within Study Area 32 of 68
Table 4.11: Economical Uses of Some Plants in Study Area 33 of 68
Table 4.12: Checklist of Mammalian Groups in the Study Area 36 of 68
Table 4.13: Age and Sex Distribution of Respondents 37 of 68
Table 4.14: Schedule of Meetings in Kankiya 39 of 68
Table 4 15: Projected Population of Kankiya LGA 43 of 68
Table 4.16: Age and Sex Distribution in Katsina State and Kankiya LGA, 2006 44 of 68
Table 4.17: Marital Status in the Study Area 46 of 68
Table 4.18: School Attainment in Population Aged 6 Years and Above, Kankiya
LGA by Sex, 2010 47 of 68
Table 4.19: Children and Household Members Currently in School in the Study Area

47 of 68
Table 4.20: Travel Time and Cost to Public Schools Nearest to Household Members

48 of 68
Table 4.21: Types of Houses in the Study Area 52 of 68
Table 4.22: House Construction Materials the Study Area 52 of 68
Table 4.23: Types of Fuel Used for Cooking and Lighting in Households in the Study Area

53 of 68
Table of Contents December 2015 Page viii of xiv

Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Table 4.24: Land Use Structure in Kankiya

Table 4.25: Household Income Levels in Kankiya

Table 4.26: Number of Times a Household Member Required Medical Attention
in Four Weeks

Table 4.27: Use of Malaria (Mosquito Bite) Preventive Measures in Households
Table 4.28: Places Often Visited When Household Members Take Ill

Table 4.29: Sources of Water to Households and Sewage Disposal Methods

Table 4.30:
Table 4.31:
Table 4.32:

Identifies Disease Vectors in Kankiya
Existing Infrastructure in Kankiya
Socio-Economic and Health Sensitivities in Kankiya

Table 4.33: Socio-Economic and Health Environmental Baseline Outcomes

Table 5.1:
Table 5.2:
Table 5.3:
Table 5.4:

Table 5.5:
Table 5.6:
Table 6.1:
Table 7.1:
Table 7.2:
Table 7.3:

and Suggested Interventions

Project Activities — Environmental and Social Interaction Matrix
NSF PV-Based Solar Power Plant Impacts Categorisation
General Principles for Scoring Sensitivity

Identified Potential and Associated Impacts of the Proposed Solar
PV Based Power Plant Project

Typical Noise Levels of Construction Equipment

Health Effect of Major Pollutants

Mitigation Measures Proffered for Significant Impacts

54 of 68
56 of 68

58 of 68
58 of 68
59 of 68
60 of 68
61 of 68
61 Of 68
65 of 68

66 of 68
4 of 32
7 of 32
12 of 32

14 of 32
22 of 32
24 of 32
3 of 12

ESMP Guidelines for the Proposed PV-based Solar Power Plant Project 4 of 29

Recommended Environmental Monitoring Programme
Waste Handling and Disposal Method

22 of 29
24 of 29

Table of Contents December 2015

Final Report

Page ix of xiv
fs.
nova © =

Power,)*
125 MWp Katsina Solar PV Power Plant - ESIA
List of Abbreviations and Acronyms
AAS Atomic Absorption Spectrophotometer
AC Alternating current
ALARP As Low As Reasonably Practicable
APHA American Public Health Association
API American Petroleum Institute
ASTM American Society for Testing and Materials
BAT Best available technology.
BCG Bacilus Calmethe Guerin
BMI Body Mass Index
CB circuit breakers
CBO Community Based Organisations
CBR Crude Birth Rate
CDC Community Development Committee
CDD Country Deputy Director
CDR Crude Death Rate
CITES Convention on International Trade in Endangered Species (of
Wild Fauna and Flora)
CLO Community Liaison Officer
DC Direct current
DCDB. DC supply Distribution board
DCcQ Daily Contract Quantity
DO Dissolved Oxygen
DPT Diphtheria Pertusis Tetanus
EER Environmental Evaluation Report
EGASPIN Environmental Guidelines and Standards for Petroleum in Nigeria
EHS Environment, health and safety
EIA Environmental Impact Assessment
EIS Environmental Impact Statement
EMI Electromagnetic Interface
EMP Environmental Management Plan
EMS Environmental Management System
EPC Engineering , Procurement, and Construction
EPIC Engineering, Procurement, Installation, and Commissioning
ERC Emergency Response Procedure
ESIA Environmental and Social Impact Assessment
ESMP Environmental and Social Management Plan
ESMS Environmental and Social Management System
EU European Union
FEPA Federal Environmental Protection Agency
FGD Focus Group Discussion
FGDs Focus Group Discussions
Table of Contents December 2015 Page x of xiv

Final Report
fs.
nova © =

Power,)*
125 MWp Katsina Solar PV Power Plant - ESIA
FiT Feed-in tariff
FMEnv Federal Ministry of Environment
FNL Fugro Nigeria Limited
FPIC. Free, Prior, and Informed Consent
GCR Ground cover ratio
GGDs General Group Discussions
GIIP Good International Industry Practice
GPS Global Positioning System
GRA Government Residential Areas
GSM Global system for Mobile Communication
HBV Hepatitis B vaccine
HEMP. Hazard and Effect Management Process
Hg Mercury
HSE Health Safety and Environment
HUB Hydrocarbon Utilising Bacteria
IDIs In-depth Discussion and Interviews
IEC International Electrotechnical Commission
IFC International Finance Corporation
IF Incident and Injury Free
IMR Infant Mortality Rate
ISA (Instrument Society of America)
ISO International Standards Organisation
ITCZ inter-tropical convergence zone
ITD inter-tropical discontinuity
IUCN International Union for the Conservation of Nature
JHA Job Hazard Analysis
KSEPA Katsina State Environmental Protection Agency
KSG Katsina State Government
KSMENV Katsina State Ministry of Environment
KSMENV-HSE Katsina State Ministry of Environment Health, Safety and
LCOE levelised cost of electricity
LGA Local Government Area
LUA Land Use Act
LV/MV Low voltage/medium voltage
MCBs Miniature circuit breakers
MMR Measles, mumps and rubella
MOS Margin of safety
MPP Maximum Power Point
MTBF Mean Times Between Failures
MW Megawatts
MWp Megawatts peak

Table of Contents

December 2015
Final Report

Page xi of xiv
fs.
nova © =

Power,)*
125 MWp Katsina Solar PV Power Plant - ESIA
N North
NBR National Bureau of Statistics
NBS National Bureau of Statistics
NESREA nora Environmental Standards, Regulation and Enforcement
NGOs Non-governmental organisations.
NIMET Nigerian Meteorological Agency
NPC National Population Commission
NSF Nova Solar 5 Farms
NSP. Nova Solar Power
O&M Operations & Maintenance
OPV Oral Polio Vaccine
PCR physical cultural resources
PHCN Power Holding Company of Nigeria
PMT Project Management Team
PRA Participatory Rural Appraisal
PSD Project Site Director
PSD Particle Size Distribution
PV Photovoltaic
PWM Project Waste Management
QA/QC Quality Assurance /Quality Control
QHSE Quality, Safety, Health & Environment
RAM Risk Assessment Matrix
RAP. Resettlement Action Plan
RCP Regulatory Compliance Plan
RECA
SA Socit Anonyme
SCADA Supervisory Control and Data Acquisition
SCE Site Construction Engineer
SPD Site Project Director
SPM Suspended Particulate Matter
SWA Steel Wire Armored
TDS Total Dissolved Solids
TFR Total Fertility Rate
THB Total Heterotrophic Bacteria
TOC Total Organic Carbon
TOR Terms of Reference
TPH Total Petroleum Hydrocarbon
TRC Traditional Ruling Council
TSS Total Suspended Solids
TT Tetanus Toxoid
TWh Terawatt hour

Table of Contents

December 2015
Final Report

Page xii of xiv
at.
nova 2

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

U5 Under 5 years old

U5MR Under-five mortality rate
UAT Unit Auxiliary Transformer
UPS Uninterruptable Power Supply
URTI Upper Respiratory Tract Infection
UV Ultraviolet

WHO World Health Organisation
YF Yellow Fever

Symbols

Cd Cadmium

CdTe Cadmium Telluride

CH, Methane

co Carbon monoxide

CO, Carbon dioxide

Cr Chromium

Cu Copper

Fe Iron

H2S Hydrogen Sulphide

Mn Manganese

Ni Nickel

No* Nitrate ion

Pb Lead

PO,* Phosphate ion

SO, Sulphur dioxide

so,” Sulphate ion

Zn Zinc

Table of Contents

December 2015
Final Report

Page xiii of xiv
UZ
nova © =

Power,)*
125 MWp Katsina Solar PV Power Plant - ESIA
LIST OF PREPARERS
Name Project responsibility Academic Qualification
Project Management
Mr. Esa Odan Project Director/ report B Sc. Geology, M Sc, IEM

Review

Mr. Patrick Agioh

Report Development/
Project Management

B Sc. Geology, M Sc Reservoir
Engineering

Mr Emeka Okusor

Biodiversity SME

B Sc Zoology, M Sc Toxicology

Mr. David Mbrekpadiaha

GIS/Mapping

B Sc Environmental Engineering

Data Collection Team

Mr. Echefu Madugba

Laboratory Management

B Sc Analytical Chemistry

Miss Kate lwuozor

Laboratory Supervision

HND Chemistry

Mr Emeka Okusor:

Biodiversity Profiling

B Sc Zoology, M Sc Toxicology

Dr. Pius Adejoh

Socio-economic/health
Profiling

B. Sc. (Hons.) Sociology, M. Sc.
Sociology, Ph.D. Peace and
Conflict Studies

Mr. Christopher Green

Socio-economic/health
Profiling

B Sc Economics, M Sc. Finance

Mrs. Chioma Eze

Microbiological Analyses

B Tech. Industrial Microbiology

Mr. Patrick Agioh

Socio-economic/health

B Sc. Geology, M Sc Reservoir

Profiling Engineering

Mr. Chika Ofunne Field Sampling/Lab BSc Applied Biochemistry
Analyses

Mr. Anto Amboson Field Sampling BSc Geology

KSG Representative

Mr. Salihu Kado

Perm Secretary Ministry of
Lands

Mr. Kabir Labo

Perm Secretary Resource
Development

Mr. Abdulkadir Halilu

Director Evaluations Lands
& Survey

NOVA Power Representatives

Mr. Orezi Emeotu

ESIA Project Manager

B Sc Agricultural Engineering

Mr. Najeem Animashaun

Deputy Managing Director

B Sc. Law, M Sc. Public Policy
and Management, M Sc
International and commercial law

Mr. Yassine Majdallah (B Sc

Project Manager

B Sc Electrical Engineering, B Sc
Mathematical Sciences

Table of Contents

December 2015
Final Report

Page xiv of xiv

Wt.
Nova 2
Power,).

125 MWp Katsina Solar PV Power Plant - ESIA

EXECUTIVE SUMMARY

‘Separation Page
fe.
nova © =
Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

EXECUTIVE SUMMARY

Introduction

NOVA Solar 5 Farms Limited (NSF) intends to develop a 125MWp Solar Photovoltaic Power
Plant in Katsina State. The proposed project is expected to contribute to providing daytime
power supply to Katsina State, and Nigeria at large.

In fulfillment of the International Finance Corporation (IFC)/ World Bank Standards, in
compliance with statutory requirements and in line with good environmental management
practices in Nigeria together with commitment of the Katsina State Government to
sustainable project development, an Environmental and Social Impact Assessment (ESIA)
of the proposed utility scale PV based solar power plant project has been carried out. Fugro
Nigeria Limited (FNL) conducted the study in line with the EIA Guidelines for Infrastructure
projects in Nigeria (FEPA 1995). This document is the ESIA report.

Study Area

The site is situated about three kilometres in the northwest of the city of Kankiya in Kankiya
Local Government Area (LGA) of Katsina State. The proposed site is a 200 hectares land
located on the northeast side along Kankiya — Katsina A9 highway about 60km from the
state capital, Katsina. The southeast point of the area is delineated by geographic
coordinates; 32P, 1389728.530mN; 3272271.500 mE.

Objectives of the Study

The objectives of the ESIA for the proposed project are to;

e obtain all necessary information/data to satisfy regulatory requirements of federal, state
and local authorities on environmental matters, and stakeholders;

e show that a systematic assessment of the impacts of the proposed project have been
carried out using standard procedures;

e develop an Environmental and Social Management Plan (ESMP) for all phases of the
proposed project's life cycle; and

e provide necessary information and evidence for developing an Environmental Impact
Statement (EIS) for the proposed project in its entirety.

Scope of Work

The approved work scope for the ESIA covered the following:

e review of national and international environmental regulations, standards, codes and
conventions relevant to the proposed infrastructure/logistic development project activities;

e generate data that would establish the existing social, and ecological status of the
proposed project site and environs through desktop research;

¢ carry out two (2) seasons (wet and dry) field data acquisition campaign and laboratory
analysis of field samples;

¢ consultation with all stakeholders including regulatory agencies;

e impact identification, prediction, interpretation and evaluation;

e development of cost effective mitigation measures, monitoring programmes and ESMP
covering the project life cycle; and

¢ preparation of draft and final ESIA reports that meet regulatory requirements.

ESIA Methodology

The methodology adopted basically follows the following steps and flowchart:
e Desktop Studies/Literature Review
¢ Consultation
e Field Research

Executive Summary November 2015 Page i of xvi
Final Report
nova

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

e Potential and Associated Impact Assessment
e Reporting

* Project Conception; Preliminary Phase of
Study; Development of EIA Proposal

* Screening into Category; Site Visit
Development & Submission of ESIA ToR

* Literature Review! Gap Analysis
* Development of Field Work Plan

* Field Sampling/ Measurements
* Observation/ Documentation
* Laboratory Analysis of Samples

« Impact Identification & Evaluation
Development of Mitigation Measures
* Development of Environmental and social management Plan

Consultation with Regulators, Stakeholders and Experts

* Preliminary, Draft & Final Report
Development

* Proponent/ Regulators/ Public Review
* Implementation of Mitigation Measures
* Auditing & Monitoring

Administrative and Legal Framework

The study has been undertaken in line with guidelines/standards of national agencies
responsible for environmental management and saddled with enforcing existing statutes and
regulations in Nigeria on power generation industries as well as with those of international
organisation concerned with environmental matters. These bodies include the Federal
Ministry of Environment (FMENV), the National Environmental Standards and Regulations
Enforcement Agency (NESREA), and Katsina State Ministry of Environment. The local laws
applicable to this project include:

Land Use Act;

Criminal Code;

Electricity Act;

Forestry Act;

Katsina State Forestry Laws & Policies;

Katsina State Environmental Protection Agency (KSEPA) Edict;

Electric Power Sector Reform Act (EPSRA); and

The Environmental Impact Assessment Act.

International guidelines used during the study are:

Executive Summary November 2015 Page ii of xvi
Final Report
fe.
nova © =

Power,)*
125 MWp Katsina Solar PV Power Plant - ESIA
. World Bank/IFC Performance Standard on Social, Environmental Assessment and
Management Systems;
. IFC Environmental, Health, and Safety Guidelines for Thermal Power Plants;

e United Nations Guiding Principles on the Human Environment; and
e Rio Declaration on Environment and Development;

International Best Practice Standards and Guidelines used include:

. Equator Principles;

IFC Performance Standards;

Environmental, Health and Safety (EHS) Guidelines;

Convention on International Trade in Endangered Species (CITES); and

Basel convention on the control of transboundary movement of hazardous wastes
and their disposal.

Project Justification

The proposed Kankiya 125MW power station is a large-scale photovoltaic system designed
for the supply of merchant power into the Nigerian electricity grid. It is differentiated from
most building-mounted and other decentralized solar power applications because it will
supply power at the utility level, rather than to a local user or users.

Benefits of the Proposed Project

The most significant accruable benefit is the expected improvement in power supply. Other

benefits are to:

e At the national level, construction of the power plant will result in an increase in grid
based power generation capacity. At the local level, it directly contributes to
development of Kankiya area and Katsina state as a whole (through the employment
opportunities it will directly create and through multiplier effects that will flow from the
increased availability of power within the region;

e The selection of world-class expertise enlisted for the project will bring a wealth of skills
and technology not only to the project but the wider solar energy sector within Nigeria;

e Increased revenue/derivations to local and state governments as well as other mandated
agencies/commissions.

e Decrease environmental emissions associated with private power generators and other
thermal fossil fuel based power plants, thereby encouraging renewable energy form as
better option to sustainable power sector development.

Envisaged Sustainability

Economic and Commercial Sustainability

The project is envisaged to be economically and commercially sustainable throughout its
designed life span because of:

e availability of constant sunlight at the site of the proposed Independent Power Plant;

e the close proximity of the proposed power plant to existing PHCN power evacuation
infrastructure (sub-station) in the host community (Kankiya) area assures overall project
cost (in terms generated power evacuation system, etc);

e project site is accessible by good road network for delivery of bulky plant parts for initial
installation and maintenance; and

e the revenue that would accrue from power distribution, which would serve for payment
of staff and procurement of maintenance facilities.

Executive Summary November 2015 Page iii of xvi
Final Report
fe.
nova © =
Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Technical Sustainability

Nova Solar 5 Farms Limited, the proponent of the proposed 125MWp photovoltaic solar
power plant plans to carry out the development activities using best available technology
(BAT). The technology to be applied would be International Standard that has been tested in
countries with similar weather conditions including parts of the United States of America and
Europe.

Photovoltaic (PV) is a method of converting solar energy into current electricity using
semiconducting materials that exhibit the photovoltaic effect. The direct conversion of
sunlight to electricity occurs without any moving parts or environmental emissions during
operation. Nova Power possesses required skills, experience and requisite expertise and
financial capability to develop and operate utility-scale PV Based Solar Power Plant
Projects. The proposed power plant will be an indoor / outdoor installation.

Environmental Sustainability

Construction of the 125MWp photovoltaic Solar Farm shall be executed in line with the best
environmentally acceptable techniques/methods to ensure minimal negative impacts on the
environment. The Federal Ministry of Environment guidelines and standards for EIA as well
as and other International standards shall guide the project. The incorporation of the findings
and recommendations of this EIA at the various stages of the project activity, and adherence
to the EMP will ensure environmental sustainability. Furthermore, the fact that the project
source is renewable energy makes the project environmentally sustainable. The project will
be environmentally sustainable because of the inherent environmental advantages of the
mitigation measures that would be designed into the project as documented in this EIA. The
monitoring and management programmes to be implemented as recommended in the EMP
will help ensure environmental sustainability of the project.

Project Development Options

No Development Option (Do Nothing)

Do nothing option implies that the proposed 125MWp Photovoltaic Solar Farm development
project should not be implemented. This means that the Nova Solar Power objective of
addition of electricity power to the national grid would not be met and the overall 2017 target
of achieving 12,500MV electricity generation in Nigeria would be jeopardised. Also, job
creation and skill acquisition as a result of executing this project would not be possible.
Adopting this option would entail continually enduring the frequent outages, excessive low
voltages and slowed economic development. This option was not adopted.

The project development options were considered on the basis of engineering judgment,
environmental concerns, adaptability, cost-effectiveness and ease of operation and
maintenance of the system through its design life. Project alternatives were evaluated as
part of the conceptual design process and alternatives that provide cost-effectiveness,
environmental friendliness/management were preferred.

Project Site Alternative

Other option considered in the location of this project is site suitability. Several locations
within Katsina State were visited including the State Capital Katsina, Musawa, Daura and
Dutsenma for this purpose. The reasons why the site in Kankiya has been selected area.

e The site location is devoid of any settlement or existing project that could have
hampered the project realization.

e Terrain is suitable for the solar panels inclination and exposure to sunlight;

e Site topography is flat and suitable for installing solar power panels;

Executive Summary November 2015 Page iv of xvi
Final Report
fe.
nova © =
Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Wind Power Option

Wind power is the conversion of wind energy into a useful form of energy, such as
electricity, using wind turbines. The wind power plants use the wind to push against the
turbine blades, spinning the copper wires inside the generator to create an electric current.
This option was not adopted because of cumbersome and delicate equipment parts,
dependence on meteorological conditions, and disruption of aesthetic appeal on installation.

Nuclear Power Plant Option

Nuclear generators use nuclear fission to turn water into steam. This drives steam turbine,
and spins a generator to produce electricity that is then evacuated through the grid. The
energy yield is very high and with very low carbon foot print (with respect to green house
gas emission and climate change). The option was not adopted because of concerns
associated with nuclear plant safety, nuclear weapons proliferation (uranium enrichment
process can also produce higher concentrations of U*° suitable for nuclear weapons), and
nuclear waste. It produces large amounts of highly radioactive nuclear waste that must be
stored / isolated from the biosphere for very long time. Insurance cost and overall cost of
high nuclear power stations are very high, including high risk of during accidents.

Hydroelectric Power Plant Option

Hydroelectric Plant use gravitational force of falling (or flowing) water to spin the turbine
blades which generates electricity. This option was not adopted because dams for
hydroelectric plants lead to siltation, and this damages both the aquatic ecosystem and
reduces life span of the plant.

Thermal Power Plant Fuel Alternatives

Bio-fuel

This involves the use of organic materials (plant and animals) as source of fuel. The
technology is still being developed and does not, at the moment, have wide applications and
expected to compete for scarce food resources. It was therefore not strongly considered.

Coal Power Plant Option

Coal power plant burns coal to generate steam which turns turbine engine to generate
electricity which is then distributed through the grid. This is a viable option considering vast
coal deposit in Nigeria and the technology of coal power plant is well developed. Energy
supply from coal power plant is independent of weather conditions. This option was not
adopted because of its environmental footprints (particulates etc.). The carbon foot print is
large with environmental concerns (particulate and gaseous pollutants emissions and
contribution to global climate change through green house gas emissions). Coal mining is
often very destructive to the landscape and to coal miners.

Natural Gas Power Plant Option

This option involves the use of natural gas as source of fuel. This is a viable option that
would ensure a stable power generation for the state and its environs considering the
availability of natural gas in Nigeria. This was not the preferred option because of the non-
existing gas supply infrastructure in and around the state, and fact that this option
contributes to atmospheric pollution.

Solar Power Plant Option
It involves harnessing sunlight for generation of electricity. There are two main types,
namely solar thermal and photovoltaic panels.

Solar Thermal Source

Executive Summary November 2015 Page v of xvi
Final Report
fe.
nova © =
Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

The solar thermal method involves parabolically shaped mirrors arranged to concentrate
sunlight on long steel pipes filled with circulating oil, heating it at 750°F. The heated oil pass
through giant radiators (heat exchanger) that extract the heat and boil water into steam. At
present, solar power costs several times more than natural gas or coal - which is why it still
supplies only a small fraction of the world's energy need (National Geographic, 2009). For
this reason this option was not considered.

Photovoltaic Source

Photovoltaic power station, also known as solar park, is a large-scale photovoltaic system
(PV system) designed for the supply of merchant power into the electricity grid. They are
differentiated from most building-mounted and other decentralized solar power applications
because they supply power at the utility level, rather than to a local user or users. The direct
conversion of sunlight to electricity occurs without any moving equipment parts and no
environmental emissions during operation makes this technology the preferred option.

Power Evacuation Considerations

The power to be generated would be evacuated through the Power Holding Company of
Nigeria (PHCN) transmission system. The interconnection is required to transmit electricity
from the proposed power plant via a new substation to be built on the project land and that
will connect the power plant to the existing Kano/Katsina 132 kV transmission line. The
system has been assessed to determine its suitability for the evacuation of generated
power, taking into consideration the present configuration of the transmission infrastructures
and possible future configuration and expansions.

PROJECT DESCRIPTION

The proposed solar power project is a photovoltaic solar farm installation. It will use
Aluminum or galvanized steel Poles of about 3m long in height with about 1.4m of the length
buried beneath the ground surface. The panel dimension will be around 70 cm by 150 cm.
The proposed project is expected to generate 125MW of electricity.

Power Plant Site Layout

The total land area for the proposed PV based solar power plant is 200 hectares. The site
layout is crossed by three existing Power Holding Company of Nigeria (PHCN) transmission
lines along adjoining road (Kankiya — Katsina AQ highway). The site layout is presented
below.

Executive Summary November 2015 Page vi of xvi
Final Report
fe.
nova © =
Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

PV Based Solar Power Plant Process

Photovoltaic (PV) is a method of converting solar energy into direct current electricity using
semiconducting materials that exhibit the photovoltaic effect. It is the direct conversion of
light into electricity at the atomic level. Some materials exhibit a property known as the
photoelectric effect that causes them to absorb photons of light and release electrons which
are the carriers of electric charge. The direct conversion of sunlight to electricity occurs
without any moving parts or environmental emissions during operation. As light hits the solar
panels, the solar radiation is converted into direct current electricity (DC). The direct current
flows from the panels and is converted into alternating current (AC) used by local electric
utilities.

The basic unit of a PV system is a solar cell. A solar cell, or photovoltaic cell, is an electrical
device that converts the energy of light directly into electricity by the photovoltaic effect. It is
a form of photoelectric cell, defined as a device whose electrical characteristics, such as
current, voltage, or resistance, vary when exposed to light. Solar cells are the building
blocks of photovoltaic modules, otherwise known as solar panels.

Photovoltaic Plant Constituents

The proposed project is to utilize solar energy to generate electric power with a capacity of
125 MWc to be connected to the national grid in Katsina. The proposed photovoltaic plant
consists of the following main components:

1. Solar field;
2. Steel Structure;
3. Tracking, if any;

Executive Summary November 2015 Page vii of xvi
Final Report
fe.
nova © =
Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

4. Other electric and/or electromechanical system components such as junction boxes;
cables, DC/AC Converters, transformers and switchgear; and
5. Connection to the grid.

Module Components Assembly

A typical solar module consists of several individual cells wired together and enclosed in
protective material called encapsulant, commonly made of ethylene vinyl acetate. To
provide structural integrity, the encapsulated cells are mounted on a substrate frequently
made of polyvinyl fluoride.

PV plant Infrastructure

The infrastructure of the PV plant component of the project comprises the followings:
e Energy source;

Water supply source;

Septic pool for containing the sewage water;

Water distribution network;

Sewage water network;

Access Roads and Site Access;

Communication network;

Warehouse;

Site fencing; and

bund walls around transformers or any other oil containing equipment to ensure full
containment in the event of any oil leakage.

The Connection Works Components

Transmission line Technology:

The electric power transmission system is often referred to as a grid. Redundant paths and
lines are provided so that power can be routed from any generation facility to any customer
area through a variety of routes, based on the economics of the transmission path and the
cost of power. The redundant paths and lines also allow power flow to be re-routed during
planned maintenance and outages due to weather or accidents.

Expected Pollution

The expected water pollutants from the plant shall be:
e Rain water from drainage; and

e Sewage from various buildings in the plant.

Connection Works Personnel Requirements

Construction phase

The construction process is put into practice by groups of single purpose workers that
execute their particular front of work. The construction teams will be about 500 people
divided to crews, working one after another, with each crew responsible for one of the
construction assignment (laying the foundations for the poles and trenching for cables,
assembling the poles on the ground, erecting of the poles and installing of trenching cables
and wires and testing and commissioning the line). Workers involved in the construction will
have working camp dwell within the PV plant for the workers in the two project components.
There will be transport (Pick-Up) link arranged between the construction sites and the
places of residence of the construction bridges.

Operation phase
During the operation phase of the project, way leaves will be maintained through manual
vegetation clearing. Once the poles and the other components are erected and structural

Executive Summary November 2015 Page viii of xvi
Final Report
Ue
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

integrity established, minimal maintenance is required and a routine aerial inspection and
ground inspection will however be done annually.

Decommissioning phase
The connection works will not be decommissioned, as more users will be connected to

those facilities.

Equipment Requirements for Construction Phase

Equipment

Quantity

Function

Dozer

10

Will be used for land digging, and removing of the dislocated
material

Jack hummer 20 Will be used for material dislocation from the bed rock, removal,
and breaking to smaller size

Loaders 10 Will be used for material removal, cleaning, collection, and
loading on the large transport trucks

Compressors 20 Will be used for excavation in the bedrock

Trucks 20 Will be used for loading, transport, and unloading earth works
material at allocated disposal sites

Pick Up (Double 20 Will be used as a supportive vehicle needed for the work on site

Cabin)

Lifting Crane 10 Will be used to install the conductors to unwind them from the

cable holders

Man Power Requirements for Construction Phase

Position Number
PV Plant

Engineer 10
Skill labor 50
Forman 20
Loader Operator 20
Dozer Operator 20
Jack hummer driver 20
Mechanics 40
Pick Up Driver 20
Site Labor 250
Connection Works

Engineer 2
Skill labor 5
Forman 4
Compressor Operator 5
Packhole Operator 4
Crane Operator 4
Mechanics 2
Pick Up Driver 4
Site Labor 20
Total 500

The equipment machinery and manpower required for the operation and maintenance
phase for the two project components are shown below.

Executive Summary

November 2015
Final Report

Page ix of xvi

Ue
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Equipment Requirements for Operation and Maintenance Phase

Equipment Quantity | Function

Lifting Crane 3 Will be used to lift up workers to the isolators’ level

Mobile Water Tanks 3 Will be used for washing isolators and PV cells

Pick Up (Double Cabin) 3 Will be used for inspection visits and transporting the
working crew

Manpower Requirements for Operation and Maintenance Phase

Position Number

PV Plant

Security 20

Cleaning staff 8

Technicians 16

Managers 3

Connection Works

Engineer 1

Technicians 2

TOTAL 50

ENVIRONMENTAL BASELINE CONDITION

The environmental
build the new utili
components descri

baseline conditions of the area within which Nova Power proposes to
ity scale power plant project is presented below. The environmental
bed include:

Baseline Environmental Status

Aspects

Baseline Status

Climate

The project area is within the tropics, it is dominated by two contrasting
seasons, the dry and wet (rainy) seasons. The two season regimes are
dependent on the two prevailing air masse blowing across the country at
different times of the year, the south-westerly humid maritime air mass
blowing from across the Atlantic and the north-easterly air mass of Saharan
origin

Temperature

the highest mean maximum temperature was recorded during the month of
April (44.5°C) while the lowest mean maximum temperature value was
recorded in August (31°C). The highest mean minimum temperature value
recorded was 39.4°C in April and the lowest was. 17.1°C in November.

Relative Humidity

The least mean (10.0%) monthly relative humidity was recorded in the month
of March while the highest recorded mean monthly relative humidity (61.0%)
was in August.

Mean monthly rainfall recorded in Katsina was zero in the months of January,
February, March, November, and December and highest in the month of

Rainfall August (214.8mm).
Winds speed of up to 7.2 metres/second (m/s) and above were recorded in
January, April, May, June, and July for the period, 1990 — 2009. The lowest
Wind Speed wind speed recorded (4.6m/s) was in the month of November.
Ambient air quality parameters measured includes SPM, NOz, H2S, CO and
Air Quality SOz» values obtained were lower that regulatory limits
Noise Level Noise level measured in the proposed plant site was between 25.3 and 48.7dB
Katsina State forms part of the extensive plains known as the High Plains of
Hausaland. The state is composed of undulating plains which generally rise
gently from 360m in the northeast around Daura, to 600m around Funtua in
Geology the southwest. Generally, the state has two geological regions. The south and

Executive Summary

November 2015
Final Report

Page x of xvi
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Aspects Baseline Status

central parts of the state are underlain by crystalline rocks of the Basement
Complex (from Funtua to DutsimMa), but in the northern parts cretaceous
sediments overlap the crystalline rocks.

Physico-chemical characteristics from the study area were consistent across
sample stations. The pH value ranged between 4.95 and 7.92 (dry season).

Heterotrophic bacteria present was Pseudomonas sp, Bacillus sp, Proteus sp
Staphylococcus sp, Micrococcus sp while heterotrophic fungi present were|
Soil Rhodotorula sp, Mucor sp, Penicillium sp.

Physico-chemical characteristics from the study area were consistent across
sample stations. The pH value ranged between 6.18 and 6.8 (dry season)
indicating a slightly alkaline medium.

Ground water Values obtained were also compared with WHO limits, and were compliant.
Vegetation type in the area is the Sudan Savannah Vegetation and consists
Vegetation largely of shrubs, short grasses with a few scattered wooded savanna trees.
The area is characterised with abundant number of fauna composition. Fauna
Wildlife discussed include mammal, reptile and aves.

Socio-Economics and Health Studies/ Consultation

The study was designed to obtain all relevant socio-economic and health data on the
community from primary and secondary sources. The household questionnaire was
administered on 150 households in the study area and 141 of these were retrieved. The
questionnaire was administered on willing households, selected randomly from the
community. FGDs and interviews were also held in the study area. Respondents to the
questionnaire and participants in the FGDs and interviews were all 18 years and above.

Members of these communities expressed their concerns on the proposed project. These
concerns bordered on perceived effects on their environment, livelihood and health. They
also acknowledged that the project would bring development to the area.

POTENTIAL IMPACT ASSESSMENT AND MITIGATION

The potential and associated impacts of the proposed project were identified and evaluated
using standard procedures. Various source references including past project experience,
professional judgment and knowledge of both the project environment and project activities
were used in the assessment. The associated and potential impacts of the proposed project
as well as the proffered mitigations are summarised in the table on the next page.

Executive Summary November 2015, Page xi of xvi

Final Report
%
nova “a

Power,)*

125 MWp Katsina Solar PV Power Plant —- ESIA

Associated/ Potential Impacts and Mitigation Measures

Project
Activities /
Environment Mitigation Ranking Before
al Aspects Potential and Associated Impacts Type Mitigation Mitigation / Enhancement Measures Residual Ranking
Pre-Construction Phase
NSF shall:
* Permitting Employment opportunities arising from * Ensure early stakeholders’ engagement sessions are held, and
© Community ployment Opp 9 all agreed issues properly documented and signed
recruitment of workers ocun se Signe

engagement © Make transparent communication on hiring policies amongst
* Land local communities

acquisition NSF shall:
* Recruitment * Ensure local suppliers and contractors implement local
* Mobilisation to | ausiness opportunites fr local emplayment and local procurement policies to the benefit of

contractors through sub-contracting ‘ y
* Land ira © Continually encourage local contractors through the award of
, activities , %
preparation and contracts, according to their competence levels
clearing Formal, informal * Carry out periodic review of jobs, supplies and contract awards
control «Ensure consultation throughout project life span

Skill acquisition and enhancements to
locals and future workforce

NSF shall:
. Ensure employed staff are trained to develop local workforce
capacity:

Formal control and
training

Improvement in quality of life for
adequately compensated individuals

* Make sure payment, royalties etc are paid to eligible, and
benefiting individual as appropriate

Formal and

informal control

Conflicts/ community agitations over
employment issues (quotas and methods)

NSF shall:

* Ensure early stakeholders’ engagement sessions are held, and
all agreed issues properly documented, signed, and
implemented in timely manner.

* Engage in due consultation with relevant groups within host
community at all phases of the project

* Ensure that its workers are briefed on the socio-cultural norms

and sensitivity of the host communities

* Explore ways of encouraging goodwill and friendly relationship

between its workers/ service contractors and members of the

Formal, informal
control

Influx of people (migrant workers, sub-
contractors and suppliers) and increased
pressure on existing social infrastructure

Increase in social vices (like theft,
prostitution) resulting from increased
number of people in the area

community
* Establish, implement, and publicise grievance management
procedure
NSF shall:

* In the future, promptly construct infrastructural facilities in the
area to ease pressure on the existing amenities/ infrastructure

* Encourage personnel to participate in community development
affairs

«Ensure that workers are educated on health issues

Informal and
avoidance control

Executive Summary

September 2015
Draft Report

Page xii of xv

Powe =
ower,» 125 MWp Katsina Solar PV Power Plant — ESIA
Associated/ Potential Impacts and Mitigation Measures
Project Activities / Ranking
Environmental Mitigation Before Residual
Aspects Potential and Associated Impacts Type Mitigation Mitigation / Enhancement Measures Ranking
Pre-Construction Phase
NSF shall:
* Permitting * Ensure site preparation and clearing are conducted in
* Community favourable weather conditions, when risk of dust is low.
engagement * Maintain all its work equipment at optimal operating
* Land acquisition conditions
* — Recruitment * Minimise venting from vehicle and equipment through the
* Mobilisation to site | Dust particles and vehicular emissions | Formal and use of venturi or impingement scrubbers to control particulate
Land preparation and |_from increased movement avoidance control matter emissions Negligible
clearing NSF shall:
* Make sure all waste generated are separated at source to
enhance efficiency in waste handling and disposal
* Ensure personnel working at site are trained in the handling
and management of wastes
* Treat and discharge all effluents (wastewater, sewage) in
Generation of wastes such as scrap metal, | Formal, _ training accordance to regulatory requirements and in line with NSF
wood, sand, concrete, paper, domestic | and physical waste management procedure/ plan
waste etc control Negligible
Construction and Installation Phase
NSF shall:
* Plant foundation * Develop and maintain an effective journey management
works schedule
* Piling, trenching, etc * Ensure its drivers observe road traffic and speed limits
* Plant component * Make sure vehicle drivers undergo and pass competency
erection training on driving, and identification of road signs and traffic
* Fabrication, codes before mobilisation
carpentry, painting * Use road signs at strategic points, sirens and public
and coating announcements where necessary to warn people of on-
* Transportation and | Risks of injury/ death and loss of assets coming heavy duty vehicles
logistics resulting from accident associated with | Formal, _ training * Ensure all its vehicles are certified roadworthy and in good
* Waste generation road transportation to and from | and physical maintenance state
construction site control «Ensure night movement are avoided
NSF shall:
* Ensure that HSE briefings are conducted prior to work
Workplace accidents leading to injury or commencement
fatalities from burns, cuts, bruises, trips, * Ensure personnel wear adequate PPE
falls from objects at height * Design work area to meet best industrial standards
recognizing all ergonomic factors
Formal control * Encourage employees to maintain good house keeping
Executive Summary September 2015 Page xili of xv

Draft Report

fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Associated/ Potential Impacts and Mitigation Measures

Project Activities / Ranking
Environmental Potential and Associated Mitigation Before Residual
Aspects Impacts Type Mitigation jation/ Enhancement Measures Ranking
Construction and Installation Phase
NSF shall:
e Plant foundation e Carry out a comprehensive geotechnical study of the
works project site before construction works
« — Piling, trenching, « Ensure geotechnical report provide all strength values
etc and settlement potential required for adequate foundation
« Plant component Potential collapse of power plant | Formal and design
erection Structures as a result of unsuitable | avoidance « Make use of experts with requisite experience in plant
¢ — Fabrication, | geotechnical conditions control design and construction
carpentry, painting NSF shall:
and coating e Ensure personnel wear appropriate PPE (eye goggles,
e Transportation and Formal, training nose masks etc)
logistics Hazards from construction of base | and informal « Make use of competent and well trained personnel for
« Waste generation | camp and electric evacuation lines control construction works Negligible
NSF shall:
e Ensure personnel wear appropriate PPE (eye goggles,
nose masks etc)
Cement dust and toxic fumes « Make use of competent and well trained personnel for
inhalation by onsite workers during construction works
foundation works and welding of plant e Ensure periodic medical checks are carried out on
components personnel
NSF shall:
e Ensure strict adherence to standard work operations
including the use of PPE (nose masks, hand gloves, etc)
are maintained as stated in the company's HSE policy
e Ensure all electrical and welding equipment are
Risk of electrocution and burns during | Formal and maintained at optimal working conditions
welding training control * Make sure first aid facility are in place at construction site
NSF shall:
« Make sure machinery, vehicles and equipment that
Noise nuisance (including impulsive produce high levels of noise are avoided
noise) from construction activities «Personnel working with machinery, vehicles and
(e.g. piling, digging) resulting to | Formal, physical instruments that produce high levels of noise should be
temporary migration of mammals and | and avoidance supplied with ear plugs and ear muffs
rodents control «Ensure construction works are avoided at night time Negligible
Executive Summary September 2015 Page xiv of xv

Draft Report

nova “a

AJ
Y
Power) 125 MWp Katsina Solar PV Power Plant —- ESIA
Associated/ Potential Impacts and Mitigation Measures
Project Activities / Ranking
Environmental Potential and Associated Mitigation Before Residual
Aspects Impacts Type Mitigation Mitigation/ Enhancement Measures Ranking
Decommission Phase

NSF shall ensure:

e Mobilisation of « Plans are developed to integrate disengaged workers
personnel and Loss of employment, business from the plant into other projects (if any)
equipment opportunities and decreased Formal and e That host communities are informed prior to
«Power plant economic activity informal control decommissioning
decommissioning NSF shall ensure:
« Abandonment/ Reduced power generation to ¢ Plans are made for another plant to continue
restoration national grid and low power supply Formal control generating electricity
NSF shall:

e Ensure that HSE briefings are conducted prior to
demolition activities

e Ensure personnel wear adequate PPE while carrying
out demolition

e Encourage employees to maintain good
housekeeping within work site

Risk of accident and injury to workers « Make sure trees or shrubs are re-grown on project
during demolition of structures Formal control site to restore its original form

NSF shall:

¢ Ensure demolition activities are conducted after

sprinkling of water to prevent dust build up

Increased dust and vehicular « Ensure personnel wear adequate PPE (i.e dust mask)
emissions from decommissioning Formal and while carrying out demolition
activities physical control ¢ Maintain all its vehicles at optimal working conditions

To enhance this impact, NSF shall:

e Develop a detailed Decommissioning /Abandonment
Plan ensure alignment of all stakeholders (state, local,
community)

e Clean all excavations to acceptable limits and have
then backfilled

e Remove all wall fences and structures as advised by

Formal and the abandonment team
Availability of land for alternative uses | Informal control «Clean contaminated soils to acceptable limit
Loss of site aesthetic qualities due to | Formal and Available structures and building not demolished should
abandoned and dilapidated structures | Informal control be used for other beneficial purposes to prevent decay Negligible
Executive Summary September 2015 Page xv of xv

Draft Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

ENVIRONMENTAL MANAGEMENT PLAN

In order to ensure that the mitigation measures developed for the significant impacts of the
proposed project are implemented and maintained throughout the project duration, an
Environmental Management Plan (EMP) was developed. The EMP outlines management
strategies for managing all associated and potential impacts that could affect the environment
and living conditions of people in the area. These plans include:

Worker Safety and Health Plan;

Incident and Injury Free (IIF) Plan;

Emergency Response Plan;

Communication Plan;

Environmental Monitoring Plan;

Waste Management Plan;

Security plan;

Resettlement plan;

Decommissioning and Abandonment; and
Remediation plans after decommissioning/closure.

CONCLUSION

The environmental impact assessment of the proposed NOVA Solar 5 Farms Limited 125MWp
Solar PV Power Plant in Katsina State was carried out in line with statutory requirements for
environmental management in Nigeria and findings has been documented in this final draft
report (based on two seasons sampling exercise). Information and data provided in this report
would form the basis for the preparation of the Environmental Impact Statement.

The existing environmental baseline conditions (biophysical and socio-economic) as well as
sensitive components of the study area have been established through field data gathering
exercise and complemented with information from literature research.

Interactions between the biophysical and socio-economic components of the environment and
the proposed urea plant developmental projects were used to identify, characterize and
evaluate the potential and associated impacts of the proposed project. Thereafter, mitigation
measures to ensure the sustainability of the project based on best industry practices, available
technology and level of knowledge were developed for the adverse impacts.

Finally, an environmental and social monitoring plan was developed and documented to ensure
effective management of the proposed project impacts as well as the implementation of the
environmental and social commitments made throughout the duration of the project.

Executive Summary November 2015 Page xvi of xvi
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

ACKNOWLEDGEMENT

NOVA Solar 5 Farms Limited is pleased to acknowledge with appreciation, the opportunity
granted it by the Federal Government of Nigeria and the Federal Ministry of Environment to
conduct this Environmental and Social Impact Assessment (ESIA) study for its 125MWp
Utility Scale PV-Based Solar Power Plant in Kankiya, Katsina State.

The contributions of the Environmental Consultant — Fugro Nigeria Limited, contracted to
execute this ESIA is sincerely acknowledged and commended. We are grateful to the
Katsina State Government and Kankiya Local Government for supporting the project.

We also appreciate the support of Kankiya Community in its entirety, and all our other
stakeholders who actively participated in the ESIA process.

Acknowledgement December 2015 Page i of i
Final Report
at.
Nova =
Power,).

125 MWp Katsina Solar PV Power Plant - ESIA

CHAPTER ONE

INTRODUCTION

‘Separation Page
1.1

te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

CHAPTER ONE

INTRODUCTION

General

Nova Power S.A. (Nova Power) is a renewable energy power plant developer as well as advisor
to the public and private sectors in the field of sustainable development. Nova Power has been
building up its portfolio since May 2012 in Sub-Saharan Africa. Nova Power is based in
Casablanca, Morocco and registered in the Casablanca Finance City free trade zone. The
NOVA Group currently has offices in Morocco, Nigeria, France, the United States, and
Germany. Nova Power America and RECA are subsidiaries of NOVA Power S.A., while Nova
Solar Power Nigeria and Nova Power Germany are subsidiaries of RECA. NOVA Solar 5 Farms
Limited is a subsidiary of Nova Solar Power Nigeria.

le
nova © =
Power,
Ua. wy
nova © 2 =—-—
Power,)* RECA

AMERICA |

(tz. nova ya”
—> SUBSIDIARY nova © ~ solar © 7a
GERMANY NIGERIA

Figure 1.1: NOVA Group Corporate Structure

Nova Power’s mission is to develop and construct profitable solar and other green power
projects serving local communities and businesses, as well as to generate substantial climate
change mitigation benefits by producing electricity that avoids CO2 emissions. Nova Power
provides the energy upon which economic development depends, while improving social
conditions and protecting the environment.

Nova Solar Power (NSP) is a project developer of Solar Photovoltaic (PV) Program in Nigeria.
The program is focused on the development of solar PV power plants across different locations
in Nigeria. NOVA Solar 5 Farms Limited (NSF) is the owner of the proposed 125 MW Solar
Photovoltaic Project to be sited in Katsina state by Nova Solar Power.

In view of the above, NSF intends to develop the 125MWp Solar PV Power Plant in Katsina
State as the first in its planned program. NSF has therefore commissioned Fugro Nigeria
Limited (FNL), a Geotechnics, Quality, Health, Safety and Environment (QHSE) consulting,
engineering geophysics, subsea engineering, onshore/offshore survey, and laboratory services
company, certified to ISO 9001:2008, ISO 14001:2004 and OHSAS 18001:2007, to carry out an
Environmental and Social Impact Assessment (ESIA) study in order to assess the proposed
project impacts on the surrounding environment prior to commencement. This is in line with

Chapter One December 2015 Page 1 of 37
Final Report
1.2

1.3

te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

good environmental management practices in Nigeria, together with commitment of NSF to
sustainable project development and in compliance with environmental regulatory requirements.

FNL conducted the study under the terms of the Nigerian Environmental Impact Assessment
Act Cap E12 LFN 2004, and in fulfillment of the International Finance Corporation (IFC)/ World
Bank Standards. This ESIA report has been prepared based on a two-season (dry and wet)
baseline data.

The Proponent

NOVA Solar 5 Farms Limited (NSF) is the project Owner specialized in the design,
development, management, coordination and financing of renewable energy projects, and more
specifically utility-scale solar photovoltaic (PV) projects in sub-Saharan African markets. NSF
office is located 43 Usuma Street, Off Gana Street, Maitama, F.C.T. Abuja, Nigeria.

NOVA Solar Power Limited has been awarded a Presidential Mandate to be the Lead
Developer of a 500 MWp PV based Solar Program in Nigeria (hereinafter “Solar Program’).
The Solar Program is based on the implementation of PV power plants with a minimum unitary
installed capacity of 30 MWp across several States as such NOVA Solar 5 Farms Limited has
secured the support of international investors and Development Finance Institutes (DFls) over
the Solar Program as a whole and thus translates into commitments on the financing of
feasibility studies, development and construction activities.

In this regard, NOVA Solar Power Limited would be developing the Kankiya, Katsina Solar PV
power plant on behalf of NOVA Power.

Project Area
The project will be located in the Nigerian northern State of Katsina. The site is situated about
three kilometers in the north of the city of Kankiya in Kankiya Local Government Area (LGA) of
Katsina State.

Chapter One December 2015 Page 2 of 37
Final Report
te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

— JT be WAG
. aot FS
. + IOAN Li oS

+ +
Legend
Teves
Project site ers
in Kankiya
+ + beeen
=
+ + pram
Tile

. Nigeria Situation Map

125MWp Katsina Solar PV

r wie “Power project

Figure 1.2: Project Area Administrative Map

The proposed 200 hectare land site is located on the east side along Kankiya — Katsina AQ
highway about 60km from the state capital, Katsina (Figure 1.3). The south-east point of the
area is delineated by geographic coordinates; 32P, 1389728.530mN; 3272271.500 mE.

Chapter One

December 2015
Final Report

Page 3 of 37
1.4

nova

Power

125 MWp Katsina Solar PV Power Plant - ESIA

KATSINA PV PLANT LOCATION MAP hata oY E | Legende |
Pies tpedtsaetigner ences 7 7 Se HATSINA BOUNDARIES
I i - er

de Ravine
@ Eement1

ESIA Objectives
In line with the statutory requirements for environmental protection in Nigeria, the proposed EIA
study is being carried out to:

¢ Satisfy Federal, State and Local Governments as well as stakeholders, that proactive
environmental actions shall be incorporated in the project design, installation, construction
and operation phases;

e Ensure proper consultations with the communities within the project area in line with
regulatory requirement;

e Provide all necessary answers to stakeholders, assessors, host community, regulators,
financiers, pressure groups and other interested parties

¢ Establish existing baseline (biological, physical and socio-economic) conditions of the project
location;

e Identify all environmental and social aspects of the proposed project that may interact
positively or negatively with the environment;

« Make appropriate recommendations to prevent, reduce or control identified potential and
other associated negative impacts, and Identify opportunities to enhance positive impacts
and project benefits;

¢ Develop environmental management plan (EMP) and procedures for effective and proactive
environmental management of the environment throughout the project life cycle;

¢ Provide all necessary data, information and objective evidence required for developing an
Environmental Impact Statement (EIS) for the proposed Solar Power Plant

Chapter One December 2015 Page 4 of 37
Final Report
1.5

1.6

te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

ESIA Scope of Work

In accordance with the EIA Procedural Guidelines in Nigeria (FEPA, 1995), a scope of work for

the solar power plant project was developed and submitted to the Federal Ministry of

Environment (FMENV) on 10" January, 2015. Following this was site verification exercise

carried out by the FMENV team on 21* January, 2015 (and subsequently, approval of the

Terms of Reference (TOR). The approved EIA work scope covered the following:

e Review of national and international environmental regulations, and conventions relevant to
the proposed development project activities;

e Generation of data that would establish the existing environmental and socio-cultural status
of the proposed project site and environs;

e Carrying out two (2) seasons (wet and dry) field data acquisition campaign and laboratory
analysis of field samples;

¢ Consultation with all stakeholders including regulatory agencies;

e Impact identification, prediction, interpretation and evaluation;

e Development of cost effective mitigation measures, monitoring programmes and EMP
covering the project life cycle; and

e Preparation of draft and final ESIA reports in line with the federal ministry of environment,
IFC Performance Standards, and the World Bank operational policies/guideline.

ESIA Methodology

EIA Registration and Screening

An EIA registration form for the project was filled and forwarded to the FMEnv on the 10" of
January, 2015 by NSF. Subsequently, a screening process was conducted by FMEnv and the
EIA placed in Category One (1), equivalent to Category A for World Bank.

Site Visit and EIA Terms of References

The ESIA terms of reference (ToR) was defined and prepared in line with the EIA Procedural
Guidelines (FEPA, 1995). It was submitted to the FMEnv for approval after site visit carried out
on the 21% January, 2015. The approved ToR (Appendix 1.1) outlined the general scope of the
EIA study and requirements for data collection.

Desktop Studies/Literature Review

Desktop studies were undertaken to acquire an environmental database required for the ESIA
studies. The literature search included information from previous studies around areas with
similar environmental characteristics. Materials consulted include textbooks, articles, reports,
maps, and photographs, acquired at state, national and international levels.

Field Research

Field research was undertaken so as to complement/verify information gathered from desktop
studies. Specific information on the ecological and socio-economic conditions of the project
environment was gathered during fieldwork execution. In particular, the survey covered the
following environmental components:

e the physical environment — surface and groundwater characteristics, soil characteristics, air
quality, noise and potential natural hazards;

e the biological environment — water, and soil microbiology, flora and fauna (particularly rare
and endangered species);

e the socio-economic and health environment - population, land-use and patterns of land
ownership and tenure, community structure, employment, distribution, public health, cultural
heritage, customs, aspirations and attitudes, etc.

Chapter One December 2015 Page 5 of 37
Final Report
te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

Field Data Gathering

The ESIA study provides a description of the existing environmental and socio-economic
conditions as basis against which the impacts of the proposed project can be assessed. The
main objective of the baseline description is to identify environmental and socio-economic
resources and conditions in areas potentially affected by the project (such as air quality,
groundwater, surface water, fauna and flora etc) and other key receptors.

Data gathering also involved desktop studies of climatic conditions as well as obtaining
information from journals on the project area. Project engineering studies were also obtained
for quantitative information on environmental elements.

Field data gathering campaign was carried out in two seasons (dry and wet) to acquire
information on the baseline condition of the area. Field survey was conducted within FMEnv
guidelines and standards. Field survey was carried out in the presence of FMEnv
representatives for dry season (between 05" and 09" February, 2015) and wet season (from 3%
to 6" August, 2015). Sampling requirements investigated include air quality and noise, soil,
groundwater as well as socio-economic and health profile of host community.

Data Analysis and Interpretation

Samples collected from the field visit were transferred to FNL laboratory, (accredited by Federal
Ministry of Environment), located at 91, Odani Street, Elelenwo, Port Harcourt, Rivers State for
analyses. Results obtained were interpreted and used to describe the existing baseline of the
study area as documented in chapter four of this report.

Reporting and Disclosure

The overall findings of the study were documented as contained in this report. A draft report
was first issued, and inputs made by client. The report was then forwarded to the FMEnv for the
21 days mandatory public disclosure and an expert review session organised by FMEnv to
review the report.

In line with World Bank and IFC requirements for stakeholder consultation, the draft ESIA report
is submitted to the World Bank’s InfoShop to allow for stakeholder consultation and comments.

Consultations Process

Consultation is a tool used to assess stakeholders concerns and expectations of pertinent
issues on environmental, social and health concern for integration into the impact prediction,
assessment, evaluation and mitigation. Consultation involved information dissemination and
interactions/ dialogues with various stakeholders concerned in the proposed project including
professionals/ experts in relevant fields relating to the power project. Consultation was carried
out with relevant stakeholders all through the study i.e. during screening, reconnaissance (site)
visit, field survey/ data collection, public disclosure, expert review meetings.

Consultations with project stakeholders are still being carried out. Stakeholders’ views and
opinions concerning the proposed project and its associated/potential impacts have been
integrated into the ESIA process. Consultations will continue throughout the project life-cycle
and issues raised by concerned and affected parties will be considered. The results of all
concluded consultations are included as bases for potential impact assessment and as such
have been clearly documented in this ESIA report. The stakeholders consulted included:

Federal Ministry of Environment (FMEnv);
Katsina State Ministry of Environment (KSMENV);
Katsina State Ministry of Lands and Housing;

.
.
.
e Katsina State Surveyor-General

Chapter One December 2015 Page 6 of 37
Final Report
fe.
nova ©
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

e The host community (Kankiya);
e Relevant non-governmental organisations (NGOs) as well as interested and affected parties.

The overall schedule for the ESIA study is provided in Table 1.1 below.

Table 1.1: NSF- ESIA Activities Timeline

Activity Timing

EIA Registration 10 January, 2015

Site Visit 207/21* January, 2015
ToR Approval 13" February, 2015

Field Survey-dry/ Consultation 05™ to 09" February, 2015
Mandatory disclosure public forum | 3" August, 2015

Field Survey —wet season 3 to 6" August, 2015

EIA Draft Report -Completed 10™ September, 2015

Draft Report Submitted to FMEnv 12" October, 2015

21 Days Public Disclosure 19" October to 16™ November, 2015
FMEnv Interim Approval 10™ December, 2015

Expert Review Meeting 20" November, 2015

Received Expert Comments 10" December, 2015

EIA Final Report -Completed 41™ December, 2015

The ESIA study has been done in accordance with the flow scheme shown in Figure 1.3 below.

* Project Conception; Preliminary Phase of
Study; Development of EIA Proposal

* Screening into Category; Site Visit
* Development & Submission of ESIA ToR

* Literature Review! Gap Analysis
* Develonment of Field Work Plan

* Field Sampling/ Measurements
* Observation/ Documentation
* Laboratory Analysis of Samples

« Impact Identification & Evaluation
* Development of Mitigation Measures
* Development of Environmental and social management Plan

Consultation with Regulators, Stakeholders and Experts

* Preliminary, Draft & Final Report
Development

* Implementation of Mitigation Measures

| * Proponent/ Regulators/ Public Review
* Auditing & Monitoring

Figure 1.4: ESIA Procedural Flowchart

Chapter One December 2015 Page 7 of 37
Final Report
aa
NN

te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

Administrative and Legal Framework

National Guidelines

In Nigeria, existing statutes on environmental protection contains specific provisions designed to
prohibit or control environmental pollution/ degradation and also to prescribe sanctions to be
enforced against persons or companies who infringe on these provisions. The legal, regulatory
and administrative framework upon which the ESIA of the proposed utility scale PV-based solar
power Plant project was carried out includes:

e Various national and state statutes, regulations, standards on environmental protection
in Nigeria; and

e Applicable international agreements, guidelines and conventions to which Nigeria is
signatory.

The principal bodies responsible for environmental matters and saddled with enforcing existing
statutes and regulations in Nigeria are the Federal Ministry of Environment (FMENV). Specific
policies, acts and guidelines enforced by FMEnv and relevant to this project are presented in
the following sub-sections:

The Federal Ministry of Environment
The defunct Federal Environmental Protection Agency (FEPA) was created by Decree No. 58 of
1988 as a parastatal of the Federal Ministry of Works and Housing.

n 1992, the Agency's authority was strengthened through Decree 59 of 1992 by which the
defunct FEPA was transferred to the Presidency. FEPA’s goals were to improve and maintain
the quality of the Nation’s environment, manage its resources and physical characteristics,
prepare ecological Master Plan to guide the use of coastal areas rift with diverse and often
conflicting economic and social activities.

nsame year, Nigeria took a giant step towards the sustainable management of its environment
by formulating a decree of Environmental Impact Assessment (EIA). This has become globally
accepted as an environmental management tool. June (1999), Nigeria formed a bigger body,
“The Federal Ministry of Environment” which include the defunct FEPA and other departments
tom different Federal Ministries and Parastatals. The Federal Ministry of Environment is
charged with the responsibility of all matters concerning the nation’s environment and its
biodiversity.

t has developed instruments of intervention to halt environmental degradation in form of
policies, standards, guidelines and regulations and programmes. With the initiation of these
instruments, enforcement by FMEnv has become the most effective tool to bring industries and
regulated community into compliance through compliance promotions. The relevant policies,
guidelines and regulations of the ministry are outlined below:

National Policy on Environment

The National Policy on Environment, 1989 (revised 1999), provides for “a viable national
mechanism for co-operation, co-ordination and regular consultation, as well as harmonious
management of the policy formulation and implementation process which requires the
establishment of effective institutions and linkages within and among the various tiers of
government — federal, state and local governments”. Prior to the launching of this policy,
there was no unified co-ordination of activities of the 3-tiers of government responsible for
the environment.

Chapter One December 2015 Page 8 of 37
Final Report
te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

The thrust of the policy is the achievement of sustainable development in Nigeria.
Guidelines and strategies are therefore defined for:

e — Securing for all Nigerians a quality of environment adequate for their health and well-being;

e Conserving and using the natural resources for the benefit of present and future
generations;

e Restoring, maintaining and enhancing the ecosystem and ecological processes essential
for the preservation of biological diversity;

e Raising public awareness and promoting understanding of the essential linkages between
the environment, resources and development; and

e¢ Co-operation with other countries, international organisations and agencies to achieve
optimal use of trans-boundary spaces in order to prevent environmental recourses.

Further, the defined guidelines and strategies provide for the effective management of the
environment in the following areas:

Human population;

Land use and soil conservation;

Water resources management;

Forestry, wildlife and protected areas;

Air pollution;

Toxic and hazardous substances;

Noise pollution;

Marine and coastal area resources

Mining and mineral resources

Working environment (occupational health and safety); and
Settlements, recreational space, greenbelts monuments and cultural property.

National Environmental Protection Regulations

S. |. 8 -National Environmental Protection (Effluent Limitation) Regulations 1991

The National Effluent Limitation Regulation, S.1.8 of 1991, makes it mandatory for industries as
waste generating facilities to install anti-pollution and pollution abatement equipment on site.
The regulation is specific for each category of waste generating facility with respect to
limitations of solid and liquid discharges or gaseous emissions into the ecosystem. Appropriate
penalties for contravention are also prescribed.

S._1. 9 -National Environmental Protection (Pollution Abatement in Industries and Facilities
Generating Wastes) Regulations 1991

National Environmental Protection (Pollution Abatement in Industries and Facilities Generating
Wastes) Regulations, S.1.9 of 1991, imposes restrictions on the release of toxic substances and
stipulates requirements for pollution monitoring units, machinery for combating pollution and
contingency plan by industries; submission of lists and details of chemicals used by industries
to Federal Ministry of Environment (FMEnv); requirement of permit by industries for the storage
and transportation of harmful or toxic waste; the generator’s liability; strategies for waste
reduction; permissible limits of discharge into public drains; protection of workers and safety
requirements; environmental audit (or environmental impact assessment for new industries) and
penalty for contravention.

S. |. 15 -National Environmental Protection (Management of Solid_and Hazardous Wastes)
Regulations 1991

The Management of Hazardous and Solid Waste Regulation, S.1.15 of 1991, defines the
requirements for groundwater protection, surface impoundment, land treatment, waste piles,

Chapter One December 2015 Page 9 of 37
Final Report
te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

landfills, incinerators etc. It also describes the hazardous substances tracking programme with
a comprehensive list of acutely hazardous chemical products and dangerous waste constituent.
It also states the requirements and procedure for inspection, enforcement and penalty.

The Environmental Impact Assessment Act

The EIA Act Cap E12 LFN 2004 requires that for all new major public and private projects in
Nigeria, where the extent, nature or location of a proposed project or activity is such that it is
likely to significantly affect the environment, its EIA is undertaken in accordance with the
provision of the Act. The EIA Act sets out to:

e consider the likely impacts, and the extent of these impacts on the environment before
embarking on any project or activity;

¢ promote the implementation of appropriate policy in all Federal Lands consistent with all
laws and decision making processes through which the goal of this Act may be realized;
and

e encourage the development of procedures for information exchange, notification and
consultation between organisations and persons when the proposed activities are likely to
have significant environmental effects on boundary or trans-state or on the environment of
bordering towns and villages.

The Act gives specific powers to the FMEnv to facilitate environmental assessment of projects.
In 1995, the then Federal Environmental Protection Agency (FEPA, now FMEnv) published E/A
Procedural Guidelines. The guideline is intended to assist in the proper and detailed execution
of EIA studies in Nigeria.

Nigerian Content Act
The Nigerian Local Content law was created to enhance utilisation of the country’s human and
material resources for the provision of goods and services:

The Factories Act, 1990

The Factories Act 1990 (FA) is the primary law regulating the health, safety and welfare of
workers in the country’s factories. The law holds management and staff personally responsible
for violations of the provisions in the Act.

With respect to safety, there are general provisions as to the securing, fixing, usage,
maintenance and storage of prime movers, transmission machinery, other machinery, unfenced
machinery, dangerous liquids, automated machines, hoists and lifts, chains, ropes and lifting
tackle, cranes and other lifting machines, steam boilers, steam receivers and containers, and air
receivers. There are, in addition to these, standards set for the training and supervision of
inexperienced workers, safe access to any work place, first aid boxes, prevention of fire, and
safety arrangements in case of fire.

The law requires that all accidents and industrial diseases be notified to the nearest inspector of
factories and be investigated. The Act also prohibits the owner or occupier of a factory from
making any deductions from the wages of any employee in respect of anything to be done or
provided in pursuance of the FA.

NESREA Requirements

The National Environmental Standards and Regulations Enforcement Agency (NESREA) was
established in November 2006 by the federal government. It is charged with the responsibility of
enforcing all environmental laws, guidelines, policies, standards, and regulations in Nigeria. It
also has the responsibility for enforcing compliance with the provisions of international
agreements, protocols, conventions and treaties on environment to which Nigeria is signatory.

Chapter One December 2015 Page 10 of 37
Final Report
te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

NESREA Act

Administered by the Ministry of Environment, the National Environment Standards and
Regulation Enforcement Agency (NESREA) Act of 2007 replaced the Federal Environmental
Protection Agency (FEPA) Act. It is the embodiment of laws and regulations focused on the
protection and sustainable development of the environment and its natural resources. The
following sections of the act are worth noting:

Section 7: provides authority to ensure compliance with environmental laws, local and
international, on environmental sanitation and pollution prevention and control through monitory
and regulatory measures.

Section 8: empowers the agency to make and review regulations on air and water quality,
effluent limitations, control of harmful substances and other forms of environmental pollution
and sanitation.

Section 27: prohibits, without lawful authority, the discharge of hazardous substances into the
environment. This offence is punishable under this section, with a fine not exceeding,
N1,000,000 (One Million Naira) and an imprisonment term of 5 years. In the case of a company,
there is an additional fine of N50,000, for every day the offence persists. Other sections include:

Section 1: requires industry facilities to have anti-pollution equipment for the treatment of
effluent.

Section 3: requires a submission to the agency of a composition of the industry’s treated
effluents.

Section 4 and 5: requires industries to report a discharge if it occurs and to submit a
comprehensive list of chemicals used for production to the Agency.

Electricity Power Sector Reform Act

The Nigeria Electric Power Sector over the years witnessed a slow and steady decline leading
to a near complete failure of the system. The Government therefore, as a matter of dire
necessity embarked on an Electric Power Sector Reform Program, which led to the
establishment of the Nigerian Electricity Regulatory Commission (NERC) in 2005 and the
Sector Reform Act.

This Act provides for the formation of initial and successor companies for the transfer of assets
and liability of the National Electric Power Authority (NEPA), development of a competitive
electricity market, establishment, functions and powers of the Nigerian Electricity Regulatory
Commission (NERC) licenses and tariffs, acquisitions of land and access rights, consumer
protection and licensee performance standards, completion and market power, the power
consumer assistance fund, etc for the regulation and control of electrical installations, and the
generation, supply and use of electrical energy in Nigeria. Sections/parts of the Electricity Act
relevant to the IPP project are:

Part Ill: Establishment of the Nigerian Electricity Regulatory Commission; objects and functions
of the commission are as follows:

e to create, promote and preserve efficient industry and market structures and to ensure the
optimal utilisation of resources for the provision of electricity services;

e to maximise access to electricity services, by promoting and facilitating consumer
connections to distribution systems in both rural and urban areas;

Chapter One December 2015 Page 11 of 37
Final Report
te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

e to ensure that an adequate supply of electricity is available to consumers;

e to ensure that the prices charged by licensees are fair to consumers and are sufficient to
allow the licensees to finance their activities and to allow for reasonable earnings for
efficient operations;

e to ensure the safety, security, reliability and quality of service in the production and delivery
of electricity to consumers;

e to ensure that regulation is fair and balanced for licensees, consumers, investors and other
stakeholders;

e to present quarterly reports to the President and National Assembly on its activities;

promote competition and private sector participation, when and where feasible;

e establish or, as the case may be, approve appropriate operating codes and safety, security,
reliability and quality standards;

e establish appropriate consumer rights and obligations regarding the provision and use of
electricity services;

e license and regulate persons engaged in the generation, transmission, system

¢ operation, distribution and trading of electricity; approve amendments to the market rules;

e monitor the operation of the electricity market; and

e undertake such other activities which are necessary or convenient for the better carrying out
of or giving effect to the objects of the commission.

Part IV: Licensing requirement (for generation, transmission, system operation, distribution and
trading), tariffs, fines and penalties;

Part V: Acquisition of land and access rights. Regulation 77 of this part stipulates a special
provision for companies that require land for purposes of generation, transmission and
distribution of electricity and notice to construct or extend any railway, road or any works for
telecommunications is also provided for in regulation 79 of this part;

Part VI: Regulation 80 of this part stipulates that the commission shall develop, in consultation
with the licensee the following materials for the protection of the consumer:

e customer services standards;

e customer complaint handling standards and procedures;

e codes of practice for the provision of assistance to special needs customers, such as the
blind or disabled, the elderly or severely ill;

e procedures for dealing with, and assisting where necessary, customers who have difficulty
in paying bills;

e procedures for applying for electricity service;

e procedures for disconnecting non-paying customers or for. those breach of other terms and
conditions of an applicable tariff or contract;
the information to be provided to consumers and the manner of its dissemination; and
standards for compensation to consumers who do not enjoy regular power supply.

Part VII: Regulations pertaining to competition and market power; and
Part Vill: Regulations pertaining to establishment of the power consumers’ assistance fund.
Regulations 93 to 95 of the same Act stipulate conviction for false declarations, penalties for

contravention and appointment of inspectors for undertakings and safety operations

Recently, the reform has led to the corporatisation and unbundling of the state owned
monopoly, now known as the Power Holding Company of Nigeria (PHCN). The unbundling has

Chapter One December 2015 Page 12 of 37
Final Report
te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

lead to the establishment of 18 successor companies from PHCN comprising of six generation
companies, one transmission company and 11 distribution companies. The sector has also
been deregulated leading to private sector participation in the generation sector and the
operation of a number of Independent Power Plants in the country today. The establishment of
the Nigerian Electricity Regulatory Commission (NERC) is also in line with the Reform
Programme.

Rural Electrification Agency

This is a Federal Government of Nigeria agency saddled with the responsibility of providing
electricity to rural communities in Nigeria. The agency was established by Section 88 of the
Electric Power Sector Reform Act 2005. On March 16, 2006 the Board and Management of the
Agency were inaugurated by the Honourable Minister of Power and Steel.

Federal Government of Nigeria’s commitment to aggressive rural electrification is expressed in
the following policy documents:

e The National Energy Policy;

e The Electric Power Sector Reform Act 2005;

e Rural Electrification Policy 2005; and

e The National Electric Power Policy 2001.

These policy documents outline the principle for Rural Electrification thus:

e Facilitate the provision of steady and reliable power supply at economic rates for residential,
commercial, industrial and social activities in the rural and peri-urban areas of the country.

e Facilitate the extension of electricity to rural and peri-urban dwellers.

e Encourage and promote private sector participation in grid and off-grid rural development
using the nation’s abundant renewable energy sources while ensuring that Government
Agencies, Co-operatives and Communities, participate adequately in enhancing electricity
service delivery.

Energy Commission of Nigeria

The Energy Commission of Nigeria (ECN) was established in 1988 with the statutory mandate
for strategic planning and coordination of national policies in the field of energy. It was
established in line with the declaration of the Heads of The Economic Community of West
African States in 1982 for the establishment of an Agency in each member state charged with
the responsibility of coordinating and supervising all energy functions and activities. The
functions of the ECN include, but are not limited to, the following:

e serve as a centre for gathering and dissemination of information relating to national policy in
the field of energy;

e inquire into and advise the Government of the Federation or the State on adequate funding
of the energy sector including research and development, production and distribution;

e monitor the performance of the Energy sector in the execution of government policies on
energy; and

e serve as a centre for providing solutions to inter-related technical problems that may arise in
the implementation of any policy relating to the field of energy.

The ECN is headed by a Director General, who also serves as its Chief Executive.

The Nigerian Urban and Regional Planning
The Nigerian Urban and Regional Planning Act No.10 of 2010 was established to:

Chapter One December 2015 Page 13 of 37
Final Report
te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

promote co-operation and co-ordination among states and local governments in the
preparation and implementation of urban and regional plans;

e formulate urban and regional planning standards in Nigeria;

e ensure effective supervision and monitoring of the execution of projects in urban and
regional areas; and

e ensure development control over Nigeria.

The specific requirements of the Act pertinent to the proposed Industrial Park project as
contained in Part II of the Act are as follows:

Planning Authority Approval

eit is mandatory for a developer to submit a development plan which would be approved by
the Development Control Department (department under the commission);

eit is mandatory for a developer (whether private or government) to apply for development
permit by using specified forms and providing information such as plans, design drawings
and other information as may be prescribed by regulation made pursuant to this section.

e no development shall commence by any Government or its agencies without obtaining an
approval from the relevant Development Control Department.

e plan required to be made under this Act shall be prepared by registered Architect of Town
Planner or Engineer and shall be in accordance with the provisions of this Act.

Submission of Detailed Environmental Impact Statement

A developer shall at the time of submitting his application for development submit to an
appropriate Control Department a detailed environmental impact statement for an application
for:

e residential land in excess of 2 hectares; or

e permission to build or expand a factory or for the construction of an office building in excess
of four floors or 5,000 square meters of lettable space as in the case of this project;

e permission for a major recreational development.

Validity of Development Permit:
A development permit granted to a developer shall:

e remain valid for the years from date of communication of the plan to the approval of a
developments permit to a developer; and

e where a developer fails to commence development within two years the development permit
shall be subject to re-validation by the Control Department which issued the original permit.

Acquisition of Land and Compensation

Part IV of the Act requires that where it is necessary to obtain any land in connection with
planned urban or development in accordance with the policies and proposals of any approved
plan, any right of occupancy subsisting on that land shall be revoked on the recommendation of
the appropriate authority. All matters connected with the payment of compensation for the
revocation of the right of occupancy under the Act shall be governed in accordance with the
relevant provision of the Land Use Act. Any compensation payable as a result of the revocation
of the right of occupancy shall be paid within a reasonable period.

In this regard, the land for the proposed utility scale PV-based solar power plant project was
acquired by Katsina State Government (KSG) from indigent individuals. These individuals will
be compensated by KSG in line with the dictates of Katsina State Land Use Gazette KT. S.L.N.

Chapter One December 2015 Page 14 of 37
Final Report
te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

NO.1. It should be noted that a Resettlement Action Plan is not required on this project since the
land was not being used for residential purpose, but primarily for farming.

Landuse Act

The Landuse Act promulgated in 1978 places the ownership, management and control of land
in each state of the federation in the Governor. Land is therefore allocated with his authority for
commercial, agricultural and other purposes. Since the Landuse Act deals primarily with the
acquisition, use and enjoyment of land, in accomplishing these objectives, the activities of an
individual, government or organisation either private or public, is likely to create environmental
problems. For example, where permission was given for land to be used for mining purpose or
for industrial purpose or for a town and country planning purpose or for any other commercial or
public work or convenience, environmental problems are surely going to crop up in the and use
enjoyment of any of these services or purposes.

Essentially, the Landuse Act is not strictly an Act for environmental protection. However,
environmental protection is one of those considerations which a holder of certificate of
occupancy has to observe, though it is not explicitly provided for in any of the provisions of the
Act. If the Act is read without such importation, the result is bound to be absurd and
environmentally unsound.

The Landuse Act of 1978, the Constitution of 1999 and the Public Lands Acquisition Laws of the
relevant states constitute the governing policy for land acquisition in Nigeria. As is the case with
most national and state laws on compulsory acquisition of land in the public interest or for a
public purpose, the legislation enables the State to acquire land (more precisely, to abrogate
leases and other authorizations to occupy land). The Acts also specify the procedures the State
must follow to clear the land, and define the compensatory measures the State must implement
in order to compensate the people affected.

Under the Act, there are two types of land rights

e Statutory occupancy rights: Individuals and entities can obtain a statutory right for occupancy
of urban and non-urban land. Recipients of certificates of occupancy are obligated to pay the
state for any unexhausted improvements (i.e. improvements with continuing value such as a
building or irrigation system) on the land at the time the recipient takes possession and must
pay rent fixed by the state. Rights are transferrable with the authorization of the state
governor.

e Customary right of occupancy: Local governments may grant customary rights of occupancy
to land in any non-urban area to any person or organisation for agricultural, residential, and
other purposes, including grazing and other customary purposes ancillary to agricultural use.
The term for customary rights (which is contained in the application form and not the
legislation) is 50 years, and may be renewed for a second 50-year term. Recipients of
customary rights of occupancy must pay annual tax on the land and cannot transfer any
portion of the rights without approval of the governor (for sales of rights) or the local
government (other transfers).

The Act vests all land in the urban areas of each state under the control and management of
the governor of the state. The governor of the state holds the land in trust for the people of the
state and is solely responsible for the allocation of land in all urban areas to individuals who
reside in the state and to organisations for residential, agricultural and commercial purposes. All
other land in the state subject to conditions under the Act is under the control and management
of the local government.

The act divests traditional owners of land and vests such land in the state governor for the
benefit and use of all Nigerians. It provides the processes through which land may be acquired

Chapter One December 2015 Page 15 of 37
Final Report
te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

by the federal government. On rural land where there are no formal title deeds and any land
rights are customarily held, compensation for land acquisition is only provided for buildings,
crops and other ‘improvements’ to the land as well as rent for the year the land was occupied.
Payment is not paid for land itself since customary ownership is not recognised by government.
For community-owned land where ownership is not claimed by any one individual or family, the
governor will determine who receives the compensation. This might be the community or the
chief or a community leader who can make use of the money according to customary law.
Alternatively, money can be paid into a community fund. The governor has the power to cancel
the right that any person has to live on or make use of any piece of land, if the land is required
for use in the interest of the public. This includes mining and oil pipelines. Rights to land cease
with immediate effect upon receipt of notice from the governor.

National Building Code

The national building code is aimed at setting standards on building pre-design, designs,
construction and post-construction stages with a view to ensuring quality, safety and proficiency
in the building industry.

The provisions of this code shall, subject to its adoption by the states, apply to and control all
matters concerning the design and specification, costing, construction, alteration, addition to,
moving, demolition, location, repair and use of any building or structure, for existing or proposed
building works within the Federal Republic of Nigeria. The standards specified in this code shall
constitute the minimum requirement from which other regulations may be derived.

The Forestry Act

The principal legislation in force for the regulation of the forest sector is the Forestry Act 1958.
The Forestry Act CAP 51 LFN of 1994 prohibits any activity that may lead to the destruction of
or cause injury to any forest produces, forest growth or forest property. The project area does
not fall within any protected or reserved forest.

EIA Procedural Guideline on Infrastructure Projects

The EIA process is the various stages a project undergoes from proposal to approval for

implementation, resulting in the issuing of an Environmental Impact Statement (EIS) and

certificate. The term encompasses several stages, viz:

e Determining if FEPA environmental laws/regulations have been triggered;

e Screening a project for potential environmental effects;

e Scoping to determine the spatial and temporary dimension of environmental effects;

e Carrying out detailed base line studies to determine the environmental condition prior to
project implementation;

e Preparing a detailed assessment report;

e Carrying out a panel review of the EIA report if this is necessary; and

e Obtaining authorization/approval, where appropriate. For FEPA, the Director

General/Chief Executive is the responsible officer. The National Procedural Guidelines show
practical steps from project conception to commissioning. The steps are:

¢ project proposal

initial environmental examination (IEE)/preliminary assessment

screening

scoping

EIA study

review

decision making

monitoring, and

Chapter One December 2015 Page 16 of 37
Final Report
te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

e Auditing

The Labour Act

The Labour Act (1990) (LA) is the primary law protecting the employment rights of individual
workers. The LA covers protection of: wages; contracts; employment terms and conditions; and
recruitment. It also classifies workers and special worker types. Union membership is governed
by the Trade Union Amendment Act (1995). A 1999 constitution includes stipulation of “equal
pay for equal work without discrimination on account of sex, or any other ground whatsoever’.

Labour will be sourced from a national, regional and local scale depending on project
requirements during the construction and full operation of the Industrial Park. The labour Act
will guide all labour engagement in line with this.

Endangered Species Act

Section 1 (prohibition of hunting of or trading in wild animals) of the Endangered Species Act 11
of 1985 (amended in 1990 as Act, Cap 108) prohibits the hunting, capture and trade on
endangered species such as otter shrew, giant / tree / long-tailed pangolin, colobus monkeys,
chimpanzee, gorilla, African palm squirrel, lion, leopard, cheetah, hyenas, immature elephant,
giraffe, tortoises, crocodiles, etc being animal species threatened with extinction or otherwise
deal with animals species which though not necessarily now threatened with extinction may
become so threatened except one is in possession of a license issued under the Act.

The Act also stipulates pertinent permits, certificates and the processes for trading of the
identified endangered species as well as prescribes penalties for contraventions.

Harmful Waste Act

The Harmful Waste (Special Criminal Provisions) Act Cap H1, LFN 2004 prohibits, without
lawful authority, the carrying, dumping or depositing of harmful waste in the air, land or waters
of Nigeria. The following sections are notable:

e Section 6: provides for a punishment of life imprisonment for offenders as well as the
forfeiture of land or anything used to commit the offence.

e Section 7: makes provision for the punishment accordingly, of any conniving, consenting or
negligent officer where the offence is committed by a company.

e Section 12: defines the civil liability of any offender. He would be liable to persons who
have suffered injury as a result of his offending act.

Penal Code

The Criminal Code Act‘ is currently a legislation of general application penalizing criminal acts
in Southern Nigeria while the Penal Code Act applies in the North. The Penal Code is an Act to
supplement the Penal Code of the Northern States in respect of matters within the exclusive
legislative competence of the National Assembly, and for purposes ancillary thereto.

In this Act, unless the context otherwise requires, "Northern States" means the States of
Nigeria formerly known as Northern Region of Nigeria. Every person shall be liable to
punishment under the provisions of section 3 of this Act and of the Schedule to this Act for
every act or omission contrary to the provisions of the Schedule to this Act of which he is guilty
within the Northern States:

The provisions contained in the Schedule to this Act applies in respect of the Northern States
and shall be read as the law of that territory and as such form part of the Penal Code contained
in the Schedule to the Penal Code Law, 1959, of the Northern States (referred to as the Penal
Code of the Northern States).

Chapter One December 2015 Page 17 of 37
Final Report
1.7.3

te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

The provisions of Chapter | to Chapter VI of the Penal Code of the Northern States, applies in
respect of the provisions of the Schedule to this Act as fully as though the provisions of such
Chapters were enacted in this Act.

Katsina State Ministry of Environment

The Katsina State Ministry of Environment has as its main focus to ensure sustainable
development based on pragmatic management of the environment within the State. This
demands positive and realistic planning that balances human needs against the bearing
capacity of the environment. This requires that every citizen, operating company, organisation
or institution shall ensure that:

e The health, the safety, the environment, the well being of citizens of Katsina State
communities and the neighbours are integrated into major economic decision-making
process of development projects.

e Environmental controls are built into major development projects.

e Environment friendly technologies are applied for health, safety of the Katsina State
environment.

Katsina State Environmental Protection Agency (KSEPA) Edict 1988

The edict states the functions of agency which are to:

e Liaise routinely and ensure effective harmonisation with the FMENV in order to achieve the

objectives of the National policy on environment;

e Co-ordinate the activities of ministries, parastatals, local government councils, departments,

statutory bodies and research organisations on matters relating to environmental protection

and conservation;

e Identify the ecological problems of the State including the devastating erosion and flood,

brief the government on their sources and effects and find solutions to them;

e Monitor and determine degradations of coastlines, river basins and estuaries and carryout

measures to protect and remedy their ecosystems;

e Identify water, air and soil pollution and their sources and carryout measures to prevent

them;

e Monitor the implementation of the EIA and environmental audit report guidelines and

procedures on all policies and projects within the State; and

e Carry out other activities as are necessary or expedient for the protection and sustainable
development of the environment and for the full discharge of functions of the agency.

Katsina State Land Use Gazette KT. S.L.N. NO.1, 2015
The gazette discusses revised statutory land compensation rates payable for farmlands and
economic trees as it relates to Katsina State. It stipulates the compensation rates for:
e Farmland per hectare in:
o Katsina State Capital city (Katsina).
o Local Government Headquarters of the state.
o Allrural areas (villages); and
o Fadama Areas.
e Economic trees per piece.

International Conventions, Agreements, and Protocols

In addition to the national laws/regulations, Nigeria is signatory to several international
conventions and treaties relating to industry, development and environmental management. In
certain cases conventions and agreements have influenced policy, guidelines and regulations
and must be complied with during the planning, construction and operation of the Project. Many
of these conventions support the use of environmental studies as key tools for achieving

Chapter One December 2015 Page 18 of 37
Final Report
1.7.4

te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

pollution control, sustainable environmental development, and preservation of habitats of global
significance. Some of the more pertinent of these are presented in the table below and briefly
described subsequently.

Table 1.2: International Conventions Relating To Industry and Environment

Date of Ratification Name of Convention Objective of convention
by Nigeria
1994 United Nations (UN) Convention on | e Conservation of biological diversity,
Biological Diversity (1992) * The sustainable use of its components,
and

e The fair and equitable sharing of
benefits arising out of the utilization

1994 Framework Convention on Climate Change | « Stabilisation of greenhouse gas
(1992) concentrations in the atmosphere at
safe level
1991 United Nations Educations, Scientific and Sets aside areas of cultural and natural
Cultural Organisation (UNESCO) World heritage for protection

Heritage Convention (1972) Defines the areas as those with
outstanding universal value from the
aesthetic, scientific and conservation

points of view.

1988 Convention on the Conservation of Promotion of measures for the
Migratory Species of Wild Animals (1979) conservation (including habitat
conservation especially for endangered
species listed in Bonn) = and
management of migratory species.

1987 Montreal Protocol on Substances that | ¢ To protect the ozone layer through
Deplete the Ozone Layer enhanced international cooperation by
taking precautionary measures to
control equitably total global emissions
of substances that deplete it.

1968 African Convention on Conservation of Adopt the measures necessary to
Nature and Natural Resources (1968) ensure conservation, utilization and
development of soil, water, flora and
faunal resources in accordance with
scientific principles and with due regard
to the best interests of the people.

International Best Practice Guidelines and Standards

The following international requirements and standards have been considered within the ESIA
process and are described below:

Equator principles (EP)

World Bank's environmental and social safeguard policies.

IFC Performance Standards on Environmental and Social Sustainability

United Nations Guiding Principles on the Human Environment

The Rio Declaration on Environment and Development

World Bank Group General Environmental, Health and Safety Guidelines (EHS)

Equator Principles 2013

Large infrastructure and industrial Projects can have adverse impacts on people and on the
environment. As financiers and advisors, we work in partnership with our clients to identify,
assess and manage environmental and social risks and impacts in a structured way, on an
ongoing basis. Such collaboration promotes sustainable environmental and social performance
and can lead to improved financial, environmental and social outcomes.

Chapter One December 2015 Page 19 of 37
Final Report

te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

The Equator Principles Financial Institutions (EPFls) adopted the Equator Principles in order to
ensure that the Projects they finance and advise on are developed in a manner that is socially
responsible and reflects sound environmental management practices. They recognise the
importance of climate change, biodiversity, and human rights, and believe negative impacts on
project-affected ecosystems, communities, and the climate should be avoided where possible. If
these impacts are unavoidable they should be minimised, mitigated, and/or offset.

The Equator Principles are aimed to ensure that prior to agreeing to provide financing, (a) a
project has been subject to an appropriate level of environmental and social assessment in
accordance with the requirements of the IFC Performance Standards (2006) and (b) that the
project will implement appropriate measures for the management of environmental, social and
health issues during construction, operation and decommissioning phases. By adopting the

Equator Principles, financial institutions undertake to review carefully proposals for which their
customers request project financing. They commit not to provide loans to projects where the
borrower will not, or is unable to, comply with the requirements of the IFC Performance
Standards. Equator principles are tabulated below.
Table 1.3: Equator Principles

Principle 1 Categorisation of projects

Principle 2 The borrower has to conduct an Environmental and Social Impact Assessment

(ESIA)

Principle 3 Applicable Social and Environmental Standards

Principle 4 Action Plan and Management System

Principle 5 Consultation and Disclosure

Principle 6 Grievance Mechanism

Principle 7 Independent Review

Principle 8 Covenants

Principle 9 Independent Monitoring and Reporting

Principle 10 Reporting and transparency

The Equator Principles set out the process for assessing a project in four key phases: Impacts
are assessed on their degree of potential impact and are categorised as either A (High), B
(Medium) or C (Low).

e Category A- Projects with potential significant adverse social or environmental impacts that
are diverse, irreversible or unprecedented;

e Category B- Projects with potential limited adverse social and environmental impacts that
are few in number, generally site-specific, largely reversible and readily addressed through
mitigation measures; and

e Category C- Projects with minimal or no social or environmental impacts.

The Equator Principles are intended to serve as a common baseline and framework. EPFls are
committed to implementing the Equator Principles in their internal environmental and social
policies, procedures and standards for financing Projects. Project Finance or Project-Related
Corporate Loans shall not be provided to Projects where the client will not, or is unable to,
comply with the Equator Principles. As Bridge Loans and Project Finance Advisory Services are
provided earlier in the Project timeline, it is requested that the client explicitly communicates
their intention to comply with the Equator Principles.

World Bank's Environmental and Social Safeguard Policies

The World Bank’s environmental and social safeguard policies are a cornerstone of its support
for programmes aimed at sustainable poverty reduction. The objective of these policies is to
prevent and mitigate undue harm to people and their environment in the development process.
These policies provide guidelines for lenders (including banks) and borrower staff in the

Chapter One December 2015 Page 20 of 37
Final Report
te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

identification, preparation, and implementation of programmes and projects. Safeguard policies
have often provided a platform for the participation of stakeholders in the project design, and
have been an important instrument for building a sense of project “ownership” among local
populations. There are a total of ten environmental, social and legal Safeguard Policies of the
World Bank, of which the seven most relevant are listed in Table 1.4 below.

Table 1.4: World Bank Safeguard Policies and Guidelines
World Bank OP 4.01 for Environmental Assessment

World Bank OP 4.04 for Natural Habitats

World Bank OD 4.10 for Indigenous People

World Bank OPN 4.11 for Physical Cultural Resources

World Bank EA Sourcebook Update No 4: Sectoral EA (October 1993)
World Bank EA Sourcebook Update No 25: EMPs (January 1999)

The following policies are likely to be triggered by the utility-scale PV-based solar power plant
project activities:

OP 4.01 — Environmental Assessment

Environmental Assessment is used in the World Bank to identify, avoid and mitigate the
potential negative environmental impacts associated with the Bank’s lending and guarantee
operations. In World Bank operations, the purpose of Environmental Assessment is to improve
decision making in order to ensure that project options under consideration are sound and
sustainable and that potentially affected people have been properly consulted.

OP 4.01 — Environmental Assessment contains guidance on the World Bank requirements on
various aspects of the EIA process. These include guidance on the categorisation of projects
during Project screening, provisions for sector investing and financial intermediaries,
exemptions for emergency situations, requirements for institutional capacity and requirements
for public consultation and disclosure. According to the World Bank OP 4.01, the proposed
project is likely to be classified as a Category A project. Projects under this Category are likely
to have significant adverse environmental impacts that are considered sensitive, diverse, or
unprecedented and which may affect an area beyond the site or facilities. An EIA for a Category
A project is required to identify and assess potential negative and positive environmental and
social impacts, compare these with those of feasible alternatives (including the no project
alternative), and recommend mitigation measures to reduce negative impacts and enhance
benefits. The EIA process and this EIA report have been conducted and prepared in line with
OP 4.01.

OP 4.12 — Physical Cultural Resources

The World Bank recognises physical cultural resources (PCR) as valuable scientific and
historical assets and an integral part of a people’s cultural identity and practices. Thus
development projects that are likely to have an impact on PCR must work to avoid or mitigate
adverse impacts. In the event that PCR are impacted by project activities the developer is
required to adhere to Nigerian legislation and, World Bank or any other international obligations.
The following steps, which are integrated into the ESIA process, will take account of the PCR in
the area of interest:

e screening, developing a terms of reference (TOR),

¢ collecting baseline data,

e impact assessment and

e Formulating mitigating measures and a management plan.

If the Project is identified to have adverse impacts on PCR, the proponent must identify
appropriate measures for avoiding or mitigating these impacts as part of the EIA. These

Chapter One December 2015 Page 21 of 37
Final Report
te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

measures may range from full site protection to selective mitigation, including salvage and
documentation, in cases where a portion or all of the physical cultural resources may be lost.
The proponent is also required to develop a PCR management plan. In addition, OP4.12
requires the proponent to engage with project-affected groups, concerned government
authorities, and relevant non-governmental organisations to document the presence and
significance of PCR, assess potential impacts, and explore avoidance and mitigation options.
The findings of the physical cultural resources component of the EIA are disclosed as part of,
and in the same manner as, the EIA report.

World Bank’s Environmental and Social Safeguard Policies

The World Bank's environmental and social safeguard policies are a cornerstone of its support
to sustainable poverty reduction. The key objective of these policies is to prevent and mitigate
undue harm to people and their environment in the development process. These are achieved
through:

e supporting the integration of environmental and social aspects of projects into the decision
making process;

e providing mechanism for addressing environmental and social issues in program and
project design, implementation and operation;

e identifying and managing impacts and risks;

e providing framework for consultation and disclosure; and

e supporting development effectiveness — increase results on the ground both short and long
term.

The World Bank Safeguard policies are mechanisms for integration of environmental and social
issues into decision-making. They:

e provide a set of specialised tools to support development processes;
e support participatory approaches and transparency; and

e apply to all investments financed by the World Bank.

There are eleven (11) safeguard policies and they are:

Environmental Assessment;
Natural Habitats;

Forestry;

Pest Management;
Physical Cultural Resources;
Indigenous Peoples;
Involuntary Resettlement;
Safety of Dams;
International Waterways;
Disputed Areas; and
Disclosure Policy.

It is should be noted that though the land for the proposed utility scale PV-based solar power
plant was acquired from private indigent individuals by Katsina State Government (KSG), the
land was being used primarily for agricultural purposes (and not residential). Thus, involuntary
resettlement is not required.

Amongst the safeguard policies, the relevant ones that have been reviewed with potential of
being triggered in the course of NSF PV-based solar powered plant project are listed below and
discussed further.

Chapter One December 2015 Page 22 of 37
Final Report
te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

Triggered Environmental and Social Safeguard Policies
Environmental Assessment (OP) 4.01

Natural Habitats (OP) 4.04

Forestry (OP) 4.36

Indigenous Peoples (OP) 4.10

Disclosure Policy

Environmental Assessment (OP) 4.01

The objective of this policy is to ensure that Bank-financed projects are environmentally sound
and sustainable, and that decision-making is improved through appropriate analysis of actions
and of their likely environmental impacts. This policy is triggered if a project is likely to have
potential (adverse) environmental risks and impacts on its area of influence. OP 4.01 covers
impacts on the natural environment (air, water and land); human health and safety; physical
cultural resources; and trans-boundary and global environment concerns.

In line with this policy, NSF has carried out a category A ESIA. The ESIA process seeks to
address the following OP 4.01 objectives:

e Ensure that projects proposed for Bank financing such as this project is environmentally and
socially sound and sustainable;
e Inform decision makers of the nature of environmental and social risks;

e Increase transparency and participation of decision makers and other stakeholders in the
decision-making process.

This report documents the ESIA study carried out for the NSF 125MWp PV-based solar Power
Plant. An ESIA has been conducted because the proposed project would likely have potential
(adverse) environmental risks and impacts on its immediate environment as well as the area of
influence.

Natural Habitats (OP) 4.04

This policy recognizes that the conservation of natural habitats is essential to safeguard their
unique biodiversity and to maintain environmental services and products for human society and
for long-term sustainable development. The Bank therefore supports the protection,
management, and restoration of natural habitats in its project financing, as well as policy
dialogue and economic and sector work. The Bank supports, and expects borrowers to apply, a
precautionary approach to natural resource management to ensure opportunities for
environmentally sustainable development.

Specifically, the policy prohibits Bank support for projects which would lead to the significant
loss or degradation of any Critical Natural Habitats, whose definition includes those natural
habitats which are either:

e Legally protected,

e Officially proposed for protection, or

e Un-protected but of known high conservation value.

.

This project impacts assessment postulates conversion/ loss of natural habitats but only limited
to footprint of proposed plant. Potential impacts on habitat are identified, mitigation measures
put in place shall be given critical consideration in the Environmental Social Management Plan
(ESMP) to reduce the adverse effects of habitat loss.

Chapter One December 2015 Page 23 of 37
Final Report
te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

Forestry (OP) 4.36

The objective of this policy is to assist borrowers to harness the potential of forests to reduce
poverty in a sustainable manner, integrate forests effectively into sustainable economic
development and protect the vital local and global environmental services and values of forests.
Where forest restoration and plantation development are necessary to meet these objectives,
the Bank assists borrowers with forest restoration activities that maintain or enhance
biodiversity and ecosystem functionality. The Bank assists borrowers with the establishment of
environmentally appropriate, socially beneficial and economically viable forest plantations to
help meet growing demands for forest goods and services.

This policy is triggered whenever any Bank-financed investment project:

e Has the potential to have impact on the health and quality of forests or the rights and
welfare of people and their level of dependence upon or interaction with forests; or

e Aims to bring about changes in the management, protection or utilization of natural forests
or plantations.

The area within which the proposed NSF project will be sited shall require removal of some
rainforest vegetation. However, vegetation removal shall be limited to areas required for
construction only (i.e. 60% of total acquired land). Mitigation measures would be developed to
ensure impact to forest area is controlled. Also to be considered would be creation of green
zones within and around the facility.

Indigenous Peoples (OP) 4.10
The objective of this policy is to:

1. Ensure that indigenous members provide advice and input on the design of proposed
projects that affect their lives and environment;

2. Promotes dialogue between governments, communities, NGOs and implementing agencies.

3. Ensure that adverse effects during the development process are avoided, or if not feasible,
ensure that these are minimised, mitigated or compensated; and

4. Should continue during implementation.

In line with bullet point 3 above, the land acquired for the utility scale NSF PV-based solar
power plant project belonged to indigenous people of Kankiya. It was used primarily for farming
purposes (not residential).

The World Bank policy on indigenous peoples underscores the need for borrowers and bank
staff to identify indigenous peoples, consult with them, ensure that they participate in, and
benefit from bank-funded operations in a culturally appropriate way, and that adverse impacts
on them are avoided, or where not feasible, minimised or mitigated.

Consultation with indigenous people in the study area has commenced and it’s ongoing to
ensure that they are aware of the project and familiar with its prospects and aspects. Socio-
economic engagement meeting was carried out for the host community (Kankiya), evidences
are shown in chapter four, section 4.11.5.

Disclosure

A number of public forums have so far been organised by NSF to disclose proposed project to
stakeholders. This is to ensure active participation of stakeholders and as a feedback
mechanism. Activities concerned with the project, impacts associated, benefits of the project as
well as proposed mitigation for the project formed the basis of such forums. Public forum
organised include:

Chapter One December 2015 Page 24 of 37
Final Report
te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

e 21 days draft ESIA report public display at centers in Kankiya, and Katsina (both in Katsina
State) as well centers in Abuja (the Capital of Nigeria); and
e Stakeholders and expert review workshop in Kankiya, Katsina State, Nigeria.

Stakeholder that participated include: regulators (FMEnv and DSMENV), representatives of
Minister of Environment, Commissioner of Environment, Katsina State, Kankiya LGA Chairman,
host community (Kankiya), and Power Holding

Company of Nigeria (PHCN), Kankiya. Details of public disclosure for the ESIA are presented
in Chapter four of this report.

IFC Performance Standards on Environmental and Social Sustainability

These standards took effect from January 2012. IFC's Sustainability Framework articulates the
Corporation's strategic commitment to sustainable development, and is an integral part of IFC's
approach to risk management. The Sustainability Framework comprises IFC's Policy and
Performance Standards on Environmental and Social Sustainability, and IFC's Access to
Information Policy.

The Performance Standards are directed towards clients, providing guidance on how to identify
risks and impacts, and are designed to help avoid, mitigate, and manage risks and impacts as a
way of doing business in a sustainable way, including stakeholder engagement and disclosure
obligations of the client in relation to project-level activities. Together, the eight Performance
Standards establish standards that the client is to meet throughout the life of an investment by
IFC. These standards comprise:

Performance Standard 1: Assessment and Management of Environmental and Social Risks and
Impacts;

This standard establishes the importance of (i) integrated assessment to identify the
environmental and social impacts, risks, and opportunities of projects; (ii) effective community
engagement through disclosure of project-related information and consultation with local
communities on matters that directly affect them; and (iii) the client's management of
environmental and social performance throughout the life of the project.

This standard applies to all projects that have environmental and social risks and impacts.
Depending on project circumstances, other Performance Standards may apply as well. The
Performance Standards should be read together and cross-referenced as needed. The
requirements section of each Performance Standard applies to all activities financed under the
project, unless otherwise noted in the specific limitations described in each paragraph. Clients
are encouraged to apply the ESMS developed under Performance Standard 1 to all their project
activities, regardless of financing source. A number of cross-cutting topics such as climate
change, gender, human rights, and water, are addressed across multiple Performance
Standards.

Performance Standards 2 through 8 describe potential environmental and social risks and
impacts that require particular attention. Where environmental or social risks and impacts are
identified, the client is required to manage them through its Environmental and Social
Management System (ESMS) consistent with Performance Standard 1.

Performance Standard 2: Labor and Working Conditions;

This standard recognizes that the pursuit of economic growth through employment creation and
income generation should be accompanied by protection of the fundamental’ rights of workers.
For any business, the workforce is a valuable asset, and a sound worker-management
relationship is a key ingredient in the sustainability of a company. Failure to establish and foster

Chapter One December 2015 Page 25 of 37
Final Report
te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

a sound worker-management relationship can undermine worker commitment and retention,
and can jeopardize a project. Conversely, through a constructive worker-management
relationship, and by treating the workers fairly and providing them with safe and healthy working
conditions, NOVA Power may create tangible benefits, such as enhancement of the efficiency
and productivity of its operations when due.

The requirements set out in this Performance Standard have been in part guided by a number

of international conventions and instruments, including those of the International Labour

Organisation (ILO) and the United Nations (UN). The objectives of this performance standard

are:

e To promote the fair treatment, non-discrimination, and equal opportunity of workers.

e To establish, maintain, and improve the worker-management relationship.

e To promote compliance with national employment and labor laws.

e To protect workers, including vulnerable categories of workers such as children, migrant
workers, workers engaged by third parties, and workers in the client's supply chain.

e To promote safe and healthy working conditions, and the health of workers.

¢ To avoid the use of forced labor.

The scope of application of this Performance Standard depends on the type of employment
relationship between the client and the worker. It applies to workers directly engaged by the
client (direct workers), workers engaged through third parties to perform work related to core
business processes of the project for a substantial duration (contracted workers), as well as
workers engaged by the client's primary suppliers (supply chain workers).

Performance Standard 3: Resource Efficiency and Pollution Prevention;

This standard recognizes that increased economic activity and urbanization often generate
increased levels of pollution to air, water, and land, and consume finite resources in a manner
that may threaten people and the environment at the local, regional, and global levels.1 There is
also a growing global consensus that the current and projected atmospheric concentration of
greenhouse gases (GHG) threatens the public health and welfare of current and future
generations. At the same time, more efficient and effective resource use and pollution
prevention2 and GHG emission avoidance and mitigation technologies and practices have
become more accessible and achievable in virtually all parts of the world. These are often
implemented through continuous improvement methodologies similar to those used to enhance
quality or productivity, which are generally well known to most industrial, agricultural, and
service sector companies.

This Performance Standard outlines a project-level approach to resource efficiency and
pollution prevention and control in line with internationally disseminated technologies and
practices. In addition, this Performance Standard promotes the ability of private sector
companies to adopt such technologies and practices as far as their use is feasible in the context
of a project that relies on commercially available skills and resources. The objectives of this
standard are:
¢ To avoid or minimize adverse impacts on human health and the environment by avoiding or

minimizing pollution from project activities.
e To promote more sustainable use of resources, including energy and water.
e To reduce project-related GHG emissions.

The applicability of this Performance Standard is established during the environmental and
social risks and impacts identification process. The implementation of the actions necessary to
meet the requirements of this Performance Standard is managed through the client's
Environmental and Social Management System, the elements of which are outlined in
Performance Standard 1.

Chapter One December 2015 Page 26 of 37
Final Report
te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

During the project life-cycle, the client will consider ambient conditions and apply technically
and financially feasible resource efficiency and pollution prevention principles and techniques
that are best suited to avoid, or where avoidance is not possible, minimize adverse impacts on
human health and the environment.3. The principles and techniques applied during the project
life-cycle will be.

Performance Standard 4: Community Health, Safety, and Security;

Performance Standard 4 recognizes that project activities, equipment, and infrastructure can
increase community exposure to risks and impacts. In addition, communities that are already
subjected to impacts from climate change may also experience an acceleration and/or
intensification of impacts due to project activities. While acknowledging the public authorities’
role in promoting the health, safety, and security of the public, this Performance Standard
addresses the client's responsibility to avoid or minimize the risks and impacts to community
health, safety, and security that may arise from project related-activities, with particular attention
to vulnerable groups.

In conflict and post-conflict areas, the level of risks and impacts described in this Performance

Standard may be greater. The risks that a project could exacerbate an already sensitive local

situation and stress scarce local resources should not be overlooked as it may lead to further

conflict. The objectives are:

e To anticipate and avoid adverse impacts on the health and safety of the Affected
Community during the project life from both routine and non-routine circumstances.

e To ensure that the safeguarding of personnel and property is carried out in accordance with
relevant human rights principles and in a manner that avoids or minimizes risks to the
Affected Communities.

The applicability of this Performance Standard is established during the environmental and
social risks and impacts identification process. The implementation of the actions necessary to
meet the requirements of this Performance Standard is managed through the client's
Environmental and Social Management System, the elements of which are outlined in
Performance Standard 1.

This Performance Standard addresses potential risks and impacts to the Affected Communities
from project activities. Occupational health and safety requirements for workers are included in
Performance Standard, and environmental standards to avoid or minimize impacts on human
health and the environment due to pollution are included in Performance Standard.

The requirements are that the client will evaluate the risks and impacts to the health and safety
of the Affected Communities during the project life-cycle and will establish preventive and
control measures consistent with good international industry practice (GIIP), such as in the
World Bank Group Environmental, Health and Safety Guidelines (EHS Guidelines) or other
internationally recognized sources. The client will identify risks and impacts and propose
mitigation measures that are commensurate with their nature and magnitude. These measures
will favor the avoidance of risks and impacts over minimization.

Performance Standard 5: Land Acquisition and Involuntary Resettlement 31

This performance standard recognizes that project-related land acquisition and restrictions on
land use can have adverse impacts on communities and persons that use this land. Involuntary
resettlement refers both to physical displacement (relocation or loss of shelter) and to economic
displacement (loss of assets or access to assets that leads to loss of income sources or other
means of livelihood) as a result of project-related land acquisition and/or restrictions on land
use. Resettlement is considered involuntary when affected persons or communities do not have
the right to refuse land acquisition or restrictions on land use that result in physical or economic

Chapter One December 2015 Page 27 of 37
Final Report
te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

displacement. This occurs in cases of (i) lawful expropriation or temporary or permanent
restrictions on land use and (ii) negotiated settlements in which the buyer can resort to
expropriation or impose legal restrictions on land use if negotiations with the seller fail.

Unless properly managed, involuntary resettlement may result in long-term hardship and
impoverishment for the Affected Communities and persons, as well as environmental damage
and adverse socio-economic impacts in areas to which they have been displaced. For these
reasons, involuntary resettlement should be avoided. However, where involuntary resettlement
is unavoidable, it should be minimized and appropriate measures to mitigate adverse impacts
on displaced persons and host communities should be carefully planned and implemented. The
government often plays a central role in the land acquisition and resettlement process, including
the determination of compensation, and is therefore an important third party in many situations.
Experience demonstrates that the direct involvement of the client in resettlement activities can
result in more cost-effective, efficient, and timely implementation of those activities, as well as in
the introduction of innovative approaches to improving the livelihoods of those affected by
resettlement.

To help avoid expropriation and eliminate the need to use governmental authority to enforce

relocation, clients are encouraged to use negotiated settlements meeting the requirements of

this Performance Standard, even if they have the legal means to acquire land without the
seller's consent. The objectives are:

e To avoid, and when avoidance is not possible, minimize displacement by exploring
alternative project designs.

¢ To avoid forced eviction.

e To anticipate and avoid, or where avoidance is not possible, minimize adverse social and
economic impacts from land acquisition or restrictions on land use by (i) providing
compensation for loss of assets at replacement cost4 and (ii) ensuring that resettlement
activities are implemented with appropriate disclosure of information, consultation, and the
informed participation of those affected.

e Toimprove, or restore, the livelihoods and standards of living of displaced persons.

e To improve living conditions among physically displaced persons through the provision of
adequate housing with security of tenure at resettlement sites.

The applicability of this Performance Standard is established during the environmental and
social risks and impacts identification process. The implementation of the actions necessary to
meet the requirements of this Performance Standard is managed through the client's
Environmental and Social Management System, the elements of which are outlined in
Performance Standard 1.

This Performance Standard applies to physical and/or economic displacement resulting from
the following types of land-related transactions:

e Land rights or land use rights acquired through expropriation or other compulsory
procedures in accordance with the legal system of the host country;

e Land rights or land use rights acquired through negotiated settlements with property owners
or those with legal rights to the land if failure to reach settlement would have resulted in
expropriation or other compulsory procedures;

e Project situations where involuntary restrictions on land use and access to natural resources
cause a community or groups within a community to lose access to resource usage where
they have traditional or recognizable usage rights;

e Certain project situations requiring evictions of people occupying land without formal,
traditional, or recognizable usage rights; or

Chapter One December 2015 Page 28 of 37
Final Report
te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

e Restriction on access to land or use of other resources including communal property and
natural resources such as marine and aquatic resources, timber and non-timber forest
products, freshwater, medicinal plants, hunting and gathering grounds and grazing and
cropping areas.

This Performance Standard does not apply to resettlement resulting from voluntary land
transactions (i.e., market transactions in which the seller is not obliged to sell and the buyer
cannot resort to expropriation or other compulsory procedures sanctioned by the legal system
of the host country if negotiations fail). It also does not apply to impacts on livelihoods where the
project is not changing the land use of the affected groups or communities.

Where project impacts on land, assets, or access to assets become significantly adverse at any
stage of the project, the client should consider applying requirements of this Performance
Standard, even where no land acquisition or land use restriction is involved. In the case of this
project, evaluation of the land, economic trees, cash crops and structures has been done but
the compensation is yet to be paid for the land.

Performance Standard 6: Biodiversity Conservation and Sustainable Management of Living
Natural Resources;

Performance Standard 6 recognizes that protecting and conserving biodiversity, maintaining
ecosystem services, and sustainably managing living natural resources are fundamental to
sustainable development. The requirements set out in this Performance Standard have been
guided by the Convention on Biological Diversity, which defines biodiversity as “the variability
among living organisms from all sources including, inter alia, terrestrial, marine and other
aquatic ecosystems and the ecological complexes of which they are a part; this includes
diversity within species, between species, and of ecosystems.”

Ecosystem services are the benefits that people, including businesses, derive from ecosystems.
Ecosystem services are organized into four types: (i) provisioning services, which are the
products people obtain from ecosystems; (ii) regulating services, which are the benefits people
obtain from the regulation of ecosystem processes; (iii) cultural services, which are the
nonmaterial benefits people obtain from ecosystems; and (iv) supporting services, which are the
natural processes that maintain the other services.1.

Ecosystem services valued by humans are often underpinned by biodiversity. Impacts on

biodiversity can therefore often adversely affect the delivery of ecosystem services. This

Performance Standard addresses how clients can sustainably manage and mitigate impacts on

biodiversity and ecosystem services throughout the project's lifecycle.

e To protect and conserve biodiversity.

e To maintain the benefits from ecosystem services.

e To promote the sustainable management of living natural resources through the adoption of
practices that integrate conservation needs and development priorities.

The applicability of this Performance Standard is established during the environmental and
social risks and impacts identification process. The implementation of the actions necessary to
meet the requirements of this Performance Standard is managed through the client's
Environmental and Social Management System (ESMS), the elements of which are outlined in
Performance Standard 1.

Based on the risks and impacts identification process, the requirements of this Performance
Standard are applied to projects (i) located in modified, natural, and critical habitats; (ii) that
potentially impact on or are dependent on ecosystem services over which the client has direct

Chapter One December 2015 Page 29 of 37
Final Report
te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

management control or significant influence; or (iii) that include the production of living natural
resources (e.g., agriculture, animal husbandry, fisheries, forestry).

The risks and impacts identification process as set out in Performance Standard 1 should
consider direct and indirect project-related impacts on biodiversity and ecosystem services and
identify any significant residual impacts. This process will consider relevant threats to
biodiversity and ecosystem services, especially focusing on habitat loss, degradation and
fragmentation, invasive alien species, overexploitation, hydrological changes, nutrient loading,
and pollution. It will also take into account the differing values attached to biodiversity and
ecosystem services by Affected Communities and, where appropriate, other stakeholders.
Where paragraphs 13-19 are applicable, the client should consider project-related impacts
across the potentially affected landscape or seascape.

As a matter of priority, the client should seek to avoid impacts on biodiversity and ecosystem
services. When avoidance of impacts is not possible, measures to minimize impacts and
restore biodiversity and ecosystem services should be implemented. Given the complexity in
predicting project impacts on biodiversity and ecosystem services over the long term, the client
should adopt a practice of adaptive management in which the implementation of mitigation and
management measures are responsive to changing conditions and the results of monitoring
throughout the project's lifecycle.

Where paragraphs 13 - 15 are applicable, the client will retain competent professionals to
assist in conducting the risks and impacts identification process. Where paragraphs 16-19 are
applicable, the client should retain external experts with appropriate regional experience to
assist in the development of a mitigation hierarchy that complies with this Performance
Standard and to verify the implementation of those measures.

Performance Standard 7: Indigenous Peoples:

This standard recognizes that Indigenous Peoples, as social groups with identities that are
distinct from mainstream groups in national societies, are often among the most marginalized
and vulnerable segments of the population. In many cases, their economic, social, and legal
status limits their capacity to defend their rights to, and interests in, lands and natural and
cultural resources, and may restrict their ability to participate in and benefit from development.
Indigenous Peoples are particularly vulnerable if their lands and resources are transformed,
encroached upon, or significantly degraded. Their languages, cultures, religions, spiritual
beliefs, and institutions may also come under threat. As a consequence, Indigenous Peoples
may be more vulnerable to the adverse impacts associated with project development than non-
indigenous communities. This vulnerability may include loss of identity, culture, and natural
resource-based livelihoods, as well as exposure to impoverishment and diseases.

Private sector projects can create opportunities for Indigenous Peoples to participate in, and

benefit from project-related activities that may help them fulfill their aspiration for economic and

social development. Furthermore, Indigenous Peoples may play a role in sustainable

development by promoting and managing activities and enterprises as partners in development.

Government often plays a central role in the management of Indigenous Peoples’ issues, and

clients should collaborate with the responsible authorities in managing the risks and impacts of

their activities.1. The objectives are:

e To ensure that the development process fosters full respect for the human rights, dignity,
aspirations, culture, and natural resource-based livelihoods of Indigenous Peoples.

e To anticipate and avoid adverse impacts of projects on communities of Indigenous Peoples,
or when avoidance is not possible, to minimize and/or compensate for such impacts.

e To promote sustainable development benefits and opportunities for Indigenous Peoples in a
culturally appropriate manner.

Chapter One December 2015 Page 30 of 37
Final Report
te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

e To establish and maintain an ongoing relationship based on Informed Consultation and
Participation (ICP) with the Indigenous Peoples affected by a project throughout the
project's life-cycle.

e To ensure the Free, Prior, and Informed Consent (FPIC) of the Affected Communities of
Indigenous Peoples when the circumstances described in this Performance Standard are
present.

e To respect and preserve the culture, knowledge, and practices of Indigenous Peoples.

The applicability of this Performance Standard is established during the environmental and

social risks and impacts identification process. The implementation of the actions necessary to

meet the requirements of this Performance Standard is managed through the client's

Environmental and Social Management System, the elements of which are outlined in

Performance Standard 1.

There is no universally accepted definition of “Indigenous Peoples.” Indigenous Peoples may be
referred to in different countries by such terms as “Indigenous ethnic minorities,” “aboriginals,”
“hill tribes,” “minority nationalities,” “scheduled tribes,” “first nations,” or “tribal groups.”

In this Performance Standard, the term “Indigenous Peoples” is used in a generic sense to refer
to a distinct social and cultural group possessing the following characteristics in varying
degrees:

e Self-identification as members of a distinct indigenous cultural group and recognition of this
identity by others;

e Collective attachment to geographically distinct habitats or ancestral territories in the project
area and to the natural resources in these habitats and territories;

e Customary cultural, economic, social, or political institutions that are separate from those of
the mainstream society or culture; or

e A distinct language or dialect, often different from the official language or languages of the
country or region in which they reside.

This Performance Standard applies to communities or groups of Indigenous Peoples who
maintain a collective attachment, i.e., whose identity as a group or community is linked, to
distinct habitats or ancestral territories and the natural resources therein. It may also apply to
communities or groups that have lost collective attachment to distinct habitats or ancestral
territories in the project area, occurring within the concerned group members’ lifetime, because
of forced severance, conflict, government resettlement programs, dispossession of their lands,
natural disasters, or incorporation of such territories into an urban area.

The client may be required to seek inputs from competent professionals to ascertain whether a
particular group is considered as Indigenous Peoples for the purpose of this Performance
Standard.

Performance Standard 8: Cultural Heritage.

This standard recognizes the importance of cultural heritage for current and future generations.

Consistent with the Convention Concerning the Protection of the World Cultural and Natural

Heritage, this Performance Standard aims to ensure that clients protect cultural heritage in the

course of their project activities. In addition, the requirements of this Performance Standard on

a project's use of cultural heritage are based in part on standards set by the Convention on

Biological Diversity. The objectives are:

e To protect cultural heritage from the adverse impacts of project activities and support its
preservation.

e To promote the equitable sharing of benefits from the use of cultural heritage.

Chapter One December 2015 Page 31 of 37
Final Report
te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

The applicability of this Performance Standard is established during the environmental and
social risks and impacts identification process. The implementation of the actions necessary to
meet the requirements of this Performance Standard is managed through the client's
Environmental and Social Management System (ESMS), the elements of which are outlined in
Performance Standard 1. During the project life-cycle, the client will consider potential project
impacts to cultural heritage and will apply the provisions of this Performance Standard.

For the purposes of this Performance Standard, cultural heritage refers to (i) tangible forms of
cultural heritage, such as tangible moveable or immovable objects, property, sites, structures,
or groups of structures, having archaeological (prehistoric), paleontological, historical, cultural,
artistic, and religious values; (ii) unique natural features or tangible objects that embody cultural
values, such as sacred groves, rocks, lakes, and waterfalls; and (iii) certain instances of
intangible forms of culture that are proposed to be used for commercial purposes, such as
cultural knowledge, innovations, and practices of communities embodying traditional lifestyles.

Requirements with respect to tangible forms of cultural heritage are contained in paragraphs 6—
16. For requirements with respect to specific instances of intangible forms of cultural heritage
described in paragraph 3 (iii) see paragraph 16.

The requirements of this Performance Standard apply to cultural heritage regardless of whether
or not it has been legally protected or previously disturbed. The requirements of this
Performance Standard do not apply to cultural heritage of Indigenous Peoples; Performance
Standard 7 describes those requirements.

IFC World Bank Group Environmental, Health and Safety (EHS) Guidelines

The Environmental, Health, and Safety (EHS) Guidelines are technical reference documents
with general and industry-specific examples of Good International Industry Practice (GIIP).
When one or more members of the World Bank Group are involved in a project, these EHS
Guidelines are applied as required by their respective policies and standards.

The EHS Guidelines contain the performance levels and measures that are generally
considered to be achievable in new facilities by existing technology at reasonable costs.
Application of the EHS Guidelines to existing facilities may involve the establishment of site-
specific targets, based on environmental assessments and/or environmental audits as
appropriate, with an appropriate timetable for achieving them. Applicable EHS guidelines to the
NSF Power Plant project are presented as follows.

IFC -EHS Guideline on Water Conservation

Water conservation programs should be implemented commensurate with the magnitude and
cost of water use. These programs should promote the continuous reduction in water
consumption and achieve savings in the water pumping, treatment and disposal costs. Water
conservation measures may include water monitoring/management techniques; reuse, sanitary
water conservation techniques, and other techniques.

IFC -EHS Guideline on Occupational Health and Safety

Employers and supervisors are obliged to implement all reasonable precautions to protect the
health and safety of workers. This guideline provides guidance and examples of reasonable
precautions to implement in managing principal risks to occupational health and safety.
Although the focus is on the operational phase of projects, much of the guidance also applies to
construction and decommissioning activities. Companies should hire contractors that have the
technical capability to manage the occupational health and safety issues of their employees,
extending the application of the hazard management activities through formal procurement
agreements

Chapter One December 2015 Page 32 of 37
Final Report
fe.
nova ©

SJ
Power, 4125 MWp Katsina Solar PV Power Plant - ESIA
Others are:
e IFC -Air Emissions and Ambient Air Quality Guidelines;
e IFC -Noise Management Guideline
e IFC -Construction and Decommission Guideline;
e IFC- Hazardous Materials Management Guideline;
e IFC -Waste Management Guideline; and
e IFC -Wastewater and Ambient Water Quality Management Guideline.

United Nations Guiding Principles on the Human Environment

The United Nations (UN), concerned about negative environmental trends since its formation,
published two major concept documents: Guiding Principles on the Human Environment, 1972
and the Rio Declaration on Environment and Development.

Ten of these Guiding Principles were defined as formal declarations that express the basis on
which an environmental policy can be built and which provide a foundation for action. The
principles relevant to the proposed project are summarised as follows.

Principle Two

The natural resources of the earth, including the air, water, land, flora and fauna and especially
representative samples of natural ecosystems, must be safeguarded for the benefit of present
and future generations through careful planning or management, as appropriate.

Principle Four
Man has a special responsibility to safeguard and wisely manage the heritage of wildlife and its
habitat, which are now gravely imperilled by a combination of adverse factors. Nature
conservation, including wildlife, must therefore receive importance in planning for economic
development.

Principle Six

The discharge of toxic substances or of other substances and the release of heat, in such
quantities or concentrations as to exceed the capacity of the environment to render them
harmless, must be halted in order to ensure that serious or irreversible damage is not inflicted
upon the ecosystems.

The Rio Declaration on Environment and Development

The UN Conference on Environment and Development met at Rio de Janeiro in June 1992, at
which time it reaffirmed the 1972 declaration on the Human Environment, and sought to build
upon it. This is with the goal of establishing a new and equitable global partnership through the
creation of new levels of cooperation among States, key sectors of societies and people. It is
also to aid work towards international agreements, which respect the interests of all, protect the
integrity of the global environmental developmental system, and recognise the integral and
interdependent nature of the earth. The UN thus added additional principles to the originals, the
more relevant being:

Principle Ten

Environmental issues are best handled with the participation of all concerned citizens, at the
relevant level. At the national level, each individual shall have appropriate access to
information concerning the environment that is held by public authorities, including information
on hazardous materials and activities in their communities, and the opportunity to participate in
decision-making processes.

Chapter One December 2015 Page 33 of 37
Final Report
1.8

te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

States shall facilitate and encourage public awareness and participation by making information
widely available. Effective access to judicial and administrative proceedings, including redress
and remedy, shall be provided.

Principle Thirteen

States shall develop national law regarding liability and compensation for the victims of pollution
and other environmental damage. States shall also cooperate in an expeditious and more
determined manner to develop further international law regarding liability and compensation for
adverse effects of environmental damage caused by activities within their jurisdiction or control
to areas beyond their jurisdiction.

Principle Seventeen

Environmental impact assessment, as a national instrument, shall be undertaken for proposed
activities that are likely to have a significant adverse impact on the environment and are subject
to a decision of a competent national authority.

World Heritage Convention

The World Heritage Convention (1978) seeks to set aside areas of cultural and natural heritage,
the latter defined as areas with outstanding universal value from the aesthetic, scientific and
conservation points of view.

Other Relevant International Conventions

Other conventions, (classified according to their applicability to waste management, marine and
biodiversity protections), relevant to the proposed project and to which Nigeria is signatory, but
for which enabling legislation may not be in place in all cases, include:

Biodiversity

e Environment of the West and Central African Regions, 1981;

e Convention on the Protection of the World Cultural and Natural Heritage, 1972;

e United Nations Framework Convention on Climate Change (Kyoto Protocol), 1997;

e Montreal Protocol on Substances that Deplete the Ozone Layer, 1987;

e Convention on International Trade in Endangered Species (CITES), 1973;

e Bonn Convention on the Conservation of Migratory Species of Wild Animals, 1979;

e United Nations Convention on Biological Diversity (CBD) adopted at the Earth Summit in

Rio de Janeiro, 1992;

e The Copenhagen Accord reached by Heads of State, Heads of Government, Ministers and
other heads of delegation at the United Nations Climate Change Conference 2009 in
Copenhagen, Denmark.

EIA Approval Process in Nigeria

The Federal Ministry of Environment (FMEnv) is statutorily responsible for the processing and
approval of ESIA reports. The EIA Act stipulates that no major project shall be undertaken
without prior consideration, at early stages, of their environmental effects. Appropriate mitigation
measures for potential significant impacts shall be stated before the commencement of the
project. The steps leading to formal approval for EIA projects are usually as follows:

e Project Conceptualisation;

e ESIA Registration and ToR Submission;

e Site Verification Visit;

e ESIA Scoping;

e Conduct baseline and environmental impact studies;

e Proponent's informs host communities about the extent and processes of the project;

Chapter One December 2015 Page 34 of 37

Final Report
te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

Proponent submits required copies of the ESIA report to FMEnv for assessment;

FMEnv publicly displays the ESIA report in designated areas to enable any interested
members of the public to read and comment upon;

FMEnv places advertisement in some National Dailies to inform the public about the display
of ESIA report;

FMEnv appoints an independent review panel, comprising academicians and professionals
to review the EIA report;

FMEnv distribute the ESIA report to the review panel members;

FMEnv convenes a public hearing including site visit after the display of the ESIA reports,
backed by state wide radio announcement;

Proponent gives a presentation to the public panel at the review session giving details about
the project and its environmental management, followed by a questions and answers
session;

The review panel members, and representatives present their comments on the
presentation and the ESIA report;

Proponent responds to all comments and takes note of the public and panel member's
observations for incorporation in to the final ESIA report;

Upon fulfillment of the environmental requirements, recommendation for provisional
approval will be made by the review panel members; and

FMEnv will communicate the granting of a provisional approval to proponent and requests
the incorporation of the panel's comments into the final ESIA report before a final approval
of the ESIA report. After that the permit is granted.

The steps mentioned above are presented in the diagram (Figure 1.5) overleaf.

Chapter One December 2015 Page 35 of 37

Final Report
nova Fa
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

ACTIVITY

Project Conception

EIA Registration and Submission of proposal

¥
Screening of Proposal leading to
Catennrisatinn
v

lor Il

Preliminary
Assessment
Impact Study

Scoping leading to development of
Terms nf Reference (TAR
¥
Preparation of final draft report (incorporatin:
nuiblic farim auteames’

[ Review of final draft EIA
v

Preparation of final ElA report (addressing al

issues raised during review stage)

¥v
Submission of final ElA to FMENY

v
FAIS and Certification

| Commissioning
v

| Audit

Environmental
Impact Monitoring

Project
Implementation:

ACTION PARTY
Proponent

Proponent

FMENV/Proponent

FMENY

Proponent

Proponents Stakeholders

Proponent
FMENY:

Category |— Public Panel Review

Proponent

Proponent

FMENY

Proponent

Proponent

Proponent

Figure 1.5: FMEnv EIA Process

December 2015

Chapter One
Final Report

Page 36 of 37
1.9

te.
nova 4 =
Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

Structure of Report

The ESIA report is presented in eight chapters as follows:

e Chapter one: is an introduction of the proposed project with background information on the
proponent, project key design, project location, objectives, work scope, methodology and a
review of the legal and administrative framework/ policies applicable to the project;

e Chapter two: discusses the project justification, benefits, sustainability, project options
considered as well as site selection criteria;

e Chapter three: presents the project description which includes technical details of the
proposed power plant project, waste streams and project timeline;

e Chapter four: describes the existing environmental condition (geographical and ecological)
of the study areas as well as socio-economic and health conditions;

e Chapter five: identifies and evaluates the impacts from the project, which includes
significant impacts;

e Chapter six: contains mitigation measures proffered for identified impacts;

e Chapter seven: presents the Environmental Social Management Plan (ESMP) to be
adopted throughout the project life cycle;

e Chapter eight is the report conclusion. List of references and appendices are also included.

Other sections of the report are; table of content, list of ESIA preparers, list of abbreviations and
acronyms, acknowledgment and executive summary.

Chapter One December 2015 Page 37 of 37
Final Report
at.
Nova =
Power,).

125 MWp Katsina Solar PV Power Plant - ESIA

CHAPTER TWO

PROJECT JUSTIFICATION

‘Separation Page
2.1

fa.
nova © =

Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

CHAPTER TWO
PROJECT JUSTIFICATION

Background Information

Nigeria at large has need for electric power to drive its economy and sustain growth in the
current decade and beyond. The Katsina State government liaising with the Federal
Government having considered the abundance of sunlight most part of the year decided to
take advantage of generating electricity through cleaner, cheaper and more environmentally
sustainable source which is the sun to satisfy its energy needs. In order to improve the
power Infrastructure, the government of Nigeria brought on board private participation in the
power sector (build, own and operate). In-view of this, one of the players of this development
is Nova Solar 5 Farms Limited which is requesting for license to build and operate a
125MWp Photovoltaic Solar Power farm at Kankiya, Katsina State. The proposed utility
scale Power Plant project is expected to generate and channel the electric power generated
to the national grid. The estimated value of the project is 220 million United States Dollars.

The power conversion source is photovoltaic modules that convert light directly to electricity.
However, this differs from, and should not be confused with concentrated solar power, the
other large-scale solar generation technology, which uses heat to drive a variety of
conventional generator systems.

There exists a gap between demand and supply of electric power in Nigeria. Nigeria’s
population is put at between 150 and170 million people (NPC, 2006). 65% of this number
lies between the ages of 18 and 45 years. Energy consumption is 1,259 TWH per Year,
while electricity consumption is put at 18.1TWH. Peak electricity generation capacity 4,600
MW (compare with South Africa which has a population of 43 million, and has a peak
generation capacity of 40, 00 MW). About 40% (68 million Nigerians have access to
electricity).

The total installed capacity of the currently
generating plants is 8644 MW but the installed
available capacity was 5,500mw as at February,
2015. Electricity generation in Nigeria is
characterised by excess capacity and inadequate
supply. As at November 2014, only 7, 392 MW out
of the total installed capacity of 8644 MW was
connected to the national grid (Figure 2.1).

P TOTAL CAPACITY -7392 MW

Seven of the generating stations are over 20 years
old and the average daily power generation is below
2700 MW, which is far below the peak load forecast
of 8900 MW for the currently existing infrastructure.
As a result, the nation experiences massive load
shedding.

It is estimated that 26,561 MW will be required in the
next 9 years to meet demand as envisioned in the
Vision 20:20 targets (Presidential Task Force on
Power 2010). This forecast has resulted in the need
to diversify power sources thereby considering
available alternatives. The current power generation
statistics are presented in Table 2.1

Figure 2.1: Existing Power Stations Connected to the National
Grid

Chapter Two December 2015 Page 1 of 11
Final Report
nova IZA
lower, 125 MWp Katsina Solar PV Power Plant - ESIA.

Table 2.1: Power Generation Statistics as at Wednesday, 2nd September 2015

Peak Generation: Peak Demand Forecast:
4,520.1MEGAWATTS (MW) 12,800 MEGAWATTS (MW)
Energy Generation: Energy Sent Out

4,154.27 4,026.49
MEGAWATTS HOUR/HOUR MEGAWATTS HOUR/HOUR (MWH/H)

(MWH/H)

Highest Peak Generated:
4,810.7 MW
on August 25, 2015

Source: http://www.power.gov.ng/

Thermal, hydro, coal and renewable energy sources of power generation to increase power
to about 12500 MW by 2017 are being considered (Figure 2.3).

10

WB Thermal (69%) | Coal (10%) JM Hydro (17%)

1

6000 10000 12500
Mw MW Mw

Source: Federal Ministry of Power, 2014
Figure 2.2: Diversifying Nigeria Power Sources

In line with meeting the renewable energy source quota of the above, Nova Solar Power
(NSP) has recently been requested by a consortium of Nigerian and International partners to
be the project developer for the implementation of a Solar Photovoltaic (PV) Program in
Nigeria as part of the 4% renewable energy quota projection between 2015 to 2017.

Chapter Two December 2015, Page 2 of 11

Final Report
2.2

2.3

2.4

(fe.
nova © =

Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

This solar program is based on the implementation of PV power plants with a minimum
unitary installed capacity of 30 MW across several states in Nigeria. Katsina State has been
selected to be the leading state in the implementation of this program.

Need for the Project

The proposed Kankia 125MW power station is a large-scale photovoltaic system designed
for the supply of merchant power into the Nigerian electricity grid. It is differentiated from
most building-mounted and other decentralized solar power applications because it will
supply power at the utility level, rather than to a local user or users.

A key need of the overall solar power implementation program is to contribute as a form of
renewable energy source to the projected 4% alternative power generation source between
2015 and 2017 in Nigeria. This is needed to meet the power target of 12500 MW by 2017.
The Katsina 125 MW PV solar power plant is a leading project needed to achieve this.

In addition, according to Becans Business Environment Report on Katsina State (African
Institute for Applied Economics in collaboration with National Planning Commission and
Central Bank of Nigeria, 2007) the public power supply to the State from Power Holding
Company of Nigeria (PHCN) was 21,530.87kilowatts in 2006. Averagely, electric power
supply by PHCN per 24-hour day was 2 to 7 hours. The monthly/annual per capita electricity
supply was 0.008 kilowatts (8 Watts). The State's per capita electricity supply is very low.
This implies that there is significant need for improved electricity generation and supply
Nigeria as a whole.

Furthermore, the success of the Katsina state government initiatives (policies, programmes,
and investments) intended to better the socio-economic conditions of the people would not
be fully realised in the absence of guaranteed and efficient power supply.

Benefit of the Project

Aside key needs of the projects as presented above, other benefits include:

e At the national level, construction of the power plant will result in an increase in grid
based power generation capacity. At the local level, it directly contributes to development
of Kankiya area and Katsina state as a whole (through the employment opportunities it
will directly create and through multiplier effects that will flow from the increased
availability of power within the region;

e The selection of world-class expertise enlisted for the project will bring a wealth of skills
and technology not only to the project but the wider solar energy sector within Nigeria;

e Increased revenue/derivations to local and state governments as well as other mandated
agencies/commissions.

e Decrease environmental emissions associated with private power generators and other
thermal fossil fuel based power plants, thereby encouraging renewable energy form as
better option to sustainable power sector development.

Envisaged Sustainability

Economic and Commercial Sustainability

The proposed power plant is expected to improve electric power availability at affordable
price to industrial and domestic users in the State. The project is envisaged to be
economically and commercially sustainable throughout its designed life span. This is
because of:

e availability of constant sunlight at the site of the proposed Independent Power Plant;

e the close proximity of the proposed power plant to existing PHCN power evacuation
infrastructure (sub-station) in the host community (Kankiya) area assures overall project
cost (in terms generated power evacuation system, etc);

e project site is accessible by good road network for delivery of bulky plant parts for initial
installation and maintenance; and

Chapter Two December 2015 Page 3 of 11
Final Report
(fe.
nova © =

Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

e the revenue that would accrue from power distribution, which would serve for payment
of staff and procurement of maintenance facilities.

As previously indicated, there is a high demand for supply of power in Nigeria in order to
support national economic growth. In addition to the employment and_ investment
opportunities such projects will bring, the proposed utility scale PV-based solar power project
will contribute to wealth generation and industrial growth in the region and assist in meeting
the national electricity demand. The Project is expected to add a significant number of
employment opportunities to the local labour market. It is envisioned that at the peak of
construction up to 500 workers will be employed by the Project. Around 70 percent of the
workers will be hired from the local communities. The EPC contractor will be responsible for
the selection and management of all sub-contractors. NOVA solar 5 Farms Limited will
however, reserve the right to review all suppliers of major equipment and materials
(specified in the bidder's proposal or subsequently identified during the design phase) and to
reject any suppliers where they do not meet desired quality standards or performance. More
specifically, NOVA solar 5 Farms Limited will seek to monitor and guide the sub-contracting
practices of the EPC contractor.

Technical Sustainability

Nova Solar Power Limited, the proponent of the proposed 125MWp photovoltaic solar power
plant plans to carry out the development activities using best available technology (BAT).
The technology to be applied would be European Standard that has been tested in countries
with similar weather conditions including parts of the United States of America.

Nova Power is led by a team of experts in the energy business and power engineering. The
company benefits from a lean, knowledge-driven entrepreneurial company culture.
Additionally we benefit from the commercial network of our partners that are key players in
the African power sector in order to disseminate our offer to all targeted countries. Nova
Power is led by a highly experienced team located in Morocco, France, the United States,
Germany and Nigeria, with project development, business, engineering, financial and legal
competencies. Our dedicated experts provide both feasibility and profitability studies of
power plant projects as well as timely, helpful and efficient support during the different
stages of their development.

As a result of a wide range of experience in the energy marketplace, Nova Power is capable
of setting up networks with industrial partners, Development Finance Institutions, investors in
the African energy market as well as consultants. Our partners provide technical capabilities
and finance for the development and implementation of the projects. The NOVA Group has
also set up framework agreements with well-known EPC/O&M companies. The Figure
hereunder presents a non-exhaustive list of Nova Power partners

Chapter Two December 2015 Page 4 of 11
Final Report
125 MWp Katsina Solar PV Power Plant - ESIA

CN: IFC FMO @ Torar DEBT/EQUITY

a. @Propaco

State Government er esmnemorewn

\

DEVELOPERS We ~ nova. eRe.
nova ~ Ls solar a'Za
Power,» RECA Power,)*

SUNPQWER Watson, Farley & Williams CONTRACTORS

SIEMENS and others... >

Figure 2.3: A non-exhaustive list of Nova Power’s partners

NOVA Group manages the entire solar project process, from concept to construction, and
through the 25 years of operations, to ensure security to the investor and the buyer. NOVA
Group:

e Conducts feasibility studies

Develops the projects

Secures local partners and service providers

Secures rights, licenses and consents

Secures financial commitments for debt and equity

Arranges and supervise construction (EPC) and O&M contractors

Establishes and manage the project's company

Re-invests a portion of the developer's fee into 5-20% of the project's shares

Environmental Sustainability
The proposed 125MWp photovoltaic Solar Farm is a green power project. The technology is:

e eco-effective or eco-efficient , and involving greening in the form of renaturation
measures
e Climate friendly: no CO, or other greenhouse gas emissions

Construction of the 125MWp photovoltaic Solar Farm shall be executed in line with the best
environmentally acceptable techniques/methods to ensure minimal negative impacts on the
environment. The Federal Ministry of Environment guidelines and standards for EIA as well
as and other International standards shall guide the project. The incorporation of the findings
and recommendations of this EIA at the various stages of the project activity, and adherence
to the EMP will ensure environmental sustainability. Furthermore, the fact that the project
source is renewable energy makes the project environmentally sustainable.

The solar power plant project will be environmentally sustainable because of the inherent
environmental advantages of the mitigation measures that would be designed into the
project as documented in this ESIA. The monitoring and management programmes to be
implemented as recommended in the ESMP will help ensure environmental sustainability of
the project.

Chapter Two December 2015 Page 5 of 11
Final Report
2.5

2.5.1

(fe.
nova © =

Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

Social Sustainability

An effective stakeholder consultation process has been implemented throughout the ESIA
process to assist in ensuring that all stakeholders have had the opportunity to provide input
into the project planning process. This has also assisted in laying a sound foundation for
building relationships with stakeholders for the ongoing engagement that will continue
throughout the lifecycle of the Project. NOVA Solar 5 Farms is committed to ensuring that a
fair portion of the revenues earned by the 125MWp utility scale PV-based solar power plant
is spent on programmes that will benefit the local communities. These programmes are likely
to comprise projects aimed at improving the health and education of the inhabitants of these
communities. The specific form and extent of these programmes will ultimately be guided by
the company’s Corporate Social Responsibility Policy (which will have input from all
stakeholders including the Company's employees) and by the profitability and liquidity of the
Company. However, NOVA Solar 5 Farms plans to train the people on how to create value
and jobs from the electricity that will be reliably available in that region. NSF is also open to
constitute a committee representing the population to host community and execute projects
in coordination with the Special Purpose Vehicle and the Local and State Governments.

Project Options

Crystalline Silicone (C-Si) Photovoltaic grid connected technology system

Photovoltaic offers consumers the ability to generate electricity in a clean, quiet and reliable
way. Photovoltaic systems are comprised of photovoltaic cells, devices that convert light
energy directly into electricity. Because the source of light is usually the sun, they are often
called solar cells. The word photovoltaic comes from “photo” meaning light, and “voltaic”
which refers to producing electricity. Therefore, the photovoltaic process is “producing
electricity directly from sunlight.” Photovoltaics are often referred to as PV.

A grid-connected PV system will require a utility interactive DC to AC inverter. This device
will convert the direct current (DC) electricity produced by the PV array into alternating
current (AC) electricity typically required for loads such as radios, televisions and
refrigerators. Utility interactive inverters also have built-in safety features required by
photovoltaic is the field of technology and research related to the devices which directly
convert sunlight into electricity. The solar cell is the elementary building block of the
photovoltaic technology. Solar cells are made of semiconductor materials, such as silicon.
One of the properties of semiconductors that makes them most useful is that their
conductivity may easily be modified by introducing impurities into their crystal lattice.

Nova Solar 5 Farms proposed solar projects is a Crystalline Silicone (C-Si) technology
based grid connected centralized PV system that connects the generated electricity to the
grid through a transmission line of about 0,5 km length that will transmit the electricity from
the proposed solar plant to TCN 132 KV Kano/Katsina transmission line which is crossing
the proposed solar project plant.

Project Site Alternatives

A core option considered in the location of this project is site suitability. For proximity to an
evacuation point, a 132kv or 330kv line was essential from an engineering and economics
standpoint. Several locations within Katsina State were visited including the State Capital
Katsina, Musawa, Daura and Dutsenma for this purpose.

Selecting the suitable site was a crucial part of developing a viable solar PV project. In
selecting the Kankiya site, the aim was to maximise output and minimise cost. The main
constraints that were assessed include:

Solar Resource

A high average annual Global Horizontal Irradiation (GHI) is the most basic consideration for
developing a solar PV project. The higher the resource, the greater the energy yield per kWp
installed.

Chapter Two December 2015 Page 6 of 11
Final Report
(fe.
nova © =

Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

Area

The area required per kWp of installed power varies with the technology chosen. The
distance between rows of modules (the pitch) required to avoid significant inter-row shading
varies with the site latitude.

Climate
In addition to a good solar resource, the local climate should not suffer from extremes of
weather that will increase the risk of damage or downtime.

Topography
The chosen site is flat, as is required ideally.

Geotechnical

A geotechnical survey of the site has been carried out. The purpose was to assess the
ground conditions in order to take the correct design approach, and to ensure that the
mounting structures will have adequate foundations.

Access
The chosen site is just beside Kankiya — Katsina A9 highway. This is intended to allow
access for trucks to deliver plant and construction materials.

Grid Connection
A grid connection of sufficient capacity is required to enable the export of power. The viability
of grid connection depends on three main factors: capacity, availability and proximity.

Land Use
Solar PV power plants will ideally be built on low value land. Since the land was not already
owned by NOVA Solar 5 Farms Limited, the cost of purchase was considered.

Module Soiling
If the modules are soiled by particulates, then the efficiency of the solar plant could be
significantly reduced.

Water Availability
Clean, low mineral content water is preferred for cleaning modules.

Financial Incentives
Financial incentives (such as feed-in tariffs or tax breaks) in Katsina State, Nigeria have a
strong bearing on the financial viability of this proposed project.

The reasons why the site in Kankiya has been selected among all the others considered is

that the site location is devoid of constraints that could have hampered the project

realization. The main criteria applied for land to be used for photovoltaic utility scale project

are:

Flat or near flat topography,

Open land (no constructions, sparse vegetable cover),

Stable geology (e.g. compact soil, avoid fractured rock terrains and shallow soil depth),

Terrain exposure to erosion (e.g. rain, wind, terrain displacements, etc.) should be low or

nonexistent,

e Absence of significant nearby shading sources, such as mountains or high-buildings,

e Preferably, the land should be State Government owned, or be subject to a simplified
acquisition process.

e Located in the vicinity of the High Voltage Grid

Those criteria were submitted to Katsina State Government who came with the proposed
land that was accepted by the developer. other options meeting all those criteria were
sought but none was found.

Chapter Two December 2015 Page 7 of 11
Final Report
2.5.2

i
nova

Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

Project Development Alternatives

Option 1: Do Nothing

Do nothing option implies that the proposed 125MWp Photovoltaic Solar Farm development
project should not be implemented. This means that the Nova Solar Power objective of
addition of electricity power to the national grid would not be met and the overall 2017 target
of achieving 12,500MV electricity generation in Nigeria would be jeopardised. Also, job
creation and skill acquisition as a result of executing this project would not be possible.
Adopting this option would entail continually enduring the frequent outages, excessive low
voltages and slowed economic development. This option was not adopted.

The proposed alternatives as outlined below were considered on the basis of engineering
judgment, environmental concerns, adaptability, cost-effectiveness and ease of operation
and maintenance of the system through its design life. Project alternatives were evaluated
as part of the conceptual design process and alternatives that provide cost-effectiveness,
environmental friendliness/management were preferred. Considerations for various aspects
of the project include; power generation technology, power execution process and site
selection alternatives.

Power Source Alternatives

Option 2: Wind Power

Wind power is the conversion of wind energy into a useful form of energy, such as electricity,
using wind turbines. The wind power plants use the wind to push against the turbine blades,
spinning the copper wires inside the generator to create an electric current.

The worldwide use of wind energy is growing rapidly, with several countries having achieved
relatively high levels of wind power penetration by 2008, such as 19% of stationary electricity
production in Denmark’ 13% in Portugal and Spain, and 7% in Germany and the Republic of
Ireland. In 2008, wind machines in the United States generated a total of 52 billion kilowatt-
hours’, about 1.3% of total U.S. electricity generation. The world's largest wind farm, the
Horse Hollow Wind Energy Center in Texas, has 421 wind turbines that generate enough
electricity to power 220,000 homes per year. As of May 2009, eighty countries around the
world are using wind power on a commercial basis. Between 2000 and 2010, world wind
electric generating capacity increased from 17,000 megawatts to nearly 200,000 megawatts,
with global wind capacity at 194.4 GW in 2010 (World Wind Energy Association, 2010).

It is a renewable source of energy but it is non-dispatchable, i.e., for economic operation, all
of the available output must be taken when it is available. The environmental and health
benefits of wind power include: widespread, inexhaustible cheap resource that could be
developed; low emissions (reduces smog and eliminates a major source of acid rain and
total emissions of carbon dioxide - a greenhouse gas); and cleaner and healthier air,
especially for people with respiratory disabilities. The drawback to the application of wind
power which has made this option not to be preferred in for installation by the Government of
Katsina State are:

e The tall towers and blades (up to 90m long) are cumbersome and delicate to transport;

e The entire plant units are generally difficult and expensive to install, operate and
maintain; and

e Their height makes them obtrusively visible across large areas, disrupting the
appearance of the landscape and its aesthetic appeal.

e Dependent on meteorological conditions.

Option 3: Nuclear Power Plant

Nuclear generators use nuclear fission to turn water into steam. This drives steam turbine,
and spins a generator to produce electricity that is then evacuated through the grid. The
energy yield is very high and with very low carbon foot print (with respect to green house gas
emission and climate change). The nuclear power technology is well developed with track
record of producing electricity with few safety incidents. It is also suitable for power

Chapter Two December 2015 Page 8 of 11
Final Report
2.5.3

(fe.
nova © =

Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

production in areas with poor natural and renewable resources. The option was not adopted
because of concerns associated with nuclear plant safety, nuclear weapons proliferation
(uranium enrichment process can also produce higher concentrations of U*® suitable for
nuclear weapons), and nuclear waste. It produces large amounts of highly radioactive
nuclear waste that must be stored / isolated from the biosphere for very long time.
Insurance cost and overall cost of high nuclear power stations are very high, including high
risk of during accidents.

Option 4: Coal Power Plant

Coal power plant burns coal to generate steam which turns turbine engine to generate
electricity which is then distributed through the grid. This is a viable option considering vast
coal deposit in Nigeria and the technology of coal power plant is well developed. Energy
supply from coal power plant is independent of weather conditions. It also has secondary
advantage of providing jobs and revenue for existing industries and communities (coal
mining and coal transport). However, this option was not adopted of its environmental
footprints (particulates etc.). The carbon foot print is large with environmental concerns
(particulate and gaseous pollutants emissions and contribution to global climate change
through green house gas emissions). Coal mining is often very destructive to the landscape
and to coal miners.

Option 5: Hydroelectric Plant

Hydroelectric Plant use gravitational force of falling (or flowing) water to spin the turbine
blades which generates electricity. It is the most widely used form of renewable energy.
Once a hydroelectric complex is constructed, the project produces no direct waste, and has
a considerably lower output level of the greenhouse gases than fossil fuel powered energy
plants. Approximately 20% of the world's electricity (and about 88% of electricity from
renewable sources) come from hydroelectric plants (Renewable Global Status Report 2006
Update, REN21 published 2007). The hydroelectric plants also tend to have longer
economic lives than fuel-fired power plants. On the other hand, hydroelectric dam failures
create large scale environmental and socio-economic destruction. Often, good design and
construction are not an adequate guarantee of dam safety. Dams for hydroelectric plants
lead to siltation which damages both the aquatic ecosystem and reduces life span of the
plant, thus this option was not adopted.

Power Plant Fuel Alternatives

Option 6: Bio-fuel

This involves the use of organic materials (plant and animals) as source of fuel. The
technology is not popular in Nigeria. It was therefore not strongly considered.

Option 7: Natural Gas Power Plant

This option involves the use of natural gas as source of fuel. This is a viable option that
would ensure a stable power generation for the state and its environs considering the
availability of natural gas in Nigeria. This was not the preferred option because of the non-
existing gas supply infrastructure in and around the state, and fact that this option
contributes to atmospheric pollution.

However there were five different technology sub options under the natural gas powered
thermal power plant these are:

Natural gas-fired combined cycle system

Natural gas-fired simple-cycle.

Natural gas-fired conventional furnace/boiler steam turbine-generator.
Natural gas-fired conventional combined-cycle.

Natural gas-fired dual fuel diesel generator sets.

Chapter Two December 2015 Page 9 of 11
Final Report
2.5.4

(fe.
nova © =

Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

Combined Cycle System

The efficiency of natural gas-fired combined cycle system of around 330MW is typically
around 50 percent, resulting in lower air emissions per kilowatt hour (kWh) than simple cycle
gas turbine systems or conventional boiler-steam systems. In addition, natural gas-fired
turbines in a state-of-the-art combined-cycle unit emit less NOx, CO, VOC, SOx, and PMio.
This option has higher efficiency, low air pollutant emissions, and low generation costs.
However, the fact that this option contributes to atmospheric pollution makes it not a
desirable option.

Simple Cycle System

Simple-cycle gas turbines have a low capital cost, have efficiency approaching 35 percent,
and are fast-starting. Air quality impacts are higher with this technology than with combined-
cycle technology because the high exhaust gas temperatures make it more difficult to control
NOx and also, more fuel must be burnt to produce the equivalent amount of power as
compared to a natural gas-fired conventional combined cycle facility. As a result of the
relatively low efficiency and high emissions rate, this technology was eliminated from
consideration.

Conventional Furnace/ Boiler Steam Turbine Generator

Natural gas-fired conventional furnace/boiler steam turbine generators are less efficient (35
percent) than combined-cycle technology (50 percent) and emit more air pollutants per kWh
generated. As a result of this, the option was not adopted.

Dual Fuel Diesel Generator Sets

The natural gas-fired dual fuel diesel generator sets technology has larger size, and more
complex equipment. The capital costs and time to construct it is also greater. In addition, the
cost of generation is comparatively high. Based on lower plant efficiency, higher emissions
per kWh generated, higher capital costs, and increased labour costs to operate and maintain
the facility, this technology was eliminated from consideration.

Natural gas-fired dual fuel diesel generator sets can achieve efficiencies up to 45%. The
duel fuel engines sizes are restricted to 15MW per engine. Due to the large number of
engines (nearly 22 units for 330MW generation), very high maintenance costs, this
technology was eliminated from consideration.

Solar Power Plant Alternatives
It involves harnessing sunlight for generation of electricity. There are two main types, namely
solar thermal and photovoltaic panels. Photovoltaic has been described earlier.

Option 8: Solar Thermal Source

The solar thermal method involves parabolically shaped mirrors arranged to concentrate
sunlight on long steel pipes filled with circulating oil, heating it at 750°F. The heated oil pass
through giant radiators (heat exchanger) that extract the heat and boil water into steam. The
steam then turns turbine and dynamo thereby producing electricity that can be evacuated
through the grid. The photovoltaic panels (made of semiconductors such as silicon) on the
other hand convert sunlight directly into electricity. Solar power plants requires large acres of
land (greater land-take) and long transmission lines to bring the power to where it is needed
but is more efficient than the photovoltaic panels. However, both solar energy sources fade
when it is cloudy and disappear at night. The average daily sunshine hours in Katsina are
about 12 hours. The solar power plant was not considered for implementation because the
technology is still being developed worldwide. At present, solar power costs several times
more than natural gas or coal - which is why it still supplies only a small fraction of the
world's energy need (National Geographic, 2009). For this reason this option was not
considered.

Chapter Two December 2015 Page 10 of 11
Final Report
2.6

(fe.
nova © =

Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

Concentrated Solar Power (CSP)

CSP technology generates electricity by focusing the component of solar irradiance that
travels directly from the sun. The diffuse component of solar irradiance which is scattered
from the ground and the sky cannot be focused and therefore cannot be used by CSP
technology. For this reason, a CSP plant must be located in an area where clear skies are
common, as any cloud cover, haze, fog or smog would significantly reduce the levels of
direct irradiance reaching the plant. To focus the direct irradiance, CSP technologies should
face the sun at all times. They do this by using sun tracking technology. Financial viability of
projects depends upon the resource, technology and project costs, and the extent of
government-driven financial support. Current costs of the technology and constraints on
financial support indicate that only projects that are located in the areas with the highest
direct normal irradiation are likely to be viable in the near future with annual average direct
normal irradiation values of greater than 2.2 MWh/m’/year or 6.0 kWh/m*/day. For these
reasons, this option was not considered.

Option 9: PV-Based Solar Power Alternatives

There are four primary applications for PV power systems. One of them is the choice of
NOVA Solar 5 Farms Limited. This is Grid-connected centralized PV — Providing centralized
power generation for the supply of bulk power into the grid. The other three alternatives
considered are:

¢  Off-grid domestic — Providing electricity to households and villages that are not
connected to the utility electricity network (the “grid”). This option was not chosen
because it is not of utility scale.

¢ Off-grid non-domestic — Providing electricity for a wide range of applications such as
telecommunication, water pumping and navigational aids. This option was not chosen
because it is not grid-connected.

¢ Grid-connected distributed PV — Providing electricity to a specific grid-connected
customer. This option was not chosen because it is target at only specific customers.

Power Evacuation Considerations

The power to be generated would be evacuated through the Transmission Company of
Nigeria (TCN) substation in Kankiya, Katsina State. The interconnection is required to
transmit electricity from the proposed power plant via the nearest existing substation in
Kankiya community. The substation has been assessed to determine its suitability for the
evacuation of generated power, taking into consideration the present configuration of the
substation and possible future configuration.

Chapter Two December 2015 Page 11 of 11
Final Report
at.
Nova =
Power,).

125 MWp Katsina Solar PV Power Plant - ESIA

CHAPTER THREE

PROJECT DESCRIPTION

‘Separation Page
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

CHAPTER THREE

PROJECT DESCRIPTION
3.1 General
This chapter describes in details, the proposed NOVA Solar 5 Farms Plant project
facilities to be installed and operated. The proposed project will be located at Kankiya,
in Kankiya Local Government Area of Katsina State. The proposed project activities will
generally involve land acquisition, site clearing, construction works, installation,
operation and maintenance phases. This chapter also discusses the project design
codes and standards, design specifications, project schedule/ timeline, anticipated
waste streams and maintenance, operations and decommissioning process.

3.2 Project Overview
The proposed 125MWp Utility Scale Solar PV based power plant project is required to
boost the country’s overall electricity capacity and improve the living standards of its
citizen.

The proposed solar power project is a photovoltaic solar farm installation that will use
Aluminum Poles of about 3m long in height of which about 1.4m will be buried beneath
the ground surface. The design of the panel is 70 cm by 150 cm. The proposed project
is expected to generate 125MW of electricity. The project would be executed on 200
hectares of land.

The 125MWp PV based solar power plant development would be implemented in phases,
namely:

Pre engineering (design and site preparation) phase;

Procurement under EPC (Engineering, Procurement and Construction) contract;
Construction and installation phase;

Operation phase; and

Decommissioning phase.

The descriptions presented below are based on typical PV based solar power plant
operations. Consequently, certain details of the project described below may be subject
to adjustment and changes, either due to engineering designs or as a result of the EIA
findings and review processes.

3.2.1 Site Selection
There are currently no regulations regarding the locating of large, stand-alone PV based
solar power plant in Nigeria. Government legislation and regulations are recommended
that will enshrine sufficient minimum setbacks and siting requirements to ensure future
projects are appropriately sited in Nigeria, and fit with present and future neighbours. A
clear policy on buffer zones for PV based solar power plants, and a proper siting
requirements process, will:

Provide certainty to communities and power plant developers;

Address the legitimate safety and health concerns of residents;

Level the playfield for power developers; and

Ensure consistency with policies and requirements for other types of sensitive
developments.

There are recommendations on siting for stand-alone PV based solar power plants. In
addition to buffer zones (setbacks), the following aspects will be included in policies for
Nigeria:

e Size of Site;

Chapter Three December 2015 Page 1 of 72
Final Report
fe.
nova © =

AJ
Power,)y 125 MWp Katsina Solar PV Power Plant - ESIA
e Location;
e Safety;
e Municipal zoning and land use policies;
e Existing air/water quality of host community.

Selecting the suitable site was a crucial part of developing the 125MWp utility scale PV-
based solar power plant. As stated in chapter two, in selecting the Kankiya site, the aim
was to maximize output and minimise cost. The main constraints that were assessed in
the selection process include:

Solar Resource

A high average annual Global Horizontal Irradiation (GHI) is the most basic
consideration for developing a solar PV project. The higher the resource, the greater the
energy yield per kWp installed. When assessing the GHI at the considered sites, care
was taken to minimise any shading that would reduce the irradiation actually received
by the modules. Shading could be due to mountains or buildings on the far horizon, or
mutual shading between rows of modules, or shading near the location due to trees,
buildings or overhead cabling.

Avoiding shading is critical as even small areas of shade may significantly impair the
output of a module or string of modules. The loss in output could be more than
predicted by simply assessing the proportion of the modules that are shaded. When
assessing shading, it is considered that the path the sun takes through the sky changes
with the seasons. An obstacle that provides significant shading at mid-day in December
may not provide any shading at all at mid-day in June. The shading for this project was
assessed using the full sun-path diagram for the location.

Area

The area required per kWp of installed power varies with the technology chosen. The
distance between rows of modules (the pitch) required to avoid significant inter-row
shading varies with the site latitude. The chosen site in Kankiya has sufficient area to
allow the required power to be installed without having to reduce the pitch to levels that
cause unacceptable yield loss. Depending on the site location (latitude) and the type of
PV module selected (efficiency), a well-designed PV power plant with a capacity of 1
MWp developed is estimated to require between one and two hectares (10,000 to
20,000 m2) of land. A plant using lower efficiency Cadmium Telluride (CdTe) thin film
modules may require approximately 40 to 50% more space than a plant using poly-
crystalline modules.

Climate

In addition to a good solar resource, the local climate should not suffer from extremes of

weather that will increase the risk of damage or downtime. Weather events that were

considered in making the choice of site include:

¢ Flooding -— This may increase the risk of erosion of support structure and
foundations, depending on geo-technical conditions.

¢ High wind speeds — The risk of a high wind event exceeding the plant specifications
was assessed. Locations with a high risk of damaging wind speeds were avoided.
Fixed systems do not shut down at high wind speeds, but tracking systems must shut
down in safe mode when speeds of 16-20 m/s are exceeded.

* Temperature — The efficiency of a PV power plant reduces with increasing
temperature. It was established that if the chosen site is a high temperature site,
mitigating measures should be included in the design and technology selection. For
instance, it would be better to choose modules with a low temperature coefficient for
power.

Chapter Three December 2015 Page 2 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Topography

The chosen site is flat, as is required ideally. Such topography makes installation
simpler, and reduces the cost of technical modifications required to adjust for
undulations in the ground. With additional cost and complexity of installation, mounting
structures can be designed for most locations. The cost of land was weighed against
the cost of designing a mounting structure and installation time.

Geotechnical

A geotechnical survey of the site has been carried out. The purpose was to assess the
ground conditions in order to take the correct design approach, and to ensure that the
mounting structures will have adequate foundations. The level of the geotechnical
survey carried out was informed by the foundation design envisaged.

In line with best practice, trial pits were made at regular intervals and at a depth

appropriate for the foundation design. The trial pits typically assessed:

* The groundwater level.

* The resistivity of the soil.

* The load-bearing properties of the soil.

* The presence of rocks or other obstructions.

* The soil pH and chemical constituents in order to assess the degree of corrosion
protection required and the properties of any cement to be used. The geotechnical
study also included an assessment of the risk of seismic activity and the susceptibility
to erosion and flooding.

Access

The chosen site is just beside Kankiya — Katsina AQ highway. This is intended to allow
access for trucks to deliver plant and construction materials. This access road is
constructed with a gravel chip finish. The choice of site was made knowing that the
closer the site is to a main access road, the lower the cost of adding this infrastructure.
Safe packaging of the modules and their susceptibility to damage in transport was also
carefully considered. The selected site is in a secure location where there is little risk of
damage from either people or wildlife. It is located where security and maintenance
personnel can respond quickly to any issue. NOVA Solar 5 Farms Limited shall ensure
that this requirement is stipulated in the maintenance contract.

Grid Connection

A grid connection of sufficient capacity is required to enable the export of power. The
viability of grid connection depends on three main factors: capacity, availability and
proximity. These factors were considered thoroughly at an early stage of the project in
order to ensure the cost does not become prohibitive if the site is later found to be in an
unfavorable area for grid connection.

Capacity — The capacity for the grid to accept exported power from a solar plant
depends on the existing network infrastructure and current use of the system. The rating
of overhead lines, cables and transformers was an important factor during the
assessment of the connection capacity available. It was considered that switchgear fault
levels and protection settings may also be affected by the connection of a generation
plant. It was considered that, if the available network does not have the existing
capacity to allow connection, two options are available:

1). To reduce peak power export to the allowable limits of the network or, 2). To
upgrade the network to allow the desired export capacity. Network upgrade
requirements will be advised by the network operator (TCN). But some aspects of that
upgrade can be carried out by contractors other than the network operator. Initial
investigation into network connection point capacity was carried out by reviewing
published data. However, discussion with the network operator will be required to fully
establish the scope of work associated with any capacity upgrades.

Chapter Three December 2015 Page 3 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Proximity — A major influence on the cost of connecting to the grid is the distance from
the site to the grid connection point in Kankiya. The site is at a location where the cost
of grid connection does not adversely affect project economics. Besides, a higher
connection voltage will entail increased cost of electrical equipment such as switchgear
and transformers, as well as a higher conductor specification. A higher voltage is also
likely to increase the time taken to provide the connection resulting in a longer
development period.

Availability — The grid availability describes the percentage of time that the network is
able to export power from the solar PV plant. The annual energy yield from a plant may
be significantly reduced if the grid has significant downtime. This may have adverse
effects on the economics of the project.

Land Use

Solar PV power plants will ideally be built on low value land. Since the land was not
already owned by NOVA Solar 5 Farms Limited, the cost of purchase was considered.
NSF\KSG have purchased the land at replacement cost. Besides access to the site,
provision of water, electricity supplies and the rights to upgrade access roads were also
considered along with relevant land taxes. Since government permission is required to
build a solar plant, the site was assessed in line with the local conditions imposed by the
relevant regulatory bodies. Since the selected land is currently used for agricultural
purposes, it has been re-classified for “industrial use”. The future land use of the area
was also taken into account. Since the plant will be in operation for at least 25 years,
extraneous factors were considered to assess the likelihood of their impact on energy
yield. For example, the dust associated with building projects could have significant
impact on the energy yield of the plant. Locating the plant in an environmentally
sensitive area was avoided in the site selection. Every tree on the project site and
surrounding land may need to be felled and removed, with associated cost.

Module Soiling

If the modules are soiled by particulates, then the efficiency of the solar plant could be

significantly reduced. Thus, local weather, environmental, human and wildlife factors

were taken into consideration while determining the suitability of the selected site for the

proposed solar PV plant. The criteria used for the assessment include:

* Dust particles from traffic, building activity, agricultural activity or dust storms.

* Module soiling from bird excreta. Areas close to nature reserves, bird breeding
areas and lakes/dams were carefully assessed.

Soiling of modules may require an appropriate maintenance and cleaning plan at the
selected site location.

Water Availability

Clean, low mineral content water is preferred for cleaning modules. A mains water
supply, ground water, stored water or access to a mobile water tank may be required;
the cost of the various options will have an impact on the project economics. The
degree to which water availability is an issue will depend upon the expected level of
module-soiling, the extent of natural cleaning due to rainfall and the required cleaning
frequency.

Financial Incentives

Financial incentives (such as feed-in tariffs or tax breaks) in Katsina State, Nigeria will
have a strong bearing on the financial viability of this proposed project. Such incentives
could outweigh the costs associated with one or more of the site selection constraints.

Chapter Three December 2015 Page 4 of 72
Final Report
Ue
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

3.3 Proposed Project Layout
The total land area for the proposed PV based solar power plant is 200 hectares. The
site layout is influenced by the location of an existing Transmission Company of Nigeria
(TCN) transmission station along adjoining road (Kankiya — Katsina A9 highway), the
road access and the potential for future development of the site.

The layout is planned in a manner to achieve the following objectives:

e Minimise environmental impacts;

e Minimise health and safety risks for site personnel and general public;

e Coordinate site activities and make efficient use of on-site resources; and
e Manage potential impact on local economy.

See A3 attachment overleaf for site layout

3.4 Facilities Design Bases
The design intent of the solar power plant facilities is to develop environmentally
sustainable facilities that satisfy best practice, applicable regulations, industry standards
and codes. Thus, applicable engineering codes and standards for the proposed solar
power plant are as presented below.
Applicable Codes and Standards

Nigerian Codes and Standards Organizations

FMEnv Federal Ministry of Environment

NERC Nigeria Electricity Regulatory Commission

NBC Nigerian Building Code

NESREA National Environmental Standards, Regulation and Enforcement Agency
NEMSA Nigerian Electricity Management Services Agency

TCN Transmission Company of Nigeria

International Standards and Codes

BS British Standards

IEC International Electro-technical Commission

IBC International Building Code

WBS World Bank Standards

US Standards and Codes

ACI American Concrete Institute

AISC American Institute of Steel Construction

ANSI American National Standards Institute

API America Petroleum Institute

ASHRAE American Society of Heating, Refrigeration And Air Conditioning Engineers
ASME American Society of Mechanical Engineers

ASTM American Society for Testing and Materials

AWPA America Wood Preservers

AWS American Welding Society

AWWA American Water Works Association

CFR Code of Federal Regulations

CMAA Crane Manufacturers Association of America

HEI! Heat Exchange Institute

IEEE Institute of Electrical and Electronic Engineers

Chapter Three December 2015 Page 5 of 72

Final Report
[/
nova “a

A
Power,)y 125 MWp Katsina Solar PV Power Plant - ESIA
US Standards and Codes cnt’d.
ISA Institute Society of America
NACE National Association of Corrosion Engineers
NEC National Electrical Code
NEMA National Electrical Manufacturer's Association
NEPA National Fire Protection Association
NESC National Electric Safety Code
OSHA Occupational Safety and Health Administration
PCI Precast Concrete Institute
SJl Steel Joist Institute
SSPC Steel Structures Painting Council
UBC Uniform Building Code

3.5 PV Based Solar Power Plant Process

Photovoltaic (PV) is a method of converting solar energy into direct current electricity
using semiconducting material (silicon) that exhibit the photovoltaic effect. It is the direct
conversion of light into electricity at the atomic level. Some materials exhibit a property
known as the photoelectric effect that causes them to absorb photons of light and
release electrons. When these free electrons are captured, they result in electric current
that can be used as electricity. A photovoltaic system employs solar panels composed
of a number of solar cells to supply usable solar power. Power generation from solar PV
is a clean sustainable energy technology which draws upon the planet’s most plentiful
and widely distributed renewable energy source — the sun. The direct conversion of
sunlight to electricity occurs without any moving parts or environmental emissions
during operation. This system is illustrated in Figure 3.1.

Electrical Transmission System

{ iN z Consumer

ee

Solar Arrays

Figure 3.1: Illustrations of Photovoltaic Solar Plant System

As light hits the solar panels, the solar radiation is converted into direct current
electricity (DC). The direct current flows from the panels and is converted into
alternating current (AC) used by local electric utilities. Finally, the electricity travels
through transformers, and the voltage is boosted for delivery onto the transmission lines
so local electric utilities can distribute the electricity to homes and businesses.

The basic unit of a PV system is a solar cell. A solar cell, or photovoltaic cell, is an
electrical device that converts the energy of light directly into electricity by the
photovoltaic effect. It is a form of photoelectric cell, defined as a device whose electrical
characteristics, such as current, voltage, or resistance, vary when exposed to light.

Chapter Three December 2015 Page 6 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Solar cells are the building blocks of photovoltaic modules, otherwise known as solar
panels. Solar cells are described as being photovoltaic irrespective of whether the
source is sunlight or an artificial light. They are used as a photodetector (for example
infrared detectors), detecting light or other electromagnetic radiation near the visible
range, or measuring light intensity. The operation of a photovoltaic (PV) cell requires 3
basic attributes:

e The absorption of light, generating either electron-hole pairs or excitons. An exciton
is a bound state of an electron and an electron hole which are attracted to each
other by the electrostatic Coulomb force. It is an electrically neutral quasiparticle that
exists in insulators, semiconductors and in some liquids. The exciton is regarded as
an elementary excitation of condensed matter that can transport energy without
transporting net electric charge.

e The separation of charge carriers of opposite types.

e The separate extraction of those carriers to an external circuit.

CONTACT

SPECIALLY TREATED F
SEMI-CONDUCTOR /—*—
MATERIAL

BACK CONTACT

Figure 3.2: Operation of Basic Photovoltaic Cell

The diagram above illustrates the operation of a basic photovoltaic cell, also called a
solar cell. Solar cells are made of the same kinds of semiconductor materials, such as
silicon, used in the microelectronics industry. For solar cells, a thin semiconductor wafer
is specially treated to form an electric field, positive on one side and negative on the
other. When light energy strikes the solar cell, electrons are knocked loose from the
atoms in the semiconductor material. If electrical conductors are attached to the positive
and negative sides, forming an electrical circuit, the electrons can be captured in the
form of an electric current -- that is, electricity. This electricity can then be used to power
a load, such as a light or a tool. A number of solar cells electrically connected to each
other and mounted in a support structure or frame is called a photovoltaic module.
Modules are designed to supply electricity at a certain voltage, such as a common 12
volts system. The current produced is directly dependent on how much light strikes the
module.

Chapter Three December 2015 Page 7 of 72
Final Report
nova

J
Power, ay 125 MWp Katsina Solar PV Power Plant - ESIA
Figure 3.3: Photovoltaic Cell
\eses SEES 3.5: Solar Cell Acie ees
Chapter Three December 2015 Page 8 of 72

Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Multiple modules can be wired together to form an array. In general, the larger the area
of a module or array, the more electricity that will be produced. Photovoltaic modules
and arrays produce direct-current (dc) electricity. They can be connected in both series
and parallel electrical arrangements to produce any required voltage and current
combination.

Today's most common PV devices use a single junction, or
interface, to create an electric field within a semiconductor such as a
PV cell. In a single-junction PV cell, only photons whose energy is
equal to or greater than the band gap of the cell material can free an
electron for an electric circuit. In other words, the photovoltaic Egi > Eg2>Eg3
response of single-junction cells is limited to the portion of the sun's
spectrum whose energy is above the band gap of the absorbing
material, and lower-energy photons are not used. One way to get

around this limitation is to use two (or more) different cells, with cont at)
more than one band gap and more than one junction, to generate a =
voltage. These are referred to as "multijunction" cells (also called Cell 2 (Eg2)

"cascade" or "tandem" cells). Multijunction devices can achieve a
higher total conversion efficiency because they can convert more of
the energy spectrum of light to electricity.

Coll 3 (Eg3)

Source: http://www.spectrolab.com/p
Figure 3.6a: Multijunction Device

As shown below, a multijunction device is
a stack of individual single-junction cells in
descending order of band gap (Eg). The
top cell captures the high-energy photons
and passes the rest of the photons on to
be absorbed by lower-band-gap cells.

Much of today's research in multijunction
cells focuses on gallium arsenide as one
(or all) of the component cells. Such cells
have reached efficiencies of around 35%
under concentrated sunlight. Other
materials studied for multijunction devices
have been amorphous silicon and copper
indium diselenide.

Source: http:/Awww.spectrolab.com/p
Figure 3.6b: Multijunction Device Architecture

A grid-connected PV system will require a utility interactive DC to AC inverter. This
device will convert the direct current (DC) electricity produced by the PV array into
alternating current (AC) electricity typically required for loads such as radios, televisions
and refrigerators. Utility interactive inverters that have built-in safety features required
by photovoltaic is the field of technology and research related to the devices which
directly convert sunlight into electricity.

The solar cell is the elementary building block of the photovoltaic technology. Solar cells
are made of semiconductor materials, such as silicon. One of the properties of
semiconductors that makes them most useful is that their conductivity may easily be

Chapter Three December 2015 Page 9 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

modified by introducing impurities into their crystal lattice. For instance, in the fabrication
of a photovoltaic solar cell, silicon, which has four valence electrons, is treated to
increase its conductivity. On one side of the cell, the impurities, which are phosphorus
atoms with five valence electrons (n-donor), donate weakly bound valence electrons to
the silicon material, creating excess negative charge carriers. On the other side, atoms
of boron with three valence electrons (p-donor) create a greater affinity than silicon to
attract electrons. Because the p-type silicon is in intimate contact with the n- type silicon
a p-n junction is established and a diffusion of electrons occurs from the region of high
electron concentration (the n-type side) into the region of low electron concentration (p-
type side). When the electrons diffuse across the p-n junction, they recombine with
holes on the p-type side. However, the diffusion of carriers does not occur indefinitely,
because the imbalance of charge immediately on either sides of the junction originates
an electric field. This electric field forms a diode that promotes current to flow in only
one direction.

Ohmic metal-semiconductor contacts are made of both the n-type and p-type sides of
the solar cell, and the electrodes are ready to be connected to an external load. When
photons of light fall on the cell, they transfer their energy to the charge carriers. The
electric field across the junction separates photo-generated positive charge carriers
(holes) from their negative counterpart (electrons). In this way an electrical current is
extracted once the circuit is closed on an external load.

There are several types of solar cells. However, more than 90 % of the solar cells
currently made worldwide consist of wafer-based silicon cells. They are either cut from a
single crystal rod or from a block composed of many crystals and are correspondingly
called mono- crystalline or multi-crystalline silicon solar cells. Wafer-based silicon solar
cells are approximately 200 um thick. Another important family of solar cells is based on
thin-films, which are approximately 1-2 ym thick and therefore require significantly less
active, semiconducting material.

Thin-film solar cells can be manufactured at lower cost in large production quantities;
hence their market share will likely increase in the future. However, they indicate lower
efficiencies than wafer-based silicon solar cells, which mean that more exposure
surface and material for the installation is required for a similar performance.

Grid connected systems (on-grid systems) are connected to the grid and inject the
electricity into the grid. For this reason, the direct current produced by the solar modules
is converted into a grid-compatible alternating current. However, solar power plants can
also be operated without the grid and are then called autonomous systems (off-grid
systems). More than 90 % of photovoltaic systems worldwide are currently implemented
as grid-connected systems. The power conditioning unit also monitors the functioning of
the system and the grid and switches off the system in case of faults.

As stated in chapter two, Nova Solar 5 Farms proposed solar projects is a Crystalline
Silicone (C-Si) technology based grid connected system that connects the generated
electricity to the grid through a transmission line of about 0,5 km length that will transmit
the electricity from the proposed solar plant to TCN 132 KV Kano/Katsina transmission
line which is crossing the proposed solar project plant.

3.6 Photovoltaic Plant Constituents
The proposed project is to utilize solar energy to generate electric power with a capacity
of 125 MWp to be connected to the national grid in Katsina. The proposed photovoltaic
plant consists of the following main components:

e Solar field: Main components of photovoltaic power plant or “solar field” consists of a
large group of semiconductor technology based silicon solar cells arranged in solar
PV panels or solar modules. Solar panels convert impinging sun rays (photons) to

Chapter Three December 2015 Page 10 of 72
Final Report
3.6.1

3.6.2

electrons. The electrons’ flow generates direct current (DC) electricity which gets
collected and channeled into an electronic device called “inverter” to invert the DC
current into Alternating Current (AC); the form of electricity used to power homes,
neighborhoods, factories, cities, etc.

e Racking: Structural components, which support the PV panels. These structures
could be stationary (fixed) or movable through utilizing a “tracking system” to track
sun movement during the day, throughout the entire year.

e Tracking: This is a mechanical system attached to the racking system to enable it to
track sun movement. This could be a one axis tracking system (similar to the system
used in this project) and it could also be a two axis tracking system, as another
alternative.

e Other electric and/or electromechanical system components, such as cables,
inverters, transformers, switchgear and controls are used to control and condition
the power output of the solar field. An inverter is used to convert the electricity,
which is produced as direct current in to alternating current for the purpose of grid
connection. In order to connect a large solar facility to the national grid, numerous
inverters will be arranged in several arrays to collect, and convert the produced
power

e Connection to the grid: Routing energy generated from solar field to the national
electricity grid.

Module Components Assembly

A typical solar module consists of several individual cells wired together and enclosed in
protective material called encapsulant, commonly made of ethylene vinyl acetate. To
provide structural integrity, the encapsulated cells are mounted on a substrate
frequently made of polyvinyl fluoride. Both ethylene vinyl acetate and polyvinyl fluoride
are widely considered to be environmentally preferable to other chlorinated plastic
resins. A transparent cover, commonly glass, further protects these components from
weather when in place for electrical generation. The entire module is held together in an
aluminum frame. Most modules also feature an on board electrical junction box.

PV plant Infrastructure
The infrastructure of the PV plant component of the project comprises the followings:

e Energy source to provide the PV plant with the needed electrical power particularly
during the construction phase, and lighting the proposed site;

e Water supply source; the proposed project will have a permanent water source from
the public water supply system; the main use of the water in this project is for the
construction and the cleaning of the solar panels in the operational phase, in
addition to the use of water for the domestic purposes;

The average quantity of water that will be needed for the plant in case of a wet

cleaning system is around 12 M°/day. NSF will build a 100 M° storage tank on site

that will be fed either:

o From the ground water if available

o Public water through a permanent pipe if the distance does not exceed several
kilometers or through a water tanker to be provided for such purposes.

The studies performed on site show the availability of water al low depth. Further

analyses are required to confirm if it can be used to clean modules. In case of dry

cleaning, the average required quantity of water will not exceed 2 to 3 m° par day.

e Septic pool for containing the sewage water that is generated by the project
operatories. This pool will be of about 50 cubic meter capacity, and will be
evacuated by sewage tanks to approved waste treatment plant in the area such;

e Water distribution network to the facilities of the project;

e Sewage water network;

e Access Roads and Site Access within the site;

e Communication network;

Chapter Three December 2015 Page 11 of 72

Final Report

125 MWp Katsina Solar PV Power Plant - ESIA
3.7
3.7.1

3.7.2

3.7.3

e¢ Warehouse of about 500 m?;

e Site fencing with about 7,200m perimeter; and

e Within the site storage area there would be bund walls around transformers or any
other oil containing equipment to ensure full containment in the event of any oil
leakage.

The Connection Works Components

Transmission line Technology

The electric power transmission system is often referred to as a grid. Redundant paths
and lines are provided so that power can be routed from any generation facility to any
customer area through a variety of routes, based on the economics of the transmission
path and the cost of power. The redundant paths and lines also allow power flow to be
re-routed during planned maintenance and outages due to weather or accidents.

Power transmission occurs via a system of underground or/and above ground power
lines and towers located between a power plant and a substation. Transmission
systems are utilized to suspend high or medium voltage overhead power lines.

An overhead power line is an electric power transmission line suspended by towers or
poles since most of the insulation is provided by air, overhead power lines are generally
the lower cost method of transmission line for the large quantity of electric power. For
the transmission line component of the proposed project, the proposed transmission line
should be 132 Kv in compliance with Transmission Company of Nigeria (TCN)
Specifications.

Plant Substation

The Plant substation will connect the plant step up transformers to the plant
transmission lines.

Transmission Line Constituents

As mentioned earlier, the proposed project will involve development of a 0,5 km, 132kv
transmission line between the Plant Substation and the existing 132 kV transmission
line Kano/Katsina. To ensure the efficient functionality of the proposed transmission
overhead line, all of the transmission line constituents will be installed using the best
engineering practices. Following is a brief description of the transmission line
constituents.

Support Structures

Structures for overhead lines take a variety of shapes depending on the type of line. For
the proposed project, the overhead transmission line consists of about 3 poles along the
line route that support the conductor that carry the electricity, a high voltage conductor
diameter is used to maximize the carrying capacity. The poles are supposed to be
spaced at 200 meter intervals. Insulators are used to isolate the poles from the
conductors that carry the electricity.

Conductors
There are three conductors in the proposed transmission line, which are supported
horizontally parallel to each other.

Insulator

Suspension and tension insulator sets of the cap and pin, pin or post type insulator,
shackle insulators and stay insulator shall comply in galvanized respects with the
requirements of the technical specification for insulator referenced. All insulators and
insulator fitting shall be handled carefully during transportation, assembly and
installation on the support structure to avoid chipping or damage and shall be cleaned
when installed.

Chapter Three December 2015 Page 12 of 72

Final Report

125 MWp Katsina Solar PV Power Plant - ESIA
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Foundations

The foundation design criteria shall be determined from the classification of the ground
into which the structure is to be erected. In general the planting depth of the pole shall
not be less than one sixth of the total length of the pole above the ground level, and
shall not be less than 2.5 meters.

3.7.4 Substation Constituents
The components that will make up the Plant Substation are:
Support Structures;
Conductors/bus bars and cables;
Switching equipment (breakers, line switches, earth switches)
Measurement equipment (Current and voltage transformers)
Insulators; and
Foundations

3.8 Energy Yield Considerations and Prediction
An important step taken in assessing the feasibility of this project and attracting finance
was to calculate the electrical energy expected from the proposed utility scale PV power
plant. The energy yield prediction provided the basis for calculating project revenue.
The aim of an energy yield analysis is to predict the average annual energy output for
the lifetime of the proposed power plant. Typically, a 25 to 30 year lifetime is assumed.

The level of accuracy needed for the energy yield prediction depends on the stage of
project development. For example, a preliminary indication of the energy yield was
carried out using solar resource data and estimates of plant losses based on nominal
values seen in existing projects. For a more accurate energy yield prediction, software
was used to illustrate detailed plant specifications and three-dimensional modeling of
the layout. Modeling also helped assess shading losses within time-step simulation.

To accurately estimate the energy produced from a PV power plant, information was
needed on the solar resource and temperature conditions of the site in addition to the
layout and technical specifications of the plant components. Sophisticated software was
used to model the complex interplay of temperature, irradiance, shading and wind-
induced cooling on the modules. While a number of software packages can predict the
energy yield of a PV power plant at a basic level, financiers generally require an energy
yield prediction carried out by a suitable expert. The procedure adopted for predicting
the energy yield of a PV plant using time-step (hourly or sub-hourly) simulation software
consist of the following steps:

1. Sourcing modeled or measured environmental data such as irradiance, wind speed
and temperature from land-based meteorological stations and satellite imagery. This
resulted in a time series of “typical” irradiation on a horizontal plane at the site
location along with typical environmental conditions.

2. Calculating the irradiation incident on the tilted collector plane for a given time step.

3. Modeling the performance of the plant with respect to varying irradiance and
temperature to calculate the energy yield prediction in each time step.

4. Applying losses using detailed knowledge of the inverters, PV module
characteristics, the site layout, DC and AC wiring, module degradation, downtime
and soiling characteristics.

5. Applying statistical analysis of resource data and assessing the uncertainty in input
values to derive appropriate levels of uncertainty in the final energy yield prediction.

NSF sourced global horizontal irradiation data for the site location. Software will be used
to simulate the complex interactions of temperature and irradiance impacting the energy
yield. This software will take the plant specifications as input and modeled the output.
Losses and gains will be calculated within the software. These losses/gains that will be
considered are presented in the table below:

Chapter Three December 2015 Page 13 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Table 3.1: Losses in a PV Power Plant

Loss Description
The solar resource can be reduced significantly in some locations
due to air pollution from industry and agriculture.
Due to mountains or buildings on the far horizon, mutual shading
Shading between rows of modules and near shading due to trees,
buildings or overhead cabling.
The incidence angle loss accounts for radiation reflected from the
front glass when the light striking it is not perpendicular. For tilted
PV modules, these losses may be expected to be larger than the
losses experienced with dual axis tracking systems, for example.
The conversion efficiency of a PV module generally reduces at
low light intensities. This causes a loss in the output of a module
compared with the standard conditions at which the modules are
tested (1,000W/m’). This ‘low irradiance loss' depends on the
characteristics of the module and the intensity of the incident
radiation.
The characteristics of a PV module are determined at standard
temperature conditions of 25°C. For every degree rise in Celsius
temperature above this standard, crystalline silicon modules
Module temperature reduce in efficiency, generally by around 0.5%. In high ambient
temperatures under strong irradiance, module temperatures can
rise appreciably. Wind can provide some cooling effect which can
also be modeled.
Losses due to soiling (dust and bird droppings) depend on the
environmental conditions, rainfall frequency and on the cleaning
strategy as defined in the Operation and maintenance (O&M)
contract. This loss can be relatively large compared to other loss
factors but is usually less than 4%, unless there is unusually high
soiling. The soiling loss may be expected to be lower for modules
at a high tilt angle as inclined modules will benefit more from the
natural cleaning effect of rainwater.
Most PV modules do not match exactly the manufacturer's
nominal specifications. Modules are sold with a nominal peak
power and a guarantee of actual power within a given tolerance
range. The module quality loss quantifies the impact on the
energy yield due to divergences in actual module characteristics
from the specifications.
Losses due to “mismatch” are related to the fact that the modules
in a string do not all present exactly the same current/voltage
profiles; there is a statistical variation between them which gives
tise to a power loss.
Electrical resistance in the cable between the modules and the
input terminals of the inverter give rise to ohmic losses (I2R). This
loss increases with temperature. If the cable is correctly sized,
this loss should be less than 3% annually.
Inverters convert from DC into AC with an efficiency that varies
with inverter load.

Air pollution

Incident angle

Low irradiance

Soiling

Module Quality

Module Mismatch

DC cable resistance

Inverter performance

Chapter Three December 2015 Page 14 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Table 3.1: Losses in a PV Power Plant cnt’d.
Loss Description
This includes transformer performance and ohmic losses in

AC losses the cable leading to the substation.
Downtime is a period when the plant does not generate due
Downtime to failure. The downtime periods will depend on the quality of

the plant components, design, environmental conditions,
diagnostic response time and the repair response time.
The ability of a PV power plant to export power is dependent
on the availability of the distribution or transmission network.
Typically, the owner of the PV power plant will not own the
distribution network. He, therefore, relies on the distribution
network operator to maintain service at high levels of
availability. Unless detailed information is available, this loss
is typically based on an assumption that the local grid will not
be operational for a given number of hours/days in any one
year, and that it will occur during periods of average
production.
The performance of a PV module decreases with time. If no
independent testing has been conducted on the modules
being used, then a generic degradation rate depending on
the module technology may be assumed. Alternatively, a
maximum degradation rate that conforms to the module
performance warranty may be considered.
The inverters are constantly seeking the maximum power

. point (MPP) of the array by shifting inverter voltage to the
MPP Tracking MPP voltage. Different inverters do this with varying
efficiency.
Yield loss due to high winds enforcing the stow mode of
tracking systems.
Power may be required for electrical equipment within the
plant. This may include security systems, tracking motors,
monitoring equipment and lighting. It is usually recommended
to meter this auxiliary power requirement separately.
This parameter is included to draw attention to the risk of a
PV power plant losing energy through complying with grid
code requirements. These requirements vary on a country to
country basis.

Grid availability and disruption

Degradation

Curtailment of tracking

Auxiliary power

Grid Compliance Loss

3.9 Plant Design and Technology Considerations
Designing a megawatt-scale PV power plant is a complex process that requires
considerable technical experience and knowledge. There are many compromises that
need to be made in order to achieve the optimum balance between performance and
cost. This section highlights some of the key issues that will be considered when
designing the proposed PV plant.

3.9.1 Technology Selection

Modules

It is relatively difficult to find comprehensive and independent module performance

comparisons. Modules tested under a specific set of conditions of irradiance,

temperature and voltage, with a specific inverter, may perform very differently under

alternative conditions with a different inverter. This makes choosing a module a more

difficult process than it may first appear. Many developers employ the services of an

independent consultant for this reason. While choosing the module to adopt for this

project, NSF will consider the following key points:

* The aim is to keep the levelised cost of electricity (LCOE) at a minimum. When
choosing between high efficiency-high cost modules and low efficiency low cost
modules, the cost and availability of land and plant components will have an impact.

Chapter Three December 2015 Page 15 of 72
Final Report
High efficiency modules require significantly less land, cabling and support
structures per MWp installed than low efficiency modules.

« When choosing between module technologies such as mono-crystalline silicon,
multi crystalline silicon and thin film amorphous silicon, it will be noted that each
technology has examples of high quality and low quality products from different
manufacturers.

¢ Different technologies have a differing spectral response and so will be better suited
for use in certain locations, depending on the local light conditions.

« Amorphous silicon modules generally perform better under shaded conditions than
crystalline silicon modules. Many of them show a better response in low light levels.

¢ The nominal power of a module is given with a tolerance. Some modules may be
rated with a +5% tolerance while others are given with a +3% tolerance. Some
manufacturers routinely provide modules at the lower end of the tolerance, while
others provide modules that achieve their nominal power or above (positive
tolerance).

« When ordering a large number of modules, a sample of modules will be
independently tested to establish the tolerance.

¢ The value of the temperature coefficient of power will be an important consideration
for modules installed in hot climates.

¢ The degradation properties and long term stability of modules will be understood.
The results of independent testing of modules can sometimes be found in scientific
journals or papers from research institutes.

¢ The manufacturers’ warranty period is useful for distinguishing between modules but
care will be taken with the power warranty. Some manufacturers offer as guarantee
of performance the percentage of the peak power for a given duration; others give it
as a percentage of the minimum peak power (that is, the peak power minus the
tolerance).

¢ Other parameters important for selection of modules include: cost ($/Wp), lifetime,
and maximum system voltage.

Quality Benchmarks
Product Guarantee
Manufacturers are legally bound to provide a product guarantee ensuring that modules
will be fully functional for a minimum of 2 years. Some companies guarantee a longer
period, with 5-6 years being the usual duration.

Power Guarantee

In addition to the product guarantee, most manufacturers grant nominal power
guarantees. These vary between manufacturers but a typical power guarantee
stipulates that the modules will deliver 90% of the original nominal power after 10 years
and 80% after 25 years. So far no module manufacturer has offered a power output
guarantee beyond 25 years. The conditions listed in both the power guarantee and
product guarantee are important, and vary between manufacturers.

Lifetime

Good quality modules with the appropriate IEC certification have a design life in excess
of 25 years. Beyond 30 years, increased levels of degradation may be expected. The
lifetime of crystalline modules has been proven in the field. Thin film technology
lifetimes are currently unproven and rely on accelerated lifetime laboratory tests, but are
expected to be in the order of 25-30 years also. The module data sheet format and the
information that should be included have been standardized and are covered by EN
50380, which is the “data sheet and nameplate information for photovoltaic modules”.
An example of the information expected in a data sheet is provided in the table below.

125 MWp Katsina Solar PV Power Plant - ESIA

Chapter Three December 2015 Page 16 of 72

Final Report
fe.
nova © =

AJ
Power,)y 125 MWp Katsina Solar PV Power Plant - ESIA
Table 3.2: Comparison of Module Technical Specifications
Manufacturer XXXxx
Module Model XXXxx
Nominal power (Ppp) 210 Wp
Power tolerance +3%
Voltage at PMAX (Vee) 26.5V
Current at PMAX (Imep) 7.93 A
Open circuit voltage (Vop) 33.2 V
Short circuit current (Isc) 8.54A
Maximum system voltage 1000 VDC.
Module efficiency 14.33%
Operating temperature -40°C to +85°C
Temperature coefficient of Pupp. -0.41%/°C
Dimension 1480x990x50 mm
Module area 1.47 m2
Weight 18KG
Maximum load 5400 Pa
Product warranty 5 years
Performance guarantee 90%: after 10 years; 80%: after 25 years
Inverters Considerations
No single inverter concept is best for all situations. Thus, in practice, the local conditions
and the system components were taken into account to tailor the system for the specific
application. Different solar PV module technologies and layouts may suit different

inverter types. So care was taken in the integration of modules and inverters to ensure
optimum performance and lifetime. Among the major selection criteria for inverters, the
financial incentive scheme and the DC-AC conversion efficiency are major inverter
selection criteria, directly affecting the annual revenue of the solar PV plant.

Efficiency varies according to a number of factors. Among these, DC input voltage and
percentage load are the two dominant factors. Several other factors informed inverter
selection, including site temperature, product reliability, maintainability, serviceability
and total cost of ownership. A thorough financial analysis was carried out determine the
most cost-effective inverter option. Many of the inverter selection criteria listed in Table
3.3 will be considered by NSF in the choice of inverter for this project.

Table 3.3: Inverter Selection Criteria

Incentive scheme

Banding of financial incentive mechanisms may have an
influence on the choice of inverter. For example, feed-in
tariff (FiT) schemes might be tiered for different plant sizes
which may, in turn, influence the inverter size.

Project size

Size influences the inverter connection concept. Central
inverters are commonly used in large solar PV plants.

Performance

High efficiency inverters should be sought. The additional
yield usually more than compensates for the higher initial
cost. The way the efficiency has been defined should be
carefully considered. Consideration must also be given to
the fact that efficiency changes with DC input voltage,
percentage of load, and several other factors.

MPP range

A wide MPP range allows flexibility and facilitates design.

3-phase or single phase output

National electrical regulations might set limits on the
maximum power difference between the phases in the
case of an asymmetrical load. For example, this limit is 4.6
kVA in the German regulations.

Chapter Three

December 2015
Final Report

Page 17 of 72
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Table 3.3: Inverter Selection Criteria cnt’d.

Module technology The compatibility of thin-film modules with transformer-
less inverters should be confirmed with manufacturers.
National and international regulations | A transformer inverter must be used if galvanic isolation is
required between the DC and AC sides of the inverter.
Grid code The grid code affects inverter sizing and technology. The
national grid code might require the inverters to be
capable of reactive power control. In that case, over-sizing
inverters slightly could be required. The grid code also
sets requirements on THD, which is the level of harmonic
content allowed in the inverter’s AC power output.

Product reliability High inverter reliability ensures low downtime and
maintenance and repair costs. If available, inverter mean
time between failures (MTBF) figures and track record
should be assessed.

Module supply If modules of different specifications are to be used, then
string or multi-string inverters are recommended, in order
to minimise mismatch losses.

Maintainability and serviceability Ease of access to qualified service and maintenance
personnel, and availability of parts is an important
dimension to consider during inverter selection. This may
favour string inverters in certain locations.

System availability If a fault arises with a string inverter, only a small
proportion of the plant output is lost. Spare inverters could
be kept locally and replaced by a suitably trained
electrician. With central inverters, a large proportion of the
plant output would be lost (for example, 100 kW) until a
replacement is obtained.

Modularity Ease of expanding the system capacity and flexibility of
design should be considered when selecting inverters.

Shading conditions For sites with different shading conditions or orientations,
string inverters might be more suitable.

Installation location Outdoor/indoor placement and site ambient conditions
influence IP class and cooling requirements.

Monitoring/recording/telemetry Plant monitoring, data logging, and remote control

requirements define a set of criteria that must be taken
into account when choosing an inverter.

The guarantee offered for inverters varies among manufacturers. A minimum guarantee

of two years is typical, with optional extensions of up to twenty years or more. A 2009

survey of inverters showed that only one inverter manufacturer in the 100-500 kW range

offers a guarantee longer than 20 years. While many manufacturers quote mean time

between failures (MTBF) of 20 years or more, real world experience shows that

inverters generally need to be replaced every five to ten years. Based on a 2006 study,

investment in a new inverter is required three to five times over the life of a PV system.

Inverter protection should include:

¢ Incorrect polarity protection for the DC cable.

*  Over-voltage and overload protection.

¢ Islanding detection for grid connected systems (depends on grid code
requirements).

* Insulation monitoring.

The inverter of choice is accompanied by the appropriate type test certificates, which
are defined by the national and international standards applicable for the project and
country (in this case, Nigeria). The inverter datasheet format and the information that
should be included have been standardized for photovoltaic inverters. An example of
the information expected in a datasheet is provided in Table 3.4.

Chapter Three December 2015 Page 18 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Table 3.4: Inverter Specification

Model XXX,
Manufacturer XXX.
Type (e.g. string, central, etc) String
Maximum power 21.2 kW
De MPPT range 480...800 V
Maximum voltage 1000 V
Maximum current 441A
Rated power 19.2 kW.
Maximum power 19.2 kW.
Grid connection 3 AC 400 V +N, 50 —-60 Hz
Maximum current 29A
AC Cos@ (DPF) 1 (+0.9 on demand)
THD <2.5%
Maximum efficiency 98.2%
European efficiency 97.8%
Internal consumption during
night-time
Transformer present No
Cooling Natural convection
Dimensions (WxHxD) 530 x 601 x 277 mm
Weight 41Kg
Working environment -25...+55°C, up to 2000 m
above sea level (ASL)
IP rating IP 65 as per EN 60259
Warranty 3 years (basic); can be
extended to 20 years
Standards compliance EN 61000-6-4:2007, EN
61000-6-2:2005, DIN IEC
721-3-3, VDE 0126-1-1
Certificates CE, UL, CSA

Mounting Structures Considerations

Mounting structures will typically be fabricated from steel or aluminum, although there

are examples of systems based on wooden beams. The quality of mounting structure

that will be chosen by NSF will:

¢ Have undergone extensive testing to ensure the designs meet or exceed the load
conditions experienced at the site.

+ Allow the desired tilt angle to be achieved within a few degrees.

* Allow field adjustments that may reduce installation time and compensate for
inaccuracies in placement of foundations.

* Minimize tools and expertise required for installation.

« Adhere to the conditions described in the module manufacturer's installation
manual.

¢ Allow for thermal expansion, using expansion joints where necessary in long
sections, so that modules do not become unduly stressed.

Purchasing good quality structures from reputable manufacturers is generally a low-
cost, low-risk option. Some manufacturers provide soil testing and qualification in order
to certify designs for a specific project location.

Alternatively, custom-designed structures may be used to solve specific engineering
challenges or to reduce costs. If this route is chosen, it is important to consider the
additional liabilities and cost for validating structural integrity. This apart, systems should
be designed to ease installation. In general, installation efficiencies can be achieved by
using commercially available products.

Chapter Three December 2015 Page 19 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

The topographic conditions of the site and information gathered during the geotechnical
survey will influence the choice of foundation type. This, in turn, will affect the choice of
support system design as some are more suited to a particular foundation type.

Foundation options that will be considered by NSF for the ground-mounted PV systems

include:

* Concrete piers cast in-situ - These are most suited to small systems and have
good tolerance to uneven and sloping terrain. They do not have large economies of
scale.

*  Pre-cast concrete ballasts — This is a common choice for manufacturers having
large economies of scale. It is suitable even at places where the ground is difficult to
penetrate due to rocky outcrops or subsurface obstacles. This option has low
tolerance to uneven or sloping terrain but requires no specialist skills for installation.
Consideration must be given to the risk of soil movement or erosion.

* Driven piles — If a geotechnical survey proves suitable, a beam or pipe driven into
the ground can result in low-cost, large scale installations that can be quickly
implemented. Specialist skills and pile driving machinery are required; these may
not always be available.

¢ Earth screws — Helical earth screws typically made of steel have good economics
for large scale installations and are tolerant to uneven or sloping terrain. These
require specialist skills and machinery to install.

The warranty supplied with support structures varies but may include a limited product
warranty of 10 years and a limited finish warranty of five years or more. Warranties
could include conditions that all parts are handled, installed, cleaned and maintained in
the appropriate way, that the dimensioning is made according to the static loads and the
environmental conditions are not unusual. The useful life of fixed support structures,
though dependent on adequate maintenance and corrosion protection, could be
expected to be beyond 25 years.

Tracker warranties vary between technologies and manufacturers but a 5-10 year
guarantee on parts and workmanship may be typical. Tracking system life expectancy
depends on appropriate maintenance. Key components of the actuation system such as
bearings and motors may need to be serviced or replaced within the planned project
life. Steel driven piles should be hot-dip galvanized to reduce corrosion. In highly
corrosive soil, additional protection such as epoxy coating may be necessary in order to
last the 25-35 year design life.

3.10 Layout and Shading Considerations

The general layout of the plant and the distance chosen between rows of mounting

structures was selected according to the specific site conditions. The area available to

develop the plant may be constrained by space and may have unfavorable geological or

topographical features. The aim of the layout design is to minimise cost while achieving

the maximum possible revenue from the plant. In general this will mean:

1. Designing row spacing to reduce inter-row shading and associated shading losses.

2. Designing the layout to minimise cable runs and associated electrical losses.

3. Creating access routes and sufficient space between rows to allow movement for
maintenance purposes.

4. Choosing a tilt angle that optimizes the annual energy yield according to the latitude
of the site and the annual distribution of solar resource.

5. Orientating the modules to face a direction that yields the maximum annual revenue
from power production. In the northern hemisphere, this will usually be true south.

Computer simulation software will used to help design the plant layout. Such software
includes algorithms which describe the celestial motion of the sun throughout the year
for any location on earth, plotting its altitude and azimuth angle on a sun-path. This,
along with information on the module row spacing, was used by NSF to do the following:

Chapter Three December 2015 Page 20 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

1. Calculate the degree of shading; and
2. Simulate the annual energy losses associated with various configurations of tilt
angle, orientation and row spacing.

3.10.1 General Layout
Minimising cable runs and associated electrical losses may suggest positioning an
LV/MV station centrally within the plant. If this option is chosen, then adequate space
should be allocated to avoid the possibility of the station shading modules behind it. The
NSF plant layout will allow adequate distance from the perimeter fence to prevent
shading. It will also incorporate access routes for maintenance staff and vehicles at
appropriate intervals.

3.10.2 Tilt Angle

Every location will have an optimal tilt angle that maximizes the total annual irradiation

(averaged over the whole year) on the plane of the collector. For fixed tilt grid connected

power plants, the theoretical optimum tilt angle may be calculated from the latitude of

the site. However, adjustments may need to be made to account for:

¢  Soiling — Higher tilt angles have lower soiling losses. The natural flow of rainwater
cleans such modules more effectively.

e Shading — More highly tilted modules provide more shading on modules behind
them. As shading impacts energy yield much more than may be expected simply by
calculating the proportion of the module shaded, a good option (other than spacing
the rows more widely apart) is to reduce the tilt angle. It is usually better to use a
lesser tilt angle as a trade-off for loss in energy yield due to inter-row shading.

* Seasonal irradiation distribution — If a particular season dominates the annual
distribution of solar resource (monsoon rains, for example), it may be beneficial to
adjust the tilt angle to compensate for the loss. Simulation software is able to assess
the benefit of this.

3.10.3 Inter-Row Spacing
The choice of row spacing is a compromise chosen to reduce inter-row shading while
keeping the area of the PV plant within reasonable limits, reducing cable runs and
keeping ohmic losses within acceptable limits. Inter-row shading can never be reduced
to zero: at the beginning and end of the day the shadow lengths are extremely long.
Figure 3.7 illustrates the angles that must be considered in the design process.

OK NOI RR NRK NR NII RII RK NR IRK

Source: Schletter GmbH
Figure 3.7: Shading Angle Diagram

Chapter Three December 2015 Page 21 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

The shading limit angle a is the solar elevation angle beyond which there is no inter-row
shading on the modules. If the elevation of the sun is lower than a then a proportion of
the module will be shaded. Alongside, there will be an associated loss in energy yield.
The shading limit angle may be reduced either by reducing the tilt angle B or increasing
the row pitch d. Reducing the tilt angle below the optimal is sometimes a choice as this
may give only a minimal reduction in annual yield. The ground cover ratio (GCR), given
by I/d (see Figure 3.7), is a measure of the PV module area compared to the area of
land required. For many locations a design rule of thumb is to space the modules in
such a way that there is no shading at solar noon on the winter solstice (December 21st
in the northern hemisphere). In general, if there is less than a 1% annual loss due to
shading, then the row spacing may be deemed acceptable.

Detailed energy yield simulations will be carried out to assess losses due to shading,
and to obtain an economic optimization that also takes into account the cost of land if
required.

3.10.4 Orientation

In the northern hemisphere, the orientation that optimizes the total annual energy yield
is true south. In the tropics, the effect of deviating from true south may not be especially
significant. Some tariff structures encourage the production of energy during hours of
peak demand. In such “time of day” rate structures, there may be financial (rather than
energy yield) benefits of orientating an array that deviates significantly from being
optimized to generate power in the afternoon. The effect of tilt angle and orientation on
energy yield production will be modeled using simulation software.

3.11 Electrical Design Considerations
For most large solar PV plants, reducing the levelised cost of electricity is the most
important design criteria. Every aspect of the electrical system (and of the project as a
whole) will be scrutinized and optimized. The potential economic gains from such an
analysis are much larger than the cost of carrying it out.

It is important to strike a balance between cost savings and quality. Engineering
decisions should be ‘careful’ and ‘informed’ decisions. Otherwise, design made with a
view to reduce costs in the present could lead to increased future costs and lost
revenue due to high maintenance requirements and low performance. The design of
this project will be judged on a case-by-case basis, as each site poses unique
challenges and constraints. While general guidelines and best practices can be
formulated, there are no “one-size-fits all” solutions. While the recommendations in the
following sections are based on solar PV plants with centralized inverter architectures,
many of the concepts discussed also apply to plants with string inverters.

The Nigerian and applicable international codes and regulations will be consulted and
followed, to ensure that the installation is safe and compliant.

3.11.1 DC System
The DC system comprises the following:
¢  Array(s) of PV modules.
¢ DC cabling (module, string and main cable).
¢« DC connectors (plugs and sockets).
« Junction boxes/combiners.
* Disconnectors/switches.
* Protection devices.
¢  Earthing.
When sizing the DC component of the plant, the maximum voltage and current of the
individual strings and PV array(s) were calculated using the maximum output of the

Chapter Three December 2015 Page 22 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

individual modules. Simulation programs were used to help with sizing but their results
were cross checked manually.

For mono-crystalline and multi-crystalline silicon modules, all DC components are rated
as follows, to allow for thermal and voltage limits:

¢ Minimum Voltage Rating: Vocgte) ¥1.15
e Minimum Current Rating: Iscisto) ¥1.25

The multiplication factors used above (1.15 and 1.25) are location-specific and cover
the maximum voltage and current values that can be expected under UK conditions of
irradiance. While different multiplication factors may apply for Nigeria, national
standards were consulted. For non-crystalline silicon modules, DC component ratings
were calculated from manufacturer's data, taking into account the temperature and
irradiance coefficients. In addition, certain modules have an initial settling-in period,
during which the Voc and Isc output they produce is much higher than that given by
standard multiplication factors. So, this effect was also taken into consideration.
Whenever in doubt, the manufacturer will be consulted for advice.

PV Array Design

The design of a PV array depends on the inverter specifications and the chosen system

architecture besides the specific context and conditions of use. Using many modules in

series in high voltage arrays minimizes ohmic losses. However, safety requirements,
inverter voltage limits and national regulations also will be considered.

* Maximum number of modules in a string — The maximum number of modules in
a string is defined by the maximum DC input voltage of the inverter to which the
string will be connected to (Vmax (Inv, Dc)). Under no circumstances will this voltage
be exceeded. Crossing the limit can decrease the inverter’s operational lifetime or
render the device inoperable. The highest module voltage that can occur in
operation is the open-circuit voltage in the coldest daytime temperatures at the site
location. Design rules of thumb for Europe use — 10°C as the minimum design
temperature, but this may vary according standard in Nigeria. The maximum number
of modules in a string (nMax) may therefore be calculated using the formula:

Voc(Module)@ ‘Coldest Module Operating Temperature xNiax < Veax(In v, DC)

e¢ Minimum number of modules in a string — The minimum number of modules is
governed by the requirement to keep the system voltage within the MPPT range of
the inverter. If the string voltage drops below the minimum MPP inverter voltage,
then the system will underperform. In the worst case, the inverter may shut down.
The lowest expected module voltage occurs during the highest operating
temperature conditions. Design rules of thumb for Europe use 70°C as the design
benchmark, but this may vary according to site (Nigeria) conditions. The minimum
number of modules in a string (nmin) may therefore be calculated using the formula:

VmMPP(Module) @Highest Module Operating Temperature *NMin> VPP(In v Min)

e Voltage optimization - As the inverter efficiency is dependent on the operating
voltage, it is preferable to optimize the design by matching the array operating
voltage and inverter optimum voltage as closely as possible. This will require
voltage dependency graphs of inverter efficiency (see example in Figure 3.8). If
such graphs are not provided by inverter manufacturers, they may be obtained from
independent sources. Substantial increases in the plant yield can be achieved by
successfully matching the operating voltages of the PV array with the inverter.

Chapter Three December 2015 Page 23 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Sunways NT6000
Prototype
measured at

ISE 10.07.2007

efficiency
range [%]

Figure 3.8: Voltage and Power Dependency Graph of Inverter Efficiency

e Number of strings — The maximum number of strings permitted in a PV array is a
function of the maximum allowable PV array current and the maximum inverter
current. This limit will not be exceeded as it leads to premature inverter ageing and
yield loss.

Inverter Sizing

It is not possible to formulate an optimal inverter sizing strategy that applies in all cases.
Project specifics such as the solar resource and module tilt angle play a very important
role when choosing a design. While the rule of thumb has been to use an inverter-to-
array power ratio less than unity, this is not always the best design approach. For
example, this option might lead to a situation where the inverter manages to curtail
power spikes not anticipated by irradiance profiles (based on one hour data). Or, it
could fail to achieve grid code compliance in cases where reactive power injection to the
grid is required. The optimal sizing is, therefore, dependent on the specifics of the plant
design.

Chapter Three December 2015 Page 24 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Guidance on inverter and PV array sizing can be obtained from the inverter
manufacturers, who offer system sizing software. Such tools also provide an indication
of the total number of inverters required. The following factors will be assessed when
sizing the inverter for the NSF proposed project:

* The maximum VOC in the coldest daytime temperature must be less than the
inverter maximum DC input voltage (Vinv, pc Max):

¢ The inverter must be able to safely withstand the maximum array current.

* The minimum VOC in the hottest daytime temperature must be greater than the
inverter DC turn-off voltage (Vinv, pc Turn-off)

¢ The maximum inverter DC current must be greater than the PV array(s) current.

¢ The inverter MPP range must include PV array MPP points at different
temperatures.

« When installed, some thin film modules produce a voltage greater than the nominal
voltage. This happens for a period of time until initial degradation has occurred, and
must be taken into account to prevent the inverter from being damaged.

¢ Grid code requirements: for example, reactive power injection.

¢ The operating voltage should be optimized for maximum inverter efficiency.

¢ Site conditions of temperature and irradiation profiles.

* Economics and cost-effectiveness.

Inverters with reactive power control are recommended. Inverters can control reactive
power by controlling the phase angle of the current injection. Moreover, aspects such as
inverter ventilation, air-conditioning, lighting and cabinet heating must be considered.
When optimizing the voltage, it should be borne in mind that the inverter efficiency is
dependent on voltage. Specification sheets and voltage dependency graphs are
required for efficient voltage-matching.

Cable Selection and Sizing

The selection and sizing of DC cables for solar PV plants will take into account national

codes and regulations applicable to each country. Cables specifically designed for solar

PV installations (“solar” cables) are readily available and will be used. In general, three

criteria will be observed by NSF when sizing cables:

1. The cable voltage rating. The voltage limits of the cable—to which the PV string or
array cable will be connected—must be taken into account. Calculations of the
maximum VOC voltage of the modules, adjusted for the site minimum design
temperature, are used for this calculation.

2. The current carrying capacity of the cable. The cable will be sized in accordance
with the maximum current. De-rating will be done appropriately, taking into account
the location of cable, the method of laying, number of cores and temperature. Care
will be taken to size the cable for the worse case of reverse current in an array.

3. The minimisation of cable losses. The cable voltage drop and the associated
power losses will be as low possible. Normally, the voltage drop must be less than
3%, but Nigerian regulations will be consulted for guidance. Cable losses of less
than 1% are achievable.

In practice, the minimisation of voltage drop and associated losses will be the limiting
factor in most cases.

Cable Management

DC cabling consists of module, string and main cables. Issues such as routing the main
cables, and proper laying and trenching will be considered in the detailed design of the
solar PV plant. Additionally, management of over-ground cables (for example, module
cables) also needs attention. Importantly, these cables will be properly routed and
secured to facilitate commissioning and troubleshooting. Proper management ensures
that cables are properly protected from inclement weather and extraneous factors (for

Chapter Three December 2015 Page 25 of 72
Final Report
[/
nova “a

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

example, abrasion on the sharp edges of the support structures). A number of cable
connection systems are available. These are:

* Screw terminals.

¢ Post terminals.

¢ Spring clamp terminals.

¢ Plug connectors.

Plug connectors have become the standard in grid connected solar PV plants, due to
the benefits they offer in terms of installation ease and speed. These connectors are
normally touch-proof (can be touched without risk of shock), and provide safety to
module connections.

Module and String Cables
For module cables the following should apply:

Minimum Voltage Rating = Vocistc) ¥1.15
Minimum Current Rating = I scigto) ¥1.25

The cables will be rated to the highest temperature they may experience (for instance,
80°C). Appropriate de-rating factors for temperature, installation method and cable
configuration will also be applied. Single conductor, double insulation cables are
preferable for module connections. Using such cables helps protect against short-
circuits. When sizing string cables, the number of modules and the number of strings
per array will be considered. The number of modules defines the voltage at which the
cable will rated. The number of strings will be used to calculate the maximum reverse
current that can flow through a string—especially, in case of a fault when there are no
string-fuses. In an array comprising of N strings connected in parallel and M modules in
each string, as shown in Figure 3.9, sizing of cables will be based on the following:

¢ Array with no string fuses (applies to arrays of three or fewer strings only).

Voltage: Voc (stc) *Mx1.15
Current: | (scistcy) *(N - 1)*1.25

«Array with string fuses.

Voltage Rating = Vocistc) *M*1.15
Current Rating = Iscstc) *1.25

Usually, single conductor, halogen-free cables are preferred. If there is a high risk of
lightning, cables will be screened. Opting for “solar” cables will be advisable, as they are
designed to meet the relevant requirements.

N number of strings
(connected in parallel) Strings Cables

Rs

M number of modules per string
(connected in series)

Main DC Cable
Figure 3.9: PV Array Showing String Cables

Chapter Three December 2015 Page 26 of 72
Final Report
fe.
nova © =

Power,)*

Main DC Cable
The formulae that guide the sizing of main DC cables running from the PV array to the
inverter, for a system as shown in Figure 3.10, are given below:

Minimum Voltage Rating = Voc (stc) *Mx1.15
Minimum Current Rating = Isc (stc) *N*1.25

In order to reduce losses, the overall voltage drop between the PV array and the
inverter (at STC) will be minimised. A benchmark voltage drop of less than 3% will be
considered suitable, and cables will be sized to reflect this benchmark. Over-sizing
cables to achieve lower losses will be a worthwhile investment, since the allocated price
for solar PV energy is usually much higher than the normal market price (due to
incentive schemes such as FiTs). The increased costs for higher cross section cables
are thus amortized much faster.

Junction Boxes
Junction boxes or combiners are needed at the point where the individual strings
forming an array are marshaled and connected together in parallel before leaving for the
inverter through the main DC cable. Junctions are usually made with screw terminals
and must be of high quality to ensure lower losses and to prevent overheating. Junction
boxes have protective and isolation equipment like string fuses and disconnects (also
known as load break switches), and must be rated for outdoor placement using, for
example, ingress protection (IP) 65. An explanation of the IP (International Protection
Rating) bands is provided in Table 3.5. Depending on the solar PV plant architecture
and size, multiple levels of junction boxes can be used.

Table 3.5: Definition of Ingress Protection (IP) Ratings

Example: IP65 1st digit 6 (Dust tight) 2nd digit 5 (Protected against water jets)

1st digit | Protection from solid objects 2nd digit _| Protection from moisture
i?) Non-protected i?) Non-protected
1 Protection against solid objects 1 Protected against dripping water
greater than 50 mm
2 Protection against solid objects 2 Protected against dripping water
greater than 12 mm when tilted
3 Protection against solid objects 3 Protected against spraying water
greater than 2.5 mm
4 Protection against solid objects 4 Protected against splashing water
greater than 1.0 mm
5 Dust protected 5 Protected against water jets
6 Dust tight 6 Protected against heavy seas
7 Protected against immersion
8 Protected against submersion

Since the DC side of a PV system cannot be switched off and that the terminals remain
live during the day. Therefore clear and visible warning signs will be provided to inform
anyone operating on the junction box. Furthermore, all junction boxes will be properly
labeled as per national regulations for safety. As a precaution, disconnects and string
fuses will be provided. Disconnects permit the isolation of individual strings, while string
fuses protect against faults, as discussed in Section 3.11.1.10. Disconnects shall be
capable of breaking normal load and will be segregated on both the positive and
negative string cables. To ensure protection against short-circuits, the following will be
ensured:

¢ The junction box enclosure is fabricated from nonconductive material.

¢ The positive and negative bus bars are adequately separated and segregated.

125 MWp Katsina Solar PV Power Plant - ESIA

Chapter Three December 2015 Page 27 of 72

Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

¢« The enclosure layout will be such that short-circuits during installation and
maintenance are extremely unlikely.

The system will be designed so that the main DC cable exiting the junction box can
easily transition to a trench.

Connectors

Specialized plug and socket connections for PV applications have been developed, and
are normally pre-installed to module cables to facilitate assembly. These plug
connectors, which provide secure and touch-proof connections, are currently the
preferred choice. Connectors will be correctly rated and used for DC applications. As a
rule, the connector current and voltage ratings will be at least equal to those of the
circuit they are installed on.

Connectors shall carry appropriate safety signs that warn against disconnection under
load. Such an event can lead to arcing (producing a luminous discharge across a gap in
an electrical circuit), and put personnel and equipment in danger. Any disconnection
shall take place only after the circuit has been properly isolated. In order to avoid errors
during installation, the design of DC connectors will be incompatible with AC
connectors.

String Fuses

The main function of string fuses is to protect strings from over-currents. They must be

designed for DC operation. Miniature fuses are normally used in PV applications. The

Nigerian National codes and regulations will be consulted when selecting and sizing

fuses. The following guidelines apply to string fuses:

¢ All arrays formed of four or more strings should be equipped with fuses.
Alternatively, fuses should be used where fault conditions could lead to significant
reverse currents.

* In most cases, string fuses can be omitted in arrays with three or fewer series
connected strings. However, the string cables must be rated to withstand the
highest reverse currents expected. The system

Designer will also consult the module manufacturer to ensure the module can withstand

these reverse currents. Importantly, while it might not be necessary to fit fuses in

systems consisting of two or three strings, it might still be beneficial to do so as this can

facilitate testing and tracing of faults.

¢ Since faults can occur on both the positive and negative sides, fuses must be
installed on all unearthed cables.

¢ To avoid nuisance tripping, the nominal current of the fuse should be at least 1.25
times greater than the nominal string current. Overheating of fuses can also cause
nuisance tripping. For this reason, junction boxes should be kept in the shade.

¢ The string fuse must trip at less than twice the string short-circuit current at STC or
at less than the string cable current carrying capability, whichever is the lower value.

¢ The trigger current of string fuses should be taken into account when sizing string
cables. It should not be larger than the current at which the string cable is rated.

¢ The string fuse must be rated for operation at the string voltage using the formula:

String Fuse Voltage Rating= Vocistc) *Mx1.15

Miniature circuit breakers (MCBs) can also be used for over current protection, but they
are less common than fuses due to their higher cost. Blocking diodes were commonly
used in the past for circuit protection. However, string fuses are currently preferred as
they serve the same function more efficiently.

Chapter Three December 2015 Page 28 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

DC Switching

DC switching is installed in the DC section of a solar PV plant to provide protection and
isolation capabilities. DC switches/disconnects and DC circuit breakers are discussed
below.

DC Switches/Disconnects — Judicious design practice calls for the installation of
switching devices in PV array junction boxes. DC switches provide a means of manually
electrically isolating entire PV arrays, which is required during installation and
maintenance. DC switches must be:

Double pole to isolate both the positive and negative PV array cables.
Rated for DC operation.

Capable of breaking under full load.

Rated for the system voltage and maximum current expected.
Equipped with proper safety signs.

DC Circuit Breaker — String fuses cannot be relied upon for disconnection of supply in
case of fault conditions. This is due to the fact that PV modules are current-limiting
devices, with a short-circuit current only a little higher than the nominal current. In other
words, the fuse would not blow since the fault current would be less than the trigger
current. For this reason, most PV codes and regulations recommend that main DC
circuit breakers (CB) should be installed between the PV array fields and the grid
connected inverters. Certain inverter models are equipped with DC CBs. As such,
installation of additional circuit breakers may become redundant. However, national
regulations must be consulted to confirm the standards.

Quality Benchmarks

Module cables must:

¢ Have a wide temperature range (-55 to 125°C).

¢ Be resistant to ultraviolet (UV) radiation and weather if laid outdoors without

protection.

¢ Be single core and double insulated.

*« Have mechanical resistance (animal proof, compression, tension and bending).

Apart from these, the risk of earth faults and short circuits should be minimised.

Consequently, cable runs should be kept as short as possible. The following cable

options are preferable because they offer increased protection:

¢ Single conductor cable — insulated and sheathed. For example, properly rated

HO7RNF cables.

¢ Single conductor cable in suitable conduit/trunking.

¢ Multi core Steel Wire Armoured (SWA) — only suitable for main DC cables and
normally used where an underground or exposed run is required.

3.11.2 AC System

AC Cabling

Cabling for AC systems will be designed to provide a safe, economic means of

transmitting power from the inverters to the transformers and beyond. Cables will be

rated for the operating voltage. They will also have conductors and screens sized for

operating currents and short circuit currents. The cable chosen will be specified

correctly. The following will be considered when designing the cabling:

¢ The cable must be rated for the maximum expected voltage.

¢ The conductor should be able to pass the operating and short circuit currents safely.

¢ The conductor will be sized appropriately to ensure that losses produced by the
cable are within acceptable limits, and that the most economic balance is
maintained between capital cost and operational cost (losses).

¢ The conductors will be sized to avoid voltage drop outside statutory limits and
equipment performance.

Chapter Three December 2015 Page 29 of 72
Final Report
fe.
nova © =

AJ
Power,)y 125 MWp Katsina Solar PV Power Plant - ESIA
¢ Insulation will be adequate for the environment of installation.
* Either copper or aluminum conductors will be chosen.
* A suitable number of cores will be chosen (either single or multi-core).
¢ Earthing and bonding will be suitably designed for the project application.

The installation method and mechanical protection of the cable will be suitably
designed for the project.

Cables will comply with relevant IEC standards or national standards. Examples of
these include:

« IEC 60502 for cables between 1 kV and 36 kV.

* IEC 60364 for LV cabling (BS 7671 in UK).

* IEC 60840 for cables rated for voltages above 30 kV and up to 150 kV.

AC Switchgear

Appropriately rated switchgear and protection systems will be provided throughout the
electrical system to ensure disconnection, isolation, earthing and protection for the
various components of the plant. On the output side of the inverters, provision of a
switch disconnector will be recommended as a means to isolate the PV array. Other
switchgear may be required, depending on the size and set up of the electrical
infrastructure in the solar plant. Switchgear type will largely be dependent on the voltage
of operation. Switchgear up to 33 kV is likely to be an internal metal clad cubicle type.
Also, it will have gas — or air-insulated bus bars, and vacuum or SF6 breakers. For
higher voltages, the preferred choice will most likely be air-insulated outdoor switchgear
or, if space is an issue, gas-insulated indoor switchgear.

All switchgear will:
Be in accordance with relevant IEC and national standards.
Have the option to be secured by locks in off/ earth positions.
Clearly show the ON and OFF positions with appropriate labels.
Be rated for operational and short circuit currents.

Be rated for the correct operational voltage.

In the case of HV switchgear, have remote switching capability.
Be provided with suitable earthing.

HV switching is a hazardous procedure, and safety measures to minimise risk will be
adopted as good practice.

Sizing and Selecting Transformers

The purpose of transformers in a solar power plant is to provide suitable voltage levels
for transmission across the site and for export to the grid. In general, the inverters
supply power at LV. But for a commercial solar power plant, grid connection is typically
made at upwards of 11 kV (HV levels). It will therefore be necessary to step up the
voltage using a transformer between the inverter and the grid connection point. Figure
3.11 shows a high level single line diagram showing typical voltages of operation for the
AC system of a solar power plant.

Selection and specification — The selection of an appropriate transformer will consider
several basic issues. These include the required size of the transformer, its position
within the electrical system, and the physical location of installation. The size of the
transformer, which will depend on the projected maximum power exported from the
solar array, will be specified in MVA. Power would generally be expected to flow from
the solar arrays to the grid. To prepare for the reverse case (a need to supply power
back to the plant), this will be specified or an auxiliary transformer used. The position of
the transformer in the electrical system will define the required voltage levels on the
primary and secondary sides of the transformer. Tertiary supplies for substation
auxiliary services and/or harmonic mitigation will also be considered. In addition, the
physical location and the anticipated environmental conditions will need to be specified.

Chapter Three December 2015 Page 30 of 72
Final Report
fe.
nova © =
wi \
ower,) 125 MWp Katsina Solar PV Power Plant - ESIA

International and national standards will be specified as required. The requirements for
power transformers are defined in IEC 60076. Other issues that will be consider when
designing and specifying a transformer may also include:

¢ Tap setting requirements.

* Cooling medium.

¢  Earthing.

¢ Winding connections.

¢ Number of windings.

¢ Requirement for redundancy/spare transformer.

* Losses.

¢ Bushings for connection of cabling and overhead lines.

¢ Transformer trip and warning alarms.

Choosing a reputable manufacturer to carry out the detailed design and manufacture
will ensure that the transformer provided is of the required standard. There are, of
course, many other parameters and design considerations that could be specified.
Losses — Transformers can lose energy through magnetising current in the core, known
as iron losses and copper losses in the windings. Minimising the losses in a transformer
is a key requirement as this will increase the energy supplied to the grid and, as a
result, enhance the revenue of the solar power plant.

Test Requirements —- Transformers will be subject to a number of routine and type
tests performed on each model manufactured; these tests are set out in IEC 60076. The
manufacturer also may be requested to undertake special tests mentioned in IEC

60076.

2 2 2 2

zg z 2
8 . q| ~] [XX] Inverters outputing at LV
5 = = = =
a

_) )
5 x Ko LV/MV Transformers
° 7 NS)
3
3
g
> MV collection switchgear
=
FA MV/HV Transformers
3 C
&
=
=

GRID.

Figure 3.10: Typical Transformer Locations where Export to Grid is at HV

Chapter Three December 2015 Page 31 of 72

Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Delivery and Commission — Consideration will be given to the period of time required
for manufacture and delivery of transformers. Most large transformers will be designed
and built on order, and will therefore have a lengthy lead time, which can stretch to
several years. The delivery of large transformers to the site can also be a problem.
Large transformers can be broken down to some extent, but the tank containing the
core and winding will always need to be moved in one piece. In the case of transformers
around the 100 MVA size, the burden of transportation will still be significant and road
delivery may require special measures such as police escort.

The positioning of the transformer in the power plant will also be decided at the planning
stage. By doing this, a transformer can be easily and safely installed, maintained and—
in the event of a failure—replaced. Liquid-filled transformers will be provided with a
bund to catch any leakage. Oil-filled transformers, if sited indoors, are generally
considered a special fire risk. As such, measures to reduce the risk to property and life
will be considered.

Substation

The substation houses the primary and secondary electrical equipment for the central
operation of the solar plant and connection to the local electricity grid. The substation
can also provide an operational base for staff required for operation and maintenance
as well as stores or other auxiliary functions associated with the solar plant. Equipment
such as the LV/MV transformers, MV switchgear, SCADA (Supervisory Control and
Data Acquisition) systems, protection and metering systems can be placed within the
substation.

The layout of the substation will optimize the use of space while still complying with all
relevant building codes and standards. A safe working space will be provided around
the plant for the operation and maintenance staff. The substation may be wholly internal
or may consist of internal and external components such as transformers, HV
switchgear and backup generators. Separation between MV switch rooms, converter
rooms, control rooms, store rooms and offices is a key requirement, besides providing
safe access, lighting and welfare facilities. In plants where the substation is to be
manned, care will be taken to provide facilities like a canteen and washrooms. Where
HV systems are present, an earth mat may need to be provided to obtain safe
step/touch potentials and earth system faults. Earth mats will be installed prior to setting
the foundation. Lightning protection will be considered to alleviate the effect of lightning
strikes on equipment and buildings.

A trench is often required as a means for easing the routing of power and data cables to
the substation. Where necessary, the substation may accommodate the grid company’s
(TCN) equipment (which might be in a separate area of the building). Additional
equipment may include:

Metering — Tariff metering will be required to measure the export of power. This will be
provided at the substation or at the point of connection to the grid. Current transformers
and voltage transformers provided in the switchgear will be connected to metering
points by screened cable.

Data Monitoring/SCADA — SCADA systems provide control and status indication for
the items included in the substation and across the solar plant. The key equipment may
be situated in the substation in control and protection rooms. Air conditioning will be
considered due to the heat generated by the electronic equipment in the modules.

Auxiliary equipment — The design of the substation will take into account the need for
auxiliary systems required for a functioning substation/control room. All auxiliary
equipment will be designed to relevant standards and may include:

« LV power supplies.

Chapter Three December 2015 Page 32 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Back-up power supplies.

Uninterruptible power supply (UPS) batteries.
Diesel generators.

Auxiliary transformers and grid connections.
Telephone and internet connections.

Lighting.

Heating Ventilation and Air Conditioning (HVAC).
Water supplies.

Drainage.

Fire and intruder alarms.

Earthing and Surge Protection
The earthing of a solar PV plant influences a number of risk parameters, namely:

The electric shock risk to people on site.

The risk of fire during a fault.

The transmission of surges induced by lightning.
The severity of Electromagnetic Interface (EMI).

The earthing of a solar PV plant encompasses the following:

«Array frame earthing.

¢ System earthing (DC conductor earthing).

¢ Inverter earthing.

¢ Lightning and surge protection.

Earthing will be provided as a means to protect against electric shock, fire hazard and
lightning. By connecting to the earth, charge accumulation in the system during an
electrical storm is prevented. The entire PV plant and the electrical room will be
protected from lightning. Protection systems are usually based on early streamer
emission, lightning conductor air terminals. The air terminal will be capable of handling
multiple strikes of lightning current and will be maintenance-free after installation. These
air terminals will be connected to respective earthing stations. Subsequently an earthing
grid will be formed, connecting all the earthing stations through the required galvanized
iron tapes. The earthing arrangements on the site will vary, depending on a number of
factors:

National electricity requirements.

Installation guidelines for module manufacturers.
Mounting system requirements.

Inverter requirements.

Lightning risk.

While the system designer must decide the most appropriate earthing arrangement for

the solar PV plant, NSF can follow the general guidelines given below:

* Ground rods will be placed close to junction boxes. Ground electrodes will be
connected between the ground rod and the ground lug in the junction box.

* Acontinuous earth path will be maintained throughout the PV array.

* Cable runs will be kept as short as possible.

* Surge suppression devices can be installed at the inverter end of the DC cable and
at the array junction boxes.

* Both sides of an inverter will be properly isolated before carrying out any work, and
appropriate safety signs should be installed as a reminder.

* Many inverter models include internal surge arrestors. Besides, separate additional
surge protection devices may be required. Importantly, national codes and
regulations, and the specific characteristics of each project will be taken into
account.

Chapter Three December 2015 Page 33 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Quality Benchmarks

The AC cable will be supplied by a reputable manufacturer accredited to ISO 9001. The

cable will have:

* Certification to current IEC and national standards such as IEC 60502 for cables

between 1 kV and 36 kV, IEC 60364 for LV cabling and IEC 60840 for cables rated

for voltages above 30 kV and up to 150 kV.

Type testing completed to appropriate standards.

A minimum warranty period of two years.

A design life equivalent to the design life of the project.

Ultraviolet (UV) radiation and weather resistance (if laid outdoors without

protection).

* Mechanical resistance (for example, compression, tension, bending and resistance
to animals).

AC switchgear will be supplied by a reputable manufacturer accredited to ISO 9001 and

will have:

* Certification to current IEC and appropriate national standards such as IEC 62271
for HV switchgear and IEC 61439 for LV switchgear.

¢ Type testing to appropriate standards.

¢« A minimum warranty period of two years.

« An expected lifetime at least equivalent to the design life of the project.

Transformers will be supplied by reputable manufacturers accredited to ISO 9001. They
will have:

* Certification to IEC and appropriate national standards such as IEC 60076 for the
power transformer, IEC 60085 for electrical insulation and IEC 60214 for tap
changers.

Type testing to appropriate standards.

A minimum warranty period of two years.

An expected lifetime at least equivalent to the design life of the project.

The efficiency will be at least 96%.

3.12 Infrastructure

The NSF proposed utility scale PV power plant requires infrastructure appropriate to the
specifics of the design chosen. Location has been selected in a place where buildings
will not cast unnecessary shading on the PV module. It may be possible to locate the
project buildings on the northern edge of the plant to reduce shading, or to locate them
centrally if appropriate buffer zones are allowed for. Depending on the size of the plant,
infrastructure requirements may include:

* Office — A portable office and sanitary room with communication devices. This will
be watertight and prevent entry to insects. It will be located to allow easy vehicular
access.

¢ LV/MV station - Inverters may either be placed amongst the module support
structures (if string inverters are chosen) in specially designed cabinets or in an
inverter house along with the medium voltage transformers, switchgear and
metering system. This “LV/MV station” may be equipped with an air conditioning
system if it is required to keep the electrical devices within their design temperature
envelopes.

¢ MV/HV station - An MV/HV station may be used to collect the AC power from the
medium voltage transformers and interface to the power grid.

* Communications - The plant monitoring system and the security system will
require a communications medium with remote access for visibility and control of the
plant. There may also be a requirement from the grid network operator (TCN) for
specific telephone landlines for the grid connection. Often, an Internet broadband
(DSL) or satellite communications system is used for remote access. A GSM (Global

Chapter Three December 2015 Page 34 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

System for Mobile Communications) connection or standard telephone line with
modems is an alternative though it has a lower data transfer rate.

3.12.1 Quality Benchmarks
Some benchmark features of the proposed PV plant infrastructure include:
¢ Water-tight reinforced concrete stations or prefabricated steel containers.
¢ Sufficient space to house the equipment and facilitate its operation and
maintenance.
* — Inclusion of:
o Ventilation grilles, secure doors and concrete foundations that allow cable
access.
o Interior lighting and electrical sockets.
o Either adequate forced ventilation or air-conditioning with control thermostats,
depending on environmental conditions.

3.12.2 Site Security

The proposed PV power plant represents a large financial investment. The modules are

not only valuable but also portable. Efforts will be made by NSF to reduce the risk of

theft and tampering. Such efforts may include:

* Reducing the visibility of the power plant by planting shrubs or trees at appropriate
locations. Care will be taken that these do not shade the plant.

* Installing a wire mesh fence with anti-climb protection. A fence will also be
recommended for safety reasons and may be part of the grid code requirements for
public safety. Measures will be taken to allow small animals to pass underneath the
fence at regular intervals.

* Security cameras, lights and microwave sensors with GSM and TCP/IP transmission
of alarms and faults to a security company will be an option.

e Anti-theft module mounting bolts may be used and synthetic resin can be applied
once tightened. The bolts can then only be released after heating the resin up to
300°C.

+ Anti-theft module fiber systems may be used. These systems work by looping a
plastic fiber through all the modules in a string. If a module is removed, the plastic
fiber is broken. This triggers an alarm.

«A permanent guarding station with security guard providing the level of security
required in the insurance policy.

« An alarm system fitted to the power plant gate and the medium voltage station,
metering station and to any portable cabins.

3.12.2.1 Quality Benchmarks
Some benchmark security features include:
¢ Fence at least two meters high.
¢ Metallic posts installed every 6m.
* Galvanized and plastic coated fencing.
¢ Video surveillance:
¢ Multiple night and day cameras at a set distance apart.
¢ Illumination systems (infrared) for cameras along the perimeter of the site.
¢ A minimum of 12 months recording time.

3.12.3 Monitoring and Forecasting

Monitoring Technology

If high performance, low downtime and rapid fault detection is required, automatic data
acquisition and monitoring technology is essential. This allows the yield of the plant to
be monitored and compared with calculations made from solar irradiation data.
Monitoring and comparison also help raise warnings on a daily basis if there is a
shortfall. Faults can be detected and rectified before they have an appreciable effect on
production. Relying solely on manual checks of performance is not advisable. A high
level of technical expertise is needed to detect certain partial faults at the string level. In

Chapter Three December 2015 Page 35 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

fact, it can take many months for reduced yield figures to be identified. The lower yield
may lead to appreciable revenue loss for a utility scale PV power plant.

The key to a reliable monitoring and fault detection methodology will be to have good

knowledge of the solar irradiance, environmental conditions and plant power output

simultaneously. This will allow faults to be distinguished from, for example, passing

clouds or low resource days. There are three main methods for obtaining the solar

irradiance and environmental conditions:

¢ On-site weather stations - To measure the plane of array irradiance, module
temperature and preferably horizontal global irradiance, humidity and wind speed.

This is the option of preference for many current utility scale PV power plants. It

allows data to be collected and compared remotely with yield figures on a daily

basis for immediate fault detection.

¢ Meteorological data gathered from weather satellites -— Simulation and
calculation algorithms measure the projected power plant output. This figure
becomes the benchmark for comparing values received from the PV plant on a daily
basis, and helps detect faults immediately. This method removes the need for an
onsite weather station. A number of good commercial providers of packages use
this technique in Europe. Rapid fault detection depends on data being made
available from satellites and being analysed quickly.

¢ Local weather stations — This is the least desirable of the three options as data
may not be available for several months. During that period, the plant may lose
considerable revenue if faults in the plant go undetected. It is also possible that the
local weather station does not accurately track the conditions at the site (especially
if it is some kilometers distant). In case there are other PV power plants in the
vicinity of the site—or one large plant is split into a number of components it is
possible to compare production data and identify a fault with one plant. Internet-
based solutions are available that function in this manner. The on-site weather
station solution is currently the most common option. Data-loggers can be used to
collect data from the weather station, inverters, meters and transformers. This
information is transferred once a day to a server which carries out three key
functions:

o Operations management — The performance management (either onsite or
remote) of the PV power plant enables the tracking of inverters or strings.

o Alarm management — Flagging any element of the power plant that falls outside
pre-determined performance bands. Failure or error messages can be
automatically generated and sent to the power plant service team via fax, email
or text message.

o Reporting — The generation of yield reports detailing individual component
performance, and benchmarking the reports against those of other components
or locations. Figure 3.11 illustrates the architecture of an internet portal based
monitoring system.

Chapter Three December 2015 Page 36 of 72
Final Report
SOLAR PV PLANT

Metroligical
Sensors

/ Direction
Irradiance

|__| Temperature

DSLIGPRS/GSM/TL

125 MWp Katsina Solar PV Power Plant - ESIA

Inverters(s)

SCADA
Meter(s) ‘© Real time data

+ Historical data

‘+ Alarms (SMS, email, FAX)
+ Events

REMOTE OFFICE Key
SCADA System Control and Data Acquisition
DSL Digital Subscriber Line
GPRS — General Packet Radio Service
GSM Global System for Mobile Communications
‘it, Telephone Line

Figure 3.11: PV System Monitoring Schematic

Forecasting Technology

Dispatchable power plants such as the proposed one typically need to provide a

forecast to the network operator. This helps to fix plant schedules and guarantee

continuity of supply. Often, production forecasts (in half hourly time-steps) are required

24 hours in advance. This entails weather forecasts coupled with power forecasting

algorithms—more so since PV power production is intermittent and random in nature.

Such forecasting algorithms can use physical models, statistical approaches or a

combination of both. At the least, the algorithms require the definition of:

* Power plant capacity.

* Module tilt and orientation.

* Module specifications.

¢ Latitude and longitude of the plant.

¢ Meteorological agency data, gathered from ground measurement stations and/or
satellites.

The algorithms typically take three-hour national and/or regional forecasts and break
them down to 30 minute local forecasts (temporal interpolation) before using algorithms
to forecast power production. Comparison of historical production and actual weather
can also allow learning algorithms to be employed. Figure 3.12 shows the components
of a forecasting system. Results of forecasting are typically posted on web portals.
There are a variety of commercial forecasting products available in the market today.
But availability may be limited to regions that have rapid access to meteorological
agency's weather data.

Chapter Three December 2015 Page 37 of 72

Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Quality Benchmarks

Monitoring systems will be based on commercially available software/hardware which is

supplied with user manuals and appropriate technical support. Depending on the size

and type of the plant, minimum parameters to be measured include:

¢ Plane of array irradiance measured to accuracy within 5% and stability within 0.5%
per year. The irradiation sensor will be of the same technology as the modules being
measured or technology independent. Silicon sensor reference cells are not
advisable for use in Performance Ratio calculations.

« Ambient temperature measured in a location representative of site conditions with
accuracy better than +1°C.

* Module temperature measured with accuracy better than +1°C. This is done using a
sensor thermally bonded to the back of the module in a location positioned at the
centre of a cell.

« Array DC voltage measured to an accuracy of within 1%.

+ Array DC current measured to an accuracy of within 1%.

* Inverter AC power measured as close as possible to the inverter output terminals
with an accuracy of within 1%.

* Power to the utility grid.

* Power from the utility grid.

* Measurement of key parameters at one minute intervals.

Local Monitoring
Systems

¥

National/Regional

Local weather
weather forecast

¥

¥

Satellites
Temporal

interpolation

i Learning system

Mask & shading

¥

Solar PV plant
simulation

¥

Production forecast Monitoring

Figure 3.12: Components of a Forecasting System

Chapter Three December 2015 Page 38 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

3.12.4 Optimizing System Design
The performance of the proposed PV power plant may be optimized by a combination of
several enabling factors: premium quality modules and inverters; a good system design
with high quality and correctly installed components; and a good preventative
maintenance and monitoring regime leading to low operational faults.

The aim is to minimise losses. Measures to achieve this are described in Table 3.6.
Reducing the total loss increases the annual energy yield and hence the revenue,
though in some cases it may increase the cost of the plant. Interestingly, efforts to
reduce one type of loss may be antagonistic to efforts to reduce losses of a different
type. It is the skill of the plant designer to make suitable compromises that result in a
plant with a high performance at a reasonable cost. The ultimate aim of the designer is
to create a plant that maximizes financial returns. In other words, it will usually mean
minimising the levelised cost of electricity.

Table 3.6: Performance Optimization Strategies

Loss Mitigating Measure to Optimize Performance
DC wiring resistance * Use appropriately dimensioned cable.

* Reduce the length of DC cabling.
Inverter performance * Choose correctly sized, highly efficient inverters.
AC losses « Use correctly dimensioned cable.

* Reduce the length of AC cabling.
* Use high efficiency transformers.

Downtime * Use a robust monitoring system that can identify faults
quickly.
* Choose an O&M contractor with good repair response
time.
* Keep spares holdings.

Grid availability ¢ Install PV plant capacity in areas where the grid is strong
and has the potential to absorb PV power.

Degradation * Choose modules with a low degradation rate and a peak
power guarantee.

MPP tracking * Choose high efficiency inverters with good maximum

power point tracking algorithm.

+ Avoid module mismatch.

Curtailment of tracking * Ensure that tracking systems are suitable for the wind
loads to which they will be subjected.

3.12.5 Design Documentation Requirements
There are a number of minimum requirements that will be included within design
documentation. These include:
¢ Datasheets of modules, inverters, array mounting system and other system
components.
¢ Wiring diagrams including, as a minimum, the information laid out in Table 3.7.
« Layout drawings showing the row spacing and location of site infrastructure

Mounting structure drawings with structural calculations reviewed and certified by a

licensed engineer.

¢ Adetailed resource assessment and energy yield prediction.

¢ A design report. It will include information on the site location, site characteristics,
solar resource, a summary of the results of the geotechnical survey, design work
and the energy yield prediction.

Chapter Three December 2015 Page 39 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Table 3.7: Annotated Wiring Diagram Re

uirements

Section

Required details

Array

* Module type(s)

* Total number of modules
* Number of strings

* Modules per string

PV String Information

* String cable specifications — size and type.

* String over-current protective device
specifications (where fitted) — type and voltage/
current ratings.

* Blocking diode type (if relevant).

Array electrical details

* Array main cable specifications — size and

type.

* Array junction box locations (where
applicable).

* DC isolator type, location and _ rating

(voltage/current).
* Array over-current protective devices (where
applicable) type, location and_ rating
(voltage/current).

Earthing and protection

* Details of all earth/bonding conductors — size

devices and connection points. This includes details of
array frame equi-potential bonding cable where
fitted.
* Details of any connections to an existing
Lightning Protection System (LPS).
* Details of any surge protection device
installed (both on AC and DC lines) to include
location, type and rating.

AC system * AC isolator location, type and rating.

* AC over current protective device location,
type and rating.

« Residual current device location, type and
rating (where fitted).

* Grid connection details and grid code
requirements.

Data acquisition and Communication system.

* Details of the communication protocol.
¢ Wiring requirements.
* Sensors and data logging.

3.12.6 The Auxiliary Systems

3.13

The main auxiliary systems for the solar farm

include the following:

e Administrative Buildings, Security/ Gate house

e Water supply Borehole
e Surface Drainage

Perimeter of the fencing will

be 7 kilometers (please see the layout Figure 3.1). The

toilets and washrooms will be located in the administrative building at the entry of the

plant and in the High voltage substation for

During the construction, mobile toilets and

requirements of the international and local standards in force.

the substation people.

wash rooms will be installed in line with the
The location, and

dimension of the administrative building, and the substation will be defined during the

detailed engineering.

Evacuation of Power

The power evacuation would be at the appropriate level and the plant will be connected
to the substation of TCN (Transmission Company of Nigeria) in Kankiya. Developing the
electricity-generation assets will start with grid integration.

Chapter Three

December 2015

Final Report

Page 40 of 72
125 MWp Katsina Solar PV Power Plant - ESIA

PLANT SCADA

REMOTE WEATHER WEATHER

OPERATIONS CENTER — SATELLITE STATIONS PLANT CONTROLLER

ii

v

ME gt

INVERTER PHOTOVOLTAIC COMBINING SUBSTATION GRID OPERATOR
SWITCHGEAR

Figure 3.13: Power Evacuation Format

The PV based solar power plant will be equipped with advanced plant control features
typical of large, conventional power plants that actively stabilize the electricity grid.

NOVA Solar 5 Farms Limited has performed a site visit on May 12", 2014 to assess all
the possibilities offered by the grid to connect the proposed PV Plant. The aim of the
present note is to provide the details about each possibility. NOVA Solar 5 Farms

Limited will perform a power evacuation and grid stability study considering the

identified offtake options to define the maximum size of the proposed plant that can be

evacuated through Transmission Company of Nigeria (TCN) infrastructures and
allowing the maximum stability of the Grid.

Two 132 KV transmission lines are crossing the land proposed for the PV Plant to be

developed by NOVA Solar 5 Farms Limited. The following offtake options will be

studied:

1. Connection to the existing 132/33 KV substation in Kankiya through its extension
and upgrade and the construction of a new transmission line between the PV plant
and Kankiya 132/33KV substation.

2. Connection to the 132 KV transmission line Kankiya/Katsina through a new 132 KV
substation to be built on the PV plant site.

3. Connection to the 132 KV transmission line Kano/Katsina through a new 132 KV
substation to be built on the PV plant site.

Chapter Three December 2015 Page 41 of 72
Final Report
125 MWp Katsina Solar PV Power Plant - ESIA

x
<~DanAgundi »™

>

g
“Tambur Sh! ‘

Grid lines
Figure 3.14: Grid Configuration

Connection to the 132/33KV Kankiya substation:

KANKIA 132/33 KV substation is located 3.5 km from the proposed PV plant at
12°33'3.8644N, 07°50’44.27"E and at 582.3 m from sea level. This substation’s
schematic diagram is as follows:

To KATSINA

Pa

132 KV Bus Bars

2 «30 MVATrx

33 KV Bus Bars

Figure 3.15: Configuration for Connection to Kankiya Substation

Chapter Three December 2015 Page 42 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

The connection of the proposed PV plant to the 132/33 KV Kankiya substation will

require the following works:

¢ Construction of 4 to 5 kilometers of 132 KV transmission line.

e Modification of Transformer 2 feeder to allow the Kankiya substation’s bus bars
extension

e Extension of the substation’s bus bars

¢ Construction of a new 132 KV feeder

The modification of the transformer to feeder and the extension of the bus bars will

required many short to medium outages and consequently the de-energizing of the 132

and 33KV lines.

Connection to the Kano/Katsina 132 KV transmission line:

The connection of the proposed PV plant to the Kano/Katsina transmission line will

require the following works:

e Construction of a new 132 KV substation with two outgoing feeders and one
transformer incoming feeder.

e Connection to the existing 132 KV line crossing the site.

The Schematic diagram of the future substation will be as follows:

To KATSINA

PV Plant

Step-Up

Transfor
mer

Pv Plant

Figure 3.16: Configuration for Connection to Kano/Katsina Transmission Line

Cost Estimates

The connection of the proposed PV plant to the Kankiya/Katsina transmission line will
require the same works as in Kano/Katsina as both transmission lines are crossing the
site.

Chapter Three December 2015 Page 43 of 72
Final Report
fe.
nova © =

Power,)*

Connection to the 132/33KV KANKIA substation

Unit Price Total
Item Unit Quantity (Ke) Price
(Ke)

1 Construction of 4 to 5 kilometers of 132 u 5 200 750
KV transmission line

Modification of Transformer 2 feeder to

2 allow the KANKIA substation’s bus bars u 1 500 350
extension
3 Extension of the substation’s bus bars u 1 250 250
4 Construction of a new 132 KV feeder u 2 600 1200
TOTAL 2550
Connection to the Kano/Katsina or Kankia/Katsina 132 KV transmission line:
Unit Price Total
Item Unit Quantity Price
(K€) (KE)
Construction of a new 132 KV
1 substation with two outgoing feeders 4 600 2400
and one transformer incoming
feeder.
2 Connection to the existing 132 KV u 1 200 200
line crossing the site.
2600

TOTAL

The connection of the proposed PV plant to Kankiya substation will require many shut
downs of the system to allow the execution of the works. It will also require more time
for execution as all the works that need shut down should be prepared in advance in
expectation of the opportunity to have the substation and the transmission line outage
for execution. The works that can be executed without outage will need a special care
as the installation is energized, and therefore more time for execution. This option will
be envisaged.

The construction of a new substation seems to be the most viable solution from the
technical and commercial points of view. Under the feasibility studies, RECA will
perform the power evacuation and grid stability studies including the short circuit
studies, and static and dynamic studies. The grid configuration after the connection of
the projected PV plant will be as shown in the Figure 3.17.

125 MWp Katsina Solar PV Power Plant - ESIA

Chapter Three December 2015 Page 44 of 72

Final Report
fe.
nova ©

Power,"

125 MWp Katsina Solar PV Power Plant - EIA

1 ongoing330 Kv

wee eRe ee eR ee ee ee ee eee een aaaen a3 Kv

Transformers

t

‘Ongoing 330 kV
transmission lines

1
ot
ot
ot
' !
! '
ot
too
to
‘ ‘ KATSINA
‘4 RECA PV Project 330/132/33 kV
‘ot expected 132kV Substation
ot ‘Substation
rot
ot
! !
rot
rot
ot
rot
1 Li
tout
Li '
to crr-4
mot 1
1 sm
to 1 120 km
to Bn
to 1 r
1 ’ New Kano 230/132 '
' ' ’ kW Substation
rot
rot
rot
tot ]
1 | ( f
to
122/230 kv
tt avons sepioww
roe
rot
rot
1

t

132 KV Bus Bars

2x30 mva
Transformers

33 KV Bus Bars

December 2015
Final Report

Chapter Three

Page 45 of 72
fe.
nova ©
Power,"

125 MWp Katsina Solar PV Power Plant - EIA

Transformers’ feeders

33 KV bay

Figure 3.18: Photos of Kankiya and Katsina Substations

Chapter Three

December 2015
Final Report

Page 46 of 72
[/
nova “a

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

3.14 Performance Engineering Services
The Performance Engineering Services will offer access to unique engineering
experience, innovative technologies, and solar photovoltaic (PV) expertise to maximize
the plant output and reduce operational expenses. The proprietary ADvise™ Advanced
Diagnostics will pinpoint suboptimal aspects of the plant performance and make
specific, actionable recommendations to improve results.

Data Analysis First Solar
Performance Engineering

Monthly & Annual Report
ik Order ers

On-site Management

Weather & Sollng Stations

Figure 3.19: Performance Engineering Sequence

ADvise™ gives more than just energy monitoring service. ADvise™ gives expert
diagnostic, analytic, and optimization solution that includes:

Daily DC health analysis;

Daily sensor validation analysis;

Weekly performance engineering reviews;

Plant health and instrumentation maintenance recommendations;
Plant performance modeling and variance analysis;

ADvise™ web portal; and

Monthly in-depth performance analysis report.

3.15 Project Scheduling and Implementation

The project milestone schedule is presented in Figure 3.21. It is envisaged to
synchronise the 125 MW in 24 months, reckoned from the date of financial closure of
the project. This schedule is based on in-house estimates of equipment delivery and
construction schedules. Trial operation of PV based solar power plant including
submission of report upon successful completion, for duration of four (4) weeks.
Necessary studies required for augmentation / strengthening of 125 kV network in the
vicinity of the plant site and at the nearest TCN substation for power evacuation (in
Kankiya) will be carried out, as required.

Chapter Three December 2015 Page 47 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

September 2015 November 2015 December 2015 January 2016 February 2016 March 2016 April 2016 March 2017

KATSINA PV Project
Master Schedule

Environmental Certificate

PGCA

NERC License

EPC Negotiations

PPA Negotiation

Pother Project Contracts

Financial Closing

Construction and Commissioning

Figure 3.20: Project Execution Schedule.

Chapter Three December 2015 Page 48 of 72
Final Rep ort
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

3.16

3.16.1

3.16.2

Construction

The management of the construction phase of a solar PV project will be in accordance with
general construction project management best practice. Therefore, the aim is to construct
the project to the required level of quality, and within the time and cost limits. During
construction, issues like environmental impact, and health and safety of the workforce (and
other affected people) will also be carefully managed. The approach to construction project
management for the proposed NSF solar PV plant will depend on many factors. Among
these, one of the most important is the project contract strategy.

From a developer's perspective, construction project management for a full turnkey EPC.
contract will be significantly less onerous than that required for a multi-contract approach.
However, a multi-contract approach will give NSF greater control over the final plant
configuration. Regardless of the contract strategy selected, there are a number of key
activities that will need to be carried out, either by the NSF or a contractor. These activities
are described in the following sections.

Interface Management

Interface management is of central importance to the delivery of any complex engineering
project, and solar PV projects are no exception. The main interfaces to be considered in this
solar PV project are listed in Table 3.8. The interfaces may differ, depending on the
contracting structure and specific requirements of this particular project. For a multi-contract
strategy, the NSF will develop a robust plan for interface management. This plan will list all
project interfaces, describe which organisations are involved, allocate responsibility for each
interface to a particular individual, and explicitly state when the interface will be reviewed. In
general, design and construction programmes will be developed to minimise interfaces
wherever possible. Opting for a turnkey EPC contract strategy will, in effect, pass the onus
for interface management from the NSF to the EPC contractor. But interface management
will remain an important issue and one that requires ongoing supervision. To some extent
interfaces between the project and its surroundings (for example grid connection) will remain
the responsibility of the NSF.

If a turnkey EPC strategy is chosen, then a contractor with a suitable track record in the
delivery of complex projects will be selected to minimise this risk. Information will also be
sought from potential contractors on their understanding of the project interfaces and their
proposed approach to managing them.

Programme and Scheduling

A realistic and comprehensive construction programme is a vital tool for the construction
planning and management of a solar PV project. The programme will be sufficiently detailed
to show:

* Tasks and durations.

* Restrictions placed on any task.

* Contingency of each task.

* Milestones and key dates.

* — Interdependencies between tasks.

* Parties responsible for tasks.

* Project critical path.

¢ Actual progress against plan.

Chapter Three December 2015 Page 49 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

Table 3.8: Solar PV Project Interfaces

Item | Element Organizations Interface/comment

1 Consents * All contractors Monitoring of compliance with
* Landowner all planning conditions and
e Planning authority permits.

2 Civil Works * Civil contractor Site clearance. Layout and
* Mounting or tracking system supplier requirements for foundations,
* Central inverter supplier cable trenches, ducts, roads
* Electrical contractor and access tracks.

* Grid connection contractor
e Security contractor

3 Security * Civil contractor Layout of the security system,
¢ Electrical contractor including power cabling and
* Security contractor communications to the central
e Communications contractor monitoring system.

4 Module + Mounting or Tracking system supplier Foundations for the mounting
Mounting or * Civil contractor or tracking system, suitability
Tracking System | * Module supplier for the module type and

e Electrical contractor electrical connections, and
security of the modules.
Earthing and protection of the
mounting or tracking system.

5 Inverter * Civil contractor (for central inverters) Foundations for larger central
* Mounting system supplier (for string inverters, or suitability for the
. inverters) mounting system. Suitability of
¢ Module supplier the module string design for
¢ Inverter supplier the inverter. Interface with the
¢ Electrical contractor communications for remote
¢ Communications contractor monitoring and input into the

SCADA system.

6 AC/DC and * Electrical contractor Liaison with regard to cable
Communications | * Civil contractor routes, sizes, weights,
Cabling * Communications contractor attachments and strain relief

e Security contractor requirements.

7 Grid Interface * Civil contractor Liaison with regard to required
¢ Electrical contractor layout of building equipment
¢ Inverter supplier and interface with onsite
e Network operator cabling installed by the site

contractor. More _ interface
outside the site boundary for
the grid connection cable/line
to the network operator's
facilities.

8 Communications | * Electrical contractor Interface between the security
* Security contractor system, inverter system,
* Communications contractor central monitoring (SCADA),
e Owner and Commercial operator the monitoring company, and

the owner or commercial
operator of the PV plant.

9 Commissioning e All contractors Commissioning of all systems
will have several interface
issues particularly if problems
are encountered.

All tasks and the expected timescale for completion will be detailed along with any
restrictions to a particular task. For example, if permits or weather constraints stop
construction during particular months. For the proposed solar PV project, it is likely that the
programme will have different levels, incorporating different levels of detail around each of
the following main work areas:

Chapter Three

December 2015
Final Report

Page 50 of 72

fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

3.16.3

3.16.4

3.16.5

* Site access.

* Security.

* Foundation construction.

¢ Module assembly.

¢ Mounting frame construction.
¢ Substation construction.

¢ Electrical site works.

* Grid interconnection works.

* Commissioning and testing.

A high level programme will be produced to outline the timescales of each task, the ordering
of the tasks and any key deadlines. This will be completed as part of the detailed design.
The programme will then be built up to detail all the associated tasks and sub tasks,
ensuring that they will be completed within the critical timescale. A thorough programme will
keep aside time and resources for any contingency. It will also allocate allowance for
weather risk or permit restrictions for each task.

Interdependencies between tasks will allow the programme to clearly define the ordering of
tasks. A project scheduling package will then indicate the start date of dependent tasks as
well highlighting the critical path. Critical path analysis is important to ensure that tasks that
can affect the overall delivery date of the project are highlighted and prioritized. A
comprehensive programme will also take into account resource availability. This will ensure
that tasks are scheduled for when required staff or plant are available. Incorporating a
procurement schedule that focuses on items with a long manufacturing lead time (such as
transformers, central inverters and modules) will ensure that they are ordered and delivered
to schedule. It will also highlight any issues with the timings between delivery and
construction, and the need for storage onsite. To share this information and to save time and
effort, it is strongly recommended that an “off-the-shelf” project scheduling package is used.

Milestones

Milestones are goals that are tied in with contractual obligations, incentives or penalties.
Incorporating milestones in the programme helps the project team to focus on achieving
these goals. In effect, construction shall be planned around certain milestones or fixed dates
(for example, the grid connection date). If the contracted milestones are included in the
programme, the impact of slippage on these dates will be apparent. Appropriate budgetary
and resourcing decisions can then be made for those delays. The milestones can also
indicate when payments are due to a contractor.

Planning and Task Sequencing

Appropriate sequencing of tasks is a vital part of the planning process. The tasks will be
sequenced logically and efficiently. The overall sequence of works is generally: site access,
site clearance, security, foundation construction, cable trenches and ducts, substation
construction, mounting frame construction, electrical site works, communications, onsite grid
works and then testing and commissioning. Each of these work areas will be broken down
into a series of sub-tasks. Alongside, an assessment of the inputs required for each task
(especially when interfaces are involved) will help develop a logical and efficient sequence.
Consideration will also be given to any factors that could prevent or limit possible overlap of
tasks. These factors could include:

* Access requirements.

* Resource availability (plant and manpower).
* Planning (or other regulatory) restrictions.

* Safety considerations.

Risk Management
The risks associated with the project will be identified, assessed and managed throughout
the construction process. The hazards need to be incorporated in the planning and

Chapter Three December 2015 Page 51 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

3.16.6

scheduling of the project. Each aspect of the project will be assessed for likelihood and
impact of potential risks (Chapter Six). The next step would be to develop a suitable action
plan to mitigate identified risks (Chapter Seven). If a particular risk could affect the delivery
of the whole project, alternatives for contingency (in terms of time and budget) will be
included.

Cost Management

The viability of the proposed solar project will be affected by the duration of the construction
period. During construction, the project will be in debt owing to interest and finance charges,
and lack of income to make payments. Therefore, a shorter construction period will be
generally preferable. The period of construction also requires prudent cost management,
which is tied in with the project schedule and the contracted payment structure.

The payment structure will depend upon the type of contract opted for, but is likely to involve
milestone payments. The typical range of EPC payment schedules is detailed in Table 3.9. If
a multi-contract strategy is chosen, then a similar structure for phased-out payments for
each contract is advisable. This schedule shows that a high percentage of the payments are
made once the goods have been delivered to site. It also allows enough money to be held
back to ensure that the contractor completes the works. The tools used for construction cost
management in a solar PV venture are the same as for any major engineering project.
These can include:

Earned value management — This is an approach based on monitoring the project plan,
actual work completed and work-completed value to assess if a project is on track. Earned
value management indicates how much of the budget (and available time) will have been
spent, with regards to the amount of work done to date. This method necessitates advance
calculation of both the baseline cost for a task and the resources required. If used correctly,
this is a powerful tool for estimating and controlling project overspends as early as possible
in the construction period.

Completion certificates — Completion certificates will be issued once the entire (or a
specific) part of the plant is physically complete. These certificates will be issued prior to any
tests taking place and confirm that the contractor has installed the equipment correctly. They
may only be for a specific part of the project (for example a string of modules). Payment for a
particular item of work will not be made until the appropriate completion certificate has been
issued.

Table 3.9: Typical EPC Payment Schedule

Payment | Payment Due Upon % of Contract Price
1 Advance payment (commencement date) 10-20
2 Civil works completed 10-20
3 Delivery of components to site (probably 40 - 60
on a pro-rata basis)
4 Modules mechanically complete 5-15
5 Modules electrically complete 5-15
6 Provisional completion and commercial 5-10
operation
7 Solar PV plant taken over 5-10
Snagging lists — Compiling “Snag Lists” as an ongoing exercise will be recommended. A
prerequisite to the hand-over phase, this list is a process of monitoring and tracking any
defects. These will be addressed and rectified to the satisfaction of the NSF. In some cases,
the take-over will occur with some minor defects still outstanding. In such a scenario, the

snagging list will detail these minor defects, which will then have to be addressed within a
stipulated period.

Take-Over certificates — Take-over certificates will be issued by the contractor for
acceptance by the NSF. These will be issued once all tests have been completed and

Chapter Three December 2015 Page 52 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

3.16.7

3.16.8

defects addressed. It is normal for the power purchaser to request a copy of the take-over
certificate. To expedite the launch of the project, the developer may choose to take over a
project with minor snags, subject to the contractor taking responsibility to complete them.
While this conditionality is acceptable, progress in addressing defects will be monitored.

Contractor Warranties

The NSF will typically use the services of an EPC contractor to design and build the utility
scale project. NSF will also require an operation and maintenance (O&M) contractor to
operate and maintain the plant during its operational phase. The EPC contractor offers
project planning services, and will provide the necessary engineering for project design. The
contractor will typically be responsible for material selection and procurement of modules,
inverters, and balance of plant components. Construction may be carried out by the EPC
contractor or through partnerships with local installation and project development companies
(in this case, the EPC contractor will provide on-site inspection). Warranties within the EPC
contract may include a Defect Warranty, Module Capacity Warranty, Performance Ratio
Warranty and Structure Warranty as described in Table 3.10.

Table 3.10: Warranty Types and Requirements

Warranty Type Details

Defect warranty The contractor warrants that the plant will be free from defects in materials and
workmanship, and that the project will adhere to the qualities set out in a
technical specifications document

Module capacity | The contractor may guarantee that the total peak capacity of the project within
warranty a certain time period after completion is not less than a certain value, and may
also certify that the degradation will not exceed a given value during the
warranty period.

Performance ratio | The contractor guarantees that the PR as measured during a PR test will not
warranty be less than a given value, and that the PR shall not reduce by more than a
given percentage during the warranty period.

Structure warranty | The contractor warrants the structural integrity of elements of the works for a
given period.

Warranty Duration

Warranties for EPC contracts are typically in the two to five year range. If the O&M
contractor is also the EPC contractor, it can be easier to enforce these warranties. However,
if they are separate companies, the exclusions to the warranties will be checked carefully.
Also, the maintenance carried out by the O&M contractor will be in compliance with the EPC
contractor's requirements. The original manufacturer's warranties on components such as
inverters, support structures and modules will be passed from the EPC contractor to the
plant owner at handover. Acceptance testing is often completed before the plant is handed
over to NSF. Even in a multiple contract structure, the component warranties described in
Table 2.10 above would be applicable and will be incorporated. However, these warranties
will be contract-specific, and need to be decided upon before tendering for the work. This is
a judicious way to ensure that the guarantees provided are on a par with those expected by
the developers.

Quality Management

Controlling construction quality is essential for the success of the project. The required level
of quality will be defined clearly and in detail in the contract specifications. A quality plan is
an overview document (generally in a tabular form), which details all works, deliveries and
tests to be completed within the project. This allows work to be signed off by the contractor
and enables the developer to confirm if the required quality procedures are being met. A
quality plan will generally include the following information:

* Tasks (broken into sections if required).

e Contractor completing each task or accepting equipment.

¢ Acceptance criteria.

* Completion date.

Chapter Three December 2015 Page 53 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

3.16.9

¢ Details of any records to be kept (for example, photographs or test results).
* Signature or confirmation of contractor completing tasks or accepting delivery.
¢ Signature of person who is confirming tasks or tests on behalf of the developer.

Quality audits will be completed regularly. These will help developers verify if contractors are
completing their works in line with their quality plans. Audits also highlight quality issues that
need to be addressed at an early stage. Suitably experienced personnel should undertake
these audits.

Environmental Management

The IFC Environmental, Health, and Safety (EHS) Guidelines are technical reference
documents with general and industry-specific examples of good international industry
practice. With respect to environmental management, the guidelines cover the following
areas:

* General Guidelines.

Air Emissions and Ambient Air Quality.

Energy Conservation.

Wastewater and Ambient Water Quality.

Water Conservation.

Hazardous Materials Management.

Waste Management.

Noise Emissions.

Contaminated Land.

These guidelines will be followed as a benchmark, along with any specific local guidelines
and information from this ESIA. As for quality management, contractors will be urged to
develop an environmental management plan (addressing the areas listed above), against
which their performance can and will be monitored.

Expected Emissions
The anticipated emissions from the proposed PV based solar power plant have the capacity
to cause environmental pollution if it is not managed or controlled adequately. The expected
emissions during the construction phase are:

+ Dust caused by earthworks using heavy equipment and trolley;

+ Gases Emissions (fossil fuel charged equipment and Vehicles);

+ Noise generated from the heavy equipment and machinery;

+ Solid and Liquid wastes;

3.16.10 Health and Safety Management

The health and safety of the project work force and other affected people will be carefully
overseen by the NSF. Apart from ethical considerations, the costs of not complying with
health and safety legislation can represent a major risk to the project. Furthermore, a project
with a sensitive approach to health and safety issues is more likely to obtain international
financing. The IFC EHS guidelines cover two main areas of health and safety: occupational
health and safety and community health and safety. The issues covered under these areas
are listed below.

Occupational Health and Safety:

General Facility Design and Operation.
Communication and Training.

Physical Hazards.

Chemical Hazards.

Biological Hazards.

Personal Protective Equipment (PPE).
Special Hazard Environments.
Monitoring.

Chapter Three December 2015 Page 54 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

e¢ Community Health and Safety:

¢ Water Quality and Availability.

¢ Structural Safety of Project Infrastructure.
¢ Life and Fire Safety (L&FS).

¢ Traffic Safety.

¢ Transport of Hazardous Materials.

* Disease Prevention.

¢ Emergency Preparedness and Response.

The IFC guidelines give guidance on how each of these aspects of H&S should be
approached, outline minimum requirements for each aspect and list appropriate control
measures that can be put in place to reduce risks. As a minimum standard, compliance with
local H&S legislation should be rigorously enforced. Where local legal requirements are not
as demanding as the IFC guidelines, the IFC guidelines will be followed.

3.16.11 Specific Solar PV Construction Issues
The following sections describe common pitfalls or mistakes that can occur during the
construction phase of the proposed solar PV project. Most of these pitfalls will be avoided by
appropriate design, monitoring, quality control and testing on site.

Civil

The civil works relating to the construction of the solar PV plant are relatively straightforward.
However, there can be serious and expensive consequences if the foundations and road
networks are not adequately designed for the site. The main risks lie with the ground
conditions. Importantly, ground surveys lacking in meticulous detailing or proper
interpretation could lead to risks such as unsuitable foundations.

Used land also poses a risk during the civil engineering works. Due to the nature of digging
or pile driving for foundations, it is important to be aware of hazardous obstacles or
substances below the surface.

Mechanical

The mechanical construction phase usually involves the installation and assembly of
mounting structures on the site. Some simple mistakes can turn out to be costly, especially if
these include:

¢ Incorrect use of torque wrenches.

* Cross bracing not applied.

¢ Incorrect orientation.

If a tracking system is being used for the mounting structure, other risks include:

¢ Lack of clearance for rotation of modules.

¢ Actuator being incorrectly installed (or as specified), resulting in the modules moving or
vibrating instead of locking effectively in the desired position. These mistakes are likely
to result in remedial work being required before hand-over and involve extra cost.

Electrical

Cables will be installed in line with the manufacturer’s recommendations. Installation will be
done with care as damage can occur when pulling the cable into position. The correct pulling
tensions and bending radii will be adhered to by the installation contractor to prevent
damage to the cable. Similarly, cables attached to the mounting structure require the correct
protection, attachment and strain relief to make sure that they are not damaged.

Underground cables will be buried at a suitable depth (generally between 500mm and
1,000mm) with warning tape or tiles placed above and marking posts at suitable intervals on
the surface. Cables may either be buried directly or in ducts. If cables are buried directly,
they will be enveloped in a layer of sand or sifted soil will be included to avoid damage by

Chapter Three December 2015 Page 55 of 72
Final Report
(A
nova © =
Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

backfill material. Comprehensive tests will be undertaken prior to energisation to verify that
there has been no damage to the cables.

3.16.13 Grid Connection
The grid connection will generally be carried out by a third party over whom the NSF will
have limited control. Close communication with the grid connection contractor is essential to
ensure that the grid requirements are met. Delay in the completion of the grid connection will
affect the energisation date, which will delay the start of commercial operation.

3.16.14 Logistical
Logistical issues can arise if designs or schedules have not been well-thought through.
Issues that may arise include:
¢ Lack of adequate clearance between rows of modules for access.
* Constrained access due to inclement weather conditions.
¢ For larger tracking systems and central inverters, cranes may be required. Therefore,
suitable access and maneuverability room within the site is essential (see Figure 3.21).

Figure 3.21: Spacing Between Module Rows

3.17 Construction Supervision
NSF and lenders of the project will be kept informed of developments during construction.
Construction supervision may be carried out by in-house resources. Alternatively, a
“technical advisor” or “owner's engineer” may be commissioned to carry out the work on their
behalf. The role of the technical advisor during the construction phase is to ensure contractor
compliance with the relevant contracts, as well as to report on progress and budget. The
construction supervision team would generally comprise of a site engineer supported by
technical experts in an office. The main parts of the technical advisor’s role are: review of
proposed designs, construction monitoring and witnessing of key tests. Design reviews will
generally be carried out on:
¢ Design basis statements.
¢  Studies/investigations.
¢ Design specifications.
¢ Design of structures.
¢ Drawings (all revisions).

Chapter Three December 2015 Page 56 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

* Calculations.

¢ Execution plans.

« Risk assessments and method statements.
* Quality plans.

¢ Safety plans/reports.

¢ Material and equipment selection.

* O&M manuals.

¢ Test reports.

The objective of the design review will be to ensure that the contractor has designed the
works in accordance with the contract agreements and relevant industry standards. It also
aims to ascertain that the works will be suitably resourced and sequenced to deliver the
project as specified. The design review could also cover specific areas such as grid
compliance or geotechnical issues, depending upon the specific project requirements and
experience of NSF. Key stages and tests for witnessing will include:

¢ Inspection of road construction.

¢ Inspection of foundations.

* Verification of cable routes.

¢ — Inspection of cable tracks.

¢ Witnessing of delivery/off-load of solar modules, transformers, inverters and switchgear.
¢ Inspection of module, switchgear and inverter installation.

¢ Witnessing of site acceptance tests.

¢ Witnessing of completion tests.

* Monitoring and expediting defects.

Besides NSF’s engineer, the lender’s engineer has the additional role of signing off and
issuing certificates that state the percentage of the project completed. These certificates are
required by the lenders prior to releasing funds in accordance with the project payment
milestones.

Commissioning

The commissioning process certifies that the NSF’s requirements have been met, the power

plant installation is complete and the power plant complies with grid and safety

requirements. Successful completion of the commissioning process is often considered to be

part of the provisional or final acceptance of the PV plant. Commissioning will follow the

procedure described in IEC 62445 and prove three main criteria:

1. The power plant is structurally and electrically safe.

2. The power plant is sufficiently robust (structurally and electrically) to operate for the
specified lifetime of a project.

4. The power plant operates as designed and its performance is as expected.

Critical elements of a PV power plant that will require commissioning include:

* Module strings.

¢ Inverters.

¢ Transformers.

* Switchgear.

¢ Lightning protection systems.

¢  Earthing protection systems.

¢ Electrical protection systems.

* Grid connection compliance protection and disconnection systems.
* Monitoring systems (including irradiation sensors).

¢ Support structure and tracking systems (where employed).

Inverter commissioning will follow the protocol described in the inverter installation manual.
Tasks may include:
* Checking inverter cabling for conformity to schematic diagrams.

Chapter Three December 2015 Page 57 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

3.18.1

3.18.2

* Checking that cable connections are firm.

* Checking DC voltages for polarity and verifying that they are approximately the same for
each string. Voltages must not exceed the maximum voltage of the inverter.

* Checking AC grid voltage. AC voltage measurements between the external conductors
should be approximately the same as the nominal voltage of the inverter.

* Checking the internal AC power supply.

¢ Mounting the inverter paneling.

¢ Inserting fuses or insulation blades (if applicable).

¢ Switching on the voltage supply by turning on the grid monitoring circuit breaker (if
applicable) and the external voltage supply circuit breaker. Status lights should not be
showing a fault.

¢ Switching on the inverter and checking for power export to the grid (if the irradiation
level is above the inverter threshold) and for any abnormal noise.

With the exception of the module strings, the commissioning of the remaining plant
components follows standard procedures for power plant (the guide does not dwell further
on the details). The following sections provide an overview of the pre-connection and post-
connection acceptance testing and documentation requirements for the module strings.

General Recommendations

Commissioning will start immediately after installation has been completed or, where
appropriate, sequentially as strings are connected. If the proposed power plant employs
modules which require a settling-in period, for example, thin film amorphous silicon modules,
performance testing will begin once the settling in period has been completed and the
modules have degraded. Since irradiance has an impact on performance, tests will be
carried out under stable sky conditions. The temperature of the cells within the modules will
be recorded in addition to the irradiance and time. Ideally, commissioning will be carried out
by an independent specialist third party selected by the owner. It will include both visual and
electrical testing. In particular, visual testing will be carried out before any system is
energised. The testing outlined in this section does not preclude local norms which will vary
from country to country.

Test results will be recorded as part of a signed-off commissioning record. While an
independent specialist would be expected to carry out these tests, NSF are aware of them
and make sure that the required documentation is completed, submitted and recorded.

Pre-Connection Acceptance Testing

Prior to connecting the power plant to the grid, electrical continuity and conductivity will be
checked by the electrical contractor. Once completed, pre-connection acceptance testing will
be carried out on the DC side of the inverters. These tests according to IEC 62446 will
include:

* Open Circuit Voltage Test.

¢ Short Circuit Current Test.

Open Circuit Voltage Test

This test checks whether all strings are properly connected (module and string polarity) and
whether all modules are producing the voltage level as per the module data sheet. The test
will be conducted for all strings. The open circuit voltage, Voc, will be recorded and
compared with temperature adjusted theoretical values.

Short Circuit Current Test

This test verifies whether all strings are properly connected and the modules are producing
the expected current. The test will be conducted for all strings. The short circuit current, Isc,
will be recorded and compared with the temperature adjusted theoretical values.

Chapter Three December 2015 Page 58 of 72
Final Report
Ue
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

3.18.3

3.18.4

3.18.5

Grid Connection

Grid connection will only be performed once all DC string testing has been completed. It is
likely that the distribution or transmission system operator will wish to witness the connection
of the grid and/or the protection relay. Such a preference will be agreed in advance as part
of the connection agreement. The grid connection agreement often stipulates the level of
parameters—such as electrical protection, disconnection and fault—to which the PV power
plant is required to adhere. Usually, these conditions need to be met before commissioning
the grid connection.

Post Connection Acceptance Testing

Once the power plant is connected to the grid, the inverters will be powered up according to
the manufacturer's start-up sequence. Inverter internal meters and displays will be verified
prior to use. Post grid connection will include:

« DC current test.

* Performance ratio test.

DC Current Test

This test verifies whether all strings are producing adequate and consistent operating current
as per the module data sheets. The test should be conducted for all strings. The string
current values per inverter will be checked against the average values of all strings
connected to the same inverter and checked against acceptance criteria.

Performance Ratio Test

This test checks if the power plant is performing at or above the performance ratio agreed or
warranted within the EPC contract. A standard testing period will be continuous testing for a
minimum of ten consecutive days. Typically, a minimum irradiance will be defined and the
performance ratio measured for the period in which that irradiance is exceeded. The
electrical energy generated will be recorded at the metering point (or as agreed in the
contract documentation) and compared with the guaranteed value provided by the EPC
contractor. An adjustment can be made to account for the temperatures observed during the
test. This is known as the adjusted performance ratio. The electrical energy generated is
typically considered to be acceptable if it is within + 3-5% of the value given by the agreed
temperature adjusted performance ratio. If there are significant differences between the
contractual and actual adjusted performance ratio, the EPC contractor will identify and rectify
the discrepancy before repeating the performance ratio test.

Availability Test

An availability test will be performed in parallel with the performance ratio test as described
above. This will confirm that an acceptable availability is being achieved according to
guaranteed values. The test will typically be performed for a minimum of ten consecutive
days under stable sky conditions. The availability of the system can be defined using the
formula:

(Power export time + Time in which
power is not exported due to reasons
beyond control )
(Theoretical time for which power
may be exported)

Measured

Average 106% +
Availability

Provisional Acceptance

The completion of the commissioning tests outlined above often forms part of the
acceptance tests for the PV power plant. In some instances, the performance ratio test will
be repeated after a period of operation. In such a case, the completion of the commissioning

Chapter Three December 2015 Page 59 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

3.18.6

3.19

tests marks the provisional acceptance of the PV power plant. The final acceptance takes
place after a successful repeated performance ratio test. The period of operation between
the two tests is dependent on the contract with the EPC contractor and the level of risk taken
on the components of the PV power plant. For example, a PV power plant with a new
technology, an untested module manufacturer or a new EPC contractor may carry a larger
degree of technology risk. Therefore, repeating the performance ratio test after one or two
year’s operation helps identify degradation and teething problems.

Handover Documentation

The commissioning record will be handed over to the developer once commissioning is
complete, having been signed by the authorized signatory to confirm that the work is
satisfactory. Where appropriate, the O&M contractor will be informed of any system
performance issues. The commissioning record is typically submitted along with other
handover documentation, which will include:

* The O&M manual.

* Conformity and guarantee certificates.

¢ Warranty documentation.

¢ Performance guarantees.

* Monitoring compliance certificates.

Operation and Maintenance

Compared to most other power generating technologies, PV plants have low maintenance

and servicing requirements. However, proper maintenance of the proposed PV plant is

essential to optimize energy yield and maximize the life of the system. Maintenance can be
broken down as follows:

¢ Scheduled or preventative maintenance — Planned in advance and aimed at
preventing faults from occurring, as well as keeping the plant operating at its optimum
level.

« Unscheduled maintenance - Carried out in response to failures. Suitably thorough
scheduled maintenance should minimise the requirement for unscheduled maintenance
although, inevitably, some failures still occur. A robust and well-planned approach to
both scheduled and unscheduled maintenance is important.

3.19.1 Scheduled/Preventative Maintenance

The scheduling and frequency of preventative maintenance is dictated by a number of
factors. These include the technology selected, environmental conditions of the site,
warranty terms and seasonal variances. The scheduled maintenance is generally carried out
at intervals planned in accordance with the manufacturers’ recommendations, and as
required by the equipment warranties. Scheduled maintenance should be conducted during
non-peak production periods and, where possible, at night. Although scheduled maintenance
will both maximize production and prolong the life of the plant, it does represent a cost to the
project. Therefore, the aim will be to seek the optimum balance between cost of scheduled
maintenance and increased yield throughout the life of the system. Specific scheduled
maintenance tasks are covered in the following sections.

Module Cleaning

Module cleaning is a simple but important task. It can produce significant and immediate

benefits in terms of energy yield. The frequency of module cleaning will depend on local site

conditions (for example, prevalence of dust or rain) and the time of year. As the soiling of

modules is site-specific, the duration between clean-ups is likely to vary between sites.

However, it is generally recommended to clean the modules at least twice annually. When

scheduling module cleaning, consideration will be given to the following:

¢ Environmental and human factors (for instance, autumn fall debris and soiling from local
agricultural activities).

¢ Weather patterns: cleaning during rainy periods is less likely to be required.

* Site accessibility based upon weather predictions.

¢ Availability of water and cleaning materials.

Chapter Three December 2015 Page 60 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

If the system efficiency is found to be below the expected efficiency, then module cleaning
will be scheduled as necessary. The optimum frequency of module cleaning can be
determined by assessing the costs and benefits of conducting the procedure. The benefit of
cleaning will be seen in an improved performance ratio due to the lower soiling loss—and
resultant increase in revenue). A cost estimate to clean all the modules at the PV plant will
be obtained from the cleaning contractor. If the cost to clean is less than the increased
revenue then it is beneficial to clean the modules.

Module Connection Integrity

Checking module connection integrity is important for systems that do not have string level
monitoring. This is more likely for central inverter systems for which no string monitoring at
the junction/combiner boxes has been designed. In such cases, faults within each string of
modules may be difficult to detect. Therefore, the connections between modules within each
string will be checked periodically (this may include measuring the string current).

Junction or String Combiner Box

All junction boxes or string combiner boxes will be checked periodically for water ingress, dirt
or dust accumulation and integrity of the connections within the boxes. Loose connections
could affect the overall performance of the PV plant. Any accumulation of water, dirt or dust
could cause corrosion or short circuit within the junction box. Where string level monitoring is
not used, periodic checks on the integrity of the fuses in the junction boxes, combiner boxes
and, in some cases, the module connection box will be conducted.

Hot Spots

Potential faults across the PV plant can often be detected through thermography. This
technique helps identify weak and loose connections in junction boxes and inverter
connections. It can also detect hot spots within inverter components and along strings of
modules that are not performing as expected. Thermography will be conducted by a trained
specialist using a thermographic camera.

Inverter Servicing

Generally, inverter faults are the most common cause of system downtime in PV power
plants. Therefore, the scheduled maintenance of inverters will be treated as a centrally
important part of the O&M strategy. The maintenance requirements of inverters vary with
size, type and manufacturer. The specific requirements of any particular inverter will be
confirmed by the manufacturer and used as the basis for planning the maintenance
schedule.

The annual preventative maintenance for an inverter will, as a minimum, include:
¢ Visual inspections.

* Cleaning/replacing cooling fan filters.

¢ Removal of dust from electronic components.

¢ Tightening of any loose connections.

«Any additional analysis and diagnostics recommended by the manufacturer.

Structural Integrity

The module mounting assembly, cable conduits and any other structures built for the PV
plant will be checked periodically for mechanical integrity and signs of corrosion. This will
include an inspection of support structure foundations for evidence of erosion from water
run-off.

Tracker Servicing

Similarly, tracking systems also require maintenance checks. These checks will be outlined
in the manufacturers’ documentation and defined within the warranty conditions. In general,
the checks will include inspection for wear and tear on the moving parts, servicing of the
motors or actuators, checks on the integrity of the control and power cables, servicing of the

Chapter Three December 2015 Page 61 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

3.19.2

3.19.3

gearboxes and ensuring that the levels of lubricating fluids are suitable. The alignment and
positioning of the tracking system will also be checked to ensure that it is functioning
optimally. Sensors and controllers should be checked periodically for calibration and
alignment.

Balance of Plant

The remaining systems within a PV power plant, including the monitoring and security
systems, auxiliary power supplies, and communication systems will be checked and serviced
regularly. Communications systems within the PV power plant and to the power plant should
be checked for signal strength and connection.

Vegetation Control

Vegetation control and ground keeping are important scheduled tasks for solar PV power
plant since there is a strong likelihood for vegetation (for example, long grass, trees or
shrubs) to shade the modules. The ground keeping can also reduce the risk of soiling (from
leaves, pollen or dust) on the modules. The vegetation on the project site shall be controlled
by mechanical weeding and trimming with no use of chemicals.

Unscheduled Maintenance

Unscheduled maintenance is carried out in response to failures. As such, the key parameter
when considering unscheduled maintenance is diagnosis, speed of response and repair
time. Although the shortest possible response is preferable for increasing energy yield, this
will be balanced against the likely increased contractual costs of shorter response times. The
agreed response times will be clearly stated within the O&M contract and will depend on the
site location— and whether it is manned. Depending on the type of fault, an indicative
response time may be within 48 hours, with liquidated damages if this limit is exceeded. The
majority of unscheduled maintenance issues are related to the inverters. This can be
attributed to their complex internal electronics, which are under constant operation.
Depending on the nature of the fault, it may be possible to rectify the failure remotely — this
option is clearly preferable if possible.

Other common unscheduled maintenance requirements include:
Tightening cable connections that have loosened.

Replacing blown fuses.

Repairing lightning damage.

Repairing equipment damaged by intruders or during module cleaning.
Rectifying SCADA faults.

Repairing mounting structure faults.

Rectifying tracking system faults.

The contractual aspects of unscheduled O&M are described in more detail below.

Spares

In order to facilitate a rapid response, a suitably stocked spares inventory is essential. The
numbers of spares required will depend on the size of the plant and site-specific parameters.
Adequate supplies of the following components will be ensured:

¢ Mounting structure pieces.

Junction/combiner boxes.

Fuses.

DC and AC cabling components.

Communications equipment.

Modules (in case of module damage).

Spare inverters (if string inverters are being used).

Spare motors, actuators and sensors should also be kept where tracking systems are
used.

Chapter Three December 2015 Page 62 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

3.19.4

3.19.5

It is important that spares stock levels are maintained. Therefore, when the O&M contractor
uses some spares he should replenish the stocks as soon as possible. This arrangement will
reduce the time gap between the identification of the fault and replacement of the
nonoperational component. This can be of particular relevance for remote locations with
poor accessibility and adverse weather conditions. Consultation with manufacturers to detail
the spare parts inventory, based upon estimated component lifetimes and failure rates, is
recommended.

Performance Monitoring, Evaluation and Optimization

To optimize system performance, there is a need to ensure that the plant components
function efficiently throughout the lifetime of the plant. Continuous monitoring of PV systems
is essential to maximize the availability and yield of the system. A SCADA system is able to
monitor the real-time efficiency and continuously compare it with the theoretical efficiency to
assess if the system is operating optimally. This information can be used by the O&M
contractor to establish the general condition of the system and schedule urgent repair or
maintenance activities such as cleaning.

Contracts

This section describes the key issues for consideration with regards to O&M contracts. It is
common for the O&M of PV plants to be carried out by specialist O&M contractors. The
contractor will be responsible for the operation and maintenance of the whole plant. This is
likely to include:

* Modules and mounting frames or tracking system.

¢ Inverters.

* DC and AC cabling.

¢ String combiner or junction boxes.

* Site SCADA system, remote monitoring and communication systems.

* Site substation.

¢ Site fencing and security system.

¢ Auxiliary power supply.

* Site access routes and internal site roads.

¢ — Site building and containers.

¢ Vegetation control.

¢ Maintenance of fire-fighting equipment or reservoirs.

Purpose

The purpose of an O&M contract is to optimize the performance of the plant within
established cost parameters. To do this effectively, the contract must be suitably detailed
and comprehensive. In particular, the O&M contract should clearly set out:

¢ Services to be carried out by and obligations on the contractor.

¢ Frequency of the services.

* Obligations on the owner.

¢ Standards, legislation and guidelines to which the contractor must comply.

¢ Payment structure.

¢ Warranties and operational targets.

* Terms and conditions.

« Legal aspects.

* Insurance requirements and responsibilities.

These issues are discussed in the following sections.

Contractor Services and Obligations

The O&M contract will list the services to be performed by the contractor. This list will be
site-specific and include the following:

¢ Plant monitoring requirements.

* Scheduled maintenance requirements.

¢ Unscheduled maintenance requirements.

Chapter Three December 2015 Page 63 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

¢ Agreed targets (for example, response time or system availability).
¢ Reporting requirements (including performance, environmental, and health and safety
reporting).

It will be stipulated that all maintenance tasks shall be performed by the contractor in such a
way that their impact on the productivity of the system is minimal. In particular, the contract
should stipulate that maintenance tasks will be kept to a minimum during the hours of
sunlight. The O&M contract will typically define the terms by which the contractor is to:

¢ Provide, at intervals, a visual check of the system components for visible damage and
defects.

¢ Provide, at intervals, a functional check of the system components.

e Ensure that the required maintenance will be conducted on all components of the
system. As a minimum, these activities should be in line with manufacturer
recommendations and the conditions of the equipment warranties.

e Provide appropriate cleaning of the modules and the removal of snow (site specific).

¢ Make sure that the natural environment of the system is maintained to avoid shading and
aid maintenance activities.

« Replace defective system components and system components whose failure is deemed
imminent.

¢ Provide daily remote monitoring of the performance of the PV plant to identify when
performance drops below set trigger levels.

Obligations on the Owner

In an O&M contract for the proposed PV plant, the obligations on NSF are generally limited

to:

¢ Granting the O&M contractor access to the system and all the associated land and
access points.

* Obtaining all approvals, licenses and permits necessary for the legal operation of the
plant.

¢ Providing the O&M contractor with all documents and information available to them and
necessary for the operational management of the plant.

Standards, Legislation and Guidelines

This section of the contract outlines the various conditions to which the O&M contractor must

comply while carrying out the O&M of the plant. These conditions are contained within the

following documentation:

¢ Building or construction permits.

¢ Planning consents and licenses.

¢ Grid connection statement, the grid connection agreement and PPA (or similar).

* System components installation handbooks.

e Applicable legislation

¢ Local engineering practices (unless the documents and conditions listed above require a
higher standard).

Payment

The cost and remuneration of the O&M contract is generally broken down in to:
¢ Fixed remuneration and payment dates.

* Other services remuneration and expenditure reimbursement.

Fixed remuneration outlines the payment for the basic services that are to be provided by
the maintenance contractor under the O&M contract. This section should include the
following:

* Cost -— this is usually a fixed price per kWp installed.

¢ Payment structure (that is, monthly, quarterly or annually).

* Payment indexation over the duration of the contract.

Chapter Three December 2015 Page 64 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

Remuneration for other services includes payment for any services above the basic

requirement. This should include:

¢ Method for determining level of other services carried out.

¢ Agreed rates for conducting these services.

¢ Agreed method for approving additional expenses or services with the owner.

« Any required spare parts and other components that are not covered by individual
warranties.

Warranties

An availability warranty can be agreed between the maintenance contractor and the owner
of the system. It then becomes the responsibility of the maintenance contractor to make sure
that the system operates at a level greater than the agreed value. If the system operates
below the warranted level, then the maintenance contractor may be liable to pay a penalty.

Legal

The contract will have a section outlining the governing law and jurisdiction of the O&M
contract. The governing law is normally the law of the country in which the project is located.
A legal succession or a transfer of rights condition is required for the developer to reserve
the right to assign the O&M contract to a third party. It is also recommended that every
contract has a nondisclosure agreement. This agreement between the O&M contractor and
the developer will outline the information that is to be treated as confidential and that which
could be disclosed to third parties.

Insurance

The contract should have a section outlining the insurance responsibilities of the contractor
for the operations and maintenance activities. This insurance should cover damage to the
plant, as well as provide cover for employees conducting the maintenance. It is normal for
the O&M contractor to also arrange and pay for the full site insurance.

Term of Agreement

Every O&M contract needs to have a section that outlines when the O&M contract shall
become effective and the duration of the contract from the effective date. This section will
also include provisions to renew or extend the contract upon conclusion of the originally
agreed term. It is also recommended that this section includes the circumstances in which
either the maintenance contractor or the developer would be entitled to terminate the
contract.

Response Time

The guaranteed response time of a maintenance contractor is an important component of
the O&M contract. As soon as notification of a fault occurs, it is the responsibility of the
contractor to go to the site within a set period of time. The faster the response time, the
swifter the issues can be diagnosed and resolved towards the aim of returning the system to
full production. The distance between the PV plant and the contractor's premises has a
direct correlation to the duration of the guaranteed response time. The time of year coupled
with the accessibility to the site can have a bearing on the actual response time for any
unscheduled maintenance event. Restrictions in access roads, at certain times of the year,
can delay response. Adverse conditions can also reduce the size of the payload that can be
transported to the site, thus extending the duration of the maintenance work.

Selecting a Contractor

When choosing an O&M contractor, his experience should be thoroughly examined. In
particular, the following aspects should be considered:

¢ Familiarity of the contractor with the site and equipment.

¢ Location of the contractor's premises.

« Number of staff.

¢ Level of experience.

¢ Financial situation of the contractor.

Chapter Three December 2015 Page 65 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

3.19.6

The intention will be to select a suitably experienced contractor able to meet the
requirements of the contract for the duration of the project.

Environmental Management System

NSF shall, during the operation and maintenance (O&M) phase, ensure management of its
environmental programs in a comprehensive, systematic, planned and documented manner.
The system shall include the organizational structure, planning and resources for
developing, implementing and maintaining policy for environmental protection.

NSF’s Environmental Management System (EMS) shall be in line with the IFC

Environmental, Health, and Safety (EHS) Guidelines. The EMS shall also:

e Serve as a tool to improve its environmental performance;

e Provide a systematic way of managing NSF's environmental affairs;

e be the aspect of NSF’s overall management structure that shall address immediate and
long-term impacts of its proposed PV based solar power plant on the environment;

e Give order and consistency for NSF to address environmental concerns through the
allocation of resources, assignment of responsibility and continuous evaluation of
practices, procedures and processes; and

e Focuses on continual improvement of the system.

Expected Emissions
The emissions from the operational and maintenance phase of the NSF proposed PV based
solar power plant shall fall into the following categories:

Water Pollution

Solar technologies do not discharge any water while creating electricity. However, the
expected water pollutants from the plant shall be:

. Rain water drainage and

. Sewage from various buildings in the plant.

Rain (Storm) Water Drainage

The rain (storm) water removed from the building roofs and yard area grade level surfaces
will be directed through the open ditches and culverts to the storm drainage piping. All
ditches will be concrete lined and located along the roads. All drainage ditches will be
located to provide the shortest practical drainage path while providing efficient drainage for
the yard. Grade level will be contoured such that storm water runoff is directed on the
ground by sheet flow, to well defined drainage paths leading to the ditches.

Sewage from Various Buildings in the Plant

Sewage from various buildings in the power plant area will be conveyed through separate
drains to septic tanks. The effluent from septic tanks will be disposed off in the soil by
providing dispersion trenches. There will be no ground pollution because of leaching. Sludge
will have to be removed and disposed off as land fill.

Gaseous Emissions
Emissions associated with generating electricity from PV based solar technologies are
negligible because no fuels are combusted. However, gaseous emissions to air during the
operational phase will result from vehicular combustion of fossil fuel.

Solid Waste Generation

PV-based solar technologies do not produce any substantial amount of solid waste while
creating electricity. The production of photovoltaic wafers creates very small amounts of
hazardous materials that must be handled properly to avert risk to the environment or to
people.

Chapter Three December 2015 Page 66 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

3.20

3.21

Decommissioning and Abandonment Plan

Decommissioning after the construction phase

In order to support site operations/activities during construction, temporary structures
(storage yard, site offices, cafeteria, etc.) would be installed. Upon completion of the
construction of the power plant, temporary structures areas would be cleared.

Project closure and abandonment

Decommissioning refers to the process of dealing with the operating assets of the project
after completion of the operating life cycle. This very last phase of the project is expected to
last at least 60 years after operations start-up. Decommissioning procedures at this stage
are generic. However, the general process of decommissioning would be as follows:

e Operating processes are systemically shut down in a safe manner.

e Liquid, solid contents and wastes are removed for treatment and disposal

e The fate of the emptied and cleaned structures and equipment are then decided by a
feasibility study as part of an “Abandonment Assessment” to determine the best
environmental and economic solution consistent with Nigerian regulatory requirements.

The general order decommissioning options available for redundant structures and
equipment are as follows:

e Re-use: by sale and/or transport to another project or company;

e Re-cycle: breaking down structures and equipment for raw materials. This is expected to
be the fate of the great majority of metalwork. The break-up of structures can be done on
location or after transport to a breaking or salvage yard, dependent upon ease of
transport and safety considerations;

e Disposal: some materials are not suitable for recycling and must be disposed to a
icensed waste management facility.

e Leave in-situ: in some cases the best environmental and economic option may be to
leave material in-situ. The most obvious case in this respect is pipelines as once emptied
and cleaned empty steel pipes do not impose a significant environmental hazard,
however pulling such pipes out would cause additional damage.

Prior to closure, NSF will produce an environmental, social and health impact assessment
which will describe the processes and activities needed for the closure/decommissioning and
abandonment. The study will make a full assessment of potential impacts and describe
methods of minimising adverse environmental effects. It is currently impossible to give
precise details concerning the way in which the process will proceed because technology
and modern science will have changed during the project life. There will, however, be certain
principles during the de-commissioning, closure and abandoned phase which can be set,
such as:

e The decommissioned plant will be cleaned and dismantled and the site will be thoroughly
cleaned;

¢ Discussions with authorities and land owners would be carried out to assess reuse of the
sites; and

e If the site is no-longer to be used, full restoration and landscaping will be carried out.
This would involve consultation with authorities, land owners and re-instatement to the
original vegetation type as is practicable.

Requirements for Project Implementation Phases
This section discusses the time, manpower, equipment etc. requirements of the different
phases of the NSF proposed 125MWp utility scale PV-based solar power plant.

Chapter Three December 2015 Page 67 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

3.21.1 Pre-construction and Construction phase
PV Plant Component
The main activities during this phase will be excavation and earthworks for the internal
access roads, building of the plant structures and facilities, and installation of photovoltaic
panels and modules. The excavation will be conducted to prepare the land of the site for
erecting of the structures needed for installing the photovoltaic system.

The equipment to be used in the site preparation and construction phase will require various
forms of energy which will include manpower, and charged of fossil fuel. Fossil-fuel-based
equipment to be used will include Bulldozers, loaders, mixers, vibrators, compressors, etc.
This phase also comprises the construction and the paving of the internal roads that have
lengths of about 2.5 km to connect the photovoltaic plant facilities together and with the
major access road (Kankiya — Katsina AQ highway).

The duration of this phase is expected to be 18 months It will require construction equipment
and labour. The required equipment include; crane, dozer , jack hummer, loaders,
compressors, service-vehicles, in addition to the construction material (aggregates, sand,
cement, steel, and water and other needed materials). During this phase, offices and other
infrastructure will be constructed. In addition to these equipments, 500 persons (skilled and
unskilled) will needed to run all activities of this phase. Those are divided into low skilled
workers (construction labor, security staff), semi skilled workers (drivers, equipment
operators), and skilled personnel (engineers, land surveyors, project managers). NSF will
ensure that the majority of low skilled employment opportunities associated with the project
is to the benefit of members from the local communities.

Connection Works

The main activities during the construction phase will be excavation of materials for the poles
foundation and installation of poles, conductors, and their support components. Following
are the main activities of the construction phase.

Seclusion of project way leave and clearing
The way leave will be carried out before the implementation of the project commencement.

Excavation for foundation works

The project area is made of different types of soils and geological conditions. The
excavations will be conducted to create holes for erecting the concrete poles and trenching
for cable installation. The trenching will include concert duct bank and the cables will be
buried directly. The excavation and construction of the foundation shall involve the use of
hand tools like crowbars, mixers, vibrators, and trappers. In case of rocky areas
compressors and drills will be used. The equipment to be used in project construction will
require various forms of energy which will include manpower, charge of fossil fuel. The
varieties of manual equipment to be used in the development project include crowbars,
spanners and ropes. Fuel based equipment to be used will include mixers, vibrators,
compressors and drills.

These activities shall utilize available labour from host communities to supplement some
machinery works such as that by the concrete mixers, thus creating employment for the local
population. As the line route passes near paved roads, the contractor will work in full
coordination with the Katsina State Ministry of Works and Katsina State Ministry of Lands
and Housing.

Stringing and Tensioning
The conductors will be installed using a trolley to unwind them from the cable holders, and
using lift crane to elevate the conductors on the pole.

Chapter Three December 2015 Page 68 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

3.21.2

Landscaping

After successful completion of the transmission line construction work, the project contractor
will rehabilitate the project right of way (ROW) that could be subjected to clearing by planting
indigenous plant species.

Operation and Maintenance Phase

This phase is considered the main project's phase during which the electricity will be
generated and dispatched to the Grid. The activities of this phase are considered the most
important ones in the project as they are continuous activities over the lifetime of the
proposed project and will have impacts on in-site and neighboring.

PV Plant

The photovoltaic plant needs a control room to control all process in the plant. The activities
of this phase create noise, solid and liquid wastes, oil spillages, work accidents. These
activities may impact the occupational health and the biodiversity in the PV plant site. The
needed staff for the operation of the photovoltaic plant includes engineers, technicians, and
working labors. The duration of this phase is expected to be 25 years, in which permanent
jobs will be created. The total staff for this phase is estimated to be about 50 person
including low skilled, semi-skilled and skilled employees. The majority of work opportunities
associated with the operational phase is likely to be taken up by members from the
surrounding villages.

Connection Works

General Maintenance

Activities undertaken during the transmission line operation phase are minimal and will
include clearing of overgrown vegetation and repairs of any defect that can be detected
along the transmission line.

Waste Management

NSF will manage the waste generated during the operation phase of the transmission line
appropriately. This will be done by providing facilities for temporary storage or handling of
the solid and liquid waste generated during the maintenance period. Such facilities shall be
in the form of the following:

e Open air and fenced temporary warehouse on the project land

e 20 and 40 feet containers for electric, electronic devices, tools and modules

e Bungalows for temporary offices.

The services of government-accredited waste management contractors will be contracted
during all the phases of the project.

Decommissioning phase
This phase includes the following activities in the two project's components:

Demolition and material removal Works

Upon decommissioning, the components of the PV plant and the transmission line will be
uninstalled. This will produce a lot of solid waste, which can be reused for other projects and
construction works or if not reusable, disposed of appropriately by a proponent waste
disposal company.

Site Rehabilitation

Once all the waste resulting from demolition and dismantling works is removed from the site,
the site will be rehabilitated through replenishment of the topsoil. The expected pollutants
and wastes that may result from the above mentioned activities during the construction
phase are the following:

e Dust caused by earthworks using heavy equipment and trolley;

Chapter Three December 2015 Page 69 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

3.21.3

e Gases Emissions (fossil fuel charged equipment and Vehicles);
e Noise generated from the heavy equipment and machinery;
e Solid and Liquid wastes;

The impacts of this phase are temporary and are related to the period of accomplishing this
project. The equipment requirements of this phase are Jack Hummers, Loaders and large
trucks for material transporter; this phase needs 200 people for a relatively short period.

Project Personnel Requirements

The program of work is a special document that describes the construction process in detail,
the work schedule, the amount of man power and machinery used. It will be developed by
the contractor selected following an invitation to tender (ITT). Nevertheless, the standard
practice in constructing PV plant and the transmission line is discussed in the following
paragraphs.

PV Plant Components

Pre-construction and Construction phase requirements

This phase requires the temporary construction equipments and labours, the equipments
include; crane, dozer, jack hummer, loader compressors, service-vehicles, in addition to the
construction materials (aggregates, sand, cement, steel, and water). In addition to this
equipment, 500 persons will be needed to run all activities of this phase including
construction skilled and non skilled labours, security staff, drivers, equipment operators, etc.

Operation phase requirements

The needed staff for the operation of the photovoltaic plant includes engineers, technicians,
and working labors for each working shift. The total staff for this phase is estimated to be
about 50 persons.

Decommissioning phase requirements

The requirements of this phase are Jack Hummer, Loader and large trucks for material
transporter; this phase needs 200 people for a relatively short period, including construction
skilled and non skilled labors, drivers, and equipment operators, etc..

Connection Works Personnel Requirements

Construction phase

The construction process is put into practice by groups of single purpose workers that
execute their particular front of work. The construction teams will be about 50 people divided
to crews, working one after another, with each crew responsible for one of the construction
assignment (laying the foundations for the poles and trenching for cables, assembling the
poles on the ground, erecting of the poles and installing of trenching cables and wires and
testing and commissioning the line). Workers involved in the construction will have working
camp dwell within the PV plant for the workers in the two project components. There will be
transport (Pick-Up) link arranged between the construction sites and the places of residence
of the construction bridges.

Operation phase

During the operation phase of the project, way leaves will be maintained through manual
vegetation clearing. Once the poles and the other components are erected and structural
integrity established, minimal maintenance is required and a routine aerial inspection and
ground inspection will however be done annually.

Decommissioning phase
The connection works will not be decommissioned, as more users will be connected to those
facilities.

Chapter Three December 2015 Page 70 of 72
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

Table: 3.11 Equipment Requirements for Construction Phase

Equipment

Quantity

Function

Dozer

10

Will be used for land digging, and removing of the dislocated
material

Jack hummer 20 Will be used for material dislocation from the bed rock, removal,
and breaking to smaller size

Loaders 10 Will be used for material removal, cleaning, collection, and
loading on the large transport trucks

Compressors 20 Will be used for excavation in the bedrock

Trucks 20 Will be used for loading, transport, and unloading earth works
material at allocated disposal sites

Pick Up (Double 20 Will be used as a supportive vehicle needed for the work on site

Cabin)

Lifting Crane 10 Will be used to install the conductors to unwind them from the

cable holders

Table 3.12: Man Power Requirements for Construction Phase

Position Number
PV Plant

Engineer 10
Skill labor 50
Forman 20
Loader Operator 20
Dozer Operator 20
Jack hummer driver 20
Mechanics 40
Pick Up Driver 20
Site Labor 250
Connection Works

Engineer 2
Skill labor 5
Forman 4
Compressor Operator 5
Packhole Operator 4
Crane Operator 4
Mechanics 2
Pick Up Driver 4
Site Labor 20
Total 500
Chapter Three December 2015 Page 71 of 72

Final Report

fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

The equipment machinery and manpower required for the operation and maintenance phase
for the two project components are shown in tables 3.14 and 3.15.

Table 3.13: Equipment Requirements for Operation and Maintenance Phase

Equipment Quantity | Function

Lifting Crane 3 Will be used to lift up workers to the isolators’ level
Mobile Water Tanks 3 Will be used for washing isolators and PV cells

Pick Up (Double Cabin) 3 Will be used for inspection visits and transporting the

working crew

Table 3.14: Manpower Requirements for Operation and Maintenance Phase

Position Number
PV Plant

Security 20
Cleaning staff 8
Technicians 16
Managers 3
Connection Works

Engineer

Technicians 2
TOTAL 50
Chapter Three December 2015 Page 72 of 72

Final Report

at.
Nova =
Power,).

125 MWp Katsina Solar PV Power Plant - ESIA

CHAPTER FOUR

EXISTING ENVIRONMENTAL CONDITION

‘Separation Page
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

41

4.2

4.2.1

CHAPTER FOUR
DESCRIPTION OF EXISTING ENVIRONMENT

General

This chapter provides description of the biophysical and socio-economic/health profiles of
the proposed study area. The establishment of a comprehensive environmental baseline
condition of the study area is required as part of the ESIA process, to provide information on
the characteristics and features of the proposed project environment. In addition, it also
provides background/scientific basis for predicting, evaluating and mitigating impacts of
planned project activities on the environment, monitoring environmental changes in the area,
as well as support the decision making in future project design, operation and management.

The information/ data on the environmental condition of the study area were acquired
through desktop research, field observation, one season sampling and measurements as
well as laboratory testing of sampled ecological components.

Baseline Data Acquisition Methods

The acquisition of data basically involved field data gathering, measurements and the
collection of representative samples used to establish the environmental condition of the
study area. This exercise involved a multi-disciplinary approach and was executed within
the framework of a QHSE management system approach. This approach assured that the
required data and samples were collected in accordance with agreed requirements (scientific
and regulatory) using the best available equipment, materials and personnel. Elements of
this approach include:

. review of existing reports that contain environmental information on the study area;

. designing and development of field sampling strategy to meet work scope and
regulatory requirements;

. pre-mobilisation activities (assembling of field team, sampling equipment/materials
calibrations/checks, review of work plan and schedule with team, and job hazard
analysis);

. mobilisation to field; fieldwork implementation - sample collection (including
positioning and field observations), handling, documentation and storage protocols
and procedures; and

. demobilisation from field; transfer of sample custody to the laboratory for analysis.

The following sections present the field data gathering methodology/procedures and the
descriptions of the environmental baseline conditions of the study area. The detailed
documentation of the fieldwork execution including descriptions of the laboratory analytical
methods and procedures, the detection limits for the various parameters analysed as well as
an overview of the general QHSE plan adopted for field data gathering and laboratory
analysis is presented in Appendix 4.1.

Desktop Studies

Desktop studies involved the acquisition of relevant background information on the
environment of the study area. Materials that were consulted included reports on previous
environmental surveys in the area (i.e Sokoto IPP EIA, Mambilla HEPP, 2014), publications,
textbooks, articles, maps, satellite images, etc. on the area and similar environments. Figure
4.1 is the satellite image of the study area showing its features.

Chapter Four December 2015 Page 1 of 68
Final Report
Ue
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

4.2.2

4.2.3

4.2.4

Field Sampling/Measurement

In order to effectively characterise the ecology and meteorology of study area and determine

seasonal variations of specific environmentally related parameters, a two season field data

gathering exercise was programmed for the study. The first season (dry) was carried out in

February 2015, while the wet season was carried out in August, 2015. The specific

objectives of the ecological field sampling were to:

e Determine the ambient air quality and noise level of the study area;

e Determine the physio-chemical and microbiological characteristics of the soil within the
study area;

e Determine the physico-chemical and biological characterisation of water and sediment
samples (if available) within the study area;

e Determine the fisheries abundance and characterisation (if available) of the study area;

e Determine contemporary wildlife abundance and diversity of the study area and
environs;

e Determine the vegetation characteristics of the area; and

e Establish the socio-economic and health status of the host community.

Soil samples were collected with hand auger at two depth intervals (0-15cm and 15-30cm).
These samples were preserved in plastic bags and stored in coolers.

Sampling Design
Sampling was designed in order to comprehensively capture all the ecological and socio-
economic components peculiar to the study area. The design involved the following:
e Soil sample collection at 12 locations designated randomly.
Air quality and noise measurements at 11 locations.
Groundwater collection at 3 existing boreholes.
Biodiversity studies across the study area.
Socio-economic study of the immediate host communities

Analytical Methods
Samples collected from the field were analysed in FNL laboratory, a FMEnv Accredited
laboratory located at No. 91 Odani Road, Off PH-Eleme Expressway, Elelenwo, Port

Harcourt, Rivers State, Nigeria. The methods presented in Table 4.1 were employed in the
samples analyses. Also shown on the table are the equipment detection limits for the
different parameters analysed.
Table 4.1: Laboratory Analytical Methods

Parameters for Water Analysis_| Methods Detection Limits

Temperature (°C) APHA 2110B -

pH APHA 4500H"B -

Turbidity (NTU) APHA 2130B 1.0

Salinity (ma/l) APHA 2520B 0.04

TSS (mg/l) APHA 2540D 1

TDS (ma/l) APHA 2510A -

Conductivity (uS/cm) APHA 2510A -

THC (ma/l) ASTM D3921 1.0

DO (ma/l) APHA 4500-O G -

BOD (mg/l) APHA 5210A 05

COD (mg/l) APHA 5220D 0.8

Reactive Silica (m/l) APHA 4500-SiO. 0.1

Nitrate (mg/l) EPA 352.1 0.02

Phosphate (mq/l) APHA4500-P D 0.002

Ammonium (mg/l) APHA 4500-NH. 0.02

Calcium (mg/l) APHA 3111B/ASTM D3561_| 0.1

Magnesium (mq/l) APHA 3111B/ASTM D3561_| 0.1

Potassium (mq/l) APHA 3111B/ASTM D3561_| 0.1

Sodium (ma/l) APHA 3111B/ASTM D3561 | 0.1
Chapter Four December 2015 Page 2 of 68

Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Table 4.1: Laboratory Analytical Methods cnt’d.

Parameters for Water Analysis _| Methods Detection Limits

Lead (mq/l) APHA 3111B 0.20

Total Iron (ma/l) APHA 3111B 0.05

Copper (mg/l) APHA 3111B 0.05

Zinc (mg/l) APHA 3111B 0.05

Manganese (mq/l) APHA 3111B 0.10

Cadmium (mq/l) APHA 3111B 0.02

Total Chromium (mq/l) APHA 3111B 0.10

Mercury (ma/l) APHA 3112B 0.0002

Arsenic (mg/l) APHA 3030B/3114B 0.001

Parameters for Sediment / Soil Analysis

pH (H20) ASTM D4972 -

TOC/TOM (ma/ka) BS 1377 =

Conductivity (ma/kq) APHA 2510B :

THC (ma/kq) ASTM D3921 10.0

Nitrate (mg/kg) EPA 352.1 0.02

Phosphate (ma/ka) APHA 4500-P D/CAEM 0.002

PSD (ma/kq) ASTM D422 -

Calcium (ma/ka) APHA 3111D 0.1

Magnesium (ma/kq) APHA 3111B/ASTM D3561_| 0.1

Potassium (ma/ka) APHA 3111B/ASTM D3561_| 0.1

Sodium (mg/kg) APHA 3111B/ASTM D3561_| 0.1

Zinc (ma/ka) ASTM D5198/APHA | 0.05

Lead (mg/kq) ASTM D3111B /D5198 0.20

Mercury (ma/ka) APHA _3112B/ASTM___D | 0.0002

Arsenic (mg/kg) APHA 3030F/3114B 0.001

Total Iron (mg/kg) APHA 3111B/ASTM D5198 | 0.05

Copper (mg/kg) APHA 3111B/ASTM D5198 | 0.05

Cadmium (mg/kg) APHA 3111D/ASTM D5198 | 0.02

Total Chromium (mg/kg) APHA 3111B/ASTM D5198 | 0.10
Climate and Meteorology
Climate encompasses the statistics of temperature, humidity, atmospheric pressure, wind,
rainfall, atmospheric particle count and other meteorological elements in a given region over
long periods of time. The climate of a location is affected by its latitude, terrain, altitude, as

well as nearby water body and their currents. Climates can be classified according to the
average and typical ranges of different variables, most commonly temperature and rainfall.

The climate of Nigeria is characterised by two regimes-the dry season and the wet season.
These are dependent on two prevailing air-masses blowing over the country at different
times of the year: the north-easterly air mass of Sahara origin (the tropical continental air
mass) and the humid maritime air-mass blowing from the Atlantic (the tropical maritime air
mass). The two air masses blowing from nearly opposite directions meet along a slanting
surface (the Inter-Tropical Front). The area about this front, where the air masses to some
extent mix, is called the inter-tropical discontinuity (ITD) or the inter-tropical convergence
zone (ITCZ). This zone moves north and south with the front depending on which air mass
gains ground over the other. The influence of the north-easterly air-mass causes dry season
while that of the humid maritime air-mass causes the rainy season.

The project area is within the tropics, it is dominated by two contrasting seasons, the dry and
wet (rainy) seasons. The two season regimes are dependent on the two prevailing air masse
blowing across the country at different times of the year, the south-westerly humid maritime
air mass blowing from across the Atlantic and the north-easterly air mass of Saharan origin
(Harmattan).

Chapter Four December 2015 Page 3 of 68
Final Report
nova

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

4.3.1 Sunshine
The mean daily sunshine for the months of the year in the project area is between eight (8)
and ten (10) hours in the dry season and six (6) and nine (9) hours in the wet season
(Federal Surveys, 1978). The study area experiences a mean annual sunshine of 3,048
hours, which represents (31 %) of maximum possible amount of sunshine in the
environment.

SOLAR RADIATION

19.9
19.4
19
18.5 4
18.1 18. 181
17.8
4 17.49
| | | |

Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec

Source: Nigerian Meteorological Agency (NIMET), 1980 -2010
Figure 4.1: Mean Daily Solar Radiation for Months of the year

The lowest values of sunshine are recorded in July (about 6 hours) and August (about 7
hours) due to greater amount of cloudiness in the sky (Federal Surveys, 1978).

4.3.2 Temperature

The maximum and minimum temperatures recorded for Katsina by the Nigerian
Meteorological Agency (NIMET) is shown in Figure 4.1 below.

m MAX TEMPERATURE m= MIN TEMPERATURE

z =

JAN FEB MAR APR MAY JUN JUL AUG SEP OCT NOV DEC

Source: Nigerian Meteorological Agency (NIMET), 1980 -2010
Figure 4.2: Mean Monthly Maximum and Minimum Temperatures

As shown in Figure 4.2 above, the highest mean maximum temperature was recorded
during the month of April (44.5°C) while the lowest mean maximum temperature value was

Chapter Four December 2015 Page 4 of 68
Final Report
Power,)*

[/
nova “a

125 MWp Katsina Solar PV Power Plant - ESIA

4.3.3

4.3.4

recorded in August (31°C). The highest mean minimum temperature value recorded was
39.4°C in April and the lowest was 17.1°C in November.

Atmospheric Pressure

Pressure is the weight of air on the ground. Variations in atmospheric pressure are closely
related to air temperature, water vapour content and vertical and horizontal air movements.
Cool or cold air subsides; increasing its pressure on the air and the earth beneath it, but
warm air expands and rises relative to its surroundings, thus decreasing pressure locally.
Figure 4.3 below shows the mean monthly atmospheric pressure readings in Katsina.

ATMOSPHERIC PRESSURE

©

jo
wr
a

Nn
=
A
a

Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec

Source: Nigerian Meteorological Agency (NIMET), 1980 -2010
Figure 4.3: Mean Monthly Atmospheric Pressures

The highest mean monthly atmospheric pressure was recorded during the month of January
while the lowest mean atmospheric pressure value was recorded in April.

Wind Conditions

The most prevalent winds in Nigeria are the north-westerly and south-easterly winds. The
former is dominant towards the beginning and end of the dry season while the latter
predominates in the peak of the rainy season. These winds are due to the advancement of
the Maritime Tropical Air Mass, an extension of the St Helena Anticyclone, and its
retreat/replacement by the Continental Air Mass (Sahara) from the North African
Anticyclone, with the onset of the dry season (Oguntoyinbo and Dereck, 1987). Wind speed
in Katsina is shown in Figure 4.4 below.

Chapter Four December 2015 Page 5 of 68
Final Report
nova

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

WIND SPEED

a
°

9593
22
7.2 69
63 6:5
5.8
i ii |

Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec

OFRNWERUDANDO

Source: Nigerian Meteorological Agency (NIMET), 1980 -2010
Figure 4.4: Average Wind Speed in Katsina

Winds speed of up to 7.2 metres/second (m/s) and above were recorded in January, April,
May, June, and July for the period, 1980 to 2010. The lowest wind speed recorded (4.6m/s)
was in the month of November.

4.3.5 Relative Humidity
Relative humidity is the ratio of the amount of water vapour in the air at a specific
temperature to the maximum amount that the air could hold at that temperature, expressed
as a percentage. For example, a reading of 100 percent relative humidity means that the air
is totally saturated with water vapour and cannot hold any more, creating the possibility of
rain. See Figure 4.5 below for recorded values of relative humidity in Katsina for the period,
1980 to 2010.

RELATIVE HUMIDITY

61
35 54
37
32
25
5 14 16—16
‘ail iH

JAN FEB MAR APR MAY JUN JUL AUG SEP OCT NOV DEC

Source: Nigerian Meteorological Agency (NIMET), 1980 -2010
Figure 4.5: Average Relative Humidity in Katsina

Relative humidity is higher in the wet season than the dry season because of rainfall caused
by precipitation of vapour in the atmosphere. The least mean (10.0%) monthly relative
humidity was recorded in the month of March while the highest recorded mean monthly
relative humidity (61.0%) was in August.

Chapter Four December 2015 Page 6 of 68
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

4.3.6

4.3.7

44
4.41

Rainfall

Rain forms as a result of uplift of the air, thus leading to condensation of water vapour and
the creation of cloud, from which the water droplets fall. Some causes of uplift are
convection due to the heating of the ground, or the forced ascent of moist air over high
ground. Figure 4.6 below presents the mean monthly values recorded in the study area for
the period, 1980 to 2010.

RAINFALL

=
=
=
a
0
bil
s
Ss
=
| —

JAN FEB MAR APR MAY JUN JUL AUG SEP OCT NOV DEC

Source: Nigerian Meteorological Agency (NIMET), 1980 -2010
Figure 4.6: Mean Monthly Rainfall

Mean monthly rainfall recorded in Katsina was zero in the months of January, February,
March, November, and December and highest in the month of August (214.8mm).

Cloud

Solar radiation, temperature and humidity have direct relationship with cloud development
and thus precipitation. Cloud formation is preceded by upward movement of humid air, which
leads to its expansion (against the diminishing resistance of the lowering pressure of the
surrounding atmosphere), and cooling. This cooling will lead to immediate condensation in
saturated air or to eventual condensation if the cooling is sufficiently prolonged. As the rainy
season approaches in Katsina, there is a trend towards increased cloudiness. Decline in
sunshine hours (and radiation) becomes more intense as the rainy season progresses.

Ambient Air Quality and Noise Level

Ambient Air Quality

Air generally contains water vapour, gases, and particulate matter in small but very variable
quantities (Oguntoyinbo and Derek, 1987). Air pollution is the presence in the atmosphere of
one or more contaminants in such quantities, characteristics, duration as to make them
actually or potentially injurious to human, plant, or animal life or to property, or which
unreasonably interfere with the comfortable enjoyment of life and property.

The mean concentrations of the air pollutants (CO, SO,, VOC, NOx, C,xHx, H2S) and noise
levels were measured in the study area within a radius of 1.5km (zone of influence) from the
centre of the project site. Measurements were taken during the wet and dry seasons as
presented in Table 4.2. Generally, measurements indicated that the ambient air was free
from pollution by these measured parameters as at time of study. The noise levels in the
study area were higher in the wet season than in the dry season. Despite this, the noise
levels were below the statutory level for industrial areas. The study area is designated by
Katsina State Government for industrial development.

Chapter Four December 2015 Page 7 of 68
Final Report
Ue
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Table 4.2: Air Quality Measurements in the Study Area
SPM

Sample (mg/m3) CO (ppm) NH3 (ppm) NOx (ppm) CxHy (%) H2S (ppm) Noise (dB)A
Aai 0.054 | 0.009 _| <0.10 | <o.10 | <0.10 | <o.10 | 1.00 | <o.10 | <o.10 | <0.01 | <0.01 | <0.10 | 34.7 | 42.1
AQ2 0.094 | 0.006 | <0.10 | <0.10 | <0.10 | <o.10 | <0.10 | <0.10 | <0.10 | <0.01 | <0.01 | <0.10 | 36.8 | 32.1
AQ3 0.061 | 0.007 _| <0.10 | <o.04 | <0.10 | <o.01 | <0-10 | <o.01 | <0-10 | <o.01 | <0-01 | <o.10 [37-9 | 36.9
AQ4 0.063 | 0.009 _| <0.10 | <0.01 | <0.10 | <0.01 | 2.00 | <0.01 | <0.10 | <0.01 | <0.01 | <0.10 | 25.3 | 25.5
AQs 0.049 | 0.008 | <0.10 | <o.10 | <0-10 | <o.10 | 1-09 | <o.10 | <0-10 | <o.01 | <0-01 | <o.10 [346 | 34.0
AQ6 0.059 | 9.006 | <0.10 | <o.10 | <0-10 | <o.10 | <0-10 | <o.10 | <0-10 | <o.01 | <0-01 | <o10 [343 [507
Aq7 0.189 | 9.006 | <0-10 | <o.10 | <0-10 | <o.10 | <0-10 | <o.10 | <o.10 | <0.01 | <0-01 | <o.10 [48-7 [365
AQs 0.065 | 9.008 | <0-10 | <9.10 | <0.10 | <919 | <0.10 | <o149 | <0.10 [<o01 | <0.01 [eo19 | 364 |ag5
AQo 0.103 | 0.005 | <0.10 | <949 | <0.10 | <919 | <0.10 | <o149 | <0.10 [901 | <0.01 [co10 | 387 |aat
AQto | 0.069 0.009 | <0.10 [2949 | <0-10 | <o19 | <0.10 | <p4q | <0.10 | <9.01 | <0.01 | <o19 | 293 | 300
AQtt | 0.044 | <0-001 | <0.10 | <o.10 | <0-10 | <o.10 | 1.00 | <o.10 [<0-10 | <o.01 | <0-01 | <o.10 | 367 | 26.6

FMENV | 250 10-20 0.01- 0.1 0.04 - 0.06 : : 90

Limits

WHO

Ambient

Air

Quality

Guidelin

es
Station ss1 $s2 SS3 Ss4 sss SS6 SSs7 sss sso $S10
Wind E E E sw SW SW E E NE NE
Direction

NE: Northeast; E: East; SW: Southwest; NE: Northeast. Source: FNL Field Survey, 2015

The spatial distribution of air quality/noise, soil, and groundwater sample stations are shown
in A3 map attached overleaf. Note that air quality sample stations (AQ1 to AQ11) coincide
sequentially with soil sample stations (SS1 to SS11).

Suspended Particulate Matter

These are finely divided particles (solid and liquid) of 0.01 to over 100 microns in diameter,
suspended in ambient air (Larry and Loren, 1977). These particles existing above tolerable
limit in the atmosphere can initiate a variety of respiratory diseases (bronchitis, emphysema
and cardiovascular diseases). Also fine particulates may cause cancer and aggravate
morbidity and mortality from respiratory dysfunctions (CCDI, 2001). The SPM levels in the
study area ranged from 0.044mg/m® to 0.189mg/m* during the dry season, and <0.001 to
0.009mg/m* during the wet season. These were below the regulatory limit of 250mg/m*.

Carbon Monoxide

Carbon monoxide (CO) is a colourless, odourless and tasteless gas produced by the
incomplete combustion of carbonaceous materials or fossil fuels — gas, oil, coal and wood.
Adverse health effect has been observed with carbon monoxide concentrations of 12 —
17ppm for 8 hours (Canter and Hill, 1977) while prolonged (45 minutes to 3 hours) exposure
to concentrations of CO between 200ppm and 800ppm often results in severe headache,
dizziness, nausea and convulsions (CCDI, 2001). The recorded level of CO was <0.10ppm
at all the sample stations for dry and wet seasons.

Hydrogen Sulphide
Hydrogen sulphide is a chemical compound with the formula H2S. It is a colourless gas with
the characteristic foul odour of rotten eggs; it is heavier than air, very poisonous, corrosive,

Chapter Four December 2015 Page 8 of 68
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

flammable, and explosive. Hydrogen sulphide often results from the bacterial breakdown of
organic matter in the absence of oxygen gas, such as in swamps and sewers; this process is
commonly known as anaerobic digestion. H2S also occurs in volcanic gases, natural gas,
and in some sources of well water. It is also present in natural halite type rock salts.
Hydrogen sulphide occurs naturally and is also produced by human activities. Just a few
breaths of air containing high levels of hydrogen sulphide can cause death. Lower, longer-
term exposure can cause eye irritation, headache, and fatigue. It is also produced by human
and animal wastes. Bacteria found in your mouth and digestive tract produce hydrogen
sulphide during the digestion of food containing vegetable or animal proteins. Hydrogen
sulphide can also form from industrial activities, such as food processing, coke ovens, paper
mills, tanneries, and petroleum refineries. H2S was generally below detectable level of
<0.01ppm in the study area during the dry and wet seasons.

Nitrogen Oxides

Nitrogen oxides (NO,) are the family of highly reactive gases also called oxides of nitrogen,
which are formed during combustion processes NO, is a generic term for the mono-nitrogen
oxides NO and NO, (nitric oxide and nitrogen dioxide). They are produced from the reaction
of nitrogen and oxygen gases in the air during combustion, especially at high temperatures.
In areas of high motor vehicle traffic, such as in large cities, the amount of nitrogen oxides
emitted into the atmosphere as air pollution can be significant. NO, gases are formed
whenever combustion occurs in the presence of nitrogen — as in an air-breathing engine;
they also are produced naturally by lightning. In atmospheric chemistry, the term means the
total concentration of NO and NO. NO, gases react to form smog and acid rain as well as
being central to the formation of tropospheric ozone. NO, should not be confused with
nitrous oxide (N20), which is a greenhouse gas and has many uses as an oxidizer, an
anaesthetic, and a food additive. NO, (reactive, odd nitrogen) is defined as the sum of NO,
plus the compounds produced from the oxidation of NO, which include nitric acid.

Nitrogen oxides (NO,) consist of nitric oxide (NO), nitrogen dioxide (NO2) and nitrous oxide
(N20) and are formed when nitrogen (N2) combines with oxygen (O2). Their life spans in the
atmosphere range from one to seven days for nitric oxide and nitrogen dioxide, to 170 years
for nitrous oxide. Nitric oxide has no colour, odour, or taste and is non-toxic. In the air it is
rapidly oxidized to nitrogen dioxide. Nitrogen dioxide is a reddish-brown gas with a pungent,
irritating odour. It absorbs light and leads to the yellow-brown haze sometimes seen hanging
over cities. It is one of the important components of smog. Nitrous oxide is a colourless,
slightly sweet-smelling, non-toxic gas which occurs naturally in the atmosphere. Man-made
nitrous oxide is used as the anesthetic commonly called “laughing gas". Nitrogen oxides
occur naturally and also are produced by man's activities. In nature, they are a result of
bacterial processes, biological growth and decay, lightning, and forest and grassland fires.
The primary source of man-made nitrogen oxides is from the burning of fossil fuels. Of the
nitrogen oxides emitted, most is nitric oxide, some is nitrous oxide and less than 10 per cent
is nitrogen dioxide. The amount of nitrogen dioxide emitted varies with the temperature of
combustion; as temperature increases so does the level of nitrogen dioxide. Agriculture also
plays a role in nitrogen oxide emissions with the use of fertilizers contributing nitrous oxide to
the atmosphere.

NO, levels in the study area ranged from <0.10ppm - 2.00ppm during the dry season, and
was below equipment detection limit of 0.10 ppm during the wet season.

Methane

Methane is a colourless, odourless gas with a wide distribution in nature. It is the principal
component of natural gas, a mixture containing about 75% CH,4, 15% ethane (C2He), and
5% other hydrocarbons, such as propane (C3Hs) and butane (C4H19). The "firedamp" of coal
mines is chiefly methane. Anaerobic bacterial decomposition of plant and animal matter
produces marsh gas, which is also methane.

Chapter Four December 2015 Page 9 of 68
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

At room temperature, methane is a gas less dense than air. It is not very soluble in water.
Methane is combustible, and mixtures of about 5 to 15 percent in air are explosive. Methane
is not toxic when inhaled, but it can produce suffocation by reducing the concentration of
oxygen inhaled. A trace amount of smelly organic sulphur compounds (tertiary-butyl
mercaptan, (CH3)3CSH and dimethyl sulphide, CH;-S—CHs) is added to give commercial
natural gas a detectable odour. This is done to make gas leaks readily detectible. An
undetected gas leak could result in an explosion or asphyxiation.

Methane is synthesized commercially by the distillation of bituminous coal and by heating a
mixture of carbon and hydrogen. It can be produced in the laboratory by heating sodium
acetate with sodium hydroxide and by the reaction of aluminium carbide (Al,C3) with water.
The energy released by the combustion of methane, in the form of natural gas, is used
directly to heat homes and commercial buildings. It is also used in the generation of electric
power. Methane gas was largely absent in the ambient air of the study area during dry and
wet seasons as at times of survey with values <0.10% in all stations.

Ammonia

Ammonia (NH3), colourless, pungent gas composed of nitrogen and hydrogen. It is the
simplest stable compound of these elements and serves as a starting material for the
production of many commercially important nitrogen compounds. Ammonia contributes
significantly to the nutritional needs of terrestrial organisms by serving as a precursor to food
and fertilizers. Although in wide use, ammonia is both caustic and hazardous. Ammonia is
found in trace quantities in the atmosphere, being produced from the putrefaction (decay
process) of nitrogenous animal and vegetable matter. Ammonia and ammonium salts are
also found in small quantities in rainwater, whereas ammonium chloride and ammonium
sulphate are found in volcanic districts. In the environment, ammonia is part of the nitrogen
cycle and is produced in soil from bacterial processes. Ammonia is also produced naturally
from decomposition of organic matter, including plants, animals and animal wastes.

Most people are exposed to ammonia from inhalation of the gas or vapors. Since ammonia
exists naturally and is also present in cleaning products, exposure may occur from these
sources. The widespread use of ammonia on farms and in industrial and commercial
locations also means that exposure can occur from an accidental release or from a
deliberate terrorist attack. Ammonia interacts immediately upon contact with available
moisture in the skin, eyes, oral cavity, respiratory tract, and particularly mucous surfaces to
form the very caustic ammonium hydroxide. Ammonium hydroxide causes the necrosis of
tissues through disruption of cell membrane lipids (saponification) leading to cellular
destruction. As cell proteins break down, water is extracted, resulting in an inflammatory
response that causes further damage.

Immediate Health Effects of Ammonia Exposure

Inhalation: Ammonia is irritating and corrosive. Exposure to high concentrations of ammonia
in air causes immediate burning of the nose, throat and respiratory tract. This can cause
bronchiolar and alveolar edema, and airway destruction resulting in respiratory distress or
failure. Inhalation of lower concentrations can cause coughing, and nose and throat irritation.
Ammonia's odour provides adequate early warning of its presence, but ammonia also
causes olfactory fatigue or adaptation, reducing awareness of one's prolonged exposure at
low concentrations. Children exposed to the same concentrations of ammonia vapour as
adults may receive a larger dose because they have greater lung surface area-to-body
weight ratios and increased minute volumes-to-weight ratios. In addition, they may be
exposed to higher concentrations than adults in the same location because of their shorter
height and the higher concentrations of ammonia vapour initially found near the ground.

Skin or eye contact: Exposure to low concentrations of ammonia in air or solution may
produce rapid skin or eye irritation. Higher concentrations of ammonia may cause severe
injury and burns. Contact with concentrated ammonia solutions such as industrial cleaners
may cause corrosive injury including skin burns, permanent eye damage or blindness. The

Chapter Four December 2015 Page 10 of 68
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

4.4.2

full extent of eye injury may not be apparent for up to a week after the exposure. Contact
with liquefied ammonia can also cause frostbite injury.

Ingestion: Exposure to high concentrations of ammonia from swallowing ammonia solution
results in corrosive damage to the mouth, throat and stomach. Ingestion of ammonia does
not normally result in systemic poisoning.

NHg was largely absent in the ambient air of the study area during dry and wet seasons as
at time of survey with values <0.10% in all stations.

Noise Level
Noise is a periodic fluctuation of air pressure causing unwanted sound. Apart from causing
disturbance to the affairs of man, long term exposure to excessive noise can damage health
and have psychological effects (SIEP, 1995). The effects of noise on residents generally
relate to the annoyance/nuisance caused by the short and long term high noise levels. Also,
disturbance to wildlife is significant especially during breeding seasons and/or when rare
species are present.

The rate at which these fluctuations of air pressure occur is the frequency, expressed in
hertz (cycles per second). The range of sound pressures encountered is very large and to
keep numbers in manageable proportions, noise levels are measured in decibels (dB), which
have a logarithmic scale. Most legislation and measurements refer to the ‘A’ frequency
weighting, dB(A) which covers the range audible to the human ear. A 10dB(A) increase
typically represents a doubling of loudness.

Sound pressure or acoustic pressure is the local pressure deviation from the ambient
(average, or equilibrium) atmospheric pressure caused by a sound wave. Sound pressure in
air can be measured using a microphone, and in water using a hydrophone. The SI unit for
sound pressure p is the Pascal (symbol: Pa). Sound pressure level (SPL) or sound level is a
logarithmic measure of the effective sound pressure of a sound relative to a reference value.
It is measured in decibels (dB) above a standard reference level. The commonly used "zero"
reference sound pressure in air is 20uPa RMS, which is usually considered the threshold of
human hearing (at 1kHz).

Noise levels are usually altered with the introduction of power plants. The regulatory limit for
noise provided by the FMENV is specific to the workplace (90dB(A)). However, noise due to
construction of the power plant infrastructure and associated facilities is expected to rise.
Hence, the WHO Guidelines for Community Noise have been provided in Table 4.3 as a
benchmark for noise levels in areas other than the workplace.

Chapter Four December 2015 Page 11 of 68
Final Report
Ue
nova © =

AJ
Power,)y 125 MWp Katsina Solar PV Power Plant - ESIA
Table 4.3: WHO Guidelines for Community Noise
Specific Environment | Critical health | LAeq(dB) | Time base | LAmax, fast
effect(s) (hours) (dB)
Outdoor living area Serious annoyance, | 55 16 -
daytime and -
evening 50 16
Moderate
annoyance, daytime
and evening
Dwelling, indoors Speech intelligibility | 35 16
and moderate
annoyance at 45
daytime and | 30 8
Inside bedrooms evening.
Sleep disturbance
at night-time
Outside bedrooms Sleep disturbance, | 45 8 60
window open
(outdoor values)
School class rooms | Speech intelligibility, | 35 During class -
and pre-schools, | disturbance of
indoors information
extraction, message
communication
Pre-school bedrooms, | Sleep disturbance 30 Sleeping time | 45
indoors
School, playground | Annoyance 55 During play -
outdoor (external source)
Hospitals, ward rooms, | Sleep disturbance at | 30 8 40
indoors night-time.
Sleep disturbance at 16
daytime and | 30
evenings.
Hospitals, treatment | Interference with | #1 - -
rooms, indoors rest and recovery
Industrial, commercial | Hearing impairment | 70 24 110
shopping and _ traffic
areas, indoors and
outdoors
Ceremonies, festivals | Hearing impairment | 100 4 110
and entertainment | (patrons:<5
events times/year)
Public addresses, | Hearing impairment | 85 1 110
indoors and outdoors
Music through | Hearing impairment | 8544 1 110
headphones/earphones | (free-field value)
Impulse sounds from | Hearing impairment | - - 140#2
toys, fireworks and | (adults) 120#2
firearms Hearing impairment
(children)
Outdoors in parkland | Disruption of | #3
and conservation areas | tranquility

#1: as low as possible; #2: peak sound pressure (not LAmax, fast), measured 100mm from

the ear;

Chapter Four

December 2015
Final Report

Page 12 of 68
Power,)*

[/
nova “a

125 MWp Katsina Solar PV Power Plant - ESIA

45

#3: existing quiet outdoor areas should be preserved and the ratio of intruding noise to
natural background so should be kept low; and #4: under headphones, adapted to free-field
values.

Source: WHO Guidelines for Community Noise, 1999

It is expected that the measured ambient noise levels and the regulatory guidelines will be
standards against which noise will be assessed during the course of developing the planned
PV based solar power plant.

The ambient noise level levels within the study area ranged between 35.3 to 48.7dB (A) for
dry season, and 25.5 to 50.7 dB(A) for wet season.

Geology

Katsina State, covering an area 23,938 sq. km., is located between latitudes 11A°08'N and
13A°22'N and longitudes 6A°52'E and 9A°20'E. The state is bounded by Niger Republic to
the north, by Jigawa and Kano States to the east, by Kaduna State to the South and by
Zarnfara State to the West. Katsina State forms part of the extensive plains known as the
High Plains of Hausaland. The state is composed of undulating plains which generally rise
gently from 360m in the northeast around Daura, to 600m around Funtua in the southwest.
Generally, the state has two geological regions. The south and central parts of the state are
underlain by crystalline rocks of the Basement Complex (from Funtua to Dutsenma), but in
the northern parts cretaceous sediments overlap the crystalline rocks.

SAG. EL, san mNe. Sha CURLER Oar Oe
vores

Tat ee

Figure 4.7: Geological Map of Katsina State

The Katsina Daura Plains lie at a lower base level than other parts of the state. Southwards
of the Katsina Daura plains, is the flat to gently undulating surface which is the end result of
years of erosion action on the surface rock. In areas around Funtua and DutsinMa, there are
numerous Quartzatic and granitic hills which rise 60200m above the surrounding plains.

Chapter Four December 2015 Page 13 of 68
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

4.5.1

These hills are probably the result of the intrusion of older granites into the basement
complex which have undergone long periods of denudation (Buchanan and Pugh, 1955).

Katsina is in the region with gently undulating sandy drift plains with scattered ironstone hills
and low outcrops overlying Pre-Cambrian Basement Complex rocks formed by gneisses and
other igneous rocks (FORMECU, 1998). The aquifer consists mainly of laterite clay, coarse
sands, gravels and decomposed granite (at the bottom). The pump test boreholes dug in the
region produced free flow yields of up to 8,160 litres/nour and an average specific yield of
about 33,120 litres/hour/metre. The boreholes were dug to 75.8m below the surface soil. The
high yields may be from deeply fractured zones of the basement rocks (Offodile 1992).

Katsina State, like Kaduna State, is geologically underlain by the Precambrian migmatites
and gneisses, the metasediments/metavolcanics and the Older Granites. The migmatites
(mixed rocks, generally consisting of a metamorphic host invaded by granitic material),
biotite and granitic gneisses are the largest group of rocks, extending from Birnin-Gwari area
to Jema’a Ikara areas. They are characterized by a variety of structures and textures, and
they represent reactivated older metasediments. The metasediments / metavolcanics are
metamorphosed sedimentary and metavolcanic rock group which consists of ferruginous
quartzites, (Banded Iron Formation), amphibolites and pelitic slightly migmatized schists.
The Older (Pan African) granites are characterized by lofty topography and inselbergs with
lithological varieties of rock formation believed to have been emplaced during the Late
Palaeozoic era (5504100 my). They consist of coarse-grained porphyritic granite, biotite
hornblende granite and fine-grained granites, and fayalite-quartz monzonite (Ajibade and
Wright, 1988; Oluyide, 1995).

Hydrogeology

The area under the Basement complex rocks in Nigeria is considerably large, covering about
50% of the total land area, and mostly falling within the semi-arid parts of the country where
surface water is either seasonal or sometimes non-existent such that groundwater is an
indispensable source of fresh water. Hence, despite its poor hydrogeological characteristics,
this formation is still very important in groundwater studies. Groundwater exploration in this
region, therefore, requires good understanding of the lithologic characteristics of the area.

In the northern and semi-arid climatic conditions of Nigeria, almost entirely underlain by
crystalline formations, groundwater and surface water availability are scarce and
problematic. The igneous and metamorphic rocks are mostly crystalline and they occur as
granites, gneisses, migmatites, schists, phyllites, pegmatites or quartzites. They also include
metasediments and volcanic rocks of different ages and petrography. Crystalline rocks
weather more easily and deeply under humid conditions, and more water is available for
storage under favourable rainy environments. But in arid and semi-arid conditions, the extent
of weathering, fracturing and erosion is generally limited (Offodile, 1992). Despite this
limitation, the prolonged in-situ weathering under tropical conditions has produced a
lithologic sequence of unconsolidated material whose thickness and lateral extent vary
extensively. The localization of groundwater within the lithologic zones is controlled by a
number of factors such as type of parent rock, depth, extent and pattern of weathering,
thickness of the weathered materials, the sand/clay ratio and the degree of fracturing,
fissuring and jointing (Amadi and Teme, 1987; Odusanya, 1990).

The area under the Basement complex rocks in Nigeria is considerably large, covering about
50% of the total land area, and mostly falling within the semi-arid parts of the country where
surface water is either seasonal or sometimes non-existent such that groundwater is an
indispensable source of fresh water. Hence, despite its poor hydrogeological characteristics,
this formation is still very important in groundwater studies. Groundwater exploration in this
region, therefore, requires good understanding of the lithologic characteristics of the area.

In the northern and semi-arid climatic conditions of Nigeria, almost entirely underlain by
crystalline formations, groundwater and surface water availability are scarce and
problematic. The igneous and metamorphic rocks are mostly crystalline and they occur as

Chapter Four December 2015 Page 14 of 68
Final Report
(1
nova © =
Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

granites, gneisses, migmatites, schists, phyllites, pegmatites or quartzites. They also include
metasediments and volcanic rocks of different ages and petrography. Crystalline rocks
weather more easily and deeply under humid conditions, and more water is available for
storage under favourable rainy environments. But in arid and semi-arid conditions, the extent
of weathering, fracturing and erosion is generally limited (Offodile, 1992). Despite this
limitation, the prolonged in-situ weathering under tropical conditions has produced a
lithologic sequence of unconsolidated material whose thickness and lateral extent vary
extensively. The localization of groundwater within the lithologic zones is controlled by a
number of factors such as type of parent rock, depth, extent and pattern of weathering,
thickness of the weathered materials, the sand/clay ratio and the degree of fracturing,
fissuring and jointing (Amadi and Teme, 1987; Odusanya, 1990).

The Galma river basin is situated mainly in Kaduna State with a small portion of it extending
to Kano and Katsina States. The basin is geographically located on Sheets 102, 103, 124
and 125 on a scale of 1:100,000 of Nigeria Surveys topographical maps. It is situated
between latitudes 10° 27’N and 11° 24’N, and longitudes 7° 23’E and 8° 45’E. Its total
catchment area covers approximately 6,940 km? at its mouth. The Galma Basin lies on an
extensive peneplain developed on crystalline Basement rocks, which extends continuously
over most parts of northern Nigeria. It is located in a transition zone between the tropical
hinterland and the tropical continental north. The mean monthly temperature varies between
20 °C and 29 °C, depending on the season, but may increase up to 35 OC at the end of the
dry season (Nassef and Olugboye, 1979).

1998 25.64 333 39:98
Part Fractured Basement Distance (en)

59.08
EHt Fractures Basement

Weatnered Basement Clay

Weathered Basement sandy

Source: ARPN Journal of Engineering and Applied Sciences, VOL. 5, NO. 7, JULY 2010
Figure 4.8: West-East Direction Geologic Profile of Galma Basin

Chapter Four December 2015 Page 15 of 68
Final Report
(fA.
nova ©
Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

120

45.15 516 58.05 645 70.95

HIF] Fractures Gasement

' Weathered Basement Sandy Clay = .

Fresh Basement
Weathered Basement Clay Weathered Basement sandy

Source: ARPN Journal of Engineering and Applied Sciences, VOL. 5, NO. 7, JULY 2010
Figure 4.9: North West-South East direction Geologic Profile of Galma Basin

Groundwater in exploitable quantities sufficient for rural water supply occurs in the basin in
three forms. The river alluvium which is irregularly distributed throughout the state, the
Newer basalts with associated alluvial deposits which are limited to Kafanchan and Manchok
areas in the south, and the weathered zone of the Basement Complex which is the most
extensive, and often time poorly aquiferous (WAPDECO, 1991; Eduvie and Olaniyan, 2006).

Hydrology

The source of water for the irrigation and other domestic uses in the study area is River Saki
Jiki that stretches in the north south direction of Jibia, thereby draining into Jibia Dam in the
north. Shallow hand-dug wells are constructed along river channels in the dry period to
irrigate farm plots as well used for domestic water supply. In a study on the hydrological
properties of River Tagwai and its tributaries conducted by Muhammad (2000) the results
from two hydrological stations; one at Ajiwa dam site and another at Makurdi bridge
indicated that, at the Ajiwa station, the average days of discharge were 99 days, with an
average discharge of twenty five (25) million cm3 and the other at the Tagwai/Makurda
station with a catchment area of 1900km2 has a discharge of twenty (20) million cm3. The
Saki Jiki River and its tributaries provide a dense hydrological network which provides high
potentials for irrigation and other domestic uses in the area; as such the hydrology of the
area can sustain regional surface and ground water development.

The hydrometeorological data obtained from Katsina airport meteorological station exhibits
good values of precipitation in Katsina state of about 780mm per annum on the average.
Infiltration value is also high owing to the gently undulating topography and the absorptive
topsoil made up of composites of sand and sandy lateritic formation which discourage
excess run off. Hence the recharge of the sub-surface water bearing formations is
encouraging (Innocent, 1998). On the basis of land use, the Saki Jiki valley may be put into
use, for the flood plains be put under intensive cultivation. The grass lands of Saki jiki area
was left fallow for many years while the uplands farmlands are intensively cultivated
essentially available only for rain fed cultivation (Danjuma, 2008). This has made the lowland
area becoming more fertile and fully becoming a land suitable for agricultural productions.

Chapter Four December 2015 Page 16 of 68
Final Report
Power,)*

Ue
nova © =

125 MWp Katsina Solar PV Power Plant - ESIA

4.6.1

47
47.1

Saki-jiki is a village few kilometres away from Batsari town, but the location of the river made
it agrarian communities particularly dry season farming. The river brings potentials for
agricultural development which made the area to attract migrant farmers. River Saki-jiki is
the major source of water for both dry season farming and domestic uses in the area. Use of
chemical fertilizer has to some extent show a sign of contamination of both ground and

surface water in the area. The study therefore, intends to investigate the level of
contamination of the water in the area.
Surface Water Physico-chemistry
At the times of field data gathering (dry and wet seasons), no surface water was found within
the zone of influence of the proposed utility scale solar power plant, thus no surface water
samples were available to be collected.
Ground Water
Ground Water Physico-chemistry
Groundwater samples were collected in the study area within a radius of 1.5km (zone of
influence) from the centre of the project site. A total of three (3) existing boreholes located
within the study area were sampled and the water analysed for quality. Water samples were
collected in appropriate containers. /n-situ measurements were carried out to determine
parameters with short holding time such as pH, temperature, turbidity, conductivity, total
dissolved solids, salinity and dissolved oxygen. Water samples for heavy metal analyses
were collected in 2ml plastic bottles and acidified with 10% HNOs3, while those for TPH were
acidified with H,SO,. A summary of the physico-chemical characteristics of the samples are
presented in Table 4.4 below. (See attached A3 map for spatial distribution of sample
stations).
Table 4.4: Physico-chemical Characteristics of Kankiya Ground Water
Sample Station Result/ Coordinates
Parameter BH1 BH2 BH3 WHO
Limits
Colour (Pt-Co) 27.0 32.0 71.0 103 118 64.0 Clear
pH 6.73, 5.96 6.80 6.26 6.18 5.81 65-85
Temperature (°C) 27.9 24.3 26.7 24.3 25.7 24.1
Elect. Conductivity (uS/cm) 360 384 634 242 737 766 7
Turbidity (NTU) 3.00 3.00 21.0 12.0 24.0 7.00 5
Salinity (g/l) 0.26 0.25 0.46 0.16 0.54 0.49 2
TSS (mg/i) <1.00 12.0 <1.00 12.0 60.0 34.0 2
Total Hardness (mgjl) 92.0 105 194 58.0 106 95.0 100
THC (mg/l) <0.30 <0.30 <0.30 <0.30 <0.30 <0.30 7
DO (mg/!) 3.64 3.37 3.07 2.87 4.50 3.51 7
BOD (mg/l) <0.50 <0.50 <0.50 <0.50 <0.50 <0.50 2
COD (mg/l) <0.80 115 76.2 244 191 39.1 2
Nitrate (mg/l) 43.0 0.39 56.9 0.07 64.3 0.08 10.0
Nutrients | Sulphate (mg/l) 10.1 10.2 40.1 7.39 17.3 11.9 250
Phosphate (mg/l) | __0.26 0.54 0.24 0.10 0.17 0.07 -
= Potassium (mg/l) 4.20 4.09 7.88 3.84 3.69 6.48 -
2 Lead (mg/L) <0.008 <0.008 <0.008 | <0.008 | <0.008 | <0.008 0.05
= Total Iron (mg/L) 0.04 <0.03 0.06 0.84 9.22 <0.03 0.3
5 Copper (mg/l) <0.02 <0.02 <0.02 <0.02 <0.02 <0.02 1.0
Barium (mg/l) <0.30 <0.03 <0.30 <0.03 <0.30 <0.03

Source: FNL Survey 2015

Chapter Four December 2015 Page 17 of 68
Final Report
fe.
nova © =

AJ
y
Power) 125 MWp Katsina Solar PV Power Plant - ESIA
Table 4.4: Physico-chemical Characteristics of Kankiya Ground Water cnt’d.
Sample Station Result
Parameter BH 1 IBH2 IBH3 WHO
Limits
Heterotrophic Bacteria (cfu/g) 330 3,600 1,150 6,100 3,600 1,760 0.00
Heterotrophic Fungi (cfu/g) 1.0 30 40 74 300 7 0.00
Hydrocarbon Utilising Bacteria 4.0 136 260 93 18 47 0.00
‘cfu/g)
[uzrocaroon Utilising Fungi 3,600 2 300 60 10 22 0.00

Source: FNL Survey 2015

The pH of the groundwater samples during dry season ranged from 6.18 to 6.8, and 5.81 to
6.26 during the wet season. These were within the WHO limits for drinking water.

The turbidity and total hardness for dry season were not completely compliant with the WHO
limits for drinking water (3.00 - 24 NTU and 92.0 — 194 respectively) during the dry season.
During the wet season, turbidity ranged from 3 to 12 NTU extended beyond the WHO limit of
5 NTU. Only one (BH1: 3 NTU) out of the three sample stations had turbidity level that was
compliant with WHO limit during the wet season. The hardness levels (92mg/l, 1060mgj/I,
and 194mg/l) in the groundwater for dry season were only compliant with the WHO limits in
one out of the three boreholes (BH1; 92mg/l). During the wet season, total hardness levels
were 105, 58, and 95mg/I. These were all compliant with WHO limit of 100mg/I.

The nutrients (nitrates, sulphates, and phosphates) levels were 43.0 — 64.3mgj/l, 10.1 —
40.1mg/l, and 0.17mg/I — 0.26mg/I in dry seasons. Nitrates and sulphate levels were not
compliant with their respective WHO limits. During the wet season, nitrates, sulphates, and
phosphates levels were 0.07 — 0.39mg/I, 0.07 — 0.54mg/I, and 0.07 — 0.54mg/I.

The metals levels in the groundwater sampled in dry season were:

e Potassium: BH1; 4.20mg/I, BH2; 7.88mg/l, BH3; 3.69mg/I — dry season. BH1; 4.09mg/I,
BH2; 3.84mg/I, BH3 6.84mg/I — wet season (there is no regulatory limit);

e Lead: BH1; <0.008mg/l, BH2; <0.008mg/l, BH3; <0.008mg/kg - dry season. BH1;
<0.008mg/I, BH2; <0.008mg/I, BH3; <0.008mg/kg — wet season. (compliant with WHO
limits);

e ron: BH1; 0.04mg/I, BH2; 0.06, BH3; 09.22 — dry season (BH 3 not compliant with WHO
limits). BH1; <0.03mg/I, BH2; 0.84 mg/l, BH3; <0.03mg/l — wet season (BH 3 not
compliant with WHO limits).

e Copper: BH1; <0.02mg/l, BH2; <0.02mg/l, BH3; <0.02mg/l — dry season. BH1;
<0.02mg/I, BH2; <0.02mg/I, BH3; <0.02mg/I — wet season (compliant with WHO limits);

e Barium: BH1; <0.30mg/l , BH2mg/l; <0.30mg/I, BH3; <0.30mg/l — dry season. BH1;
<0.30mg/l, BH2mg/I; <0.30mg/I, BH3; <0.30mg/l — wet season (compliant with WHO
limits).

The microbial content in the groundwater sampled were:

¢ Heterotrophic Bacteria (cfu/g): BH1; 3.30x10*, BH2; 1.15x10°, BH3; 3.60x10°- dry
season. BH1; 3.60x10°, BH2; 6.1x10°, BH3; 1.76x10°- wet season ;

e Heterotrophic Fungi (cfu/g): BH1; 1.0, BH2; 40, BH3; 3.00x10 — dry season. BH1; 30.0,
BH2; 74, BH3; 7.0 — wet season;

¢ Hydrocarbon Utilising Bacteria (cfu/g): BH1; 1.0, BH2; 2.60x10?, BH3; 18 — dry season.
BH1; 136.0, BH2; 93, BH3; 47 — wet season;

¢ Hydrocarbon Utilising Fungi (cfu/g): BH1; 3.60x10°, BH2; 3.00x10?, BH3; 10 — dry
season. BH1; 21, BH2; 60.0, BH3; 22 — wet season;

The groundwater microbial content levels were not compliant with WHO limits for drinking
water.

Chapter Four December 2015 Page 18 of 68
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

48

4.8.1

Soil

In Katsina state, underlying rocks are overlain by sandy ‘drift! deposits laid down during the
last arid phase about twelve thousand years ago. In the Southern part of the state, the
covering material is largely clayey soil, about five metres in depth and very fine in texture.
The soils are difficult to work, tending to become waterlogged with heavy rains and to dry out
and crack during the dry season. The characteristic crops of this area include: cotton, maize
and guinea corn. In the north, the drift deposits are coarser, resulting in light sandy soils of
buff or reddish colours of low medium fertility. These soils are easily worked and well suited
to crops

Soil Physico-Chemical Characteristics

Soil samples of the proposed project site were collected during the dry and wet seasons.
Samples were collected within a radius of 1.5km (zone of influence) from the centre of the
project site. There were 15 soil sample stations in all. At each station, soil samples were
collected from two depth levels: 0 — 15cm, and 15 — 30cm. Result from analyses is
summarized in Table 4.5 while detailed analytical results are included in Appendix 4.2.
(See attached A3 map for spatial distribution of sample stations).

Chapter Four December 2015 Page 19 of 68
Final Report
fe.
nova © =

.
Power,)"
ower) 125 MWp Katsina Solar PV Power Plant - ESIA

Table 4.5: Soil Samples Physico-chemical Characteristics

Parameter Sample Station Result
ss1 ss1 $S2 SS2 SS3 SS3 ss4 ss4 ss5 Ss5
(0-15cm) (15-30cm) (0-15cm) (15-30cm) (0-15cm) | (15-30cm) (0-15cm) (15-30cm) (0-15cm) (15-30cm)
Co-ordinates N: 12.579268 N: 12.576099 N: 12.572110 N: 12.574930 N: 12.593461
E: 7.835032 E: 7.838441 E: 7.835386 832444 E: 7.824994

Season

F F Light Light
Colour Light | Brown | Light |Brown| Pale | iSyich| Pale | ciowis| Pale | Pale | Pale | Pale | Pale | Pale | Pale | ,\, | Pale | Pale | Pale

Brown Brown Brown Brown |Y Brown | brown |Brown| brown | Brown | brown | Brown Brown | brown | Brown

rown h brown

pH (H20) @ 29.7°C 6.26 | 601 | 648 | 663 | 666 | © | 673 | 581 | 7.30 | 560] 7.92 | 555 | 6.09 | 543 | 6.33 5.11 | 5.85 5.81 4.95 | 598
Moisture Content (%) | <0.10 | 15.1 | <0.10 | 129 | 0.18 | 19 | 1.17 | 169 | 0.16 | 142 |o.60| 139 | <0.10| 129 | 0.58 15.1 | <o.10 | 144 0.24 | 177
THC (mg/kg) <5.00 | <5.00 | <5.00 | <5.00 | <5.00 | <°-00 | <5.00 | <5-90 | <5.00 | <5-00|<5.00| <5-00 | <5.00 | <5-90 | <5.00 | <5:00 | <5.00 | <5.00 | <5.00 | <5-00
PSD

3.00 3.00 2.00 2.00 2.00 3.00 2.00 2.00 6.00 5.00
Clay (%) : : : : : : : :
Silt (%) 22.0 | 13.0 | 20.0 | 160 | 280 | 100 | 14.0 | 11.0 | 12.0 | 15.0|17.0| 13.0 | 13.0 | 120 | 16.0 | 160 | 280 | 160 | 29.0 | 150
Sand (%) 75.0 | 87.0 | 77.0 | 84.0 | 70.0 | 900 | 84.0 | 89.0 | 86.0 | 85.0 | 80.0| 87.0 | 85.0 | 880 | 82.0 | 840 | 66.0 | 84.0 | 66.0 | 85.0
Ext. Nitrate (mg/kg) 1.10 0.09 2.27 | 0.13 | 3.29 0.21 2.01 0.23 | 8.56 | 0.22 | 14.4 | 0.24 | 0.29 | 0.19 1.71 0.19 2.99 0.45 9.47 0.28
Ext. Sulphate (mg/kg) | <2.00 |_90.0_| <2.00 | 50.0 | <2.00 | 20.0 | <2.00 | 60.0 | 108 | 20.0 | 17.5 | <2.00 | <2.00 | <2.00 | <2.00 | <2.00 | 105 | <2.00 | 97.5 | <2.00
Ext. Phosphate (mg/kg) | <0.02 | 95.8 | <0.02 | 11.0 | <0.02 | 6.75 | <0.02 | 8.13 | <0.02| 6.38 | 0.90 | 0.63 | <0.02| 3.50 | <0.02 4.63 | <0.02 4.88 <0.02 | 4.88
Total Iron (mg/kg) 18,57

5.765 | 7.871 | 6,396 | 9,558 | 18,230 | 8,295 | 16,530 | 9,986 /10,520].6,703] | | 7.465 | 6,110 | 9.087 | 6,145 | 7.647 | 8,546 | 4,895 | 6.611 | 6,545
Copper (mg/kg) 250 | 920 | 2.90 | 650 | 7.50 | 650 | 6.50 | 7.40 | <0.50| 160 |5.70| 870 | 2.70 | 5.30 | 0.90 | 5.50 | 6.00 | 370 | 280 | 3.90
Lead (mg/kg) 31.9 | 4.20 | 31.2 | 270 | 32.1 | 140 | 33.5 | 10.2 | 30.4 |<1.00| 32.4| 1.50 | 34.2 | 870 | 33.3 | 970 | 164 | 260 | 37.0 | 6.20
Nickel (mg/kg) 20.3 12.9 18.2 | 17.5 | 21.8 5.90 22.1 5.60 | 18.6 | 7.20 | 23.5 | 3.90 | 14.9 | 9.70 19.6 4.70 27.3 2.10 23.2 5.10
Zinc (mg/kg) 29.0 | 2.9 | 154 | 171 | 336 | 123 | 29.2 | 8.90 | 13.3 | 10.7 | 29.2| 11.3 | 28.1 | 134 | 21.2 | 136 | 204 | 5.90 18.9 | 5.90
Vanadium (mg/kg) <1.00 | 20.3 | <1.00 | 167 | <1.00 | 21.7 | <1.00 | 167 | <1.00 | 13.0 }<1.00] 4.40 | 2.40 | 15.3 | <1.00 | 280 | <1.00 | 144 240 | 227

Chapter Four December 2015 Page 20 of 67

Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Table 4.5: Soil Samples Physico-chemical Characteristics cnt’d.

Parameter Sample Station Result
S86 S86 S87 S87 $88 $88 ss9 $89 $$ 10 SS 10
(0-15cm) (15-30cm) (0-15cm) (15-30cm) (0-15cm) (15-30cm) (0-15cm) (15-30cm) (0-15cm) (15-30cm)
Co-ordinates N: 12593461 N: 12.570274 N: 12.574976 N: 12.567271 N: 12572129
E: 7.824994 E: 7.825255 7.819404 19900
Season
wl a: ight | Redd

Colour Reddish |Reddish|Reddish Reddis vente, Strong | Yellowi |Strong| Reddi Reddis ish | Strong Reddis Reddish| Strong | Strong] Strong | peg

Yellow | yellow | Yellow | yetiow| Brown [Brown | sh [brown] erovun | yellow | Yelle | Brown | yeitoy Ft BFOWN veliow | brown | Brown | brown | Brown
pH (H20) @ 29.7°C 546 | 528 | 511 | 551 | 563 | 5.36 | 5.80 | 561/ 5.74 | 5.91 | 5.59 | 5.66 | 5.36 | 6.09 | 5.20 | 662 | 569 | 5.36 | 5.74 | 5.34
Moisture Content (%) | <0.10 | 154 | os8 | 127 | 058 | 143 | 055 | 117] 010 | 124 | 015 | 157 | 238 | 146 | 3.37 | 11.9 | 151 | 166 | 3.67 | 145
THC (mg/kg) <5.00 | <5:00 | <s.00 | <5.00 | <5.00 | <5.00 | <5.00 |<5.00| <5.00 | <5.00 | <5.00 | <5.00 | <5.00 | <5.00 | <5.00 | <5.00 | <5.00 | <5.00 | <5.00 | <6.00
PSD

2.00 3.00 3.00 3.00 1.00 1.00 21.0 21.0 21.0 4.00
Clay (%) : : : : : : 3.00 2.00
Silt (%) 190 | 15.0 | 11.0 | 150 | 11.0 | 200 | 300 | 190] 230 | 17.0 | 420 | 18.0 | 33.0 | 120 | 340 | 150 | 200 | 260 | 120 | 27.0
Sand (%) 79.0 | 85.0 | 86.0 | 85.0 | 860 | 800 | 670 | 81.0| 760 | 830 | 57.0 | 790 | 460 | 88.0 | 45.0 | a5.0 | 590 | 71.0 | 840 | 71.0
Ext. Nitrate (mg/kg) 460 | 010 | 626 | 0.28 | 157 | 0.39 | 160 |039| 229 | 0.17 | 1.02 | 0.29 | 205 | 014 | 1.97 | 0.36 | 249 | 0.15 | 3.41 | 0.32
Ext. Sulphate (mg/kg) | _<2.00 | 140 | <2.00 | <2.00 | <200 | 100 | <2.00 |<2.00| <200 | 55.0 | <2.00 | <2.00 | <200 | <200| 125 | 60.0 | 125 | <200| <200 | 95.0
Ext. Phosphate (mg/kg)|_<0.02_| 4.63 | <0.02 | 4.88 | <0.02 | 7.25 | <0.02 | 988 | <0.02 | 503 | <0.02 | 15.5 | <0.02| 474 | <0.02| 21.5 | <0.02 | 7.50 | 1.78 | 250
Total Iron (mg/kg) 6849 | 5,906 | 7,461 | 6,545 | 8,031 | 8,769 | 4.443 |10,510| 8,031 | 13,630 | 8,240 | 16,550 | 19.440 | 6,161 |36,365| 7,750 | 33,910 | 10,480 | 26,350 | 6,984
Copper (mg/kg) 250 | 510 | 180 | 3.90 | 7.80 | 140 | 960 | 220| 7.80 | 460 | 7.30 | 660 | 940 | 960 | 166 | 3.30 | 940 | 124 | 129 | 105
Lead (mg/kg) 470 | 540 | 322 | 620 | 124 | 11.7 | 125 |122| 124 | 154 | 158 | 182 | 36.2 | 220 | 494 | 175 | 584 | 688 | 336 | 366
Nickel (mg/kg) 292 | 450 | 214 | 510 | 630 | 640 | 250 | 890| 630 | 9.80 | 3.00 | 108 | 75.3 | 6.20 | 31.0 | 7.00 | 370 | 146 | 29.7 | 227
Zinc (mg/kg) 174 | 7.00 | 168 | 590 | 174 | 108 | 108 | 10.3] 174 | 17.5 | 127 | 202 | 186 | 120 | 21.6 | 890 | 290 | 11.7 | 308 | 13.8
Vanadium (mg/kg) 270 | 220 | <1.00 | 227 | 134 | 187 | 7.20 | 165} 134 | 157 | 178 | 291 | 305 | 4.70 | 635 | 282 | s49 | 198 | 793 | 128
Chapter Four December 2015 Page 21 of 67

Final Report

fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

pH

Soil pH or soil reaction is an indication of the acidity or alkalinity of soil and is measured in
PH units. Soil pH is defined as the negative logarithm of the hydrogen ion concentration. The
PH scale goes from 0 to 14 with pH 7 as the neutral point. As the amount of hydrogen ions in
the soil increases, the soil pH decreases thus becoming more acidic. From pH 7 to 0 the soil
is increasingly more acidic and from pH 7 to 14 the soil is increasingly more alkaline or
basic.

PH of the soil sampled were generally acidic (slightly to moderately acidic). These values
ranged from 4.95 to 7.792 during the dry season, and 5.11 to 6.68 during the wet season.

Total Hydrocarbon Content (THC)
Hydrocarbons are a common and natural occurrence in the environment and varying
concentrations in soils are not unusual. Microbes in the soils and water have a natural ability
to breakdown many of these compounds and any hydrocarbon which is exposed to the air
will also have an affinity to volatilize. As well, reactions including photochemistry and the
various transformations of the hydrocarbon through these reactions can enhance the
hydrocarbon decomposition. Industrial processes and man induced activities often result in
the increased loading of hydrocarbons in soil. The natural abilities of the soil to decompose
the hydrocarbons become overwhelmed.

The THC analysed from the soil samples during the dry and wet seasons were below
equipment detection limit of <5.0mg/kg in all stations. These values were not within the
natural background concentration of 50mg/kg for standard soils (SIEP, 1995).

PSD

Particle-size distributions (PSDs) of soils are often used to estimate other soil properties,
such as soil moisture characteristics and hydraulic conductivities. Prediction of hydraulic
properties from soil texture requires an accurate characterization of PSDs. The textural
composition of soil samples collected from the area was dominantly sand with an admixture
of silt and clay. Mean particle size of 72.8% sand, 21.7% silt and 5.5% clay were recorded
during the dry season, and 82.9% sand, 16.71% silt and 0.39% clay were recorded during
the dry season.

Heavy Metals

Human activities have dramatically changed the composition and organisation of soils.
Industrial and urban wastes, agricultural application and also mining activities resulted in an
increased concentration of heavy metals in soils.

Soils normally contain low background levels of heavy metals. Excessive levels of heavy
metals can be hazardous to man, animals and plants. Heavy metals of greatest concern are
iron (Fe), copper (Cu), lead (Pb), nickel (Ni), Zinc (Zn), and Vanadium (V).

During dry season, values obtained were 5,765mg/kg — 36,365mg/kg for Fe; <0.50mg/kg —
16.60mg/kg for Cu; 4.70mg/kg — 58.4mg/kg for Pb; 2.50mg/kg — 75.3mg/kg for Ni;
10.8mg/kg — 30.8mg/kg for Zn; and <1.00mg/kg - 84.9mg/kg for V. During wet season,
values obtained were 4,835mg/kg — 16,550mg/kg for Fe; <3.0mg/kg — 16.60mg/kg for Cu;
<1.00mg/kg — 16.6mg/kg for Pb; 2.10mg/kg — 22.7mg/kg for Ni; 5.60mg/kg — 29.2mg/kg for
Zn; and <1.00mg/kg - 29.1mg/kg for V.

Ecological soil investigation involved sampling of soil (0-15cm and 15-30cm depth) at the 10
designated stations within the study area.

Chapter Four December 2015 Page 22 of 67
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

4.8.2 Soil Microbiological Characteristics
The two groups of microorganisms studied are fungi and bacteria, which are the most
important organic matter decomposers in the soil. Bacteria and fungi (microbes) counts
provide information on the level of on-going biochemical activities in the soil. Microbial
counts under normal circumstances increases with an increase in soil organic matter. About
1g of fertile soil should contain 1 x 10° to 1 x 10°cfu/g bacteria and fungi (Odu et al., 1985).

Chapter Four December 2015 Page 23 of 67
Final Report
fe.
nova © =
Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Table 4.6: Soil Samples Microbiological Characteristics

Sample Station Result

Parameter ss1

1.60x1 9.9
Heterotrophic 1.44x1 | 1.02x1 | 9.20x10] 6.10x1 | 1.80x10 | 7.40x1 | 2.46x | 8.40x | 2.50x | 6.70x | 7.00x | 5.10x | 2.45x | 5.50x | 0° 6.00x | 6.40x | 9.60x | 6.10x | Qy4
‘ 5 6 4 3 3 S 3 3 3 2 . 3 5 3 4 3 2
Bacteria (cfu/g) 0 0 0 0' 10 10 10° 10 10 10' 10 10 10 10° 10 10 0°
Heterotrophic 4.80x1 |5 soy492| 5:20x1 | 6.60x1 | 7.30x10 | 1.85x1 | 5.70x | 1.85x | 6.40x | 6.50x | 6.40x | 1.00x | 2.40x | 1.50x | 1.40x | 1.04x | 4.00x | 3.00x | 3.00x |, 19,49

Fungi (cfu/g) 0° oe oO 2 o 10° 10° 10? 10° 10° 10° 10° 10° 10° 10° 10° 10° 10° |
Hydrocarbon
Utilising Bacteria} 5197 | 330x1 | 6.20x1 | 2.30x1 | 4.70x10 | 5.00x1 | 4.00x | 5.00x | 6.00x | 8.10x | 6.00x | 2.30x | 9.20x | 9.80x | 7.00x | 1.66x | 9.00x | 3.50x | 7.00x | 3.10x
9 of of 0° of ° o* 10° 10° 10° 10° 10° 10° 10° 10° 10° 10° 10° 10° 10° 10*
(cfu/g)
Hydrocarbon
Utilising Fungi | 3:8x1 | 4.79x1 | 4.60xt | 2.90x1 | 6.00x10 | 1.66x1 | 4.20x | 1.66x | 2.40x | 3.00x | 2.40x | gq | 1.90x | 9.40x | 1.00% by soya} 3:60x | 9.30x | 2.0x1 | 9.30x
9 9 0 0° 0° 0° 2 0° 10° 10° 10° 10° 10° 10° 10° 10° fF 10° 10° 0° 10°
(cfu/g)
Chapter Four December 2015 Page 24 of 67

Final Report
(1
nova © =
Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Pseudomonas sp, Bacillus sp, Micrococcus sp, and Actinobacillus sp., Proteus sp, Citrobacter
sp, Staphylococcus sp were the bacteria isolated as heterotrophic bacteria (HB).
Pseudomonas sp, Bacillus sp, Staphylococcus sp, Alcaligenes sp, Micrococcus sp. were
hydrocarbon utilising bacteria (HUB) during the dry season. The heterotrophic bacteria count
ranged from 1.15x10°— 6.40x10°cfu/ml while the hydrocarbon utilising bacteria count was 1.0
— 5.10x10‘cfu/ml. Aspergillus sp, Penicillium sp, Mucor sp, Cladosporium sp., Rhizopus sp.
were the heterotrophic fungi (HF) isolated during the dry season. The hydrocarbon utilizing
fungi count ranged from 1cfu/ml — 6.00x10°cfu/ml. During the wet season, Bacillus sp,
Pseudomonas sp, Proteus sp, Staphylococcus sp, Micrococcus sp were isolated as
heterotrophic bacteria. The heterotrophic bacteria count ranged from 2.5 x 10* — 1.02 x 10°
cfu/ml. During the wet season, Epicoccum sp Aspergillus sp, Candida sp, Mucor sp,
Penicillium sp were isolated as heterotrophic fungi. The heterotrophic fungi count ranged from
100 — 4.8 x 10° cfu/ml. Bacillus sp, Pseudomonas sp, Staphylococcus sp, and Proteus sp
were isolated as hydrocarbon utilising bacteria. The hydrocarbon utilising bacteria count
ranged from 2,300 — 7 x 104 cfu/ml. Aspergillus sp, Penicillium sp, Mucor sp, Candida sp, and
Geotrichum sp were isolated as hydrocarbon utilising fungi. The hydrocarbon utilising fungi
count ranged from 100 — 1,660 cfu/ml.

Vegetation

Vegetation type in the project area is the Sudan Savannah Vegetation and consists largely
of shrubs, short grasses with a few scattered wooded savanna trees. Figure 1.1 shows the
vegetation zones within Nigeria and to the far north is Kastina State (project location).

Vegetation

[Be Marginal savanna
{1D Short grass savanna
$0 100 Kitomete [B Woodtand and tall grass cavanna
Bo Mies GB rain foroct
(1 Fresh water swamp
HB Mengrove
GB vontane

‘Source: http://en.wikipedia.org/wiki/Geography_of Nigeria

Figure 4.10: Map of Nigeria Vegetation Zones

Katsina State is one of the few states in the country where crops are grown all year round.
Apart from farming during the rainy season, dry season farming is done along river banks
and along the numerous dams built by the State and Federal Governments (Rabi et, al.,
2013).

Chapter Four December 2015 Page 25 of 68
Final Report
nova

Power.

4.9.1

4.9.2

4.9.3

125 MWp Katsina Solar PV Power Plant - ESIA

Biodiversity Study Methodology

The biodiversity study was carried out through observations, interviews and documentation
of vegetation and wildlife characteristics of the area in two surveys (dry and wet seasons).
This was achieved by dividing the study area into three (3) transects for easier classification
and evaluation. The following transects were obtained as a result:

e Transect A: Limited to project site only;
e  Transect B: Section about 1.5km northeast of project site; and
¢ Transect C: Section about 1.5km southwest of project site.

Transect A is the project area (i.e 200 hectares) which would be cleared in the future for the
assembling and construction of the solar power plant, while Transect B and C fall into the
area of influence (i.e areas beyond the project site) to about 1.5km (see Figure 4.11 below).
. It should be noted that as at the time of field survey there were no farmlands, no cash
crops, and no economic trees of significant importance.

NOVA Solar Power Site

rte cesenton tor your map.

Ay fae.
Kankiyar

e

Figure 4.11: Vegetation Transects

Photographs taken during the study were used as objective evidence in this report as
presented in subsequent sessions. Plant and animal species recorded are those observed
or have been previously reported within the study area.

Vegetation Description

A total of 20 plant species belonging to 16 taxonomic families were observed within the
entire area. The number of species in transect A was 7, while that in Transect B and C were
25 and 17 respectively. The IUCN ranking and economical uses of plant and animal species
are also included.

Plants Species within Transect A

Transect A is the portion of land delineated for the solar power plant project. This transect
covers a total area of 1km by 2km. It is plain with vegetation devoid of canopies. Plants
were directly exposed to sunlight. Transect A is shown in Figure 4.12 below, alongside

Legend

Chapter Four December 2015, Page 26 of 68

Final Report
nova

Power.

125 MWp Katsina Solar PV Power Plant - ESIA

pictures captured there. As stated earlier, at the time of field survey there were no farmlands,
no cash crops, and no economic trees of significant importance.

A few plant species were observed in this transect. A total of 7 plant species
belonging to 6 taxonomic families were observed.

Figure 4.12: Transect A View
A number of grasses, shrubs (being the highest) and two trees were observed within this
transect during the visits. Table 4.7 below presents the plant species found within this
transect, common/ local names, plant type and IUCN ranking (2014)

Table 4.7: Plants Observed within Transect A

IUCN
Plant Species Family Common Name | Local Name Type Ranking
Calatropis procera Asclepiadaceae_| Sodom apple Tumfafiya Shrub -
Borassus aethiopum Arecaceae African fan palm_| Giginya Tree -
Slim flower love
Eragrostis gangetica Poaceae grass Durburwa Grass -
Grewia mollis Malvaceae : Kamomowa Shrub :
Grewia villosa Malvaceae : : Shrub :
Least
Commiphora africana Burseraceae African myrrh - Tree Concern
Cynodon dactylon Poaceae Bermuda grass _| Tsirkiiyar damo6_| Grass -
Plants observed were naturally occurring. As stated earlier t here were no cultivated crops
within this transect as there were no settlement or farmland. It was evident that vegetation

within this transect had undergone secondary re-growth or succession over time.

The most abundant plant was Grewia mollis, a shrub. It covered about 55% of the entire
transect. It grows to about 2m and is found clustered together. Grewia mollis specie was
conspicuously greener and widespread in the wet season than in the dry season (see
Figure 4.13).

Chapter Four December 2015 Page 27 of 68
Final Report
nova ta

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

The next most abundant was Grewia villosa, a shrub, it covers about 25% of the area and
grows as high as 2m. The third most abundant was Calatropis procera, a shrub that grows
to about 1m.

There were only two trees observed; Borassus aethiopum and Commiphora africana.
Borassus aethiopum, specie of the palm tree family is the tallest plant within this transect,
with height of about 12m. Commiphora africana was about 5m high and contains spines on
its stem. Commiphora are gum bearing trees. Figure 4.13 shows a cross-section of plants
within the area.

Commiphora africana Eragrostis gangeticea

Grewia:mollis- Dry Season Grewia mollis- Wet Season Grewia villosa

Plate 4.13: Plant Species within Transect A

4.9.4 Plants Species within Transect B
Transect B covers a total area of 3km by 1.5km and lies to the North and East of the project
site (i.e area of influence). As at time of survey, a number of grasses, shrubs and trees were
observed. Within this transect is an hamlet (extension of Kanfi Dangi). Transect B is shown
in Figure 4.14 alongside pictures captured there.

In this transect a total of 25 plant species belonging to 16 taxonomic families were observed.

Chapter Four December 2015 Page 28 of 68
Final Report
nova

Power.

125 MWp Katsina Solar PV Power Plant - ESIA

NOVA Solar Power Site
ee esrontr eure

Figure 4.14: Transect B View

Naturally occurring plants and food crop were observed in this transect. Table 4.8 below
presents the naturally occurring plant species found in the area.

Table 4.8: Plants Observed within Transect B

Plant Species Family Common Name Local Name | Type | IUCN Ranking
Ziziphus mauritiana Rhamnaceae Chinese date Magarya Tree -
Acacia albida Fabaceae Anna tree : Tree Least Concern
Acacia nilotica Fabaceae Gum Arabic tree Bagaruwa Tree Least Concern
Adansonia digitata Malvaceae Baobab Kuka Tree Least Concern
Dar bejiya,
Azadirachta indica Meliaceae Neem Dogonyaro Tree -
Ziziphus spina-christi Rhamnaceae Christ's Thorn jujube | Kandiida Tree -
Borassus aethiopum Arecaceae African fan palm Giginya Tree -
Phoenix dactylifera Arecaceae Date plam Dunshe Tree -
Combretum icranthum _| Combretaceae Kinkeliba Géézaa Tree :
Combretum
erythrophyllum Combretaceae River bushwillow - Tree -
Vitellaria paradoxa Sapotaceae Shea Kadanya Tree Vulnerable
Detarium microcarpum_| Caesalpiniaceae_| Sweet dattock Taura Tree Least Concern
Combretum Combretaceae - Geiza Shrub
micranthum :
Gmelina arborea Lamiaceae Beechwood - Tree -
Guibourtia coleosperma | Fabaceae African rosewood - Tree -
Balanites aegyptiaca Zygophyllaceae Desert date Aduwa Tree -
Chapter Four December 2015 Page 29 of 68

Final Report
4.9.5

125 MWp Katsina Solar PV Power Plant - ESIA

Table 4.8: Plants Observed within Transect B cnt’d.

Plant Species Family Common Name Local Name_ | Type IUCN Ranking
Rough-leaved
Boscia Senegalensis Capparaceae Shepherds Anzaa Tree Least Concern
Slim flower love
Eragrostis gangetica Poaceae grass Durburwa Grass | -
Tamarindus indica Fabaceae - Yatuuyatud Tree -
Eriosema psoraleoides_| Fabaceae Canary pea Yar Tree -
Celtis integrifolia Cannabaceae Nettle tree Zu Tree -
Moringa oleifera Moringaceae Horseradish tree Zoogalé Tree
Tsirkiiyar
Cynodon dactylon Poaceae Bermuda grass damoo Grass | -
Salvadora persica Salvadoraceae Mustard tree Bento Tree -
Inada
Salix ledermannii Salicaceae Basket willow ruwaanaa Tree :
This area has more number of tress compared to any other transect. Tress here are tall,
decidious and fully grown that provide shade to inhabitants. Also observed, were shrubs
and grasses. The most abundant trees were Acacia nilotica, Acacia albida and Vitellaria
paradoxa, they collectively cover about 30% of the entire transect. These trees were as tall
as 20m in height. Adansonia digitata (baobab) was found only in this transect. Also common

was Azadirachta indica (neem tree). See Figue 4.15 below for plant species observed.

Ziziphus mauritiana Adansonia digitata

Acacia albida | P'AcScia nilotica® z  Vitellaria paradoxa
Figure 4.15: Plant Species within Transect B
Plants Species within Transect C
Transect C also covers a total area of 3km by 1.5km and is to the South of the project site
(i.e within area of influence). An hamlet (extension of Kaweminai Community) was located
close to this transect. This transect is shown on the next page in Figure 4.16.

In this transect a total of 17 plant species belonging to 11 taxonomic families were observed.

Chapter Four December 2015 Page 30 of 68
Final Report
nova

Power.

125 MWp Katsina Solar PV Power Plant - ESIA

| Nova Solar Power Site
ita a dst yun.

: Figure 4.16: Transect C View
Grasses, shrubs and trees were also observed in this transect. Both naturally occurring
plants and food crop were observed here. Table 4.9 below presents the naturally occurring
plant species found in the area.

Table 4.9: Plants Observed within Transect C

IUCN
Plant Species Family Common Name | Local Name Type Ranking
Dar bejiya,
Azadirachta indica Meliaceae Neem tree Dogonyaro Tree -
Acacia albida Fabaceae Anna tree : Tree :
Acacia nilotica Fabaceae Gum Arabic tree_| Bagaruwa Tree -
Ziziphus abyssinica Rhamnaceae Catch thorn Magarya Tree -
Ziziphus mauritiana Rhamnaceae Chinese date Magarya Tree -
Prosopis africana Fabaceae False locust Kirya Tree -
Borassus aethiopum Arecaceae African fan palm _| Giginya Tree -
Combretum micranthum_| Combretaceae : Geiza Shrub :
Vitellaria paradoxa Sapotaceae Shea Kadanya Tree Vulnerable
Least
Detarium microcarpum Caesalpiniaceae | Sweet dattock Taura Tree Concern
African
Guibourtia coleosperma_| Fabaceae Rosewood - Tree -
Olea europea Oleaceae Olive tree Zaitiin Tree
Rough-leaved Least
Boscia Senegalensis Capparaceae shepherds Anzaa Tree Concern
Slim flower love
Eragrostis gangetica Poaceae grass Durburwa Grass -
Eriosema psoraleoides Fabaceae Canary pea Ima| Tree -
Cynodon dactylon Poaceae Bermuda grass Grass -
Corchorus tridens Malvaceae Jute Turgunuuwaa Tree
In this transect, tall, scattered decidious trees were observed. Some trees noted in Transect
B were also seen here. The unique trees here include; Prosopis africana and Borassus
aethiopum. Azadirachta indica (neem tree) was the most abundant. Borassus aethiopum
Chapter Four December 2015 Page 31 of 68

Final Report
nova ta

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

was the tallest tree in the area. It measures to about 30m. See Figure 4.17 below for plant

species recorded.

Azadirachta indica

Prosopis africana

Sy

=

Borassus aethiopum.

Figure 4.17: Plant Species within Transect C

4.9.6 Cultivated Crops

A number of farmlands were observed within the study area (i.e in transect B and C).
Farming activities were observed more during the wet season than in the dry season.

Community members were actively involved in farming and livestock rearing. Crops
cultivated and observed are presented below.
Table 4.10: Cultivated Crops within Study Area
Common IUCN
Plant Species Family Name Local Name Type Ranking
Mangoro, Data
Mangifera Indica Anacardiaceae_| Mango Mangwaro Tree Deficient
Sorghum bicolor Poaceae Guinea corn Ba Filaatanaa | Grass -
Pennisetum glaucum _| Poaceae Pearl millet Zangoo Grass -
Paspalum Least
scrobiculatum Poaceae Kodo millet Tumbin jaakii__| Grass Concern
Zea mays Poaceae Maize Masara Grass :
Anacardium
occidentale Anacardiaceae | Cashew Fisaa Tree -
Mangiferztridica Maize Farm Guinea Corn Farm
Figure 4.18: Evidence of Cultivated Crops
Chapter Four December 2015 Page 32 of 68

Final Report

fe.
nova © =
Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

4.9.7 Economical Uses of Flora Resources
Plants mentioned above and within the study area are known to be of high economical
importance. A number of these plants have multipurpose uses and play a vital role in the
socio-economic development of the people that make use of them. Plants parts are known
to be used for medicinal purposes, livestock feeding, trading, ornaments etc. The table
below presents the economical uses of plants observed within the study area.

Table 4.11: Economical Uses of Some Plants in Study Area

Plant Species Economical Uses

Natural Occurring Plants

e The roots and barks are used in medicine for digestive disorder,
diarrhea, constipation etc;
tropis procera (Sodom apple) e Used in treating snakebites and boils.

e Fruits and tender roots produced by young plant are edible;
Borassus aethiopum (African fan | ¢ Fibres are obtained from leaves;
palm) e Woods (reputed to be termite-proof) can be used in construction.

e Bark and root preparations are taken to treat cough, snake bite,
ulcer, cut, sore;

e The mucilage has been used by indigenes as thickener in soups;

e As food for livestock animals;

e The wood used for house construction, bed frames, walking
sticks, tool handles, clubs, bows and arrows, shields, spear
shafts and whips;

Grewia mollis ¢ Also used as firewood and made into charcoal.

e Seeds are pounded and consumed;
e Roots are used to treat body pains;

Grewia villosa e Bark is used in the treatment of wounds, syphilis and smallpox
e Fruits are used for the treatment of typhoid fever and stomach
problems;

« Powdered bark is mixed with porridge to cure malaria;

e Resin is used in sealing and disinfecting wounds while fumes of
burnt resin are used as an insecticide and as aphrodisiac;

e Leaves are browsed by goats, especially at the end of dry
season;

e Reputation of being termite resistant, though soft. It is used in
the construction of local houses, tool handles, beehives, spoons,

Commiphora africana (African water troughs, and for musical instrument;

myrrh) e Roots, leaves, and fruits are edible, also extracted is edible oil.

e Used to feed livestock;

e Known to be rich in calcium, phosphorous, potash, potassium,
sodium, manganese, protein, enzymes, carbohydrate, fiber,
flavonoids and alkaloids;

Cynodon dactylon (Bermuda | e Used to treat stomach acidity, stomach ulcer, stomach pain,

grass) colitis, and stomach infections.

e Good for raising bees, since its flowers provide bee forage at
end of rainy season, when most other local plants do not;

e Seed pods are important for raising livestock, and used as camel
fodder;

e Wood is strong and used for making canoes, mortars, pestles;

e Ashes of wood are used in making soap as a depilatory and

Acacia albida (Anna Tree) tanning agent for hides.

Sources: Rulangaranga 1989, Von Maydell 1990; B and P van Wyk, 1997; Mohammed, 2000;
Gebauer, 2002

Chapter Four December 2015 Page 33 of 68
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Table 4.11: Economical Uses of Plants in Study Area - cont’d

Plant Species

Economical Uses

Acacia nilotica (Gum Arabic tree)

Its pods are used as supplement to poultry rations.

e Branches are commonly lopped for fodder;

e The plant makes a good protective hedge because of its
thorns;

¢ The wood is very durable is used making boats

Azadirachta indica (Neem tree)

¢ The leaves and barks are used for treating malaria

Adansonia digitata (Baobab)

e Leaves are used in the preparation of soup;

e Flower is eaten raw, the seeds provide flour, which is very rich
in vitamin B and protein, and it is used as baby food.

The fruit pulp obtained from the seed provides a refreshing
drink when dissolve in water or milk. The spongy and soft
nature of the tree makes it easy to store water during the
extreme scarcity of water;

The back of the young baobab tree is used in making fishing
nets, baskets, mats and clothes

Moringa oleifera (Horseradish tree)

It is used in medicine for anemia, arthritis, joint pain
(rheumatism), asthma, diabetes, diarrhea, epilepsy. stomach
pain; and intestinal ulcers treatment as well as bacterial,
fungal, viral, and parasitic infections;

Moringa is also used to reduce swelling, increase sex drive (as
an aphrodisiac), prevent pregnancy, boost the immune
system, and increase breast milk production. Some people use
it as a nutritional supplement or tonic.

Balanites aegyptiaca (Desert date)

Its wood is highly resistance to insects, hence widely used for
making wooden handles, bowls, mortars and many household
utensils

Vitellaria paradoxa (Shea tree)

Is an important source of edible oil (shea butter), derived from
the seed. Shea butter is also used in cosmetics, skin
emollients, and pharmaceuticals;

Has been extensively used for timber, firewood (see Plate 1.5)
and charcoal production;

The fruits are edible and constitute 50-80% of the whole fruit

Eriosema__ psoraleoides
pea)

(Canary

Roots are boiled with water and the decoction taken as tea or
the powder made from dried roots is taken with porridge for
treatment of Malaria and used as aphrodisiac.

Corchorus tridens (Jute)

Young tender leaves are cooked into a mucilaginous product
that is either used as a sauce or as relish with maize or other
cereal;

It is grazed by animals such as livestock;

Its stem fibres are used for rope making;

Cultivated Plants

Mangifera Indica (Mango)

Its fruit are fleshy and edible;
tis used in clearing digestion and acidity due to heat;
It is sought for its timber but occasionally preferred

Sorghum bicolor (Guinea corn)

Its grains are used to make flat breads;

Significantly used as food to animal (see Plate 1.5);
Used as source for making ethanol fuel;

Reclaimed stalks are used to make a decorative
material marketed as Kirei board.

millwork

Sources: Rulangaranga 1989, Von Maydell 1990; B and P van Wyk, 1997; Mohammed, 2000;

Gebauer, 2002

The pictures below shows guinea corn heap stored for processing or as fodder for animal
consumption and the harvesting of Shea tree part for firewood to be used to cook.

Chapter Four

December 2015
Final Report

Page 34 of 68

nova “a

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Figure 4.19: Economic Use of Plant Parts

410 Wildlife

4.10.1 Fauna Description
The study area is known for its low fauna composition. This is as a result of the harsh (dry)
environmental conditions that ensure the adaptation and survival of only drought tolerant
animals. In the study area, livestock animals were majorly observed. Water was made
available for the livestock through dug wells or boreholes.

Fauna observed or have been recorded in this area are discussed as follows. Table 4.12
presents all fauna resources as described by hunters, members of the communities and
those recorded during the study.

Mammals

A total of ten mammal species were observed or have been previously recorded in the area.
The rodents were represented by the Greater Cane rat (Thryonomys swinderianus) and
Giant Pouched rat (Cricetomys gambianus). Livestock species makes up bulk of the
mammalian species.

Numidameleagris ~~ : Balami sheeps

Camelus dromedarius Equus africana asinus

Figure 4.20: Livestock in the Area

Aves
The bird group consists of the Black kite, Francolin, Cattle egret, Finch, Sunbird, Weaver
and White stork. The Vultures once common in the study area have become locally extinct.

Reptiles
Cobra, Pythons and Lizards makes up the reptile groups. According to the hunters, the
snakes have become locally extinct due to over exploitation.

Chapter Four December 2015 Page 35 of 68
Final Report
Ue
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

This species is reported to occur in high abundance in the area. Mammalian species and
their IUCN ranking are presented on Table 4.12 below.

Table 4.12: Checklist of Mammalian Groups in the Study Area

Common Current IUCN
Animal Species Family Name Local Name Status Ranking
Mammals
Thryonomys Least
swinderianus Thryonomyidae | Greater cane rat | Gafiya Observed | Concern
Cricetomys Giant pouched Least
gambianus Nesomyidae rat Dabba Reported Concern
Least
Lepus capensis Leporidae Brown hare Zomo Reported Concern
African savanna Least
Lepus microtis Leporidae hare Zomo Reported Concern
Aves
Least
Milvus migrans Accipitridae Black kite Shirwa Observed | Concern
Double-spurred Least
Pternistis bicalcaratus_| Phasianidae francolin - Reported Concern
Least
Bubulcus ibis Ardeidae Cattle egret Balbela Reported Concern
Nignia canicapilla Estrildidae Negro finch - Reported -
Cinnyris Splendid Least
coccinigastrus Nectariniidae sunbird - Reported Concern
Ploceus cucullatus Polceidae Village weaver _| - Reported | -
Least
Ciconia ciconia Ciconiidae White stork - Observed | Concern
Reptiles
Least
Naja melanloeuca Elapidae Black cobra Kumurci Reported | Concern
Elapidae Black-necked Least
Naja nigricollis spitting cobra Kumurci Reported Concern
Agama agama Agamidae Rainbow agama | Dadangare Observed | -
Python sebae Pythonidae Rock python Muduwa Reported -
Livestock
Helmeted Least
Numida meleagris Numididae guinea fowl Zabo Observed | Concern
Least
Bos taurus indicus Bovidae Cattle Marai Observed | Concern
Least
Camelus dromedarius_| Camelidae Camel Rakumi Observed | Concern
Equus africanus
asinus Equidae Donkey Jaki Observed
African — dwaft Least
Capra aegagrus hircus | - goat Akwiya Observed | Concern
- : Sokoto red goat_| Maradi Observed | -
- Bovidae Balami sheep Tinkiya Observed | -
Chapter Four December 2015 Page 36 of 68

Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

4.11 Socio-economic and Health Studies and Consultation
4.11.1 Study Design and Strategy.
The study was designed to obtain all relevant socio-economic and health data on the
community from primary and secondary sources. To this end a strategy was adopted which
entailed:
e Conducting literature searches and reviews.
e Design and pretesting of household questionnaire used in the study.
e Determination of the target population and sample size for administering the
household questionnaire.
e Conducting field visits to the project area.
e Conducting Focus Group Discussions (FGDs) and General Group Discussions
(GGDs) with various stakeholder groups and in-depth interviews with key informants
in the project area within 25km radius of the Kankiya L.G.A. Headquarters.
e Collation and analysis of data obtained from all the sources.
e Report preparation.

4.11.2 Target Population and Sample Size.
The household questionnaire was administered on 150 households in the study area and
141 of these were retrieved. The questionnaire was administered on willing households,
selected randomly from the community. FGDs and interviews were also held in the study
area. Respondents to the questionnaire and participants in the FGDs and interviews were all
18 years and above.

Table 4.13 presents the age and sex distribution of respondents to the household
questionnaire. It shows that 14.2% of respondents were within the 15-24 years age bracket,
70.9% within the 25-64 years bracket while 14.9% were 65 years and above. The sex
distribution shows that about 60% of respondents are males and about 40% are females.
The dominance of respondents within 25-64 years bracket is mainly due to the wide age
range while that of males among respondents is due to socio-cultural conditions that
encourage male representation in most social issues.

Table 4.13: Age and Sex Distribution of Respondents to the Household Questionnaire.

Age Groups | Male Female | Total

(Years) (No.) (%)
18-24 12 8 20 14.2
25-64 62 38 100 70.9
65 and above | 11 10 21 14.9
Total 85 56 141 100.0

Source: FNL Field Survey, 2015.

4.11.3 Data Collection
The data used in this study were obtained from primary and secondary sources. The primary
sources of data were the household questionnaire, the FGDs, GGDs, key informant
interviews (KIls) )and observations made during field visits while secondary data were
sourced from published and unpublished documents obtained from various sources. All the
published documents are indicated in the bibliography at the end of this report.

4.11.4 Analytical Techniques
Various statistical techniques and tools were used in this report. The most common were
summary statistics like percentages, ratios and averages. The data were presented mostly in
tables and charts. Population size and issues of its distribution relevant to the study, as well
as crude birth rate, were determined using the following formulae:

|. Population projection using the exponential model

Chapter Four December 2015 Page 37 of 68
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

P,= P. (1 +r)"; where P, is population in the base year, r is the estimated annual
growth rate of population, and n is time lapse in years.

Il. Sex Ratio= Number of males in the LGA_X_100
Number of females in the LGA

Ill. | Dependency Ratio = Population aged 0-14years_+ population aged 65years and above X_100

Population aged 15-64years

IV. Crude Birth Rate (CBR) = Number of births in the community in one year_X_100
Mid-year population

4.11.5 Stakeholder Consultations and Integration in the Study.

Consultations were considered very important in the socio-economic and health study of the
EIA process. The socio-economic and health consultations involved all segments of Kankiya
community including its leadership, farmers, hunters, women and youth who would be
affected by the proposed NSP project, one way or the other. Consultations aim to inform
relevant stakeholders about the proposed project, intentions / plans of project proponents,
scope of the EIA process and potential impacts of the project. During consultations, the
perceptions, concerns and expectations of stakeholders are discussed. The entire
consultation process serves to inform and educate stakeholders, and therefore, ensure
acceptance of the project among stakeholders. The consultation process involved the
following;

e Visits were made to Kankiya community and LGA to meet with key stakeholders
including local government officials and traditional rulers. The purpose of these visits
was to inform relevant civil and traditional authorities about the proposed project and
to secure permission and co-operation for the EIA study and the project.

e Direct Consultations were held with Identified Stakeholders. This phase was
conducted by EIA consultants and representatives of NSP. It involved visits to the
District Head, and consultations with groups representing Farmers, Hunters, Women
and Youths from Kankiya.A schedule of these meetings and the issues discussed
are presented in Table 4.14.

e Involvement of community members in the study activities with a view to ensuring
their participation, informing them about the proposed project as well as obtaining
relevant information from them, where possible. In this regard residents
accompanied the study team as guides and assistants. The household questionnaire
was administered by community assistants.

This phase consisted of the utilization of participatory tools to elicit information from
stakeholders on community baseline data and expected impacts (direct / indirect, adverse /
beneficial, short / long term etc.) Focus Group Discussions (FGDs), In-depth Discussion and
Interviews (IDIs) and General Group Discussions (GGDs) were held with community
representatives (Table 4.14). Non-participatory observation techniques and visual
photography sessions were utilised as complementary data collection tools. Attempts were
also made to ascertain stakeholders’ concerns as well as identify ways in which the
community and stakeholders may be assisted to mitigate or enhance potential project
impacts. The assistance could be from project proponent alone, or project proponent in
conjunction with relevant NGOs and government agencies at various levels.

It is important to note that consultation activities are continuous as such every successful
consultation provides feedback for development, community integration and sustainable co-
existence for the benefit of all stakeholders and the environment.

Meetings and interviews were held with community members including male and female
representatives and youth leaders. Others were Principal of the public secondary school and
teachers in the public primary school and health workers at the State Government owned
hospital in the area. Apart from the visits to the project area, meetings, FGDs and interviews

Chapter Four December 2015 Page 38 of 68
Final Report
fe.
nova ©
Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

with key stakeholders, other forms of engagement were also adopted in the study area.
Identified stakeholders in this project will include Kankiya community, representing the
interests of residents, community leadership, farmers, hunters, women and youth.
Institutional stakeholders include Kankiya LGA, Katsina State Ministries of Environment, and
Lands and Urban Development. Others are stakeholders at Federal level including the
Federal Ministry of Environment and National Electricity Regulatory Commission.

Table 4.14: Schedule of Meetings in Kankiya

Meetings Date Issues Discussed

Community Leadership (District Head and Leaders). The proposed NSP project and
scope of the ESIA study. Socio-
cultural resources, traditional
administrative set up, land
ownership, use and _ tenure,
livelihood activities. Health
conditions in the household and
nutrition. Demographic and
developmental issues,
infrastructural framework, conflict
management and security situation
in the community. Perceptions,
concerns and expectations about
the proposed project.

06/02/15

The proposed NSP power plant
and scope of the ESIA study.
Socio-cultural resources, land
ownership, livelihood activities,
household income levels and
expenditure pattern. Farming input,
use of fertilizer and modern
techniques, cropping methods,
07/02/15 | crops produced. Internal security
and current conflict _ situation.
Infrastructural framework — and
development. Commonly reported
disease conditions in households.
Perceptions and concerns about
the proposed project.

Hunters The proposed NSP and scope of
the ESIA_ study. Socio-cultural
resources, land ownership,
livelihood activities, | household
income levels and expenditure
pattern. Hunting methods and
equipment, crops produced.
Internal security and current
07/02/15 | conflict situation. Infrastructural
framework and development.
Commonly reported disease
conditions in households.
Perceptions and concerns about
the proposed project.

Chapter Four December 2015 Page 39 of 68
Final Report
125 MWp Katsina Solar PV Power Plant - ESIA

Table 4.14: Schedule of Meetings in Kankiya

Women Group

na Ed

08/02/15

The proposed NSP and scope of
the ESIA_ study. Socio-cultural
resources, livelihood activities,
household income levels and
expenditure pattern. Infrastructural
framework and development.
Commonly reported disease
conditions in households.
Availability and utilization of health
facilities, Community health issues,
personal hygiene and_ nutrition.
Social vices (especially
prostitution, drug use and
alcoholism). Perceptions and
concerns about the proposed
project.

Youth Group

08/02/15

The proposed NSP and scope of
the ESIA study. Youth employment
and development, participation in
community development. Socio-
cultural resources, land ownership,
livelihood activities, | household
income levels and expenditure
pattern. Internal security and
current conflict situation.
Infrastructural framework — and
development. Commonly reported
disease conditions in households.
Social vices. Perceptions and
concerns about the proposed
project.

08/02/15

The proposed NSP project and
scope of the ESIA study. Socio-
cultural resources, traditional
administrative set up, land
ownership, use and _ tenure,
livelihood activities. Health
conditions in the household and
nutrition. Demographic and
developmental issues,
infrastructural framework, conflict
management and security situation
in the community. Perceptions,
concerns and expectations about
the proposed project.

Chapter Four

December 2015
Final Report

Page 40 of 68

125 MWp Katsina Solar PV Power Plant - ESIA

Table 4.14: Schedule of Meetings in Kankiya

Meetings

Date

Issues Discussed

\ Ld
Elders/Government representatives

06/02/15

The proposed NSP project and
scope of the ESIA study. Socio-
cultural resources, traditional
administrative set up, land
ownership, use and _ tenure,
livelihood activities. Health
conditions in the household and
nutrition. Demographic and
developmental issues,
infrastructural framework, conflict
management and security situation
in the community. Perceptions,
concerns and expectations about
the proposed project.

Public Forum

03/08/15

The disclosure of proposed NSP
power plant:
«Fears of stakeholders
e Aspirations of stakeholders
e Expectations of
stakeholders etc

Chapter Four December 2015

Final Report

Page 41 of 68

125 MWp Katsina Solar PV Power Plant - ESIA

e The proposed NSP project and
scope of the ESIA study.

e Land compensation methodology
adopted by KSG.

e Documentation to support land
compensation methodology

07/08/15

4.11.6 Population and Demographic Characteristics of Households

Population Size and Growth

Following a national census in 2006, the National Population Commission (NPC) published
the population of Nigeria as 140,431,790 comprising 71,345,488 males and 69,086,302
females, NPC Priority Table Vol. IV, 2010. NPC estimated annual population growth across
Nigeria at 3.2% (NDHS, 2008). Current population, projected at 3.2% annual growth and
using the exponential model, will be 186,519,256. Current population density is 205 per
square kilometre. Conversely, in 2006, Katsina State had a population of 5,801,584
comprising 2,948,279 males and 2,853,305 females. Current projected population of the
State is 7,703,348 and population density is 327 per square kilometre.

Kankiya LGA had a population of 151,395in 2006 which was made up of 77,061 males and
74,334 females. Current population is projected at 201,018. Projected population of Kankiya
LGA from 2015 to 2020 is presented in Table 4.20.Population of the LGA is projected to
grow from 201,018 in 2015 to 235,268 by 2020.

Birth and death rate figures, which are available at national and state levels (Annual Abstract
of Statistics, 2010), indicate that Nigeria has an average Crude Birth Rate (CBR) of 13.65%
and Katsina State has a CBR of 18.54%. The national Crude Death Rate (CDR) is 1.78%
while the CDR for Katsina State is 2.71%. The rates imply that Katsina State has more births
and more deaths than the national averages.

Chapter Four December 2015 Page 42 of 68
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Table 4.15: Projected Population of Kankiya LGA.

Year Projected Population (3.2% annual growth)
2006 151,395
2015 201,018
2016 207,411
2017 214,073
2018 220,885
2019 228,001
2020 235,268

Source: NPC estimates (2006) and FNL projections (2015-2020).

Projected Population (3.2% annual
growth)

151,395

Figure 4.21: Projected Population of Kankiya L. G. A.

Household Composition, Structure and Size

The typical household unit in the study area has a head and several members. In many
cases the head is the father and members include his wives, children and wards. The wards
often include children of relations. However, members of the household are not necessarily
related biologically. The household, as used in this study, has been defined as people living
together for a period on a common source which one or more of them contribute financially
to; and accepting the authority of the head of household. Members of the household are fed
and generally catered for from the resources of the household. Average household size in
Nigeria is 4.9. Average household size in Katsina State is 5.3 and average household size in
Kankiya LGA is 5.1 (NPC Priority Table Vol. IX, 2010).

Population Distribution.

Age and Sex Distribution

In Nigeria in 2006, children (age 0-14) constituted 41.8% of the population while those less
than 20 years were 52.3% and those less than 25 years 61.9%. The elderly (65 years and
above) were 3.2% of the population. The age dependency ratio was 82.0 as at 2006. Given
these proportions, the population of Nigeria is quite young. Children (age 0-14 years)
constituted 48.5% of the population in Katsina State while those less than 20 years were
58.2% and those less than 25 years 66.6%, Table 4.16. The elderly (65 years and above)
were 2.8% of the population.

Children (age 0-14 years) in Kankiya LGA made up 48.2% of the population while those less
than 20 years were 57.6% and those less than 25 years 66.1%. The elderly made up 2.7%
of the population. The populations of Katsina State and Kankiya LGA are younger than the
general population of Nigeria. By the age distribution, the population of the State is slightly

Chapter Four December 2015 Page 43 of 68
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

younger than that of the LGA. At less than three percent, the proportion of the elderly in the
populations of the State and LGA is small, suggesting that there is not much aging.

Sex ratio shows the number of males in a population to every 100 females in same
population (Haupt and Kane, 2004). The 2006 population figure showed that Nigeria had a
higher male population and sex ratio of 103. Both Katsina State and Kankiya LGA have
higher male than female populations, Table 4.16.The sex ratio in Katsina State is 103 and in
Kankiya LGA it is 104. This indicates there are about 103 males to every 100 females in the
State and 104 males to every 100 females in communities in the LGA. The sex ratio in
Katsina State is same as the sex ratio in Nigeria while the sex ratio in Kankiya LGA is slightly
higher.

Table 4.16: Age and Sex Distribution in Katsina State and Kankiya LGA, 2006.
Age Frequency

Groups | Katsina State Kankiya LGA
(Years) | Male Female Total Male Femal | Total

(No.) (%) e (No.) (%)
0-4 626,686 581,148 1,207,834 | 20.8 | 16,825 | 15,293 | 32,118 21.2
5-9 499,315 450,427 949,742 16.4 | 12,887 | 11,390__| 24,277 16.0
10-14 353,874 304,408 658,282 14.3 | 8,843 7,736 16,579 11.0
15-19 280,905 284,254 565,159 97 6,998 7,246 14,244 94
20-24 204,233 281,585 485,818 8.4 5,199 7,656 12,855 85
25-29 189,747 261,756 451,503 78 4,925 6,912 41,837 78
30-34 171,466 193,115 364,581 6.3 4,702 5,123 9,825 65
35-39 135,295 127,277 262,572 45 3,674 3,383 7,057 47
40-44 129,273 142,642 241,915 42 3,604 2,954 6,558, 43
45-49 85,579 62,021 147,600 25 2,235 1,662 3,897 26
50-54 90,943 68,030 158,973 27 2,435 1,764 4,196 28
55-59 34,376 22,911 57,287 1.0 877 602 1,479 1.0
60-64 52,074 38,195 90,269 16 1,365 965 2,330 15
65-69 16,581 12, 856 29,437 05 400 313 713 05
70-74 31,723 21,089 52,812 0.9 868 533 4,401 0.9
75-79 10,994 7,280 18,271 0.3 302 195 497 0.3
80-84 19,531 13,892 33,423 0.6 492 325 817 05
85+ 15,687 10, 419 26,106 05 430 285 715 05
Total 2,948,279 | 2,853,305 | 5,801,584 | 100.0 | 77,061 | 74,334 | 151,395 | 100.0

Source: NPC Priority Table Vol. IV, 2010.

Dependency Ratio
The dependency ratio shows the relationship of the population of children (0-14 years) and
the elderly (65 years and above) to the population of those aged 15-64 years. It is an
indication of the burden of providing for the dependent in the economy. It is assumed that
the potential workforce (those aged 15-64 years) bear the economic burden of the
dependent. The higher the dependency ratio, the lower the labour input per capita. The age
dependency ratio in Nigeria is 72.0 while it is 105 and 104 in Katsina State and Kankiya
LGA, respectively. The dependency ratios in Katsina State and Kankiya LGA are quite high,
implying that the proportion of dependent population is higher than the potential workforce.
This type of age distribution reduces the values of both labour input and income per capita
(UNDP, 2006). It also implies that resources in households in Kankiya LGA and Katsina
State are largely devoted to the up keep of children.

Ethnic Composition and Religious Affiliations of the Population

Indigenous residents of Kankiya are mostly of the Hausa ethnic group. Besides the Hausa,
the Fulani represent a significant proportion of indigenous residents of both Kankiya town
and LGA. Apart from the indigenous Hausa and Fulani there are residents from other parts
of Nigeria. Notable among these are Yorubas, Igbos and Idomas. Local sources suggest that
these non-indigenous residents account for about15% of all residents.

Chapter Four December 2015 Page 44 of 68
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

The predominant religion in Kankiya town and Kankiya LGA is Islam. Indigenes of the
community are mostly Muslims. A few non-Muslims live in Kankiya town. These are mostly
found among the non-Hausa and Fulani residents.

Marital Status of Household Members

The marriage institution is revered in Kankiya, and marriages are contracted between males
and females. There are no records of same sex marriages in the community. The family is a
basic social unit in the study area and there are both nuclear and extended families in the
community.

Traditionally, the marriage process involves the participation of members of the families of
the intending couple. The process usually brings members of the families of the groom and
bride together and tends to forge close ties among them. Marriage rites are conducted
according Islamic injunction. The process begins with the man asking for the lady's hand in
marriage from her parents and on their approval a period of courtship (‘zache’) begins. They
decide on a wedding date at which time the groom provides gifts “kaya’nbaiko” for the bride’s
parents. Following this the groom gives gifts of cloths and wrappers to the bride “kaya’nlefe”.
Finally the wedding ceremony, the ‘fatiha’ is conducted on the fixed day.

Marital status of household members is presented in Table 4.17. Analysis indicates that
70.7% of respondents are married, 23.6% are single and about 5.7% are either separated or
formally divorced. The majority of adults are married. It is common practice, called ‘kwule’,
for young married women to stay at home and to restrict their movement outside the house.
Individuals also put out a notice ‘bashiga’ to restrict men from entering into houses where
there are married women. Most married residents want to remain married and couples make
great sacrifices to remain married. Polygamy and monogamy are both practiced in the
community. Polygamy is quite common and 31 of 72 male respondents (43.1%) who are
more than 25 years have more than one wife.

Table 4.17: Marital Status in the Study Area.

Category No. (%)
Married 99 70.7
Single 33 23.6
Separated or| 8 5.7
Divorced

Total 140 100.0

Source: FNL Survey, 2015

Marital Status (%)

™ Married
Single

™ Separated or Divorced

Figure 4.22: Marital Status of Study Area

Chapter Four December 2015 Page 45 of 68
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

4.11.7 Migration Trends and Patterns.

There have not been accessible records of migrations within the community. Migration in
Nigeria has generally been characterized by a rural to urban movement of individuals and
families. The most common reasons for relocation are work, marriage, and school. Among
children and the youth, especially between the ages of 10 years and 45 years, several have
left the rural for urban communities in order to attend school or learn trades. The length of
residence of households in Kankiya provided an indication of the character of migration in
the study area. Respondents indicated that 28.6% of households have lived in Kankiya for
less than ten years. Considering those households that have lived for less than ten years as
largely migrant, it would appear that the migrant population makes up more than a quarter of
residents.

Apart from residents, there are migrant Fulani herdsmen in the study area. These live mostly
in temporary houses within and in close proximity to their grazing grounds. They move from
time to time. There is no definite pattern, in terms of specific number of years that they stay
in a particular location before migrating to another. The seasons and availability of grazing
grass and fodder seem to determine their length of stay in a particular location.

4.11.8 Fertility, Mortality and Life Expectancy.
Fertility, mortality and life expectance rates in the study area are influenced by a number of
factors. These factors include the general acceptance of the universality of marriage,
relatively early marriage and procreation, and the existence of the practice of polygamy. The
specific fertility, mortality and life expectancy rates for Kankiya have not been determined but
existing State and regional values provide an indication.

A good measure of fertility is the Total Fertility Rate (TFR) which is an indication of the total
number of children a woman is estimated to have in her reproductive life time. The TFR for
Katsina State is 6.7 while the national average is 5.7 (NBS, Annual Abstract of Statistics,
2010). This TFR is an indication that the average woman in Katsina State will have more
children than the national average. Another measure of fertility is the Crude Birth Rate
(CBR) which is estimated at 18.54%. Comparing with the national average which is 13.65%,
there are more births in Katsina State than most other states in Nigeria (NBS, Annual
Abstract of Statistics, 2010).

Available mortality measures include the Neonatal Mortality Rate (NMR), Infant Mortality
Rate (IMR) and Under Five Mortality Rate. These rates are assessed per 1000 recorded live
births. The NMR, IMR and Under Five Mortality Rate for Katsina State are 55, 114 and 269
per 1000 live births, respectively. The national averages are NMR 48, IMR 100 and Under
Five Mortality Rate 201 per 1000 live births (National Bureau of Statistics-NBS, Annual
Abstract of Statistics, 2010). The NMR, IMR and Under Five Mortality Rates indicate that
there are more deaths among neonates, infants and Under Five in Katsina State than what
obtains generally in Nigeria.

Life Expectancy estimates for Katsina State are the same as the available national
estimates. The World Health Organization (WHO) in its World Health Statistics 2006
estimated that life expectancy for males and females in Nigeria were 42 years and 47 years,
respectively, as per population surveyed.

4.11.9 Adult Literacy Rate and Schools Attainment.
The adult literacy rate is determined by the proportion of population aged 15 years and
above that has completed a normal course of primary education and can read and write in
the English language. The NBS National Literacy Survey, 2010 indicates that the adult
literacy rate in Nigeria is 57.9% and in the North West geopolitical zone it is 31.7%. Adult
literacy in English in Katsina State is 34.5% among males, 20.1 among females and 27.5%
for both. In Kankiya LGA the rates are 17.7% among males, 9.6% among females and
13.9% for both. The adult literacy rates in Katsina State and Kankiya LGA are lower than the

Chapter Four December 2015 Page 46 of 68
Final Report
Ue
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

national average. The rate in Kankiya LGA is also lower than the average for the North
West.

The level of school attainment in Kankiya LGA, published by NPC is presented in Table
4.18. A large proportion of the population (61.0%) has not attended school. There are more
females than males among this group, to the ratio 54.5%: 45.5%. Among those currently in
school and those who have ever attended school, the highest proportions in the LGA are at
the level of secondary school (15.9%) and nursery school (10.2%). This level of school
attainment among household members would imply that the local workforce is largely
illiterate in English, and the proposed project may not get all its supply of a literate workforce
locally.

Table 4.18: School Attainment in Population Aged 6 Years and Above, Kankiya LGA
by Sex, 2010.

Category Male Female Total

(No.) (%)
No Education 31,383 37,611 68,994 61.0
Nursery 6197 5329 11,526 10.2
Primary 4695 3918 8613 7.6
JSS/Modern School 3380 2424 5804 5.1
SSS/SEC/TTC 6854 5373 12,227 10.8
OND/NCE 2337 847 3184 2.8
University/HND 1084 231 1315 1.2
Post Graduate 385 104 489 0.5
Other 564 378 942 0.8
Total 56,879 56,215 113,094 100.0

Source: NPC Priority Table Vol. VII, 2010.

Household Members Currently Attending School in the Study Area.

Children and household members in the study area are at different levels of schooling, Table
4.19. There are 30.3% of children from sampled households currently in nursery school and
22.7% in primary school. The highest proportion of those currently in school is the 32.6% in
secondary schools. Tertiary institutions have 14.4% of those in school in the study area.
technical schools have 3.2% of those in school in the study area. There is also no public
technical educational institution in the study area, an indication of the lack of technical
training in the area.

Among children and household members currently in school in the study area the highest

proportion, 38.2%, are in primary schools. Next to these are 29.8% of household members in
secondary schools and 23.0% of children in nursery school. The least are 3.2% of household
members in technical school.
Table 4.19: Children and Household Members Currently in School in the Study Area.

Level of School Frequency

Males _ | Female | Total
s (No.) (%)

Nursery 21 23 44 23.0

Primary 35 38 73 38.2

Secondary 37 20 57 29.8

Vocational/Technical 4 2 6 3.2

Tertiary 9 2 11 5.8

Total 106 85 191 100.0

Source: FNL Survey, 2015

Status of Available Education Facilities

Chapter Four December 2015 Page 47 of 68
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Schools in Kankiya include Nuhu Primary School, Hassan Usman Primary School, Sada
Primary School, Suleiman Primary School, Kiddies International Nursery and Primary
School, and Al Bashira Nursery and Primary. At secondary level the schools include
Government Girls Secondary School (Junior and Senior schools), Government Day
Secondary School (Junior school), Government Secondary School Kanti, Al Bustan School
and Community Arabic and Science Secondary School. There is a technical school
(Business and Apprenticeship Training Centre), a private school (Hassan Sada Model
Quranic School), and a tertiary institution (Katsina School of Health Technology). The
primary schools offer primary 1-6 classes, the junior secondary schools JS 1-3 classes and
the senior schools SSS 1-3.

Some of the school buildings and classrooms in the public schools, at both the primary and
secondary school levels, need to be renovated. This especially affects roofs, doors and
windows in the classrooms. There is also a general need for additional utilities like toilets for
pupils and teachers, private water supply and electric fans for the classrooms. Desks and
chairs provided for both pupils and their teachers need to be repaired, and in some cases
replaced. The schools also do not have enough teaching aids and instructional materials for
teachers’ use.

The public schools experience some truancy. This is related to lateness of some children to
school in the mornings. There is also the phenomenon of school dropout which usually
occurs at the end of the school session. School teachers have estimated dropout in the
student population at about 5%, at the end of each session. School dropout has been
attributed to a number of reasons including transfers of parents and guardians who work in
the public sector from Kankiya to other parts of the State; marriage and starting families; and
lack of interest in formal education. Some have also added the fact that the cost of providing
school materials has caused some parents and guardians to withdraw their children and
wards from school and kept them on their farms.

Access to Education Facilities.

Effective access to education facilities could be a factor influencing the level of literacy
attained in some communities. This is because where facilities are easily accessible and
within reach, some household members have been encouraged to use them. Public primary
and secondary schools are located close to households in the study area such that members
of the households sampled live within 30 minutes of the schools, Table 4.20. A majority of
these households, 59.8%, pay nothing or less than N50 to get to the public primary or

secondary school they attend.35.55 pay between N50 and N100 and 4.7% pay between
N110 and N200 to get to school.
Table 4.20: Travel Time and Cost to Public Schools Nearest to Household Members
Time Cost
Time Range | Frequency Cost Range Frequency
(No.) (%) (No) | (%)
0-10mins. 36 33.6 NO - N50 64 59.8
11-30mins. 71 66.4 N51 - N100 38 35.5
31mins.-thr. | - - N110 - N200 5 4.7
More than | - - More than N200 | - -
thr.
Total 107 100.0 Total 107 100.0

Source: FNL Survey, 2015.

4.11.10 Socio-Cultural Resources
Historical Accounts of Origin
There are various accounts of the origin of the Hausa but three of these are most common.
Many Hausa believe they descended from Arabs. Their progenitor, Bayajida, settled in
Daura in present day Katsina State and had children who are ancestors and founders of the
Hausa city states. Another of the theories of origin is that the Hausa once lived in a location

Chapter Four December 2015 Page 48 of 68
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

on the banks of Lake Chad but had to move westward when the water level in the lake
receded. The third theory is that the Hausa were nomads in the Sahara Desert. Some who
have put forth this theory believe they have a link to Ethiopia. Scholars who have accepted
this link base their belief on the shared worship of the sun god by both groups before the
advent of Islam and Christianity to the groups.

The Fulani ancestors are believed to be nomads who migrated from the Senegambia region
to their present areas in Northern Nigeria. Most of the areas they occupy in Nigeria were
obtained by conquest. Kankiya is one of the settlements of the Hausa and Fulani in Katsina
State.

Language

Hausa is the major language spoken in Kankiya. Linguistically, Hausa language belongs to
the West Chadic branch of the Afro-Asiatic language family and it is related to Arabic,
Hebrew, Berber, Amharic and Somali. It is the most widely spoken Sub-Saharan language,
and it is spoken inparts of Nigeria, Burkina Faso, Cameroon, Chad, Cote d'Ivoire, Ghana,
Niger and Sudan. It is spoken in Nigeria as a first language by an estimated 18.5 million
people. The Hausa dialect spoken in Kankiya belongs to the Western Hausa dialect.
Variants in this dialect group include Sokoto, Katsina, Gobirawa, Adarawa, Kebbawa and
Zamfarawa. Other dialect groups are Eastern Hause spoken in Kano, Katagum and Hadejia,
and Northern Hausa which includes Arewa and Arawa, (Enthnologue and Irene Thompson,
2015).

Fulani which is the next major indigenous language in Kankiya belongs to the Atlantic branch
of the Niger-Congo language family. Speakers call themselves Fulbe, but the Hausa call
them Fulani which has become the name by which they are commonly referred to in Nigeria.
The language is spoken in parts of Nigeria, Cameroon, Chad and Sudan, (Enthnologue).

Traditional Administrative Structures

At the apex of the traditional administration structure in Kankiya is the District Head of
Kankiya. Kankiya is a part of Katsina Emirate and the District Head is part of the Emirate
Council. He is appointed by the Emir of Katsina and he is answerable to the Emir. The
District Head is assisted in his administration of Kankiyaby 11 Village Heads, representing
the 11 villages that make up Kankiya. The Village Heads are directly responsible for
administering their respective villages and maintaining law and order in their various
domains. The District Head and Village Heads also use the advice of community elders in
performing their duties.

A number of local community based organizations (CBOs) are operational among residents.
They are set up to perform economic developmental and welfare functions among residents,
and they assist in managing interests of residents. Major CBOs in Kankiya include
KungiyarMarayuKankiya, | KungiyarTaimakonMarayu, Kungiyar S/BirniZango = and
KungiyarManoma Ta.

Religious Beliefs and Practices

Kankiyaresidents are predominantly Muslims. A few of them, mostly among civil/public
servants who may not be indigenous residents are Christians.The major mosques in
Kankiya include MasalachiHakimiGari, Masalachi’nLayiKankiya, Masalachi’nKanti,
Masalachi’nSabuwar-Abuja and Masachi’nSabuwar-Abuja Sabo.

Chapter Four December 2015 Page 49 of 68
Final Report
125 MWp Katsina Solar PV Power Plant - ESIA

Figure 4.23: The Newest Major Mosque in Kankiya

Festivals celebrated among residents include ‘Shayi’ which is a ceremony of the
circumcision of young males. ‘Sauka’ is a ceremony marking graduation of children from
Quranic School. There is also ‘Bikinshanruwammace’ which is a celebration marking the
harvest of crops from the farms. The most celebrated festivals are those of Id-el-Fitri, Id-el-
Kabir and Ed-el-Mahlud which are generally referred to as Sallah celebrations.

There are no food taboos in the community and no animal is considered sacred, however,
as a largely Muslim society they do not rear pigs or eat pock, and they also do not
consume alcoholic beverages. They also do not eat the donkey, it is reared for use to
carry things to and fro the farms. The society generally prohibits practices that are
perceived to be harmful to human coexistence. These practices include desecration of
places of worship, committing suicide, having sexual intercourse with a married woman
who is not one’s wife and cannibalism. Residents generally abide by these restrictions.

Archaeological Features and Reserved Places

Kankiya has unexplored sites of potential archaeological value. It is an area that is currently
farmland. Local sources know the place as ‘Mangorori Unguwarkanawa Kankiya’. It said to
be a deserted settlement that is more than 200 years old. Formal archaeological excavations
and studies have not been conducted on this site. The community has a cemetery which is
currently in use. It is a reserved area, established. These sites of historical significance will
not be impacted by the proposed project.

Life Style and Social Indulgent Practices of Residents
Indulgent practices and vices assessed in Kankiya include drinking of alcohol, cigarette
smoking and use of hard drugs, prostitution, teenage pregnancy and child labour. The use of
spirits and alcoholic beverages is generally considered offensive among Muslims and it is
not a common practice among Kankiya residents. Some adult residents, mostly males,
smoke cigarettes. Cigarette smoking is fairly common and most smokers started in their
teenage.

It was noted that children assist their parents and guardians in various ways including on
their farms, selling in shops and the markets, hawking, running domestic errands or doing
household chores. A lot of these occur off school hours and during holidays and neither
attract wages nor stop the children from attending school. However, there are some children
who do these services and who do not attend school.

Conflict Management.
Conflicts do not always have violent outcomes. Various conflicts occur daily within the study
area. Most of these are resolved without violence. The traditional resolution method
employed in managing conflicts emphasizes arbitration and representation, as all parties to

Chapter Four December 2015 Page 50 of 68

Final Report
[/
nova “a

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

any dispute are required to be present as their matter is discussed and determined. The
main organs involved in conflict resolution include Village Heads and District Heads.
Decisions of these organs are accepted by the disputing parties.

Besides the traditional methods, there are also the courts including Sharia Courts,
Magistrate Courts and High Courts. Disputing parties can always resort to any of these.
Kankiya community usually does not bar anyone from using them or interfere in anyone’s
decision to resort to them.

Participation of Women and Youth in Development

There are women and youth groups in Kankiya that are recognized as essential arms of
the social structure and traditional administrative structure. Although they do not seat in
the traditional council and, therefore, do not participate directly in communal decision
making, they serve to advise the council and mobilize their members towards community
development. They also play very important roles in conflict resolution and in attending to
welfare needs among their members. Apart from their advisory role, the youth participate
in ensuring community security, and maintaining a clean environment.

4.11.11 settlement Pattern and Housing Characteristics

Settlement Pattern

Kankiya is a community of 11 villages. These are: Gachi, Ka Wari, Kafin Soli, Kauyenmaina,
Fakuwa, Kafindangi, Tafashiya, Nassarawa, Gyaza, Galadinma A and B, and Magam. Each
of these villages has hamlets. Houses in the community are clustered. The settlement
pattern is nuclear, but it has a scattered settlement pattern at the outskirts of the town. It is a
small town in a rural setting. The town and housing are not panned. The houses are not built
in any given pattern. Spacing of houses is not fixed but most houses built within five to eight
metres of the other. A factor that has greatly influenced settlement pattern and size in
Kankiya is availability of land. Lands have been available for development, for residential
and commercial purposes.

Types of Houses.

Common types of living houses in the study area include bungalows, flats and tenement
(rooming/terraced) houses, (Table 4.22). Bungalows and flats are more common than
tenement buildings. Bungalows account for 49.6% and flats 31.9%. Tenement houses and
duplexes account for 12.6% and 5.9%, respectively.

Figure 4.24: Some Types of Houses in the Study Area

The number of bedrooms in the houses range from two to five, while the modal is four and
the mean is three. An average of two household members sleep in one room in the houses
surveyed. At this rate the houses are not congested. Many of the houses are designed with
the traditional concept where kitchens, toilets and baths are located outside the house. A
fenced courtyard encloses these facilities and conveniences.

Chapter Four December 2015 Page 51 of 68
Final Report
nova NIZA
Power,)y 125 MWp Katsina Solar PV Power Plant - ESIA

Table 4.21: Types of Houses in the Study Area.

House Types Frequenc'
(No.) (%)

Bungalows 67 49.6
Tenement Houses 17 12.6
Flats 43 31.9
Duplexes 8 5.9
Total 135 100.0

Source: FNL Survey, 2015.

Materials Used for Housing Construction

Materials used in construction of walls for living houses in Kankiya are mud blocks, bricks
and cement block, Table 4.22. As at the time of field survey, laterite was being mined from
the project site for block-making. Materials used for roofs are predominantly corrugated iron
sheets (zinc). A few houses are roofed with other materials including aluminium, slate and
thatch. Most houses, about 56%, are built with walls made of mud blocks. Houses built with
bricks and cement blocks are 23% and 21.5%, respectively. Corrugated iron sheets are used
for the roofs 77.8% of houses while slate is used in 14.8%, thatch in 5.2% and aluminium in
2.2%. Most of the houses are floored with cement. Generally, materials used in building
walls of houses in the study area may not be modern but they are solid and durable. Apart
from thatch, the other roofing materials are also durable.

Figure 4.25: Laterite Mined at the Project Site and Used for Block-Making

Table 4.22: House Construction Materials the Study Area

Construction Materials Frequency
(No.) (%)

Walling Materials

Cement Blocks 29 21.5

Brick 31 23.0

Mud Blocks 75 55.5

Total 135 100.0

Roofing Materials

Corrugated Iron Sheet (zinc) 105 77.8

Aluminum 3 2.2

Slate 20 14.8

Thatch 7 5.2

Total 135 100.0
Source: FNL Survey, 2015.
Sources of Energy Used in Households for Cooking and Lighting in the Study Area
Firewood is the predominant source of fuel used by households to cook their meals, Table

4.23. The use of firewood accounts for about 93.3%. Kerosene is used by a few households,
6.7%. Lighting in households in the study area is primarily provided by public electricity. The

Chapter Four December 2015 Page 52 of 68
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

houses are connected to the national grid. However, most households have made provisions
for alternative sources of electricity because of frequent outages on the public grid. In 39.6%
of houses, kerosene lamps are used to provide alternative lighting and in 1.4% private
electricity generating sets are used.

Table 4.23: Types of Fuel Used for Cooking and Lighting in Households in the Study

Area.

Types of Fuel Frequency

(No.) (%)
Fuel Used for Cooking
Firewood 125 93.3
Kerosene 9 6.7
Total 134 100.0
Source of Energy for Lighting
Kerosene 53 39.6
Public Electricity 79 59.0
Private Electricity Generator 2 1.4
Total 134 100.0

Source: FNL Survey, 2015.

4.11.12 Natural Resources and the Economy of Kankiya
Natural Resources Exploited in the Study Area
Natural resources in Kankiya are inclusive of lands, grass lands and water bodies. The
lands are quite extensive and they provide space and materials (like sand and clay) for
farm lands, the physical development of the community, especially in housing and
infrastructural development. The lands also provide the sand and clay used for housing
and road construction. The land mass has been put to various uses. The vegetation does
not support much of forests, but the growth of grasses and shrubs. The grass lands are
useful grazing grounds for herdsmen in the area. The grasses and shrubs are also useful
in the construction of thatches for construction of houses and granaries, especially in the
villages and suburbs.
The water bodies are inclusive of Inchimami River and Kankiya dam. Inchimami River or
Koroma as often referred to locally is the main natural drainage in Kankiya. Kankiya dam
is a small man made earth dam from where water is used for irrigation of farm lands and
for grazing of livestock. These resources have been exploited by generations of residents,
and have kept and sustained human habitation over the years.

Land Ownership, Tenure and Use

Traditionally, lands in Kankiya are communally owned and managed. Within the traditional
setting, families have acquired lands on which they have developed their private properties.
Individuals, whether indigenous residents or not, can also buy land from the community and
own such land. Such land is put to any use as desired by the owner(s). Rights over lands
within a family are handed down from one generation to another. Women can buy and own
land. Any intentions to obtain land for corporate or industrial use should be initiated through
the traditional leadership in the community, which is in the best position to offer proper
guidance concerning ownership.

Residents were conscious of a gradual decrease in communal lands over the years. They
also indicated their perception of the factors responsible for this loss in communal lands.
Land loss has been mostly attributed to encroachment by the state government and
environmental factors, especially wind and water erosion. Both factors are estimated to have
accounted for between 30% and 50% of communal lands that have been lost over the years.

Over the years, lands in the community have been used for farming, grazing of livestock,
housing and infrastructural development. Residents gave an indication of the various uses to
which community lands have been put and also estimated current proportions of land use,
Table 4.24. It is estimated that government acquisition of land for construction of public
facilities including education and health facilities, and roads has amounted to.

Chapter Four December 2015 Page 53 of 68
Final Report
nova

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Table 4.24: Land Use Structure in Kankiya.

Land Use Structure Frequency (%)
Agricultural 60.0

Industrial 2.0.

Residential 20.0

Institutional (Infrastructure) 18.0

Total 100.0

Source: FNL Survey, 2015

Environmental Challenges

The main environmental challenge in the community is erosion. Two kinds of erosion are
commonly experienced in the community; these are wind erosion and water erosion. Wind
erosion occurs mostly when strong North East trade winds blowing across the study area
sweep away dried and loose top soil. This is a common phenomenon during the dry and
dusty harmattan months, especially between November and March. Water erosion occurs
when it rains. Torrential rains cause fast flowing run off which also wash off much top soil.

Figure 4.26: Water Erosion in the Study Area

Erosion is aided in the area by the lack of dense foliage ordinarily provided by grasses,
weeds, shrubs and trees. Without much vegetation cover, the grounds are dried up being
exposed to heat making it easy for the winds during harmattan and water during the rainy
season, to carry away soil.

Employment Status of Households

Employment has been defined in this study to include all forms of paid work, whether done
on a full time or part time basis. Unemployment on the other hand has been defined as being
ready and looking for work and not being able to secure one in the last six months preceding
this study. The definitions of employment and unemployment only considered those aged
15-64 years who were not full time students. Thirty two households in the community,
22.7%, indicated that they had one or more unemployed members. Unemployment is most
pronounced in the study area during the dry season when the crops have been harvested
and the farms are left fallow awaiting another cropping season. In NBS (2011) estimates of
the level of unemployment among different groups in rural Nigeria, the rate of unemployment
among the uneducated (those who have never attended school) was 22.8%. Among those
who have attained only primary school education it was 22.7%. Among those who have
obtained JSS and SSS certificates it was 36.9% and 22.5%, respectively.

Unemployment was 38.2% among 15-24 year olds and 24.1% among 25-44 year olds. For
those aged 45-59 years and 60-64 years the rates were 19.6% and 22.1%, respectively. The
sex distribution of unemployment in rural Nigeria was 25.1% among males and 26.1%
among females. These statistics suggest that the highest rate of unemployment in the study

Chapter Four December 2015 Page 54 of 68
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

area would occur among females aged between 15 and 24 years whose only qualification is
Junior Secondary School Certificate. Residents in this category most times do not have any
skills that can enhance employment.

Livelihood Activities.

Employed members of households in Kankiya are involved in different livelihood activities.
Livelihood activities identified in households during the study included farming and gathering
of firewood, grazing of livestock, hunting, trading and artisanship practices. Others are
sundry activities like employment in the civil/public services, providing local transportation
services and contracting, Figure 4.27. Farming accounts for over 50.0% of the livelihood of
households in Kankiya. Some practitioners own farms which they cultivate directly every
farming season. Others have farm lands that they hire labour to cultivate. Most people in the
latter group work full time at other livelihood activities like employment in the civil/public
services. Crop farming is most common. Residents farm with traditional and rudimentary
equipment like cattle driven ploughs, hoes, cutlasses and machetes. The use of fertilizers
and herbicides is common among farmers. Farmers generally complained of lack of access
to fertilizers because they are not usually available and when available they the cost is such
that farmers cannot afford as much as they need. Farmers have had access to improved
seedlings. Commonly grown crops include grains like guinea corn, millet and maize. Others
are vegetables like carrot, okra and cabbage, among others. Farmers still practice shifting
cultivation and bush fallow systems which entail leaving farmlands fallow for between three
years and five years, depending on pressure on available farmlands.

Grazing is a traditional livelihood activity of the Fulani. Some have their livestock at home
and take then out or hire people to do so on a daily bases. Others are nomads who live out
in the fields with their animals. Nomads usually move with availability of the right kind of
grass and fodder for their livestock. Their stay in any particular location is not time specific.
The livestock are inclusive of cattle, sheep, goats and some donkeys. Hunting is still a
recognized means of livelihood, although many residents not employed in the activity.
Hunters use daneguns, traps and cutlasses.

Artisanship services are provided by private small scale enterprises in the study area. Some
of them are able to employ a few workers and some through apprenticeship programmes
have trained others. Such artisanship practices in Kankiya include tailoring, auto mechanic
workshops, welding workshops and furniture/cabinet making. Others are electrical and
electronic installations and repairs, masonry and block making.

Trading is a significant livelihood activity in the study area. The market at Galadima, which
operates daily, provides outlet for buying and selling. Apart from the market there is some
retail trading along roads and streets. This type of selling is conducted from a variety of
places. Some can only afford to sell a few things like confectioneries, fruits and others from
table tops set up beside their houses while several trade from rented shops where they stock
a variety of goods including electrical and electronic goods, cloths and leather products.
There are also those who hawk fruits and food.

Some residents work in the public and civil services. These are inclusive of health workers,
teachers and those who work with Kankiya LGA and its agencies. Some residents are
involved in contracting providing sundry administrative services, especially at the local
government headquarters and transportation, among others.

Some residents practice more than one livelihood activity. Engaging in multiple livelihood
activities provides household members complementary sources of income. In many cases,
however, it is an indication that each of the activities only provides subsistence income.

Incomes from these livelihood activities vary very significantly. Among farmers, monthly
incomes of between N10, 000 and N50, 000 were estimated from FGDs, KlIls and
questionnaire responses. However, a monthly modal income of N20, 000 was estimated.

Chapter Four December 2015 Page 55 of 68
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Among traders the estimated monthly income range was N5, 000 to N30, 000 and the modal
was N25, 000. Similarly, among artisans a range of between N10, 000 and N20, 000 with a
modal of N15, 000 was established. Employees in the civil/public services experience a
wider range in their monthly incomes, determined by their seniority and grade levels.

S
s
ic
©

Ss

Figure 4.27: Livelihood Activities in Kankiya.

Income Levels of Households in Kankiya

The nominal income levels of households in Kankiya are presented in Table 4.25. The
modal household income range is between N10, 100 and N20, 000, while the mean
household income (obtained by dividing total income by total respondents) is N33, 809.

Given the mean household income value of N33, 809, mean household size of 5.1 in
Kankiya LGA and assuming a Naira to United States of America (USA) dollar exchange rate
of N180:1USD and 30 days in a month, a household member will earn N221 or 1.2 USD
daily. Using midpoint of the modal income range (i.e. N15, 050 which is midpoint of the
range N10, 100-N20, 000), the average household member will earn about N98.4 or 0.5USD
daily. By the first analysis, the average household member earns more than 1USD per day
which is above poverty income and by the second it is less, which is below poverty income.
The National Bureau of Statistics (NBS) calculated the poverty profile of Nigeria (NBS,
2010), and using the poverty wage of 1USD per person per day concluded that 61.2%
across Nigeria live below the poverty line. Given that the modal value represents the most
frequently occurring household income group, it implies that a majority of household
members in Kankiya live below the poverty line.

Table 4.25: Household Income Levels in Kankiya.

Income Levels (N) Income Mid- | Frequency/Respondents | Total
Point (N) (No.) (%) (N°000) | (%)
Less than 1,000 500 - - - -
1,000-5,000 2,500 5 3.6 12.5 0.1
5,100-10,000 7,550 27 19.4 203.9 0.94
10,100-20,000 15,050 39 28.1 587.0 1.25
20,100-35,000 27,550 28 20.1 771.4 26.29
35,100-50,000 42,550 17 12.2 723.4 24.71
50,100-100,000 75,050 14 10.1 1050.7 21.8
Above 100,000 150,000 9 6.5 1350.0 24.89
Total - 139 100.0 4698.9 100.0
Source: FNL Survey, 2015.

Household Expenditure Patterns.

Households in Kankiya indicated that about 80% of their monthly incomes are spent on

household needs including food, health care, education, transportation, clothing and utilities,

Chapter Four December 2015 Page 56 of 68
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Figure 4.28. Most households indicated that purchase of food constitutes a very significant
part of their monthly expenditure. The regular items on the menu of households like rice,
vegetables, beans and meat are bought. In spite of the availability of free public primary
schools in Katsina State, households spend on school materials. Apart from that, some
households pay various sums to train their wards in private schools.

Households spend part of their monthly incomes on health care, purchase of cloths,

transportation of their members to and from work, school and other places. They also pay for
utilities, especially electricity and fuels to operate kerosene lamps and stoves.

18%

15%
12%
8% 9
Ty 7 _
> @ . . re é
4 F
ss ~

Figure4.28: Expenditure Pattern of Households in Kankiya.

4.11.13 Health Characteristics

Status of Available Health Facilities

Orthodox health care services are provided at Kankiya by a General Hospital, a
Comprehensive Health Centre and three private clinics. There are also drug stores
(chemists). The drug stores are unevenly distributed and their number could not be
confirmed during the study. Some residents use herbal care which is not usually provided
as a livelihood. Many locals know herbs, tree barks and roots within the environment, for
instance dogonyaro and lemon grass, which are believed to bring relief to certain ailments.

The General Hospital and Comprehensive Health Centre offer out-patient, ante-natal,
post-natal, immunization and medical laboratory services. They provide health education
by conducting enlightenment campaigns and talks to members of the community,
especially during ante-natal sessions. There are also programmes for family planning and
for management of HIV/AIDS patients. Health workers at the facilities estimate that about
70% of women of child bearing age in the community are aware of one family planning
method or another although the response rate is quite low, estimated at 10%.
Immunization services are provided weekly and the antigens dispensed include BCG,
HBV, OPV, Yellow Fever, Measles, Vitamin A and Penta 1, 2, 3. Antenatal care and
general medical services are provided 24 hours daily. Generally, an average of 10 patients
is seen daily at the Comprehensive Health Centre and 30 at the General Hospital.

Health Conditions of Household Members

Households indicated how often their members felt sick enough to seek help in the four
weeks before the study, Table 4.26. The responses tend to suggest that household
members do not take ill frequently as in 45.7% of households no member felt sick enough to
seek any help,in 37.0% of households some members sought help once or twice and in
17.3% help was sought three or four times.

Chapter Four December 2015 Page 57 of 68
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Households’ use of mosquito bite and malaria preventive measures was used as an
indicator of health conditions. Responses, Table 4.27, show that 77.2% of households use
insecticide treated mosquito nets when they sleep, 15.8% use ordinary nets and 7.0% do not
use any preventive measures. The responses indicate an awareness of the need to prevent
mosquito bites in the community.

Immunization services are provided at the Comprehensive Health Centre and the General
Hospital, and also by the LGA during mass immunization programmes. Health workers
estimated that about 70% of children under five years in the community have received
immunization against one or more of the common childhood diseases.

Table 4.26: Number of Times a Household Member Required Medical Attention in Four
Weeks.

Number of Times Healthcare was | Frequency
Sought (No.) (%)
None 37 45.7
1-2 Times 30 37.0
3-4 Times 14 17.3
5 Times - -
More than 5 Times - -
Total 81 100.0

Source: FNL Survey, 2015.

Table 4.27: Use of Malaria (Mosquito Bite) Preventive Measures in Households.

Preventive Measure Frequency
(No.) (%)
None 7 7.0
Ordinary Mosquito Nets 16 15.8
Insecticide Treated Mosquito Nets 78 77.2
Preventive Drugs - -
Total 101 100.0

Source: FNL Survey, 2015.

a

_

Children Under Five yearswho Children Under Five years who
have received at least one form have not received any
of Immunization Immunization

Figure 4.29: Immunization Coverage of Children Under Five Years in Kankiya.

Prevalent Health Condition and Diseases

Diseases frequently reported by households were discussed at FGDs with residents and Kils
with health workers in the community. The most commonly reported diseases and ailments,
in order from the most frequent are malaria, respiratory tract infections, diarrheal diseases,

Chapter Four December 2015 Page 58 of 68
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

ulcer and hemorrhage (pile). Other cases occasionally reported include insect bites, rashes,
burns and trauma from accidents. The General Hospital has also treated patients for
hypertension, diabetes, STIs, impaired vision and dental problems.

According to data gathered during the field surveys, the prevailing health conditions of
members of Kankiya community are presented below:

Infant Mortality Rate (IMR) ......0....... 114/1,000 Live Birth
U5MR . ... 269/1,000 Live Birth

MMR ... 1,000/100,000 L Birth
Total Fertility Rate ....... 7

HIV sero prevalence ...... 3%

Life expectancy.

Low birth weight 31.1%

No. of health facilities ........ 5

Nutritional status of U5

Wasting ...... 17.3%

Under weight ...... 35%

Stunting ......... 36.9%

Vitamin A supplementation ...... 70%
lodization of salt ...... 99%

Use of Health Care Services

The use of health care services (orthodox and traditional) when household members take ill
showed that many households use the services of orthodox facilities, however, some
practice self-medication. Household where their members visit orthodox health facilities
when they take ill are 48.8%. In 44.0% of households members buy drugs from drug stores
which are not necessarily prescribed by a medical doctor. Only about 7% indicated that their

members use herbal medicine when they take ill.

Table 4.28: Places Often Visited When Household Members Take Ill.
Places Visited Frequency

(No.) | (%)

Hospital/Clinic/Health Centre 61 48.8
Drug Store 55 44.0
Traditional/Herbal Medicine 9 7.2
Total 125 100.0

Source: FNL Survey, 2015.

Water and Sanitation
Water sources used by households in Kankiya are basically the public pipe borne water,
wells and water boreholes, Table 4.29. Available national statistics indicate that in Katsina
State generally, 7.7% of the population obtains water for domestic use from public pipe
borne water supply while 23.8% get water from boreholes 58.8% from wells, 3.4% from
streams and 5.3% from vendors/water tankers (Annual Abstract of Statistics, 2010). The
situation in Kankiya is that largest proportion of households, 75.4% obtain water for domestic
use from wells, followed by 19.5% from the public pipe borne supply and 5.1% from public
and private boreholes. These sources of water are not treated and, therefore, may not be
safe for consumption.

Chapter Four December 2015 Page 59 of 68
Final Report
fe.
nova ©
Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Open hand-dug wells

Figure 4.30: Sources of Water in the Study Area

All the households sampled dispose their refuse by dumping in street corners, open drains
and bushes. There is no public arrangement for general collection and disposal of refuse.
Sewage disposal methods in households in Kankiya include pit toilets, water closet and
bush. State level data indicate that 0.9% use water closet toilets and 99.1% use pit Katsina
State, (Annual Abstract of Statistics, 2010). In households in Kankiya, Table 4.29, 87.4% of
households use pit toilets (covered and open), 4.2% use water closet toilets and 8.4%
defecate in the bushes. Refuse and sewage disposal practices that are common in
households in the community are not modern and healthy.

Table 4.29: Sources of Water to Households and Sewage Disposal Methods in
Kankiya.

Attributes Frequency

(No.) (%)
Sources of Water to Households
Pipe borne water 23 19.5
Private/Commercial water bore holes 6 5.1
Wells 89 75.4
Total 118 100.0
Disposal of Household Sewage
Covered Pit toilets 50 42.0
Open Pit Toilets 54 45.4
Water closet 5 4.2
Bush 10 8.4
Total 85 100.0

Source: FNL Survey, 2015.

Nutrition.

Most households (65.0%) in Kankiya indicated they are able to provide three or more
meals daily and 35.0% indicated that they are able to provide at least two meals daily.
Feeding the household is not a difficulty most likely because the local economy is agrarian
and households grow significant portions of their food. The meals consist mainly of
carbohydrates. Commonly available sources of protein are beef, milk and milk products,

Chapter Four December 2015 Page 60 of 68
Final Report
nova

wer)’
i) er,) 125 MWp Katsina Solar PV Power Plant - ESIA

and poultry products. Fruits are not a regular part of daily meals. The NBS (Annual
Abstract of Statistics, 2010) reports that in the North-West geopolitical region, where
Kankiya belongs, children who are less than 5 years and who are underweight are 43 per
1000, against the national average of 29 per 1000. The estimate of women who are too
thin (BMI < 18.5) in the region is 20 per 1000 while the national average is 15 per 1000
and women who are overweight (BMI > 25) are 15 per 1000 and the national average is
21 per 1000.

The estimates for underweight in children under 5 years and among women are worse in
the region than the national average while the estimate is better in the case of women who
are overweight.

Disease Vectors in Kankiya Community.

Disease vectors identified in the area are presented in Table 4.30. The most common is
mosquitoes which transmits plasmodium responsible for causing malaria in humans. Others
are house flies, tsetse flies and rats. The physical environment around the community, the
bushes and open domestic waste dumps, provide the necessary breeding grounds for these
disease vectors.

Table 4.30: Identifies Disease Vectors in Kankiya.

Disease Vector(s) Common Habitat Parasite(s) Transmitted
and Disease(s) Caused
Mosquito (anopheles | Stagnant water, swamps, | Plasmodium causes malaria.
and culex). bushes.
House fly and Latrine | Toilets, refuse heaps and | Diarrheal diseases.
fly | (muscadomestica | dumps.
and fanniacanicularis).

Tsetse fly (glossino | Bushes. Trypanosome causes

species). sleeping sickness.

Rats. A variety of places including | A variety of diseases
houses (especially where | including laser fever,
fish is smoked, bushes, | although there was no report
drains, swamps). of laser fever in the period

before and after the study.

Source: FNL Survey, 2015.

4.11.14 Infrastructural Development
The Infrastructural Framework
The infrastructural framework in the study area is made up of physical and social amenities.
A list of these facilities is presented in Table 4.31.

Table 4.31: Existing Infrastructure in Kankiya.

Infrastructure Description

Roads. Kankiya has tarred access roads. These roads are Kano
Katsina highway, Kankiya/Dutsama road and Kankiya-
Ingama road. Apart from these, there are tarred and untarred
internal link roads and streets.

Chapter Four December 2015 Page 61 of 68
Final Report

We.
nova © =
Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Infrastructure

Description

Communication/Telecommunication.

Telecommunication services provided by MTN, Airtel,
Globacom and Etisalat are available in Kankiya.

Telecom masts in the study area

Electricity.

The community is supplied public electricity from the national
grid. There is a PHCN sub-station at Kankiya, located on
Kankiya-Ingama Road.

Water.

Water is obtained for domestic use from public and private
water boreholes, public pipe borne water supply and open
wells. Kankiya dam and Inchimami River provide water for
irrigation and livestock.

Chapter Four

December 2015 Page 62 of 68
Final Report

nova

J
Power,)y 125 MWp Katsina Solar PV Power Plant - ESIA

Infrastructure Description

Health Institutions. There is a General Hospital, a Comprehensive Health Centre
and three private clinics in Kankiya.

Pilot Health Céntresin’Kankiya

Educational Institutions. The education infrastructure includes functional public
primary and secondary schools, a technical school and a
School of Health Technology.

Hotels/Guest Houses The main hospitality facility is the Attakawa Guest House.

Market. There is daily market in the community, at Galadima A and B.

Judiciary Service These are provided by Sharia Courts, Magistrate Courts and
High Courts.

Source: FNL Survey, 2015.

Functional State of Existing Infrastructural Network

The road network comprises of tarred and earth access and internal link roads. Kankiya is
accessed on the Kano Katsina highway, Kankiya-Dutsama road and Kankiya-Ingama road.
These are all tarred and motor able roads. Apart from the access roads there is a network of
motorable internal roads and streets which facilitate movement within the community. Some
of these are tarred but most are earth roads.

Telecommunication services provided by the major GSM service providers in Nigeria,
namely MTN, Airtel, Globacom and Etisalate, are available in the community. Residents are
able to communicate freely within Katsina State and Nigeria on these services.

There is functional public electricity in the community. It is supplied electricity from the
national grid. Residents, however, experience frequent electricity outages. The electricity
supply infrastructure includes a PHCN sub-station located on Kankiya-Ingama Road.
Households get their water supply from public and private water boreholes, several open
public and private artisanal water wells, and public pipe borne water supply system. Kankiya

Chapter Four December 2015 Page 63 of 68
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

dam and Inchimami River provide water for irrigation and feeding livestock. Kankiya dam is a
small earth dam and Inchimami River is often referred to locally as Korama.

Orthodox health facilities in Kankiya include a General Hospital, a Comprehensive Health
Centre and three private clinics. The General Hospital is managed by Katsina State
Government while the Comprehensive Health Centre is managed by Kankiya Local
Government. The private clinics are namely Lafia Ta Fi Kudi, LafiaJari Clinics and Maternity
Hospital and M. D. Clinics and Maternity Hospital. All these facilities provide out-patient,
ante-natal, post-natal, immunization and medical laboratory services.

The education infrastructure includes public and private primary schools, public secondary
schools, a technical school and a school of health technology. These are Nuhu Primary
School, Hassan Usman Primary School, Sada Primary School, Suleiman Primary School,
Kiddies International Nursery and Primary School, and Al Bashira Nursery and Primary. At
secondary level the schools include Government Girls Secondary School (Junior and Senior
schools), Government Day Secondary School (junior school), Government Secondary
School Kanti, Al Bustan School and Community Arabic and Science Secondary School.
There is a technical school (Business and Apprenticeship Training Centre), a private school
(Hassan Sada Model Quranic School), and a tertiary institution (Katsina School of Health
Technology). Some of the public school buildings and classrooms, in both the primary and
secondary schools, need to be renovated. This especially affects roofs, doors and windows
in the classrooms. There is also a general need for additional utilities like toilets for pupils
and teachers, private water supply and electric fans for the classrooms. Desks and chairs
provided for both pupils and their teachers need to be repaired, and in some cases replaced.
The schools also do not have enough teaching aids and instructional materials for teachers’
use.

There is daily market in the community, located at Galadima A and B. The market provides
outlet for traders. It has built up open and lock-up stalls. Judiciary services in Kankiya LGA
are provided by Sharia Courts, Magistrate Courts and High Courts.

Public Transportation

The main means of transportation available to Household members in Kankiya is land
based. Residents trek for short distances within the community usually distances less than
three kilometers. For longer distances they use private and commercial motorcycles,
tricycles and motor cars. Donkeys and camels are often used to carry produce from the
farms. Commuters pay N50 per person per drop, by motorcycle, tricycle and car.

Methods of Land Acquisition

The method of land acquisition in Kankiya is as stipulated by the Landuse Act of Nigeria
places the ownership, management and control of land in each state of the federation in the
Governor. Land is therefore allocated with his authority for commercial, agricultural and other
purposes. Anybody desiring to acquire any available land, (land not sold out to any private
owner), must go through the Katsina State Ministry of lands. Such land, if available to the
public, will be applied for. Afterwards, the land will be surveyed by a government-recognised
surveyor, and a survey plan developed for the land. When the process is completed, the
buyer pays the amount of money stipulated by the government, and a Certificate of
Occupancy is issued to the buyer who then becomes the owner.

Anybody desiring to purchase a piece of land from a private owner in Kankiya, shall
approach the owner and make his intention known to the owner. If the owner is willing, and
agrees to sell, the intending buyer shall engage a government-recognised surveyor to
survey the land. The surveyor then develops a fresh survey plan for the land which shall
be government-approved. The buyer then reaches an agreement with the seller, pay the
agreed amount, document the agreement which will be endorsed by both parties and their
witnesses. When the process is completed, the buyer takes ownership of the Certificate of
Occupancy for the land.

Chapter Four December 2015 Page 64 of 68
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

4.11.15 Socio-Economic and Health Sensitivities and Vulnerable Groups
Changes in sensitive components of the environment can have big and long lasting effects.
The socio-economic sensitivities of the Kankiya area are presented in Table 4.32. Some of
the socio-economic sensitivities potentially associated with the proposed project include
having to safeguard traditional lands, household income levels; creating opportunities for
employment and contracting, and having access to amenities.

Table 4.32: Socio-Economic and Health Sensitivities in Kankiya

Socio-Economic Component Sensitivity and Benefits

Land Family and communal lands which are significant

cultural and economic assets will be acquired for the

proposed project. Thiswill represent a permanent loss
to certain households and the community.

Traditional Livelihood Activities The primary livelihood activity in households across

the communities (farming) will be affected because

land acquisition will reduce land availability for
cultivation. These will no longer be available for pursuit
of livelihood activities.

Household Income Levels Household income levels will be affected.

e Those who lose livelihood activities will likely
experience reduction in their income.

e Those who are employed on the project will
earn incomes higher than they would earn from
their traditional livelihood activities, and
therefore, will experience an increase in their

incomes.
Employment and Contracting The project will provide opportunities for employment
and contracting to the indigenous and local resident.
Access to Amenities The project could affect access to amenities in two

ways.

e Reduced access due to increased number of
users and possible damage of the available
public amenities. Expected in the short run.

e Possible increase in amenities if private bodies
provide amenities as part of their social
responsibility and if State and Local
Governments provide as a result of the growing
demand. Expected in the long run.

Maintaining Ethnic Balance Workers and others would reside in the community
therefore increasing the proportion of non-indigenous
local residents.

Health Status of residents Some of the construction and other workers on the
proposed project will be sourced from outside the
community. These and job seekers who may be
attracted by the project may have health issues that
can impact local residents.

Vulnerable Groups in the Study Area

The sensitivity analysis identified groups potentially vulnerable to the envisaged impacts of
the proposed project. Their vulnerability would derive from a number of different factors,
including inability to cope with potential changes in the society and economy as a result of
the proposed project. A key vulnerable group in this regard would be the youths. For the
male, particularly teenagers in school, there is the tendency to abscond or drop out of
school to seek casual employment at the project site. Availability of employment and
payment of wages could lure some away from school. The presence of construction

Chapter Four December 2015 Page 65 of 68
Final Report
fe.
nova © =

Power,)*

workers, many of who would likely be young people would encourage the thought and
feeling of independence among youth in the community. Among itinerant construction
workers and job seekers could be some miscreants. These may interact with youth in the
community and tend to influence them negatively. The youth generally, but particularly
those in school and those that may not be able to secure employment during project
construction activities, would be quite vulnerable. The elderly, those aged 65 years and
above, would constitute another vulnerable group. Proportion of the elderly in Kankiya
LGA is 2.7% of the population and the elderly usually require special attention which would
include provision of healthcare and welfare services. This potentially makes them
vulnerable to changes in the socio-economic environment. Among residents of the
community there are the uneducated and unskilled. They derived their livelihood entirely
from exploiting the environment, especially in farming and gathering firewood, grazing of
livestock and hunting in the proposed project site. Their vulnerability lies in their rigid
dependence on exploiting their immediate environment for sustenance. Anything that
would affect the environment would also affect their livelihood, and without skills they may
not readily identify any alternatives.

4.11.16 Environmental Baseline Situations In Kankiya.

A summary of some socio-economic environmental baseline conditions in Kankiya, their
implications and required outcomes is presented in Table 4.33.

Table 4.33: Socio-Economic and Health Environmental Baseline Outcomes and
Suggested Interventions.

Socio- Associated Socio-economic | Required/Suggested | Monitoring
Economic and | Sectors and | and Health | Intervention. Indicators.
Health Baseline | Conditions. Outcome.
Situations in
Kankiya
Poor Water- Incidence of | Provision of facilities to | Number of
Infrastructural lack/limited diarrheal and | produce and deliver | treated bore
Framework. access to safe | other forms of | safe potable water to | holes provided
potable water. water borne | homes. Improved | in the
Education-lack diseases; Poor | staffing and provision | communities.
of facilities and | diagnoses and | of equipment | Number of
materials. inadequate (laboratories, libraries, | subject areas
Health-lack of | health diagnostic equipment) | that are
equipment. intervention; in education and | adequately
Inadequate Incidence of | health facilities. staffed in the
staffing. avoidable Refurbishment of | public schools.
Electricity — | deaths. public electricity | Increased
inadequate Poor academic | distribution facilities. school
supply of public | performance; attendance.
electricity poor school Functional
attendance; laboratories.
increased Functional
unemployment public library.
and miscreant Availability of
behaviour. diagnostic
equipment and
staff at the
Primary Health
Centre. Hours
of
electricity
available to
households
daily.
Domestic Waste | Housing-Poor Pollution of the | Regulate and enforce | Number of
and Sewage | design, no | physical use of water closets or | properly
Management. provisions _ for | environment as | covered _ pit toilets in | designed
Chapter Four December 2015 Page 66 of 68

Final Report

125 MWp Katsina Solar PV Power Plant - ESIA

fe.
nova © =

AJ
Power,)y 125 MWp Katsina Solar PV Power Plant - ESIA
Socio- Associated Socio-economic | Required/Suggested | Monitoring
Economic and | Sectors and | and Health | Intervention. Indicators.
Health Baseline | Conditions. Outcome.
Situations in
Kankiya
modern toilets sewage and | houses, by LGA. houses
and refuse | waste are | Institution of | approved and
management discharged _ into | environmentally construction
processes. the environment; | friendly refuse | monitored by
health problems | management LGA.
for humans. processes.
Gender Public Limited Without requiring a | Number of
inequality Administration- | opportunities for | change in composition | women playing
traditional women. of traditional decision | prominent roles
practices that making bodies, women | in CBOs.
inhibit women’s can be made to take
participation in up more prominent
communal communal
decision responsibilities.
making.
Human Capital | Technical Inadequate Introduce, equip and | Reduced
Development. Education-lack technical staff technical | unemployment;
of facilities. manpower; education. increased
Micro Finance- limited Enlighten business | utilization of
Poor access to | employment persons about _ the | credit by
credit; non | opportunities; low | need for _ financial | entrepreneurs.
availability of | investments; services in growing the
venture capital. stifling of | business.
Employment- entrepreneurial Identify and eliminate
existence of high | ability; low | bottle necks in the
unemployment in | household lending process.
households. incomes.
4.11.17 Community Perceptions, Concerns and Expectations about the Project
Residents generally perceived that the project will bring about industrialization and
development in Kankiya. They welcomed the project with some concerns. Their perception

and concerns about the project were expressed at FGDs and KIls. They also identified some
needs of the community at these sessions. The concerns and expectations are presented
below.

Concerns

Concerns raised by residents included the following;

e Weather the project may become abandoned.

e Would the project be completed early?

e Improper maintenance of facility and the likelihood of causing fatal accidents in the
community.

e Improper education and equipping of workers on the project which may lead to
accidents.

e Pollution problems from gases and chemicals that will be used in the facility. They
believe that it will be harmful to residents living near the facility; therefore, they should be
relocated.

e Insecurity issues could arise because of workers and job seekers that will be attracted to
the community.

e There will be a reduction in currently available grazing land.

Expectations
Various expectations were expressed by residents including;
e Adequate compensation for owners of the land acquired for the project.

Chapter Four December 2015 Page 67 of 68
Final Report
fe.
nova © =

AJ
Power,)y 125 MWp Katsina Solar PV Power Plant - ESIA
e Regular and adequate electricity supply to Kankiya.
e Employment opportunities for residents of the community.
e Empowerment of residents through contract awards.
e Social benefits in interacting with people from other places.
e Urbanization and industrial development of Kankiya.

Chapter Four December 2015 Page 68 of 68
Final Report
at.
Nova =
Power,).

125 MWp Katsina Solar PV Power Plant - ESIA

CHAPTER FIVE

IMPACT ASSESSMENT

‘Separation Page
5.1

nova IZA
Power) 125 MWp Katsina Solar PV Power Plant - ESIA
CHAPTER FIVE
POTENTIAL AND ASSOCIATED IMPACTS ASSESSEMT
General

The key objective of an ESIA is to predict changes (adverse or beneficial, whole or partial) in
the ecological and socio-economic environment resulting from a proposed development
project or activity as well as recommend mitigation measures to minimise, eliminate or offset
those aspects that will adversely impact on the environment.

This chapter therefore presents the findings from the overall assessment of the potential and
associated environmental impacts of the proposed utility scale solar PV based power plant
to be installed and operated in Kankiya area of Katsina State. It includes consideration of
potential impacts related to abnormal occurrences in addition to those that might result from
normal operations. The rationale used in this impacts evaluation is drawn from FMEnv
sectoral guidelines and the World Bank Guidelines/ IFC performance standards. The
assessment process was as follows:

e Identification of the various potential impacts using interaction matrix to show the
relationship/ interaction between the project environmental components and planned
project activities.

e A screening of potential impacts associated with each phase of the project is performed
using a Risk Assessment Matrix; and

e A detailed evaluation of the individual impact producing factors that comprise each aspect
of the project phases is then performed. The significances of the potential impacts are
quantified using the same rationale as for the screening.

The assessment approach generally involved matching the various activities of the different
stages of the proposed project (as described in chapter 3 of this report) with the components
of the existing environment. Consequently, the possible changes (and extent of changes) in
the environment as a result of the interactions have been identified/evaluated, hence
mitigation measures proffered in order to reduce, offset or ameliorate such changes.

The potential/ associated adverse and beneficial impacts of the proposed power plant project
on the existing environment were identified at this stage of the ESIA. The EIA Procedural
Guidelines and the World Bank Environmental Assessment Source Book, ISO 14001
approach and the Hazard and Effect Management Process (HEMP) among other references
were used in the identification process. The Risk Assessment Matrix (RAM) has been
employed in determining risks posed by the identified potential/associated impacts of the
project in order to proffer appropriate mitigation measures. In predicting impacts, the
experiential/practical ‘worst case scenario’ approach has been applied to determine the
extreme effects of project activities on environmental components, while ‘consensus of
opinions’ has been made use of to determine the importance of affected environmental
components. The impact evaluation results make up the pedestal for developing the EMP of
the proposed project.

Evaluation of the identified impacts were carried out and compared using specific criterion
such as legal/ regulatory requirements, magnitude of impact, risk posed by impact, public
perception and importance of affected environmental component. Results of identification
and evaluation are presented in this chapter of the report.

Chapter Five December 2015 Page 1 of 32

Final Report
(fe.
nova © =

Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

5.2 Impact Assessment Methodology
The pathway followed in the identification/assessment and evaluation of the potential and
associated impacts of the proposed project is illustrated in the Figure 6.1 below.

Environmental Stakeholders

Baseline studies Stakeholders meetings
Vv Vv

Aspects | Sensitivities | Concerns/ Issues

Interaction of components

Impact Identification and
categorisation

Impact Evaluation

Qualification, quantification and rating

Impact Mitigation

Deciding and report
jeciaing and reporting IFC Performance Standards/World Bank Guidelines

Vv

Environmental Management Plan

Figure 5.1: Impact Assessment and Management Flowchart

5.3 Project Phases and Activities
A number of project activities would be carried out in phases. These planned activities are
what would impact on the environmental components positively or negatively. The utility
scale PV-based power plant project activities are grouped into four phases as follows:

Pre-Construction phase: Involves activities such as award of contract, project design and
planning, consultation, recruitment, site preparation and transportation of the utility scale PV-
based power plant components to site.

Construction phase: It involves activities such as mobilisation of men and equipment to
site, digging, trenching, bulldozing, grading, soil compaction; and installation of temporary
camp and power plant components. This phase is usually a short term one.

Commissioning phase: It involves the integrated application of a set of engineering
techniques and procedures to check, inspect and test every operational component of the
project, from individual functions, such as instruments and equipment, up to complex
amalgamations such as modules, subsystems and systems..

Chapter Five December 2015 Page 2 of 32
Final Report
5.4

(fe.
nova © =

Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

Operational phase: This is usually ‘long term’, involving activities from post construction to
pre-decommissioning. It commences once the power plant has been commissioned for use.
Activities include use of natural resources (water for domestic uses and cleaning of solar
modules), plant and equipment operations, routine maintenance of equipment and plant.

Decommissioning/ abandonment phase: It begins once the power plant use is
discontinued or project life span has come to an end.

It should be noted that impacts can occur at any time; during these phases mentioned above
i.e. pre-construction, construction and operational phases of the project. Some impacts may
however occur in some or all phases of the project.

Impact Identification

The first step in identifying impacts associated with the project is the development of an
interaction matrix which shows the relationship/ interaction between the project
environmental components and planned project activities.

Chapter Five December 2015
Final Report

Page 3 of 32
125 MWp Katsina Solar PV Power Plant - ESIA

Table 5.1: Project Activities — Environmental and Social Interaction Matrix

Pre-construction
Project Activities Phase Construction & Installation Operation / Maintenance Decommissioning

Environmental
Components

Handling

ion of Natural Resources (water for plant use)

ing and Coating (i.e. use of aerosols)

Mobilisation of Power Plant Components and Personnel

Recruitment! Community Engagement
lOnsite Fabrication and Carpentry Works
[Mobilisation of Personnel and Equipment

Depletion of Natural Resources
Power Plant Decommissioning

[Plant Foundation Construction
le. ground water use)

(access clearing & camping)
(piling, trenching etc)

Plant Installation Activities
(support, supply & servicing)
Plant Maintenance/ Servicing
(support, supply & servicing)
[Abandonment /Restoration

g
3
=
ra
3
3
2
5
8
3
=
3
$s
c

Site Preparation
Waste Management
Logistics

Fires / Explosions
Incidents /Accidents
Commissioning! Testing
Power Generation
Waste Management
Logistics

Incidents and Accidents

Pain

Air Quality and Noise

Particulates

NOx, SOx, COx, etc

Gaseous hydrocarbons

Noise disturbance

Vibration

Water Quality

Surface water physico-chemistry

Groundwater physico-chemistry

‘Aquatic Ecology

Plankton

Fishes

Macro-benthos

Terrestrial Ecology

Fresh water swamps

Mangrove swamps

Rainforests

Sahel Savannah forests

Avifauna,

Mammals

Sediment Quality

Physico-chemistry

Seabed disturbance

Chapter Five December 2015 Page 4 of 32
Final Report
at.
nova 3

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Table 5.1: Project Activities — Environmental and Social Interaction Mati

—cont’d

Project Activities

Phase
rs

Pre-construction

Construction & Installation

Operation / Maintenance

Decommissioning

Environmental
Components

[Mobilisation of Power Plant Components an

Personnel
IRecruitment/ Community Engagement

lSite Preparation

(access clearing & camping)

lOnsite Fabrication and Carpentry Works
‘aste Management

Plant Foundation Construction
[Fuel / Hazardous Material Handling

(piling, trenching etc)
IPlant Installation Activities

IPainting and Coating (i.e. use of aerosols)

support, supply & servicing)

Logistics

IFires/ Explosions
[Depletion of Natural Resources
(i.e. ground water use)
Incidents /Accidents

Depletion of Natural Resources ( water for plan

Plant Maintenance/ Servicing
luse)

Commissioning/ Testing

[Power Generation

‘aste Management
support, supply & servicing)

Incidents and Accidents

Logistics

IMobilisation of Personnel and Equipment

Power Plant Decommissioning
|Abandonment / Restoration

Soil Quality

Physico-chemistry

Topography/ natural drainage

Public Perceptions

Aesthetic quality

Stakeholder participation

Socio-Economics/ Human Health

Employment opportunities

Public health/safety

Landuse

Farmlands

Macro & micro economics

Worker safety/
Occupational health

Traffic on local roads

Conflict and agitation from host

community

Key

Activity interacts with ecological or human component

Activity does not interacts with ecological or human com;

jonent

Chapter Five

December 2015
Final Report

Page 5 of 32

5.5

(fe.
nova © =

Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

Impact Characterization

Based on the interaction matrix developed above, impacts at various phases of the project
are further characterized using the checklist approach. This involves categorizing impacts

(i.e. potential and associated) based on the terms as presented in Table 5.2.

Direct Impacts

Indirect Impacts

Adverse Impacts

Beneficial Impacts

Reversible Impacts

Irreversible Impacts

Cumulative Impacts

Long term

Short term

These are impacts resulting directly (direct cause-effect
consequence) from the power plant project activities

These are impacts that are at least one step removed from
the PV-based solar power plant project activities. They do
not follow directly from the project activities.

Adverse impacts are those that would produce negative
effects on the biophysical and/or socio-economic
environment.

These are impacts that would produce positive effects on
the biophysical and /or socio-economic environment.

These are impacts where environmental/social components
can recover over time

These are such that the impacted component cannot be
returned to its original state even after adequate mitigation
measures are applied

These are impacts resulting from interaction between the
project activities and other activities, taking place
simultaneously

Those predicted adverse impacts which remain after
mitigating measures have been applied (period of about 5
years)

Impacts that are removed after mitigating measures have
been applied (period of about 6 months)

Chapter Five

November 2015
Final Report

Page 6 of 31
(f.
nova © =

Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

Table 5.2: NSF PV-Based Solar Power Plant Impacts Categorisation

Project Activities

Associated and Potential Impacts

Direct

Indirect

Beneficial
Irreversible
Cumulative
Long term
Short term

ra
o
>
A
4

Adverse

Pre-construction Phase

« Permitting

e Community
engagement

e Land
acquisition

e — Recruitment

« Mobilisation to
site

e Land
preparation
and clearing

Employment opportunities from

recruitment of workers

arising

Business opportunities for local contractors
through sub contracting activities

Skill acquisition and enhancements to locals
and future workforce

Improvement in quality of life for adequately
compensated individuals

Conflicts) community  agitations over
employment issues (quotas and methods)

Issues/_ dispute on memorandum of
understanding with project proponent

Influx of people (migrant workers, sub-
contractors and suppliers) and increased
pressure on existing social infrastructure

Increase in social vices (like theft, prostitution)
resulting from increased number of people in
the area

Community agitations over land disputes,
wrong stakeholder identification, leadership
tussles, etc

Loss of vegetation covers and forest products
(fuel wood, timber, medicinal plants) due to
site clearing and preparation activities

Increased risks of accidents leading to injury/
death and loss of asset during mobilisation

Risks of armed robbery attack and hostage
taking leading to injury/ death of personnel

Nuisance (noise and _ vibrations) from
movement of heavy duty equipment and
vehicles affecting site workers and wildlife

Dust particles and vehicular emissions
from increased movement

Generation of wastes such as scrap metal,
wood, sand, concrete, paper, domestic waste
etc

Key

Activity interacts with ecological or human component

Activity does not interacts with ecological or human component

Chapter Five

November 2015
Final Report

Page 7 of 31
(f.
nova © =

Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

Table 5.2: NSF PV-Based Solar Power Plant Impacts Categorisation cnt’d.

Direct
Indirect
Adverse
Beneficial

Project Activities | Associated and Potential Impacts

@

Reversi

Irreversible

Cumulative

Long term
Short term

Construction and Installation Phase

«Plant Risks of injury/ death and loss of assets
foundation resulting from accidents associated with road
works transportation to and from construction site

« Piling, Workplace accidents leading to injury or
trenching, etc fatalities from burns, cuts, bruises, trips, falls

«= Plant from objects at height
component Employment of local labour and skills
erection acquisition for workers taking advantage of

¢ Fabrication, new opportunities
carpentry, ri
painting and | Increased cash flow and stimulation of local

coating economies within the host community

* Transportation | Increased revenue opportunities for local
and logistics population due to presence of non-resident
« Waste workers and travelers

generation Generation of dust and particles from heavy
duty equipment usage

Flora/ habitat loss and disturbance from
vegetation clearing and earthworks within the
power plant site

Fauna (birds, mammals etc) disturbance and
displacement as a result of migration away
from construction activity areas

Soil/ groundwater contamination resulting
from accidental leakages and spills of
hazardous substances (diesel, _ petrol,
cleaning agents, lubricants, hydraulic oil)

Light traffic diversion and congestion along
Kankiya — Katsina AQ road during installation
and construction phase

Increased risks of accidents leading to injury/
death and loss of asset during mobilisation

Potential collapse of power plant structures as
a result of unsuitable geotechnical conditions

Hazards from construction of base camp, and
electric evacuation lines

Cement dust and toxic fumes inhalation by
onsite workers during foundation works and
welding of plant components

Risk of electrocution and burns during
welding

Noise nuisance (including impulsive noise)
from construction activities (e.g. piling,
digging) resulting to temporary migration of
mammals and rodents

Loss of aesthetic quality as a result of
alterations to normal landforms from
construction activities

Risks of fire/ explosions resulting from
accidental ignition of onsite petrol/ diesel
storage tanks

Generation of wastes from construction
activities such as scrap metal, wood, sand,
concrete, paper, domestic waste, used oil etc

Key
Activity interacts with ecological or human component
Activity does not interacts with ecological or human component
Chapter Five November 2015 Page 8 of 31

Final Report
(f.
nova © =

Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

Table 5.2: NSF PV-Based Solar Power Plant Impacts Categorisation cnt’d.

a/g/e/2lele
si/S/eS/alelsieies
3 o|5 5 /o/3 ¢
8 /e/F|/2/F |Z}; PS
a |2/2|ai/2 Fis islé
Project Activities | Associated and Potential Impacts a ~ ~
Commissioning and Operational Phases
Generation and addition of electricity
supply to the national grid
Increased business opportunities and
quality of life (small, medium, large scale )
due to enhanced power delivery
Improvement in air quality due to reduced
emission from privately owned diesel or
© Testing and petrol generators
commissioning | Reduced demand on petrol and diesel
Power used for household power generation
generation Injuries/ fatalities of personnel due to
« PV-Based incidents/ accidents from operating the
utility scale power plant
pat Power Soil/ groundwater contamination from
maintenance accidental petro! Jengine oil spill during
and servicing refueling of vehicle
Workplace accidents/ incidents (cuts,
trip, falls etc) leading to injury/ death of
personnel during operations
Acquisition of skills by individuals to be
employed to operate the plant
Depletion of groundwater resources for
washing solar modules, and domestic use
Decommission Phase
Loss of employment, business opportunities
and decreased economic activity
Reduced power generation to national grid
and low power supply
¢ Mobilisation of | Risks of injuries/ death to locals (i.e.
personnel and | farmers and hunters) from possible
equipment collision with abandoned structures
¢ Powerplant | Risk of accident and injury to workers
decommissioni | during demolition of structures
ng Increased dust and vehicular emissions
¢  Abandonment/ | from decommissioning activities
restoration Traffic obstruction on major roads from
movement of vehicles during
decommissioned process
Availability of land for alternative uses
Loss of site aesthetic qualities due to
abandoned and dilapidated structures
Key
Activity interacts with ecological or human component
Activity does not interacts with ecological or human component
Chapter Five November 2015 Page 9 of 31

Final Report
(fe.
nova © =

Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

Impact Screening and Evaluation

The environmental aspects of the proposed project were taken out from the planned project
activities description (Chapter 3). These aspects were then matched with the existing
baseline description of the project environment (Chapter 4) and used to develop a checklist
of potential and associated impacts of the proposed project.

Evaluation process is based on professional judgment and use of clearly defined criteria
(legal/ risk, frequency of occurrence, importance and public concern) to determine the
significances or otherwise of the impacts. The modified ISO 14001 method was used in this
evaluation. Criteria and weighing scale adopted for the evaluation are described below.

Legal/Regulatory Requirements (L)

Here, the proposed project activities that resulted in impacts were weighed against existing
legal / regulatory provisions to determine the requirement or otherwise for permits prior to
the execution of such activities. Such legal/regulatory requirements were identified from the
laws/guidelines, which have been reviewed in the opening chapter of this report as well as
those guidelines in the source references relating to the proposed project activity. The
weighting scale used was as follows:

Legal/Regulatory Requirements Criterion
Condition Rating
No legal / regulatory requirement for carrying out project activity

Low

Legal / regulatory requirement exist for carrying out activity Medium

A permit is required prior to carrying out project activity which may result in impact High
on the environment a

Importance of Environmental Component (I)

The importance of target environmental component in respect of identified potential impact
was also determined and rated as “high”, “medium” or “low”. The ratings were based on
consensus of opinions among consulted experts including project engineers and other
stakeholders in the proposed project. The importance criterion is summarised below.

Importance Criterion

Importance Attribute - Environmental

High eHighly undesirable outcome (e.g., impairment of endangered, protected habitat, species)
«Detrimental, extended flora and fauna behavioural change (breeding, spawning, moulting)
Major reduction or disruption in value, function or service of impacted resource

elmpact during environmentally sensitive period

«Continuous non-compliance with international best practices

Medium «Negative outcome

«Measurable reduction or disruption in value, function or service of impacted resource
Potential for non compliance with international best practices

Low elmperceptible outcome

Insignificant alteration in value, function or service of impacted resource

«Within compliance, no controls required

Risk Posed by Impact (R)

The criteria used to categorize the risk posed by the impacts of the proposed project address
both the consequence severity and probability or likelihood of occurrence. In determining
the likelihood of occurrence reference was made to historical records of accidents/incidents
in electric power production and distribution operations within Nigeria. The consequence
criterion considers the environmental and socio-economic (workers/public health and safety)
attributes of the study area as shown below.

Chapter Five November 2015 Page 10 of 31
Final Report
.
nova I

Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

Consequence Criterion

B ‘ f . Attribute -— Workers / Public
Consequence Severity Rating | Attribute - Environmental Health and Safety
Negligible 1 Minor / Little or No Response Needed Slight injury (no medical /first aid
treatment required)
Mi Moderate / Limited Response of Short | Minor injury (no lost time)
inor 2
Duration No impact on public
Moderate 3 Serious / Significant Resource | Major injury (lost time)
Commitment Limited impact on public
. Single fatality
Major 4 Major/Extended Duration/Full Scale Multiple major injuries
Response
Serious impact on public
Multiple Occurrences/Elongated
Severe 5 Duration/Larger Scale Response Multiple fatalities

These consequence criteria are combined with the probability of occurrence to evaluate and
categorise the risks posed by impacts into “high”, “medium”, and “low” risk as summarised
below and in Figure 5.2.

Risk Rating
Risk Rating Attribute - Environmental, Human Health, Safety and Reputation
Low This means that no further mitigation may be required
Medium This means that the impact can be mitigated with additional controls and modifications
High This means that the impact requires avoidance or major control/mitigation

Likelihood of Occurrence

A

B c D E

No known
occurrence in Urban
developmenticonstr
ution industry
(1,000 years)

Has occurred in Incident has Happens several
Urban occurred in times/year in
development Urban Urban

(1,000 - 100 development / developmenticonst
years) construction ruction industry (10
industry (100- | - 1 (years)
10 years)

Happens several
times/year in Urban
development
Jeonstruction
industry (10 - 1
(years)

Negligible

Moderate

Low Risk [ll] Medium Risk [| HighRisk
Figure 5.2: Matrix Used for Assessing Risks Posed by Impacts

Frequency of Impacts Occurrence (F)
Evaluation of the frequency of occurrence of each impact was also carried out. Frequency
of occurrence was rated as “high”, “medium” or “low” based on the historical records of

Chapter Five November 2015 Page 11 of 31
Final Report
(fe.
nova © =

Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

accidents/incidents, consultation with experts and professional judgment. The frequency
criterion is summarised below.

Frequency Criterion

Frequency

Attribute — Environmental, Socio-economic, Human Health and Safety

High

Major degradation in quality in terms of scale (>1% of study area or habitat within the
study area), appearance, duration (beyond duration of project)

Irreversible or only slowly recoverable (change lasting more than 1 year) degradation of
environmental ecosystem level (population, abundance, diversity, productivity)

High frequency of impact (occur continuously and almost throughout the project
execution period)

Geographic extent of impact (e.g. encompassing areas beyond study area)

Medium

Degradation in quality in terms of scale (>0.1% of study area, habitat), appearance,
duration (a few months)

Slow reversibility (change lasting a few months before recovery), lasting residual impact
Potential for cumulative impact

Intermittent frequency of impact (occur in only a few occasions during the project
execution period)

Limited geographic extent of impact (large area within NSF utility scale PV-based solar
power plant site)

Low

Minor degradation in quality in terms of scale (<0.1% of study area, habitat, very
localized), appearance, duration (a few days to a month)

Effect within range of naturally occurring impacts, changes, dynamics

Rapid reversibility (change lasting only a few weeks before recovery), no lasting
residual impact of significance

No potential for significant cumulative impact

Low frequency of impact (occur in just about one occasion during the project execution
period)

Only very localized geographic extent of impact (e.g. not more than a few meters from
impact source point)

Definition of Sensitivity (S)

The sensitivity of the receiving environment is integrated into the analysis by determining a
sensitivity score for each impact. The notion of sensitivity takes into consideration numerous
factors including, population numbers, biodiversity, presence of protected or rare species,
economic importance, capacity to recover and also the percentage of the ecosystem or
resource affected compared with regional, national and international ecosystems and

resources.

The sensitivity is scored on a scale of 1 to 4, where 1 is for low sensitivity and 4 for high
sensitivity. The scoring is established qualitatively. General principles for defining the

sensitivity value are provided in the Table below:
Table 5.3: General Principles for Scoring Sensitivity

Score Guide

1 The species/ecosystems affected are widespread both within project regional territory
and nationally. There are no species considered to be rare, endangered or protected.

2 The species/ecosystems affected are not widespread within regional habitats, but are
widespread within Nigeria. There are no species considered to be rare, endangered or
protected.

3 The species/ecosystems affected are rare or protected within Nigerian territory, but are
widespread outside Nigerian boundaries.

4 The species/ecosystems affected are rare, endangered or protected at an international
level.

Chapter Five

November 2015
Final Report

Page 12 of 31
5.7

(fe.
nova © =

Power,"

125 MWp Katsina Solar PV Power Plant - ESIA

Definition of Significance (Q)
The significance of the impact is scored by multiplying the
sensitivity. The significance of the impacts is qualified by:

Positive impact: impact favourable or which can be a bene'

score for intensity by the score for

it to the environment;

Negative impact: impact causing environmental nuisance or degradation
Direct impact: impact caused by studied activity, which has a scale of effect in the same time

and in the same place as studied activity

Indirect impact: the consequences of the impact are distant in space and in time from the

studied activity
Long-term Impact: the consequences of the impact last at

least 3 years

Short-term Impact: the consequence of the impact is instantaneous or last less than 3 years

Result of Impact Assessment

The overall significance of potential impacts (taking into cognisance the evaluation criteria as

well as product of likelihood and consequence) of the pro;
as those impacts to which the following conditions apply.

posed project were thus assigned

e Major significance =Impacts for which (L+R+F+I+P) is >15 with a consequence /

likelihood rating of: 3E, 4D, 4E, 5C, 5D and 5E.

e Medium significance = Impacts for which (L+R+F+
consequence / likelihood rating of: 2D, 2E, 3C, 3D, 4B,

+P) is between 10 - 14 with a
AC, 5A, 5B.

e Minor significance = Impacts for which (L+R+F+I+P) is <9 with a consequence /

likelihood rating of: 1A, 1B, 1C, 1D, 1E, 2A, 2B, 2C, 3A

Table 5.4 summarizes the potential impacts on the physi
environments caused by the proposed project.

, 3B, 4A.

ical, biological and socioeconomic

Chapter Five November 2015 Page 13 of 31
Final Report
UZ
nova © =

“J
Power,)° 125 MWp Katsina Solar PV Power Plant - EIA
Table 5.4: Identified Potential and Associated Impacts of the Proposed Solar PV Based Power Plant Project
Impact Significance Evaluation
=
& iy 8 5
g g 2 FS
BS se = S 8 Signific
at o @ Q s ‘ignificance
Project Activities Associated and Potential Impact s§ 4 vd c & i Ranking
Pre-Construction Phase
ti Employment opportunities arising from - - - -
° Permitting recruitment of workers 8
* Community engagement Busi tunities for local
+ Land acquisition usiness opportunities for local _
‘ contractors through sub contracting - - - - -
« — Recruitment activities
«Mobilisation to site _
* Land preparation and Skill acquisition and enhancements to . . . . .
clearing locals and future workforce
Improvement in quality of life for
adequately compensated individuals : 7 : : 7
Conflicts/ community agitations over
employment issues (quotas and High (5) Med (3) Med (3) High (5) High (5)
methods)
Issues/ dispute on memorandum of ‘i ‘i
understanding with project proponent High (5) Med (3) Med (3) High (5) High (5)
Influx of people (migrant workers, sub-
Inoreased pressure on existing social | Med(@) | Low(0) | Media) | Low(o) | High 6)
infrastructure
Increase in social vices (like theft,
prostitution) resulting from increased Low (0) High (5) Low (0) Med (3) Med (3)
number of people in the area
Community agitations over land
disputes, wrong stakeholder High (5) High (5) Med (3) High (5) High (5)
identification, leadership tussles, etc
Loss of vegetation covers and forest
et aut te ctecesinoand | Med (3) Low (0) Low (0) Med (3) Low (0) Minor (7)
preparation activities
Increased risks of accidents leading to
injury/ death and loss of asset during High (5) Med (3) Low (0) High (5) High (5)
mobilisation
Risks of armed robbery attack and
hostage taking leading to injury/ death Low (0) High (5) Low (0) Med (3) Med (3)
of personnel
Chapter Five November t 2015 Page 14 of 31

Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA.

Table 5.4: Identified Potential and Associated Impacts of the Proposed Solar PV Based Power Plant Project (Cont’d)

Impact Significance Evaluation
5 @
é 3 2 5
8 5 3 ra
-= s t o
Ss x = 8 2 Significance
Ss rd Fy 2 2 ig)
Project Activities Associated and Potential Impact i] id id fra £ i Ranking
Pre- Construction Phase
Nuisance (noise and vibrations) from
e = Permitting movement of heavy duty equipment and High (5) Low (0) Med (3) Med (3) Low (0)
* Community engagement |_vehicles affecting site workers and wildlife
e ~=Land acquisition Dust Particles and vehicular emissions Med (3) Low (0) Med (3) Med (3) Med (3)
e Recruitment from increased movement
* Mobilisation to site Generation of wastes such as scrap . .
* Land preparation and metal, wood, sand, concrete, paper, High (5) Med (3) High (5) Med (3) Med (3)
clearing domestic waste etc.
Construction and Installation Phase
Risks of injury/ death and loss of assets
e Plant foundation works resulting from accidents associated with . 7
e Piling, trenching, etc road transportation to and from Med (3) Med (3) Low (0) High (5) High (5)
* Plant component erection |_construction site
«Fabrication, carpentry, Workplace accidents leading to injury or
painting and coating fatalities from burns, cuts, bruises, trips, High (5) Med (3) Med (3) High (5) High (5)
«Transportation and falls from objects at height
logistics Employment of local labour and _ skills
« Waste generation acquisition for workers taking advantage - - - - -
of new opportunities
Increased cash flow and stimulation of
local economies within the host - - - - -
community
Increased revenue opportunities for local
population due to presence of non- - - - - -
resident workers and travelers
rere oui St ae gees from | Med (3) Med (3) Med (3) Med (3) Low (0)
Chapter Five November t 2015 Page 15 of 31

Final Report

fs.

Pane CW”
wer)’
owe a 125 MWp Katsina Solar PV Power Plant - EIA
Table 5.4: Identified Potential and Associated Impacts of the Proposed Solar PV Based Power Plant Project (Cont’d)
Impact Significance Evaluation
§ 2
E z 8 §
6 S 5 P=
= g gr i
a3 x Ey 3 8 Signifi
ot o o Q 2 ignificance
Project Activities Associated and Potential Impact s fd id ira = e Ranking
Construction and Installation Phase
Flora/ habitat loss and disturbance from
e Plant foundation works vegetation clearing and earthworks within .
e Piling, trenching, etc the utility scale PV-based solar power Med (3) Low (0) Low (0) Med (3) Low (0) einer)
«Plant component erection |_plant site
e Fabrication, carpentry, Fauna (birds, mammals etc) disturbance
painting and coating and displacement as a result of migration Med (3) Low (0) Med (3) Med (3) Med (3)
* Transportation and away from construction activity areas
logistics Soil/ groundwater contamination resulting
* Waste generation from accidental leakages and spills of "
g hazardous substances (diesel, petrol, High (5) High (5) Med (3) Med (3) Low (0)
cleaning agents, lubricants, hydraulic oil)
Light traffic diversion and congestion
along Kankiya — Katsina AQ road during Low (0) Low (0) Med (3) Low (0) Med (3)
installation and construction phase
Increased risks of accidents leading to
injury/ death and loss of asset during Med (3) Med (3) Low (0) High (5) High (5)
mobilisation
Potential collapse of power plant
structures as a result of unsuitable High (5) Med (3) Low (0) High (5) Med (3)
|_geotechnical conditions
Hazards from construction of base camp, Med (3) Med (3) Low (0) High (5) High (5)
and electric evacuation lines
Cement dust and toxic fumes inhalation
by onsite workers during foundation works High (5) High (5) Med (3) High (5) High (5)
and welding of plant components
mang erooution and burns during High (5) Med (3) Low (0) High (5) Med (3)
Noise nuisance (including impulsive
noise) from construction activities (e.g.
piling, digging) resulting to temporary High (5) Low (0) Med (3) Med (3) Low (0)
migration of mammals and rodents
Loss of aesthetic quality as a result of
alterations to normal landforms from Med (3) Low (0) Low (0) Low (0) Med (3) Minor (6)
construction activities
Chapter Five November t 2015 Page 16 of 31

Final Report

UZ
nova © =
Power,)*

125 MWp Katsina Solar PV Power Plant - EIA.

Table 5.4: Identified Potential and Associated Impacts of the Proposed Solar PV Based Power Plant Project (Cont’d)

Impact Significance Evaluation
5 @
z 3 2 S
2 5 F z
Be x Fy g $ Signifi
as G i 2 2 ‘ignificance
Project Activities Associated and Potential Impact i] id id fra £ i Ranking
Construction and Installation Phase
Risks of fire/ explosions resulting from
e Plant foundation works accidental ignition of onsite petrol/ diesel High (5) High (5) Med (3) High (5) Med (3)
* Piling, trenching, etc storage tanks
e Plant component erection
e Fabrication, carpentry,
painting and coating Generation of wastes from construction i fl
e — Transportation and activities such as scrap metal, wood, High (5) Med (3) High (5) Med (3) Med (3)
logistics sand, concrete, paper, domestic waste,
« Waste generation used oil etc
Commissioning and Operational Phases
Generation and addition of electricity
«Testing and supply to the national grid : - 7 7 .
commissioning Increased business opportunities and
e — Power generation quality of life (small, medium, large scale ) - - - - -
* Power plant maintenance |_due to enhanced power delivery
and servicing Improvement in air quality due to reduced
emission from privately owned diesel or - - - - -
petrol generators
Reduced demand on petrol and diesel . . . . .
used for household power generation
Injuries/ fatalities of personnel due to
incidents/ accidents from operating the High (5) Med (3) Med (3) High (5) High (5)
power plant
Soil/ groundwater contamination from
accidental petrol /engine oil spill during . i
refueling of vehicle High (5) Risk (5) Med (3) Med (3) Low (0)
Chapter Five November t 2015 Page 17 of 31

Final Report
Wt.
Nova 2
Power,).

125 MWp Katsina Solar PV Power Plant - EIA.

Table 5.4: Identified Potential and Associated Impacts of the Proposed Solar PV Based Power Plant Project (Cont’d)

Impact Significance Evaluation
€ > @ <
o 2
aé ~ e E 2
ae cy $ € Ea
S35 = i 2 2
> 2 S conifi
é c £ a Significance
Project Activities Associated and Potential Impact Ranking
Commissioning and Operational Phases
Workplace accidents/ incidents
e Testing and (cuts, trip, falls etc) leading to
commissioning injuries such as / Injuries that arise .
* Power generation during operation of solar panel cell High (5) Med (3) Med (3) High (5) High (5)
* Power plant maintenance | such as heat burns /death of
and servicing personnel during operations
Acquisition of skills by individuals to be . . . . .
employed to operate the plant
Depletion of groundwater resources for Med (3) Low (0) Med (3) Med (3) Med (3)
cooling plants
Decommission Phase
Loss of employment, business
e Mobilisation of opportunities and decreased economic Low (0) Med (3) Low (0) Med (3) High (5)
personnel and activity
equipment Generation of waste from decommissioning i
* Power plant activities High (5) Med (3) High (5) Med (3) Med (3)
decommissioning Reduced power generation to national grid " .
e — Abandonment / and low power supply Low (0) Med (3) Low (0) High (5) High (5)
restoration Risks of injuries/ death to locals from 5
collision with abandoned structures Low (0) Low (0) Low (0) Med (3) Med (3) Ltliesr((@)
Risk of accident and injury to workers "
during demolition of structures High (5) Med (3) Med (3) High (5) High (5)
Increased dust and vehicular emissions Med (3) Low (0) Med (3) Med (3) Low (0)
from decommissioning activities
Traffic obstruction on major roads from
movement of vehicles during Low (0) Low (0) Med (3) Low (0) Med (3) inor (6)
decommissioned process
Availability of land for alternative uses - - - - -
Loss of site aesthetic qualities due to -
abandoned and dilapidated structures Med (3) Low (0) Low (0) Med (3) Med (3) (i iaerr(@)
Chapter Five November t 2015 Page 18 of 31

Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

5.8 Impact Discussion
Photovoltaic (PV) are seen to be generally of benign environmental impacts, generating no
noise or chemical pollutants during use. It is one of the most viable renewable energy
technologies for use in an urban environment, replacing existing building cladding materials.
It is also an attractive option for use in scenic areas and National Parks, where the avoidance
of pylons and wires is a major advantage

The identified, evaluated and ranked impacts are further discussed in this section. The
impacts mentioned in the preceding sections for the proposed NSF utility scale PV-based
solar power plant project are grouped into two:

e Beneficial impacts, and
e Adverse impacts.

The impacts are then discussed in line with the two major project phases; construction
(merged with pre-construction phase) and operational phase (includes maintenance and
decommissioning). Discussions made here are intended to provide an insight into the
significance or otherwise of identified impacts.

5.8.1 Beneficial Impacts
The proposed project as mentioned in chapter two, section 2.2 is to be executed with the
aim of adding electricity to the national grid for supply to households and commercial
establishments. The benefits expected from the power plant grouped into the two project
phases are as follows:

Construction Phase
The project benefits to stakeholders during pre-construction, construction and installation
phases are as follows:

e stimulate economic growth through local contractor participation in providing
construction materials, equipment and services;
ensure social development through job creation (both direct and indirect);
increased economic activities in Kankiya community from influx of workers and visitors
to the project site;

Operational Phase
Benefits accrued from project during operations include:

e power plant to provide additional 125 MWp electricity power upon completion to the
national grid;
e provide reliable power supply to reduce dependant on private power generators used by
individuals and corporate bodies;
reduced fuel consumption resulting in improved air quality;
reduction in noise from power generators for households and industries resulting in
improved air quality;
e reduce thermal and air pollution associated with the use of private power generators,
and fossil fuel power plants;
demonstrate Federal Government's commitment to improved electricity supply;
source of income to the government through royalties and tax revenue generation;
income for NSF from sale of power generated;
stimulates economic growth, development and job creation (both direct and indirect),
thereby also promoting secondary social development/ services such as healthcare and
hospitals service delivery, etc;
e meets other goals of the Katsina State Government (e.g. small-medium enterprise
promotion, etc);

ecee

Chapter Five December 2015 Page 19 of 32
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

e support technology development through technical assistance and training for Nigerians
as part of overall strategy of institutionalizing local content in Nigeria's Energy Sector;
generation of income from temporary jobs during the construction phase;
revenue from locally placed orders for goods and services, including contracts for the
provision of building materials and services, maintenance repairs and equipment
servicing, and the establishment of supply contracts (e.g. security, waste disposal,
catering, laundry).

5.8.2 Adverse Impacts
The potential adverse impacts from project activities are grouped into the following subjects
and discussed further according to the different applicable phases.

Land use

Impacts from equipment, personnel and plant material movement;
Impacts from service vehicles emissions;
Impacts from noise and vibration;
Impacts on flora and fauna species;
Impacts from waste generation;

Impact on groundwater and soil quality;
Impact on traffic;

Visual/ aesthetic impact;

Social economic impacts;

Health impacts; and

Impacts from work place hazards.

Land Use Impact

The occupied surface mainly determines the impact of large-scale PV installations on
ecosystem quality. Consequently, land consuming alternatives such as mobile installations
with dual-axis trackers will show relatively large impacts on ecosystem quality compared to
fixed-mounting solutions, if considering the same modules technology. The environmental
impacts of large-scale PV installations are the result of the interplay between a number of
distinct parameters (e.g. energy production, supports mass and nature, electric equipments,
etc.), whose related influence may counterbalance each other.

The impact of land use on natural ecosystems is dependent upon specific factors such as the
topography of the landscape, the area of land covered by the PV system, the type of the land,
the distance from areas of natural beauty or sensitive ecosystems, and the biodiversity. The
impacts and the modification on the landscape are likely to come up during construction
stage by construction activities, such as earth movements and by transport movements.
Furthermore, an application of a PV system in once-cultivable land, as is the case in Kankiya,
is possible to damnify soil productive areas. The “sentimental bind” of the cultivator and his
cultivable land is likely to be the reason of several social disagreements and displeasure.

A typical ground-mounted PV configuration occupies more land than just the PV module area.
Enough land is needed for access and maintenance as well as to avoid shading. The
developer in Kankiya will flatten the landscape and erect fences around major solar plants.
Security options that avoid fencing, such as security cameras or establishing wildlife corridors
throughout a farm, can allow wildlife to move freely. These options help reduce the impacts of
security options to the surrounding ecosystem (Kammen et al., 2010).

Soil erosion rates for PV solar farms (ground-mounted) depend largely on the type of ground
cover. PV projects that are sustainably developed and that use soil conservation techniques,
such as elevated PV modules with grass cover underfoot, can reduce soil erosion to
negligible rates

Chapter Five December 2015 Page 20 of 32
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

Land use for renewable energy sources, such as PV, is distinct in that renewable energy
sources use land statically (passively), whereas conventional fuel sources use resources
extracted from the land during their operation and maintenance phase. Another benefit of PV
power plants is that they can be located on marginal lands and brownfields. They can also be
used on higher-quality lands in conjunction with grazing livestock and crops (Fthenakis and
Kim, 2009).

Impacts from Equipment, Personnel and Plant Material Movement

In executing the proposed utility scale PV-based power plant project, a great deal of haulage/
movement would be undertaken all through the phases of the project by the NSF and
stakeholders. Movements would include:

e Transportation of equipment and personnel during construction and operational phases;
and
e Movement of plant components to project site for construction and installation.

Construction Phase

As part of the construction phase, personnel and materials would be transported to site daily.
Transportation could be from NSF arrangement or visitors to the site. Vehicles to be deployed
for construction purposes would include saloon, SUVs and heavy-duty vehicles (such as
trucks, bulldozers, excavators, caterpillars etc).

Movement of vehicles during this phase is important and cannot be avoided as such would
impact significantly on the environment as well as on people living within the area in the
following ways:

e Vehicular emission of pollutant gases (such as CO, SO, and NOz2) from vehicle
exhaust;

e Contribution to global gas warming and ozone layer depletion from pollutant gases
emitted from vehicles;

e Increased traffic and road blocks from movement of heavy duty truck within Kankiya
roads en-route project site;

e Potential accident to personnel and asset from vehicle movement during construction;
and

e Dust emission arising from construction activities at the project site. Although, the
potential for dust nuisance is unlikely at locations beyond 200m from the source except
in the most extreme wind conditions.

NSF intends to commence construction phase by first quarter, 2016 and complete it by third
quarter, 2017. This implies that the above mentioned impacts are likely to occur for about 21
months. The impact from equipment, personnel and plant material movement on surrounding
receptors is therefore considered to be of major significance prior to mitigation and steps
will be taken to minimise the effects (see chapter six).

Operational Phase

At operational phase there are unlikely to be any significant emissions of gases, dust or
odour. This is because there will be relatively few vehicle movements associated with the
operation of the facility (except for staff and visitor's movement). As a result, impacts
associated with movement of equipment personnel and plant material during operations
would be significantly reduced.

Impacts from Power Plant Air Emission

Emissions of air pollutants would occur from a wide variety of activities during the project
development phases. Air emissions are categorized based on the origin or source of the
emission (i.e. point sources, fugitive sources and mobile sources) and further, by process

Chapter Five December 2015 Page 21 of 32
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

such as combustion and material storage. Air emissions may be in form of combustion
gases; NO,, SO, and CO from diesel engines (graders, trenchers, excavators, etc).

Construction Phase

At installation and construction phases of the project, the potential sources of emissions
would include dust, particulate matter (PM), emissions from heavy trucks and earthmoving
equipment that will be operated on the site. Exhaust emissions during material
transportation, stockpiling and equipment transfer during construction activities. These
emissions will be localised to the construction site area and will be short-term, the extent of
impact would therefore be moderate and its significance low.

Operational Phase
Use of solar energy release no COz, SO2, or NO» gases and don't contribute to global

warming. Over its estimated life a photovoltaic module will produce much more electricity
then used in its production and a 100 W module will prevent the emission of over two tons of
CO,. There are no emissions associated with the operational or use phase of PV modules.
The modules are enclosed and sealed within two glass modules, and therefore there are no
expected emissions while the modules are in use.

Decommissioning activities may also generate emission of fugitive dust caused by a
combination movement of air materials, machinery contact with soil, and exposure of bare
soil and soil piles to wind. A secondary source of emissions may include exhaust from diesel
engines of equipment used for dismantling.

Also, Sulphur hexafluoride, a potent greenhouse gas is contained in transformers used in
power generation. Upon decommissioning, measures should be taken such that this gas is
not released to the atmosphere, but be domesticated for other use (if possible).

Impacts from Noise and Vibration

Construction Phase

The primary short-term noise and vibration impacts are associated with construction and
decommissioning activities. Table 5.5 below presents noise levels of some construction
equipment/ machinery that may likely to be used during construction.

Table 5.5: Typical Noise Levels of Construction Equipment

Equipment Noise Level (dB(A)) from 50ft of Source
Cranes 83
Backhoes 80
Loaders 84
Dozers 85
Scrappers 89
Trenchers 97
Grader 85
Compactor 82
Concrete mixer 85
Jack Hammer 88
Saw 76
Shovel 82
Truck 88

Source: Workers Compensation Board Report, 2000

At a distance of 50 feets (equivalent to 15 meters), the above noise level from use of
machinery is expected.

During site preparation and construction activities, work equipment will result in increased
noise level and vibration in the area, although noise would not cause a major disturbance to

Chapter Five December 2015 Page 22 of 32
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

the local inhabitants as Kankiya community is about 2.5 km away from the project site.
However workers at the site, nearby nomadic settlers, and facilities closeby would be
impacted.

Also, there would be increased noise level during site construction activities from movement
of heavy trucks, earth moving equipment and other machinery, welding, etc. Noise may
cause a major disturbance to fauna species such as birds and mammals in the area. These
would move further into the forest to avoid the disturbance.

Heavy construction equipment is the principal source of noise and vibration during
construction activity, and the pattern would constantly change as construction progresses.
For the most part, construction activity occurs during daytime hours when higher sound levels
are generally more tolerable. In addition, any adverse noise impacts due to construction
activities would be short term. There may also be some increases during transportation of
materials, site preparation activities such as vegetation clearance and trench digging.

Operational Phase

Photovoltaic systems make no noise and cause no pollution in operation. Solar energy is
clean, silent, and freely available. The only significant source of noise that may arise at this
phase, will be from vehicular activity.

Impact on Flora and Fauna Species

As discussed in Chapter Four, a number of diverse assemblages of organisms exist within
the study area. Organisms observed in the area include mammals, birds, reptiles etc.
Vegetation types include fresh water rainforest and pockets of mangrove. The project
activities would have an impact on the flora and fauna population of the area.

The project would require the removal of clearing of vegetation to accommodate the power
plant and ancillary structures. The resulting effect would be the loss of flora species in the site
as well as migration of fauna species that make use of the plants for food and shelter further
away into the forest. There would also be loss of forest products (fuel wood, timber, medicinal
plants) due to site clearing and preparation.

As the solar park is managed responsibly, it can create new habitats for endangered animals
and plants. NSF intends to follow the following environmental protection practices as
applicable in Kankiya:

Provide dedicated buffer area for endangered species;

Consideration of the local environment and compensatory measures;

Involvement of local experts on ecological planning;

Avoidance of soil sealing (no more than 1% of the surface);

Proper crop selection to ensure the preservation of local genetic diversity;

Avoidance of negative effects from fencing;

Development of a proper monitoring program.

Avoidance of pesticides and fertilizers,

Use of goats, sheep for grazing to reduce site maintenance activities, and

Risk assessments on the Conservation of Wild Birds

The proposed project site covers an area of approximately 200 hectares of secondary
vegetation. The main species of vegetation observed were woody trees, shrubs, herbs and
grasses. The grasses were observed to be used as food by goats, sheep, cattle’s owned by
nomadic herdsman within the project site. It should however be noted that these herdsmen
move from place to place. The loss of vegetation species would mean loss of grazing
resource, although a large expanse of land still exists for use beyond the site.

Apart from clearing activities, noise from vehicle and heavy duty machinery use would cause
noise and vibration which would scare fauna species away and further into the forest as was

Chapter Five December 2015 Page 23 of 32
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

earlier mentioned. Generally, the impacts on flora and fauna species are termed minor
significant.

Impacts from Waste Generation

Wastes from the project are grouped into solid wastes, liquid (wastewater) and air emissions.
Solid wastes would include; wood, metals, food remains, glass, and refuse etc. Liquid wastes
include sewage, waste chemicals and oily water, while gaseous air pollutants (NO, SO, and
CO) would be from exhausts of vehicles. It should be noted however that during their normal
operation PV systems emit no gaseous or liquid pollutants, and no radioactive substances.

Solid Waste

Solid wastes generated can be hazardous or non-hazardous in nature. Improper handling of
these wastes or their discharge into the surrounding environment without proper treatment
would increase the level of micro-organisms (bacteria, viruses and fungi) that could be
pathogenic to staff working in the area or to aquatic organisms. NSF intends to manage
wastes by a combination of source reduction, waste minimisation, and recycling.

Liquid Wastes
Liquid wastes (wastewater) discharges contain a variety of substances that can cause

pollution and they include detergents, oil and grease, organic compounds, hydrocarbons,
nutrients, etc. Untreated greywater (sewage) from the plant facility during operation are
known to contain strains of fecal coliform bacteria several times greater than is typically found
in treated domestic sewage. Greywater has the potential to cause adverse environmental
effects because of concentrations levels of nutrients and other oxygen-demanding materials it
contains. Greywater discharge from this PV-based solar power plant project will not be large
scale.

Gaseous Emissions

Air pollutant gases contribute to global emission load leading to global warming and
increased green house effect. The use of aerosols during painting or spraying of plant
components would also lead to the release of chloroflouro carbons (CFCs), also a chief
contributor to global warming.

Exhaust emissions from vehicles and plant stacks are considered to be a significant source
of air pollution as mentioned earlier. The health effect of these air pollutants are presented
below in Table 5.6. Direct and long exposure of air pollutants to workers may be potentially
detrimental.

Table 5.6: Health Effect of Major Pollutants

Pollutants Sources Most Relevant Effects

Carbon Monoxide (CO)

Incomplete combustion of | *

fuels or from gas turbines
during plant operation

Impairment of mental function in high concentration
« Death at high levels of exposure
* Aggravation of some heart diseases (angina)

Nitrogen oxide (NOx)

Vehicle exhaust from gas
turbines during __ plant
operation

Aggravation of respiratory illness
Reduced visibility

Volatile Organic Compound
(voc)

Incomplete combustion of
fuels of from vehicles

Reduced lung function
Aggravation of
diseases
Increased cough and chest discomfort
Reduced visibility

Cancer and premature death

.
.
. Formation of acid rain
.
.

respiratory and cardio respiratory

Sulphur oxide (SOx)

Combustion of _ sulfur-
containing fossil fuels

Aggravation of respiratory diseases
emphysema)

Reduced lung function

Irritation of eyes

« Reduced visibility

(asthma,

Source: California Air Resources Board, 2002

Chapter Five

December 2015
Final Report

Page 24 of 32

fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

Impact of waste discharge and gaseous emission on the environment are major significant
especially when not properly managed. They could cause problem to human health. In
Chapter Six, mitigation measures for the management of anticipated waste to prevent
indiscriminate discharge or dumping are discussed.

Oil Spill and Diesel/ Lube Oil Leakage

Also to be considered is the possibility of oil spill and diesel/ lube oil leakage from vehicle,
storage containers especially during the construction phase. A major oil spill may not be
possible but the possibility of oil spilling or leaking during transportation, loading and
offloading is very high. Spill over time and not managed properly could accumulate and
become an issue. It could lead to loss in aesthetic quality and a factor to fire incident.

Impact from waste generation is medium to major significance and should be treated with
great priority.

Impact on Groundwater and Soil Quality

The operational phase of the project is not expected to have significant effect or bearing on
the water aquifer of the area and soil over time. Water for drinking and domestic use will be
sourced from the ground using constructed boreholes, and from Katsina State Water Board.
There is no threat that over time the recharge rate of the water level beneath the soil may be
disrupted. Although water depth observed for the area is relatively low ranging (more than 5
meters).

Also diesel and oil leakage from vehicle movement, stored oil, maintenance and workshops
for vehicles are likely to sip into the soil if not handled properly and may find its way
groundwater where they become nuisance. The possibility of this occurring is rather low,
hence has been ranked minor significant.

Impact on Traffic

It is envisaged that movement of personnel and equipment along the local road (Kankiya
road) leading to the site would increase once the project commences. The road within the
community is slightly busy during the day and as such may lead to intermittent traffic build up
which may not last long with proper coordination.

The more common access to the proposed power plant is by road. This primary route
connection is crucial to transportation because it is how residents, goods and materials would
be moved about in the area. Construction activities may result in a significant increase in
movement of vehicles for the transport of construction materials and equipment increasing
the risk of traffic-related accidents and injuries to workers and the local community.

The road network consists of a tarred link road to Kankiya community, and internal link roads
and lanes. A number of construction vehicles will be required to travel to the site with
construction material and earth-moving equipment. Traffic slowdown and ‘hold-ups’
negatively affect air quality. Similarly, the quality of life of impacted persons may be reduced
due to anxiety, frustration and anger over traffic disruptions. However, this traffic will be
limited to frequent journeys over the construction period only, and anticipated impact to
terrestrial traffic will occur as a result of this additional vehicle movement in the vicinity of the
development area.

During the operation phase of the project, traffic around the project area may also be
increased due to migration of people to the area. The impacts increase as in the construction
phase would likely exist and potentially be extended during the project's operation phase.

Chapter Five December 2015 Page 25 of 32
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

Visual/ Aesthetic Impact

The project development will no doubt bring about change in visual look of the project site. If
the structures are architecturally well-designed it could be aesthetically pleasing. On the other
hand, if the project is partially developed and then abandoned, its visual impression could be
negative. Project abandonment may also lead to resentment and frustration from community
inhabitants and as such should not be considered.

Social Economic Impacts

Direct Beneficial Impact

The major beneficial impact arising from the construction, installation and operation of the
power plant is the number of jobs it would provide as has been discussed earlier. It is
estimated that 500 workers (skilled and unskilled) would be engaged during the construction
phase of the project. Personnel with required skills would be employed and possibly trained
further while unskilled personnel would be available for capacity increase.

The modal household income range is between N10, 100 and N20, 000, while the mean
household income (obtained by dividing total income by total respondents) is N33, 809. It is
expected that the project would subsequently add to increase income levels of individual to
be engaged by NSF.

On a national scale, the actualisation of this project would mean addition of electricity to the
national grid and subsequent improvement in quality of life for Nigerians.

Indirect Impact

The project would also mean change in the quality of life for workers who are to be employed
and source of income to contractors in the host communities who would seize the opportunity
to provide services and goods to NSF or its workers.

A key aspect of NSF activity in the area is to ensure continuous consultation with community
members in order to avoid the following:

Bitterness and hatred towards the government and/or for NSF;

Lack of trust or confidence in future endeavours;

Trespassing of community sacred or no-go areas;

Increased social vices such as armed robbery, theft etc due to individuals not being
recognised; and

e Youth restiveness and disturbance etc.

Issues such as job creation, settlement of conflict etc between NSF and the communities
would be settled through the grievance mechanism to be activated. The project will not result
in any disruption or disturbance of other economic activities beyond those positive elements
that are associated with the addition of power and job creation that will be directly and
indirectly beneficial to the populace. No negative impacts on employment or economic
activities are predicted to occur.

It should also be recognised that once operation commences, another group of individuals
would emerge. There are those who would want to cash in on the workers. These groups are
the commercial sex workers, miscreants, hoodlums etc. They may be camped outside the
facility or stationed within the community and ready to interact with NSF personnel.
Interactions of this nature often lead to increased rate of STDs and other communicable
diseases in the area, theft and conflict.

NSF will develop a community relations and engagement plan that identifies fair strategies of
engagement for all communities.
Impacts on Economic Activities

Chapter Five December 2015 Page 26 of 32
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

Environmental impacts of the project can vary in their severity and time scale, be direct or
indirect and can differ according to phase of development with which they are associated. A
range of economic impacts which can result from the construction and operation of the
proposed project are discussed under the following headings:

e Demographic impacts;

Impacts on social infrastructure;

Impacts on natural resources;

Impacts on lifestyle;

Impacts on cultural property; and

Social equity of impacts.

Demographic Impacts

Demographic impacts are those impacts which cause a change in the size or make-up of a
population. The principal demographic factor which the power plant project is likely to affect is
migration. The project would generate inward migration of employees as well as attract other
industrial development to the area in the hope of taking advantage of economic opportunities
and power supply.

Seeing that the project activity is of a long duration it can result in permanent demographic
impacts. For example, job seekers may move to the project location where construction
activity is being undertaken, but not return to their places of origin when the activity has
ceased.

Demographic change can affect different stakeholders in different ways. With migration of
people (presumably more males than females especially during construction phase) into the
project area, issues such as marital infidelity, pregnancies and abortions, sexually transmitted
diseases, etc (with consequent health concerns) may arise.

Impacts on Social Infrastructure

The social characteristics of the community would be determined in part by the nature of, and
access to, social infrastructure. This includes items such as:
Health care facilities;

Educational facilities;

Transport and roads;

Waste collection, treatment and disposal facilities;
Housing;

Water supply;

Recreational facilities;

Public safety (fire, police, etc); and

Power supply.

The negative impacts on social infrastructure are usually associated with demographic
changes. Existing infrastructure in the power plant study area may only be able to serve the
local population. Infrastructure facilities in the area are in various functional states and may
be strained by an influx of people resulting in further social or health impacts. For example,
demand on health or waste management facilities could be greater than the proportional
increase in the population as a result of other social impacts such as socio-economic impacts
and impacts on lifestyle. The proposed project is expected to have some very positive
impact on the economy, which include:

Employment: As discussed earlier, the project would entail some construction, from land
clearing to erection of physical structures. All of these would necessitate the hiring of skilled
and unskilled hands which, if properly managed would benefit the community. Several
community residents may have worked at skilled and unskilled jobs in the construction of
existing structures in the area. There is, therefore a pool of experienced labour in the
community.

Chapter Five December 2015 Page 27 of 32
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

Rentals: Currently, some residents earn income from letting out their premises as residences
and as business premises. It is envisaged that the project would attract itinerant workers,
and other group of people seeking business opportunities, and some of these would take up
residence in the community, or possibly open up offices. Rent would be paid for these
premises which in turn would constitute incomes.

Increased Economic Activities: Employment and rentals would imply more income, increased
purchasing power, and increased economic activities as residents spend their incomes on
local goods and services.

Water Supply
All the water need of the power plant facility for domestic use as well as for fire protection

would be from groundwater bore holes. To ensure adequate supply of water both for average
and peak day demands as well as during an emergency, an appropriate margin of safety
would be adopted and adhered to. The margin of safety (MOS) is defined as the
dimensionless ratio of available supply over demand. This would especially become critical in
the event of fire and other hazards.

Sewerage System
The project would have a sewerage collection system and treatment facility for the secondary

treatment of waste. Human waste from all the development would be collected and treated in
a designated sewage treatment plant in compliance with the FMEnv requirements prior to
discharge. Given that sewage would be treated before discharge, negative impact of sewage
on recipient environment would be minimal.

Housing

The project would substantially induce population growth around the project area and
surrounding environs. NOVA Power might consider building residential facilities for its staff
as the power plant project becomes fully operational.

The project’s development would be conducted in phases and in an orderly approach. This
would minimise infrastructure costs and ensure growth occurs in a contiguous manner. Also,
since the project would support industrial development for several years, it is expected that
population growth would be spread out over those years.

Public Services

The proposed power plant would result in increased demand for fire services within the
project area. Development of the plant would lead to the construction and operation of new
industrial uses which will require fire services. It may be necessary to consider incorporating
personnel, equipment and facilities pertaining to fire service that covers the entire project
area so as to cater adequately to any needs of the projected population.

The proposed project would result in increased demand for security within the project area.
The proposed project would lead to influx of industrial activities (directly and indirectly) will
therefore require maximum security. The facility construction and operation would require
increased police services for the entire project area due to expected increase in population.
Envisaged adverse economic impact would include

Impacts on Natural Resources

Impact on access to and use of natural resources is the area of greatest interface between
environmental and social impacts. As stated in Chapter 4, some indigene people source
laterite from the project site for making blocks for construction of local houses. Acquisition of
the land, construction and operation of the utility scale PV-based solar power plant will
automatically restrict the people’s access to laterite. Other impacts in this sense may include:

e Accidental contamination of groundwater used for drinking water or watering animals;

Chapter Five December 2015 Page 28 of 32
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

e Reduction of land available for settlement purposes

Impacts on Lifestyle

The project could impact on many aspects of the residents’ quality of life. These can affect
individuals, stakeholders and the community as a whole. Issues which contribute to the
quality of life include: lifestyle, the solidity of a community, patterns and structures of
community life, attitudes and behavior and perceptions of risks within the population. Impacts
on the quality of life could range from the physical impacts of an activity (e.g. land take),
effects on the access to land, contamination of natural resources, and other social impacts,
e.g. changes in population level and characteristics.

At a psychological level, individuals and particular stakeholders may feel a lack of
empowerment resulting from the presence of the power outfit. Concerns exist among
residents of the project area of perceived risks associated with the activity and fear of the
change to the quality of life resulting from the project. These and other influences, such as
the arrival of project workers, or migrants, could contribute to emotional stress, isolation,
insecurity and consequent increases in the levels of crime, and other social problems.
Alternatively, the project's development could generate a greater feeling of security as a
result of improved economic and social opportunities, e.g. jobs, improved health care,
educational facilities and power supply.

The structure and relationships within a community are often subject to change. The
presence of the project could influence the spread and direction of this change. Changes in
the socio-economic status of particular stakeholders resulting from the project's activities can
influence power structures. People who move into the project area, can influence existing
relationships and create new ones. The influence of “external values” can affect relationships
within the family (marital, parents and children) and the community. Competition for the use
of resources or social infrastructure can contribute to resentment between “newcomers” and
existing residents. Such tensions can reduce the level of unity within the community.

The indigenous community could be subject to a range of impacts resulting from external
activities. These include:

e The imposition of outside values, languages and customs — increased contact with project
workers and migrants can cause the gradual loss of the traditional values and culture of
the people. Migration of large numbers of people into the project area (particularly
temporarily) has been shown to increase social problems, such as crime, prostitution,
alcoholism, and social unrest, particularly when unmitigated;

e Loss of land or the means of subsistence — migration into the project area may cause
increased competition for limited resources;

e Discrimination and marginalisation — the indigenes may be perceived as inferior by newly
established dominant groups which have migrated to the project area. This could lead to
racial discrimination, neglect, fracas and inadequate provision of services such as health
care.

e Loss of self-esteem and increased dependency — the above factors contribute to a loss of
identity which can result in problems of demoralisation, alcoholism and increased
dependency on welfare systems.

.

Impacts on Landscape and Visual Receptors

Landscape and visual impacts that will occur include those related to increased numbers of

vehicles movement within the area during the project life cycle, and the introduction of new

buildings into the landscape. Construction activities are generally regarded as a visual impact
due to the temporary intrusion on observers’ views. Given the permanent nature of the

activities the impact on landscape is predicted to be significant. The plant facility will have a

permanent presence on the visual landscape.

Chapter Five December 2015 Page 29 of 32
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

Visual intrusion is highly dependent on the type of the scheme and the surroundings of

the PV systems. It is obvious that, if we apply a PV system near an area of natural

beauty, the visual impact would be significantly high. In case of modules integrated into
the facade of buildings, there may be positive aesthetic impact on modern buildings in
comparison to historic buildings or buildings with cultural value.

e Optimal architectural solutions to minimize potential impact on visual amenity and building
aesthetics (i.e. PV integration into buildings and other installations). The use of PV as a
cladding material for commercial buildings is showing the architectural possibilities of the
technology to both the architectural profession and their clients. Advances in the
development of multi-functional PV facades, which perform aesthetic and practical
functions such as shading and heat extraction, have provided an important stimulus for
architectural expression (Hestnes, 1999).

e Proper siting and design of large PV installations.

e Use of colour to assemble the PV modules in large scale systems.

Health Impacts and Risks
As the project progresses, risks to the community may arise from inadvertent or intentional
trespassing, including potential contact with hazardous materials, contaminated soils and
other environmental media.

Increased incidence of communicable and vector-borne diseases attributable to construction
and operational activities represents a potentially serious health threat to project personnel
and residents of the community.

In the case of infection, residents and workers would contend with malaria, diarrheal
diseases, RTI and STDs. In general, itinerant workers could be transmitters of these and
other diseases. As has been commonly experienced in other places, construction work tends
to attract commercial sex workers who also are a high risk group in terms of transmitting
STDs and HIV/AIDS. The magnitude and duration of work expected at the construction phase
is such that this phenomenon could be expected.

Migrant project workers may have little or no resistance to prevalent diseases within the
project area. Non-resident workers and their families may be quartered in camps with
inappropriate living conditions. Additionally, social interactions between workers and the local
community could lead to pregnancies with the attendant complications and problems of illegal
abortions or orphanages. Enhancement of socio-economic status and health infrastructure
can result in an improvement in public health care system.

Health Risks

The generation of electricity from photovoltaic (PV) solar panels is safe and effective.
Because PV systems do not burn fossil fuels they do not produce the toxic air or greenhouse
gas emissions associated with conventional fossil fuel fired generation technologies.
According to the U.S. Department of Energy, few power-generating technologies have as
little environmental impact as photovoltaic solar panels. However, as with all energy sources,
there are potential environmental, health and safety hazards associated with the full product
life cycle of photovoltaics. Recent news accounts have raised public interest and concerns
about those potential hazards.

A substantial body of research has investigated the life cycle impacts of photovoltaics
including raw material production, manufacture, use and disposal. While some potentially
hazardous materials are utilized in the life cycle of photovoltaic systems, none present a risk
different or greater than the risks found routinely in modern society. The most significant
environmental, health and safety hazards are associated with the use of hazardous
chemicals in the manufacturing phase of the solar cell. Improper disposal of solar panels at
the end of their useful life also presents an environmental, health and safety concern. The
extraction of raw material inputs, especially the mining of crystalline silica, can also pose an
environmental, health and safety. The environmental, health and safety concerns for the life-

Chapter Five December 2015 Page 30 of 32
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

cycle phase are minimal and limited to rare and infrequent events. With effective regulation,
enforcement, and vigilance by manufacturers and operators, any danger to workers, the
public and the environment can be minimized. Further, the benefits of photovoltaics tend to
far outweigh risks especially when compared to conventional fossil fuel technologies.
According to researchers at the Brookhaven National Laboratory, regardless of the specific
technology, photovoltaics generate significantly fewer harmful air emissions (at least 89%)
per kilowatthour (KWh) than conventional fossil fuel fired technologies.3

Impacts from Work Place Hazards

Accidents or injuries to personnel during the project construction, installation and operation
phases can occur if proper HSE awareness or supervisions are not carried out. The impact of
such accidents/ injury is very significant; given the nature of the job which requires work team
commitment. Injury of a person or group of people can easily bring resentment and possible
temporary close of the project. This may lead to capital and time lost. Likely sources of
accident and injury associated with the power plant project include:

Loading and offloading of equipment for installation and construction purposes;
Over-exertion, ergonomic injuries such as repetitive motion and manual tool handling;
Paint spraying or removal leading to hazardous inhalation;

Metal cutting and fabrication works;

Trip and fall from elevated surfaces, ladders, scaffolds and gangways;

During routine plant maintenance works:

During oil and fuel removal and tank cleaning;

Operations involving cranes, winch, lift;

Cutting and welding operations that make use of compressed gas; and

During pre-construction, construction/installation, operation and decommissioning activities,
there could be occupational health and safety impacts. The following are derived from the
IFC/ World Bank Environmental, Health, and Safety (EHS) Guidelines for Construction and
Decommissioning (2007):

Over-exertion
Over-exertion, ergonomic injuries and illnesses, such as repetitive motion and manual tool
handling, are among the most common causes of injuries.

Slips and Falls

Slips and fall associated with poor housekeeping, such as excessive waste debris, loose
construction materials, liquid spills, and uncontrolled use of electrical cords and ropes on the
ground, are also among the most frequent cause of lost time accidents at construction and
decommissioning sites. Falls from elevation associated with working with ladders,
scaffolding, and partially built or demolished structures are among the most common cause
of fatal or permanent disabling injury.

Strike by Objects

Construction and demolition activities may pose significant hazards related to the potential
fall of materials or tools, as well as ejection of solid particles from abrasive or other types of
power tools which can result in injury to the head, eyes, and extremities.

Confined Spaces and Excavations

Examples of confined spaces that may be present in the construction or demolition phase
and include: utility vaults, tanks, sewers, pipes, and drainages. Ditches and trenches may
also be considered a confined space when access or egress is limited.

External Factors
External factors that could jeopardize the outcome of the power plant project are:

Chapter Five December 2015 Page 31 of 32
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

Natural Disasters

Natural disasters such as flooding can cause serious damages leading to injuries/death. To
minimise the risk of such natural disasters, the project should comply with recognised safety
measures, such as the installation of appropriate drainage structures, etc (African
Development Bank: Integrated Environmental and Social Impact Assessment Guidelines,
October 2003).

Social Instability

The emergence of communal violence, vandalism, civil war, border raids and boundary
disputes are phenomena that generate social instability and can lead to migration, disruption
of the food chain, injuries, epidemics and mortality. Social pressure may bring an industry to
a halt. Good governance and poverty alleviation policies are means to prevent social
instability (African Development Bank: Integrated Environmental and Social Impact
Assessment Guidelines, October 2003).

Cumulative Impacts

Cumulative impacts result from activities which may not be significant on their own, but are
significant when added to impacts of other similar actives probably occurring simultaneously
with the project. There no cumulative impacts expected in the proposed NSF utility scale PV-
based solar Power Plant project. There are no power plants located in Kankiya.

Chapter Five December 2015 Page 32 of 32
Final Report
at.
Nova =
Power,).

125 MWp Katsina Solar PV Power Plant - ESIA

CHAPTER SIX

IMPACT MITIGATION MEASURES

‘Separation Page
fe.
nova © =
Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

CHAPTER SIX

IMPACT MITIGATION MEASURES

General

This chapter presents the mitigation measures proffered for the associated and potential
impacts of the proposed NSF PV based solar power plant project. A comprehensive risk
assessment matrix, as indicated in Figure 6.1, was used to determine the mitigation
requirements for each of the impacts identified. The frequency, severity, sensitivity, scale,
longevity, political, economic, legal, reputation/image and communication/complaints were
factors taken into consideration during these assessments.

Mitigation measures designed to prevent, reduce or control the adverse impacts of the
environmental aspects of the proposed project to as low as reasonably practicable were
considered and documented in this chapter of the report.

2
s
$
a
7)

Medium

Likelihood of Occurrence

Figure 6.1: Matrix for Determination of Mitigation Measures

Subsequently, the specific mitigation measures satisfying the mitigation requirement were
established putting the following into consideration:

e available resources and competencies;
e on-site conditions; and
e Public concerns and technology.

The classification of the mitigation requirements (formal control, informal control, physical
control, training and avoidance) are presented below.

Formal control
This involves the application of documented policy, process or procedure in mitigating the
impacts of the project activities.

Informal Control
This involves the application of sound judgment and best practice in mitigating the impacts of
project activities.

Chapter Six December 2015 Page 1 of 12
Final Report
fe.
nova © =

Y
ower,))
7) 125 MWp Katsina Solar PV Power Plant - ESIA

6.2

Physical control

This involves the application of physical processes or instruments (pegs, flags, sign post
etc), not necessarily requiring any special technology, in order to mitigate the impacts of a
project.

Avoidance
This involves the modification of plans, designs or schedules in order to prevent the
occurrence of an impact or impacts.

Training
This involves personnel awareness in specific / specialized areas.

Mitigation Measures
The mitigation measures prescribed for identified impacts of the proposed project are
presented in Table 6.1.

Chapter Six December 2015 Page 2 of 12
Final Report
1?
nova (a

AJ
Power, 125 MWp Katsina Solar PV Power Plant - EIA
Table 6.1: Mitigation Measures Proffered for Significant Impacts
Ranking
Project Activities / Potential and Associated Mitigation Before Residual
Environmental Aspects Impacts Type Mitigation Mitigation / Enhancement Measures Ranking
Pre-Construction Phase
NSF shall:
« Permitting «Ensure early stakeholders’ engagement sessions are
« Community engagement Employment opportunities arising held, and all agreed issues properly documented and
« Land acquisition from recruitment of workers signed
Recruitment « Make transparent communication on hiring policies
Mobilisation to site amongst local communities
* Land preparation and NSF shall:
clearing e Ensure local suppliers and contractors implement local
employment and local procurement policies to the benefit
Business opportunities for local of host community
contractors through sub-contracting « Continually encourage local contractors through the
activities award of contracts, according to their competence levels
« Carry out periodic review of jobs, supplies and contract
Formal, informal awards
control e Ensure consultation throughout project life span
il siti NSF shall:
RAI acauisition and enhancements (0 | Formal control + Ensure employed staff are trained to develop local
and training workforce capacity;
Improvement in quality of life for Formal and ¢ Make sure payment, royalties etc are paid to eligible, and
adequately compensated individuals __| informal control benefiting individual as appropriate
NSF shall:
« Establish an efficient grievance management mechanism
«Ensure early stakeholders’ engagement sessions are
held, and all agreed issues properly documented, signed,
Conflicts/ community agitations and implemented in timely manner. Pn
arising from dissatisfaction with ; « Engage in due consultation with relevant groups within
7 Formal, informal host community at all phases of the project
compensation payment, and control + Ensure that its workers are briefed on the socio-cultural
employment issues (quotas and ii pa
methods). norms and sensitivity of the host communities
e Explore ways of encouraging goodwill and friendly
relationship between its workers/ service contractors and
members of the community
e Establish, implement, and publicise grievance
management procedure
Chapter Six December 2015 Page 3 of 12

Final Report

at.
nova 3

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

Table 6.1: Mitigation Measures Proffered for Significant Impacts — cont’d

Project Activities / Ranking
Environmental Potential and Associated Mitigation Before Residual
Aspects Impacts Type Mitigation Mitigation / Enhancement Measures Ranking
Pre-Construction Phase
Influx of people (migrant workers, NSF shall:
e Permitting sub-contractors and suppliers) and e In the future, promptly construct infrastructural
e Community increased pressure on existing social facilities in the area to ease pressure on the existing
engagement infrastructure amenities/ infrastructure
e Land acquisition « Encourage personnel to participate in community
«Recruitment Increase in social vices (like theft, development affairs
* Mobilisation to site | prostitution) resulting from increased Informal and e Ensure that workers are educated on health issues
e Land preparation number of people in the area avoidance ¢ Ensure provision of security personnel in the project
and clearing control site
NSF shall:
Community agitations over land « Ensure early stakeholders’ engagement sessions are
disputes, wrong stakeholder held, and all agreed issues properly documented and
identification, leadership tussles, etc signed
« Provide opportunities for all groups (women, elders
Issues/ dispute on memorandum of | Formal and leaders etc) to participate in consultations and ensure
understanding with project proponent_| informal control that all concerns are duly addressed
NSF shall:
e Develop and maintain an_ effective journey
management schedule
e Enforce speed limits of 100km/hr (major roads) 40-
60km/hr (built-up areas) and 10-30km/hr (construction
sites);
e Ensure its drivers observe road traffic rules and speed
limits
« Make sure vehicle drivers undergo and pass
competency training on driving, and identification of
road signs and traffic codes before mobilisation
e Use road signs at strategic points; sirens and public
announcements where necessary to warn people of
on-coming heavy duty vehicles
Increased risks of accidents leading | Formal, training « Ensure all its vehicles are certified roadworthy and in
to injury/ death and loss of asset | and physical good maintenance condition
during mobilisation control e Ensure night trips are avoided
Chapter Six December 2015 Page 4 of 12

Final Report

at.
nova 3

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

Table 6.1: Mitigation Measures Proffered for Significant Impacts — cont’d

Project Activities / Ranking
Environmental Potential and Associated Mitigation Before Residual
Aspects Impacts Type Mitigation Mitigation / Enhancement Measures Ranking
Pre-Construction Phase
NSF shall:
e Ensure a detailed security plan is developed and
communicated to personnel
« Make sure there is open communication with security
operative in the area
Risks of armed robbery attack and | Informal and e Possibly assist in equipping law enforcement
hostage taking leading to injury/ | avoidance agencies with personnel and equipment to combat
death of personnel control crime
NSF shall:
« Installing vibration isolation for mechanical equipment
Nuisance (noise and vibrations) from | Formal « Use equipment with low noise and vibration capacity
movement of heavy duty equipment | avoidance, e Ensure all personnel wear appropriate PPE such as
© Permitting and vehicles affecting site workers | training and ear defenders in area of high noise at work site
© Community and wildlife physical control ¢ Conduct HSE awareness trainings routinely Negligible
engagement NSF shall: ; ; ;
* Land acquisition « Ensure site preparation and clearing are conducted in
e — Recruitment wet season
* Mobilisation to site . Maintain all its work equipment at optimal operating
« Land preparation conditions i .
and clearing ; Formal and « Minimise venting from vehicle and equipment through
Dust particles and vehicular | avoidance the use of venturi or impingement scrubbers to control
emissions from increased movement | control particulate matter emissions Negligible
NSF shall:
« Make sure all waste generated are separated at
source via appropriate, different colour-coded, secure,
leak-proof, well labeled for different types of wastes to
enhance efficiency in waste handling and disposal.
« Ensure personnel working at site are trained in the
handling and management of wastes
Generation of wastes such as scrap | Formal, training « Treat and discharge all effluents (wastewater, sewage)
metal, wood, sand, concrete, paper, | and physical in accordance to regulatory requirements and in line
domestic waste etc control with NSF waste management procedure/ plan Negligible
Chapter Six December 2015 Page 5 of 12

Final Report

UZ
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

Table 6.1: Mitigation Measures Proffered for Significant Impacts — cont’d

Project Activities / Ranking
Environmental Potential and Associated Mitigation Before Residual
Aspects Impacts Type Mitigation Mitigation/ Enhancement Measures Ranking
Construction and Installation Phase
NSF shall:
e — Plant foundation « Develop and maintain an_ effective journey
works. management schedule
e Piling, trenching, e Ensure its drivers observe road traffic and speed limits
etc « Make sure vehicle drivers undergo and pass
e — Plant component competency training on driving, and identification of
erection road signs and traffic codes before mobilisation
e Fabrication, e Use road signs at strategic points, sirens and public
carpentry, painting announcements where necessary to warn people of
and coating Risks of injury/ death and loss of on-coming heavy duty vehicles
«Transportation and | assets resulting from accident | Formal, training ¢ Ensure all its vehicles are certified roadworthy and in
logistics associated with road transportation to | and physical good maintenance state
« Waste generation |_and from construction site control e Ensure night movement are avoided
NSF shall:
¢ Ensure that HSE briefings are conducted prior to work
Workplace accidents leading to injury commencement
a " e Ensure personnel wear adequate PPE
or fatalities from burns, cuts, bruises, : . .
trips, falls from objects at height . Design work area to meet best industrial standards
recognizing all ergonomic factors
« Encourage employees to maintain good house
Formal control keeping
Employment of local labour and skills To enhance this beneficial impact, NSF shall
acquisition for workers taking « Retain some of the skilled and unskilled locals to
advantage of new opportunities encourage them in acquiring basic skill for self-
sustenance
Increased cash flow and stimulation e Encourage local contractors through the award of
of local economies within the host contracts as appropriate and according to their
community competence levels
« Periodically review local contracts to ascertain the
Increased revenue opportunities for right individuals are used
local population due to presence of Formal and « Create awareness workshop to enlighten beneficiary
non-resident workers and travelers. informal control on ways to invest and use new income
Chapter Six December 2015 Page 6 of 12

Final Report

at.
nova 3

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

Project Activities / Ranking
Environmental Potential and Associated Mitigation Before Residual
Aspects Impacts Type Mitigation Mitigation/ Enhancement Measures Ranking
Construction and Installation Phase
NSF shall:
e Ensure construction activities are conducted in wet
Formal and season, when impact from dust is low
Generation of dust and particles from | avoidance ¢ Maintain all its heavy duty equipment at optimal
heavy duty equipment usage control operating conditions Negligible
NSF shall:
e« Ensure that machinery, vehicles and equipment that
Fauna (birds, mammals etc) produce high levels of noise should be avoided to
disturbance and displacement as a Formal, physical reduce the overall impact.
result of migration away from and avoidance « Plan work activities to avoid heavy duty movement
construction activity areas control during peak hours
NSF shall:
e Ensure that fuel storage facilities are leak-free and
have bond wall protection
Soil/ groundwater contamination « Ensure that only competent and trained personnel are
resulting from accidental leakages. used in handling fuel and chemicals
and spills of hazardous substances Formal, training e Hydrocarbon/chemical spill containment and
(diesel, petrol, cleaning agents, and physical prevention measures and equipment are functional
lubricants, hydraulic oil) control and effective on site
NSF shall:
« Make sure vehicle drivers undergo competency
training on driving, and identification of road signs and
traffic codes before mobilisation
e Use road signs at strategic points, sirens and public
announcements where necessary to warn people of
Increased risks of accidents leading Formal, training on-coming heavy duty vehicles
to injury/ death and loss of asset and physical e Ensure all its vehicles are certified roadworthy and in
during construction control good maintenance state
Chapter Six December 2015 Page 7 of 12

Final Report

at.
nova 3

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

Table 6.1: Mitigation Measures Proffered for Significant Impacts — cont’d

Project Activities / Ranking
Environmental Potential and Associated Mitigation Before Residual
Aspects Impacts Type Mitigation Mitigation/ Enhancement Measures Ranking
Construction and Installation Phase
NSF shall:

¢ — Plant foundation ¢ Carry out a comprehensive geotechnical study of the

works project site before construction works
e — Piling, trenching, e Ensure geotechnical report provide all strength values

etc and settlement potential required for adequate
« — Plant component Potential collapse of power plant | Formal and foundation design

erection structures as a result of unsuitable | avoidance « Make use of experts with requisite experience in plant
« — Fabrication, |_ geotechnical conditions control design and construction

carpentry, painting NSF shall:

and coating e Ensure personnel wear appropriate PPE (eye
«Transportation and Formal, training goggles, nose masks etc)

logistics Hazards from construction of base | and informal « Make use of competent and well trained personnel for
« Waste generation camp and electric evacuation lines control construction works

NSF shall:

e Ensure personnel wear appropriate PPE (eye
goggles, nose masks etc)

Cement dust and toxic fumes « Make use of competent and well trained personnel for
inhalation by onsite workers during construction works

foundation works and welding of plant e Ensure periodic medical checks are carried out on
components personnel

NSF shall:

e Ensure strict adherence to standard work operations
including the use of PPE (nose masks, hand gloves,
etc) are maintained as stated in the company's HSE
policy

e Ensure all electrical and welding equipment are
maintained at optimal working conditions

Risk of electrocution and burns during | Formal and « Make sure first aid facility are in place at construction
welding training control site

NSF shall:

« Make sure machinery, vehicles and equipment that

Noise nuisance (including impulsive produce high levels of noise are avoided

noise) from construction activities « Personnel working with machinery, vehicles and

(e.g. piling, digging) resulting to | Formal, physical instruments that produce high levels of noise should

temporary migration of mammals and | and avoidance be supplied with ear plugs and ear muffs

rodents control e _ Ensure construction works are avoided at night time Negligible
Chapter Six December 2015 Page 8 of 12

Final Report
UZ
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

Table 6.1: Mitigation Measures Proffered for Significant Impacts — cont’d

Project Activities / Ranking
Environmental Potential and Associated Mitigation Before Residual
Aspects Impacts Type Mitigation Mitigation/ Enhancement Measures Ranking
Construction and Installation Phase
NSF shall:
e Plant foundation e Ensure that fuel storage facilities are leak-free and
works. have bond wall protection
e Piling, trenching, e Ensure that only competent and trained personnel are
etc used in handling fuel
e — Plant component e Develop oil spill contingency plan for prompt clean up
erection e Use booms and other spill containment equipment to
e Fabrication, Risks of fire/ explosions resulting | Formal, training ensure that incidental spills/leaks are promptly and
carpentry, painting | from accidental ignition of onsite | and physical adequately contained to prevent fire ignition
and coating petrol/ diesel storage tanks control e Provide fire prevention and fighting apparatus
e — Transportation and NSF shall:
logistics « Make sure all waste generated are separated at
e Waste generation source via appropriate, different colour-coded, secure,
leak-proof, well labeled for different types of wastes to
enhance efficiency in waste handling and disposal.
e Ensure personnel working at site are trained in the
Generation of wastes from handling and management of wastes
construction activities such as scrap | Formal, training « Treat and discharge all effluents (wastewater, sewage)
metal, wood, sand, concrete, paper, | and physical in accordance to regulatory requirements and in line
domestic waste, used oil etc control with NSF waste management procedure/ plan Negligible
Commissioning and Operational Phases
. Generation and addition of electricity
° Testing and supply to the national grid
commissioning
«Power generation Increased business opportunities and
. juality of life (small, medium, large
Power plant and aeeie. ) due (sn enhanced power To enhance this beneficial impact, NSF shall
servicing delivery e Ensure project is actualised and sustained as planned
Improvement in air quality due to « Make sure power plant is maintained by professionals
reduced emission from _ privately to allow for its continued existence ;
owned diesel or petrol generators * Encourage business growth and SME as appropriate
in host community
« Discourage locals from sabotage through direct
Reduced demand on petrol and education, newspaper publications, etc
diesel used for household power ¢ Proactively assist with the acquisition of new
generation Formal and transformers in the host community to boost electricity
informal control supply in the area (if possible)
Chapter Six December 2015 Page 9 of 12

Final Report

at.
nova 3

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

Table 6.1: Mitigation Measures Proffered for Significant Impacts — cont’d

Project Activities / Ranking
Environmental Potential and Associated Mitigation Before Residual
Aspects Impacts Type Mitigation Mitigation/ Enhancement Measures Ranking
Commissioning and Operational Phases
NSF shall:
e Testing and « Make sure vehicle drivers undergo competency
commissioning training on driving, and identification of road signs and
« Power generation traffic codes
e Power plant « Ensure a dedicated transport system is provide for its
«Maintenance and personnel to limit number of vehicles
servicing « Ensure all its vehicles are certified roadworthy and in
good maintenance state
e Ensure upon start of operation, sinages are erected
Injuries/ fatalities to personnel due to _| Formal, training across the plant site
incidents/ accidents from operating and physical ¢ Ensure provision of first aid facility in the project
the power plant control location
NSF shall:
e Ensure that fuel storage facilities are leak-free and
have bond wall protection
e Ensure that only competent and trained personnel are
used in handling fuel and chemicals
Soil/ groundwater contamination from | Formal, training « Use booms and other spill containment equipment to
accidental petrol /engine oil spill and physical ensure that incidental spills/ieaks are promptly and
during refueling of vehicle control adequately contained to prevent fire ignition
NSF shall:
e Ensure that HSE briefings are conducted prior to work
commencement
e Ensure personnel wear adequate PPE while working
in the plant
e Design work area to meet industrial standards
Workplace accidents/ incidents (cuts, recognizing all ergonomic factors
trip, falls etc) leading to injury/ Injuries « Encourage employees to maintain good
that arise during operation of solar housekeeping within work site at all times
panel cell such as heat burns /death e Ensure provision of first aid facility in the project
of personnel during operations Formal control location
NSF shall:
e Ensure that discharge water temperature does not
exceed ambient surface water temperature
e Ensure surface and groundwater levels are monitored
Depletion of groundwater resources to check status
for washing solar modules, and e Ensure water pumping and transmission mechanisms
domestic use Formal control are maintained at optimal working conditions Negligible
Chapter Six December 2015 Page 10 of 12

Final Report

UZ
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - EIA

Table 6.1: Mitigation Measures Proffered for Significant Impacts — cont’d

Project Activities / Ranking
Environmental Potential and Associated Mitigation Before Residual
Aspects Impacts Type Mitigation Mitigation/ Enhancement Measures Ranking
Decommission Phase
NSF shall ensure:
Mobilisation of e Plans are developed to integrate disengaged workers
personnel and Loss of employment, business from the plant into other projects (if any)
equipment opportunities and decreased Formal and « That host communities are informed prior to
e Power plant economic activity informal control decommissioning
decommissioning NSF shall ensure:
« Abandonment/ Reduced power generation to e Plans are made for another plant to continue
restoration national grid and low power supply Formal control generating electricity
NSF shall:
e Ensure that HSE briefings are conducted prior to
demolition activities
e Ensure personnel wear adequate PPE while carrying
out demolition
e Encourage employees to maintain good
housekeeping within work site
«Make sure trees or shrubs are re-grown on project
site to restore its original form
Risk of accident and injury to workers e Ensure provision of first aid facility in the project
during demolition of structures Formal control location
NSF shall:
¢ Ensure demolition activities are conducted after
sprinkling of water to prevent dust build up
Increased dust and vehicular « Ensure personnel wear adequate PPE (i.e dust mask)
emissions from decommissioning Formal and while carrying out demolition
activities physical control «Maintain all its vehicles at optimal working conditions Negligible
To enhance this impact, NSF shall:
« Develop a detailed Decommissioning /Abandonment
Plan ensure alignment of all stakeholders (state, local,
community)
« Clean all excavations to acceptable limits and have
then backfilled
« Remove all wall fences and structures as advised by
Formal and the abandonment team
Availability of land for alternative uses | Informal control « Clean contaminated soils to acceptable limit
Loss of site aesthetic qualities due to | Formal and Available structures and building not demolished should
abandoned and dilapidated structures | Informal control be used for other beneficial purposes to prevent decay Negligible
Chapter Six December 2015 Page 11 of 12

Final Report
at.
nova 2

Final Report

‘J
Power, 125 MWp Katsina Solar PV Power Plant - EIA
Project Activities / Ranking
Environmental Potential and Associated Mitigation Before Residual
Aspects Impacts Type Mitigation Mitigation/ Enhancement Measures Ranking
Decommission Phase
NSF shall:
e Mobilisation of « Make sure all waste generated are separated at
personnel and source via appropriate, different colour-coded, secure,
equipment leak-proof, well labeled for different types of wastes to
e Power plant enhance efficiency in waste handling and disposal
decommissioning « Ensure personnel working at site are trained in the
« Abandonment/ Generation of wastes. from handling and management of wastes
restoration construction activities such as scrap | Formal, training « Treat and discharge all effluents (wastewater, sewage)
metal, wood, sand, concrete, paper, | and physical in accordance to regulatory requirements and in line
domestic waste, used oil etc control with NSF waste management procedure/ plan Negligible
Chapter Six December 2015 Page 12 of 12

at.
nova 2

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

CHAPTER SEVEN

ENVIRONMENTAL, SOCIAL AND MANAGEMENT PLAN

‘Separation Page
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

7.1

7.2

CHAPTER SEVEN

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN

General

This chapter presents the Environmental, Social and Management Plan (ESMP), developed
for the proposed NOVA Solar Five Farms Limited (NSF) utility scale PV-based solar power
plant Project. The ESMP is essentially a management tool that provides assurance to NSF
and regulators that mitigation measures developed for the significant impacts of the
proposed project (as documented in chapter six), will be implemented throughout the
project's life span. It also outlines management strategies for complying with health, safety
and environmental issues from the project.

The management of NSF has documented goals and policies as part of this ESMP in order
to achieve a conserved, safe and healthy environment. The ESMP provides assurance that
a reliable scheme has been put in place to monitor the interaction between the planned
operations and the environment throughout the duration of the project. This ESMP was
developed in accordance with the general requirements of World Bank and International
Finance Corporation Performance Standards, ISO 14001 Environmental Management
System (EMS), OHSAS 18001 Health and Safety Management System, Equator Principles
as well as other national and international regulatory requirements.

The Environmental Social Management Plan (ESMP) was developed, which would be an
environmental management tool to ensure that all mitigation measures are implemented and
adhered to during the duration of the power plant operation. The ESMP also enables a rapid
rescue/ response if an unforeseen environmental impact occurs. It is found in this chapter of
the report.

ESMP Objectives and Guiding Principles
The main objective of the ESMP is to ensure that all significant impacts of the proposed
project are either prevented or reduced to acceptable limits. Specifically, the ESMP will:

e Show that a systematic procedure to ensure that all project activities with regards to the
environment are executed and managed in compliance with applicable legislation/
guidelines and relevant NSF policies;

e Ensure that all mitigation’ enhancement measures prescribed in the ESIA document for
eliminating or minimising all negative impacts of the project are fully implemented;

e Ensure that appropriate recovery preparedness are in place in the event that control is
lost during the implementation of the proposed project;

e Present an effective monitoring plan that would be used for assuring the effectiveness of
mitigation measures and for identifying unforeseen impacts arising during the project;
and

e Provide a feedback for continual improvement in environmental performance.

These objectives shall be achieved by:

e Ensuring compliance with all stipulated legislation on protection of the environment and
with national and local environmental policies;

e Integrating environmental, health, safety, security, and social issues fully into the project
development and operational philosophies;

e Promoting environmental, health, safety, security, and socio-economic awareness
amongst workers and host community;

e Rationalising and streamlining existing environmental, and social activities to add value
to efficiency and effectiveness;

e Ensuring that only environmentally, and socially sound procedures are employed during
the different project phases and the associated activities;

e Continuous consultations with the relevant regulatory bodies (Federal Ministry of
Environment, Katsina State Ministry of Environment etc.), community leaders (District
Head, village heads, group heads, family heads, landlords, etc.), women group,

Chapter Seven December 2015 Page 1 of 29
Final Report
Power,)*

fe.
nova © =

7.3

7.4

community based organisations (CBOs), Kankiya L.G.A. and other stakeholders
throughout the project lifecycle.

Constructive suggestions by NSF staff and stakeholders shall be assessed and evaluated by
the NSF HSE Coordinator and integrated into the ESMP during review process as
necessary.

Project Management and Responsibilities

Country Deputy Director

The Country Deputy Director (CDD) shall be responsible for ensuring that all environmental
standards and guidelines throughout the project life cycle are followed and implemented.
The CDD is also responsible for environmental operation, including environmental
supervision of contractors through the Site Project Manager and HSE Officer. He shall
ensure implementation of the environmental management plan during the project phases.
The CDD is also responsible for liaising with the relevant stakeholders as well as the local
community members through a Community Liaison Officer to be appointed.

Site Project Manager

The overall management of the proposed power project from site preparation through
construction, to operation and decommissioning is the sole responsibility of the Site Project
Manager (SPM). The SPM supervises all activities during the project and reports to NSF
management through the CDD.

Engineering, Procurement and Construction Company

The Engineering, Procurement and Construction (EPC) Company that would eventually be
selected would be NSF technical partner, and have deep understanding of the construction,
installation and operation of utility scale PV-based solar power plants. They would supervise
and ensure the successful execution and commissioning of the project.

Site Health, Safety Environmental Officer

The Site Health, Safety and Environmental (HSE) Officer is to report directly to the SPM. He/
she shall ensure that all safety, health and environmental policies and standards are kept
and adhered to during the project execution. As a minimum, the Site HSE officer shall
ensure all requirements of the ESMP are met. The designated HSE Officer may, at his/ her
discretion, stop any work, activity or process not in accordance with directives of NSF.

Federal Ministry of Environment

The Federal Ministry of Environment (FMEnv) is saddled with the responsibility of enforcing

national and international environmental laws which Nigeria subscribed to. As part of this project,

the FMEnv would:

e serve as a regulatory oversight body in the implementation of this ESMP;

e in coordination with the Katsina State Ministry of Environment ensure that NSF
periodically make available, documentations in form of monthly/quarterly reports or as
may be designed in the monitoring plan in section 7.4.12;

e require NSF to show evidences of caring out monitoring requirements, etc

NSF shall work closely with the Federal and State Ministry of Environment to ensure that all
environmental standards are upheld as agreed. NSF shall conduct her business according to
the standards stipulated. The company’s implementation organogram defining the general
line of authority in NSF is presented overleaf as Figure 7.1.

ESMP Safeguard Guidelines

Mitigation measures are proffered for all significant impacts of the proposed power plant
project in order to avoid, minimize or reduce expected impacts to as low as reasonably
practicable (ALARP). To ensure these measures are achieved, responsibilities have been
assigned for each task as presented in Table 7.1.

125 MWp Katsina Solar PV Power Plant - ESIA

Chapter Seven December 2015 Page 2 of 29

Final Report
fA.
nova ©
Power,,*

125 MWp Katsina Solar PV Power Plant - ESIA

Finance &
Grou|

Figure 7.1: NSF Organisational Structure

Chapter Seven December 2015 Page 3 of 29
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA.

Table 7.1: ESMP Guidelines for the Proposed PV-based Solar Power Plant Project

Project Activities / Potential and Associated
Environmental Aspects Impacts Mitigation / Enhancement Measures Responsible Parties
Pre-Construction Phase
NSF shall:
e Permitting e Ensure early stakeholders’ engagement sessions are
« Community engagement Employment opportunities arising held, and all agreed issues properly documented, NSF Management/ EPC
e — Land acquisition from recruitment of workers signed, and implemented in timely manner Manager
e Recruitment « Make transparent communication on hiring policies
e Mobilisation to site amongst local communities
* Land preparation and NSF shall:
clearing e Ensure early stakeholders’ engagement sessions are
held, and all agreed issues properly documented,
signed, and implemented in timely manner
« Due consultation of relevant groups within host
Conflicts/ community agitations community at all phases of the project NSF Management! Community
over employment issues (quotas e Ensure that its workers are briefed on the socio-cultural Liaison Officer
and methods) norms and sensitivity of the host communities
« Explore ways of encouraging goodwill and friendly
relationship between its workers/service contractors and
members of the community
e Establish and publicise grievance management
procedure
Influx of people (migrant workers,
sub-contractors and suppliers) and_| NSF shall:
increased pressure on existing e In the future construct infrastructural facilities in the area
social infrastructure to ease pressure on the existing amenities/ infrastructure Site Project Manager/
Increase in social vices (like theft, « Encourage personnel to participate in community Community Liaison Officer
prostitution) resulting from development affairs
increased number of people in the e Ensure that workers are educated on health issues
area
NSF shall:
Community agitations over land e Ensure early stakeholders’ engagement sessions are
disputes, wrong stakeholder held, and all agreed issues properly documented and NSF Management
identification, leadership tussles, signed 9
etc e Transparent communication of hiring policies amongst
local communities
Chapter Seven December 2015 Page 4 of 29

Final Report
fe.
nova © =

Final Report

AJ
Power, 125 MWp Katsina Solar PV Power Plant - ESIA
Table 7.1: ESMP Guidelines for the Proposed PV-based Solar Power Plant Project- cont’d
Project Activities /
Environmental Potential and Associated
Aspects Impacts Mitigation / Enhancement Measures Responsible Parties
Pre-Construction Phase
« Permitting NSF shall:
« = Community e Develop and maintain an effective journey management
engagement schedule
e — Land acquisition « Enforce speed limits of 100km/hr (major roads) 40-60km/hr
e Recruitment (built-up areas) and 10-30km/hr (construction sites);
« Mobilisation to site Increased risks of accidents leading | « Make sure vehicle drivers undergo and pass competency Site Project Manager! Site
¢ Land preparation and_| to injury/ death and loss of asset training on driving HSE Officer
clearing during mobilisation e Use road signs at strategic points, sirens and public
announcements where necessary to warn people of on-coming
heavy duty vehicles
e Ensure all its vehicles are certified roadworthy and in good
maintenance condition
e Ensure night trips are avoided
NSF shall:
e Ensure a detailed security plan is developed (Appendix 1.2)
Risks of armed robbery attack and and communicated to personnel Site Project Manager!
hostage taking leading to injury/ * Make sure there is open communication with security| “sic. Security Officer
death of personnel operatives in the area
e Possibly assist in equipping law enforcement agencies with
personnel and equipment to combat crime
Nuisance (noise and vibrations) NSF shall:
from movement of heavy duty «Maintain all its work equipment at optimal operating conditions
Squipment and vehicles Make use of equipment with low noise and vibration capacit
affecting site workers and ° quip . pacity
wildlife « — Ensure all personnel wear appropriate protective PPE such as
ear defenders in area of high noise at work site
e Conduct HSE awareness training routinely Site HSE Officer
NSF shall:
e Ensure site preparation and clearing are conducted under
7 . favourable weather condition when risk of generating dust is
Dust particles and vehicular minimal
emissions from increased Sn . i i
movement « Maintain all its work equipment at optimal operating conditions
e Minimise venting from vehicle and equipment through the use
of venturi or impingement scrubbers to control particulate
matter emissions
Chapter Seven December 2015 Page 5 of 29
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA.

Table 7.1: ESMP Guidelines for the Proposed PV-based Solar Power Plant Project- cont’d

Project Activities /
Environmental
Aspects

Potential and Associated
Impacts

Mitigation / Enhancement Measures

Responsible Parties

Construction and Installati

ion Phase

¢ — Plant foundation
works

« Piling, trenching, etc

«Plant component
erection

« Fabrication, carpentry,
painting and coating

e Transportation and
logistics

« Waste generation

Generation of wastes such as
scrap metal, wood, sand, concrete,
paper, domestic waste etc

NSF shall:

« Make sure all waste generated are separated at source
to enhance efficiency in waste handling and disposal

e Ensure personnel working at site are trained in the
handling and management of wastes

e Treat and discharge all effluents (wastewater, sewage) in
accordance with regulatory (FMEnv and DPR)
requirements and in line with NSF waste management
procedure/ plan

Site HSE Officer

Risks of injury/ death and loss of
assets resulting from accident
associated with road transportation
to and from construction site

NSF shall:

e Develop and maintain an effective journey management
schedule

e Ensure its drivers observe road traffic and speed limits

« Make sure vehicle drivers undergo and pass
competency training on driving, and identification of road
signs and traffic codes before mobilisation

e Ensure all its vehicles are certified roadworthy and in
good maintenance state

Site Project Manager/ Site HSE
Officer

Workplace accidents leading to
injury or fatalities from burns, cuts,
bruises, trips, falls from objects at
height

NSF shall:

e Ensure that HSE briefings are conducted prior to work
commencement

e Ensure personnel wear adequate PPE

« Design work area to meet best industrial standards
recognizing all ergonomic factors

« Encourage employees to maintain good house keeping

Generation of dust and particles
from heavy duty equipment usage

NSF shall:

e Ensure construction activities are conducted in
favourable weather conditions when risk of generating
dust is minimal

e¢ Maintain all its heavy duty equipment at optimal
Operating conditions

Site HSE Officer

Chapter Seven

December 2015
Final Report

Page 6 of 29

fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Table 7.1: ESMP Guidelines for the Proposed PV-based Solar Power Plant Project- cont’d

Project Activities /
Environmental
Aspects

Potential and Associated
Impacts

Mitigation / Enhancement Measures

Responsible Parties

Construction and Installati

ion Phase

¢ — Plant foundation
works

e — Piling, trenching, etc

« Plant component
erection

¢ Fabrication, carpentry,
painting and coating

« — Transportation and
logistics

« Waste generation

Fauna (birds, mammals etc)
disturbance and displacement as a
result of migration away from
construction activity areas

NSF shall:

« Ensure that machinery, vehicles and equipment that
produce high levels of noise should be avoided to
reduce the overall impact.

«Personnel working with machinery, vehicles and
instruments that produce high levels of noise should be
supplied with ear plugs and ear muffs

«Plan work activities to avoid heavy duty movement
during peak hours

Soil/ groundwater contamination
resulting from accidental leakages.
and spills of hazardous substances.
(diesel, petrol, cleaning agents,
lubricants, hydraulic oil)

NSF shall:

e Ensure that fuel storage facilities are leak-free and have
bond wall protection

e Ensure that only competent and trained personnel are
used in handling fuel and chemicals

e Hydrocarbon/chemical spill containment and prevention
measures and equipment are functional and effective on
site

Site HSE Officer

Increased risks of accidents
leading to injury/ death and loss of
asset during construction

NSF shall:

« Make sure vehicle drivers undergo and pass
competency training on driving, and identification of road
signs and traffic codes before mobilisation

e Use road signs at strategic points, sirens and public
announcements where necessary to warn people of on-
coming heavy duty vehicles

e Ensure all its vehicles are certified roadworthy and in
good maintenance state

Site Project Manager/ Site HSE
Officer

Potential collapse of power plant
structures as a result of unsuitable
geotechnical conditions

NSF shall:

« Carry out a comprehensive geotechnical study of the
project site before construction works

e Ensure geotechnical report provide all strength values
and settlement potential required for adequate
foundation design

« Make use of experts with requisite experience in plant
design and construction

Site Project Manager/ EPC
Manager

Chapter Seven

December 2015
Final Report

Page 7 of 29

fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Table 7.1: ESMP Guidelines for the Proposed PV-based Solar Power Plant Project- cont’d

Project Activities /
Environmental
Aspects

Potential and Associated
Impacts

Mitigation / Enhancement Measures

Responsible Parties

Construction and Installati

ion Phase

¢ — Plant foundation
works

e — Piling, trenching, etc

« Plant component
erection

¢ Fabrication, carpentry,
painting and coating

« — Transportation and
logistics

« Waste generation

Cement dust and toxic fumes
inhalation by onsite workers during
foundation works and welding of
plant components

Hazards from construction of base
camp, and electric evacuation lines

NSF shall:

« Ensure personnel wear appropriate PPE (eye goggles,
nose masks etc)

« Make use of competent and well trained personnel for
construction works

e Ensure periodic medical checks are carried out on
personnel

Risk of electrocution and burns
during welding

NSF shall:

e Ensure strict adherence to standard work operations
including the use of PPE (nose masks, hand gloves, etc)
are maintained as stated in the company's HSE policy

e Ensure all electrical and welding equipment are
maintained at optimal working conditions

« Make sure first aid facility are in place at construction
site

Site HSE Officer

Noise nuisance (including
impulsive noise) from construction
activities (e.g. piling, digging)
resulting to temporary migration of
mammals and rodents

NSF shall:

« Make sure machinery, vehicles and equipment that
produce high levels of noise are avoided

«Personnel working with machinery, vehicles and
instruments that produce high levels of noise should be
supplied with ear plugs and ear muffs

«Plan work activities to avoid heavy duty movement
during peak hours

e _ Ensure construction works are avoided at night time

Site HSE Officer/ EPC Manager

Risks of fire/ explosions resulting
from accidental ignition of onsite
petrol/ diesel storage tanks

NSF shall:

e Ensure that fuel storage facilities are leak-free and have
bund wall facility

« Ensure that only competent and trained personnel are
used in handling fuel

e Develop oil spill contingency plan for prompt clean up

« Use booms and other spill containment equipment to
ensure that incidental spills/leaks are promptly and
adequately contained to prevent fire ignition

e Provide fire prevention and fighting apparatus

Site HSE Officer/ EPC Manager

Chapter Seven

December 2015
Final Report

Page 8 of 29

fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA.

Table 7.1: ESMP Guidelines for the Proposed PV-based Solar Power Plant Project- cont’d

Project Activities /
Environmental
Aspects

Potential and Associated
Impacts

Mitigation / Enhancement Measures

Responsible Parties

Construction and Installation Phase

¢ Plant foundation
works

« Piling, trenching, etc

« — Plant component
erection

« Fabrication, carpentry,
painting and coating

e Transportation and
logistics

« Waste generation

Generation of wastes from
construction activities such as
scrap metal, wood, sand, concrete,
paper, domestic waste, used oil etc

NSF shall:

Make sure all waste generated are separated at source
to enhance efficiency in waste handling and disposal
Ensure personnel working at site are trained in the
handling and management of wastes

Treat and discharge all effluents (wastewater, sewage) in
accordance to regulatory (FMEnv and DPR)
requirements

Site HSE Officer

Operational Phase

e Testing and
commissioning

« Power generation

«Power plant

e Maintenance and

NSF shall:

servicing « Make sure vehicle drivers undergo competency training
Injuries/ fatalities to personnel due on driving, and identification of road signs and traffic
to incidents/ accidents from codes : A Site HSE Officer
operating the power plant e Ensure a dedicated transport system is provide for its
personnel to limit number of vehicles
e Ensure all its vehicles are certified roadworthy and in
good maintenance state
Chapter Seven December 2015 Page 9 of 29

Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA.

Table 7.1: ESMP Guidelines for the Proposed PV-based Solar Power Plant Project- cont’d

Project Activities /
Environmental Potential and Associated
Aspects Impacts Mitigation / Enhancement Measures Responsible Parties
Operational Phase
NSF shall:
«Testing and e Ensure that fuel storage facilities are leak-free and have
commissioning Soil/ groundwater contamination bond wall protection
« Power generation e Ensure that only competent and trained personnel are
* Power plant from accidental petrol fengine ol used in handling fuel and chemicals
«Maintenance and p 9 9 « Use booms and other spill containment equipment to
servicing ensure that incidental spills/leaks are promptly and
adequately contained to prevent fire ignition Site HSE Officer
NSF shall:
e Ensure that HSE briefings are conducted prior to work
Workplace accidents/ incidents commencement A
e Ensure personnel wear adequate PPE while working in
(cuts, trip, falls etc) leading to the plant
oa of personnel during * Design work area to meet industrial standards
recognizing all ergonomic factors
« Encourage employees to maintain good housekeeping
within work site at all times
NSF shall:
Depletion of groundwater « Monitor and control the use of water to reduce wastages
resources for washing solar ° Ensure all water Pumping and transmission mechanisms Site HSE Officer
modules, and domestic use are maintained at optimal working conditions
e Ensure groundwater levels are monitored to check
status
Chapter Seven December 2015 Page 10 of 29

Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA.

Table 7.1: ESMP Guidelines for the Proposed PV-based Solar Power Plant Project- cont’d

Project Activities /
Environmental
Aspects

Potential and Associated
Impacts

Mitigation / Enhancement Measures

Responsible Parties

Decommission Phase

¢ Mobilisation of
personnel and
equipment

¢ Power plant
decommissioning

¢ — Abandonment/

business
decreased

Loss of employment,
opportunities and
economic activity

NSF shall ensure:

« Plans are developed to integrate disengaged workers
from the plant into other projects (if any)

e That host communities are informed prior to
decommissioning

NSF Management/ Site Project
Manager

NSF shall ensure:

restoration Reduced power generation to | * Plans are made for another plant to continue generating
national grid and low power supply electricity NSF Management
NSF shall:
e Ensure that HSE briefings are conducted prior to
demolition activities
e Ensure personnel wear adequate PPE while carrying out
demolition
« Encourage employees to maintain good housekeeping
Risk of accident and injury to within work site
workers during demolition of | « Make sure trees or shrubs are re-grown on project site Site HSE Officer
structures to restore its original form
NSF shall:
e Ensure demolition activities are conducted after
sprinkling of water to prevent dust build up
Increased dust and _ vehicular | ¢ Ensure personnel wear adequate PPE while carrying out
emissions from decommissioning demolition
activities e Maintain all its vehicles at optimal working conditions
Chapter Seven December 2015 Page 11 of 29

Final Report

fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

7.41

7.4.2

As part of the Environmental, Social and Management Plan for the project, the following
guidelines have been developed by NSF to meet both national (FMEnv) and international
(World Bank/ IFC) requirements.

Training and Awareness Plan
At the construction phase of the project, the following environmental awareness and
trainings programs shall be conducted:

Induction Training
An induction training program shall be a requirement for every construction worker to be
engaged in the project and shall be provided by the contractors. The training shall include:

The proposed tasks for new worker;

Safe work procedures;

Use of personal protective equipment;
Emergency responses and warning notices;
Personal hygiene and site sanitation;
Environmental protection ; and

Hazard recognition and incident reporting.

Weekly Safety and Environmental Forum

There shall be a weekly environmental and safety awareness forum for construction workers
during the construction activities at the project site. NSF shall be responsible for coordinating
these meetings.

At the operation phase of the project, NSF shall educate all its workers on environment,
health, and safety issues using the following means to disseminate information to staff and
workers:

e Staff and workers meetings;
e Local area network (intranet)/ the internet; and
e Annual bulletins on NSF operations.

Public Participation/ Involvement Plan

NSF shall welcome suggestions and information from relevant stakeholders, contractors,
visitors and the general public, which shall help improve its operations in order to minimize
impact on the environment and worker health and safety. The office of the Site Manager/
Community Liaison Officer shall be open to the general public for complaints and
suggestions.

Complaints received from the public shall be documented and follow-ups made to ensure
that such grievances are addressed accordingly and in line with the NSF grievance redress
mechanism. A grievance or compliant register would be developed for this purpose.

Project Grievance Management Mechanism Approach

Grievances are feedback, responds or complaints concerning the way a project is being
handled or managed. A grievance mechanism provides a formal and ongoing avenue for
stakeholders to engage with the project proponent. Grievance monitoring allows for early
warning or signals of any escalating conflicts or disputes. Identifying and responding to
grievances supports the development of positive relationships between the proponent and
the community, and other stakeholders. A grievance mechanism is not a substitute for a
company’s community engagement process or vice versa. The two are complementary and
should be mutually reinforcing.

Chapter Seven December 2015 Page 12 of 29
Final Report
[/
nova (a

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

An effective grievance management process should include the following components:

Complaints should be easy to submit;
Multiple channels to complain;
Free of charge to complain.

simple Process

Consistent and well defined procedures;
Assign responsible personnel to handle grievances;
Free of charge to complain.

Efficient Internal Process

Grievance process should have timeframe for
Set Timeframe acceptance and acknowledgment of complaint;
Timeframe for responding to compliant.

Plans/ actions to solve significant grievance should
be acknowledge or signed by a senior
management personnel

Acknowledgement

System to be put in place to monitor effectiveness

Monitorin,

ae mmmmm> * Process can be altered/ modified if not effective in
Modification resolving conflicts/ dispute

Figure 7.2: Effective Grievance Mechanism Components

According to World Bank Standard (i.e. OP 4.12), it is expected that projects implement a
Grievance Mechanism, in order to accommodate any grievances, complaints or concerns
that stakeholders may have.

NSF plans to employ a Community Liaison Officer (CLO) who will serve to meet all
community liaison responsibilities and related assignment. He shall also ensure the
effectiveness in implementation of the grievance mechanism. The grievance mechanism will
be advertised and announced to affected stakeholders so that they are aware of their rights
to submit comments and how to go about it. The NSF grievance mechanism will be founded
on the following principles:

Responsibilities Will Be Adequately Assigned
A responsible person, team or function will be assigned to organise the resolution of
grievances. This will enable the system run without undue impediments.

The Process Will Be Accorded Due Importance

It is important for affected communities and other stakeholder groups seeking to have their
complaints resolved, to perceive the grievance management process as transparent and
fairness. The NSF grievance management process will enhance outcomes and give people
satisfaction that their complaints have been heard, even if the outcome is less than optimal.
The grievance procedures will be readily understandable, accessible and culturally
appropriated by the local population. From the outset, clarification will be made on who is
expected to use this procedure The people will be assured that there will be neither costs
nor retribution associated with lodging a grievance. The entire process (from how a
complaint is received and reviewed, through to how decisions are made and what
possibilities may exist for appeal) will be made as transparent as possible through good
communication.

Chapter Seven December 2015 Page 13 of 29
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

The Mechanism Will Be Scaled Needed for the Project

The NSF grievance mechanisms will be designed to fit the context and needs of the
125MWp utility scale PV-based solar power plant project. As much as possible, it will have
relatively simple means of addressing complaints, such as through community meetings,
community liaison personnel and suggestion boxes allowing for anonymity. It may also need
a more formalized process and mechanism, and a higher level of dedicated resources for
receiving, recording, tracking, and resolving complaints. The NSF grievance mechanisms
will not be taken as a substitute for community engagement process or vice-versa. The two
are complementary and will be made mutually reinforcing. Not all grievances shall be
handled in the same way. For example, a complaint about a company truck running over
chickens in the road may be readily resolved through direct interaction between the
complainant and the company’s community liaison staff (with a more formal grievance
process only as a back-up if staff are not responsive). However, allegations of widespread
ground water contamination, for example, may be of such a serious or urgent nature that
they require immediate intervention by senior managers and subsequent mediation. In other
words, NSF will consider creating different levels of redress within the grievance mechanism
that correspond to the scale and seriousness of the complaint.

The Process will be Documented and Publicized
The process will be put in writing and publicized.NSF recognises that the policy or process
for addressing complaints cannot be effective if nobody knows about it. Thus the grievance
procedures will be put into writing, publicized, and explained to relevant stakeholder groups.
The people will be informed on where to go and whom to talk to if they have a complaint,
and understand what the process will be for handling it. As with all information, it will be
provided in a format and language readily understandable to the local population and/or
communicated orally in areas where literacy levels are low. It will not be overly complicated
to use nor will it require legal counsel to complete.

Third Parties Will Be Brought In Where Needed
NSF recognises that sometimes ensuring “fairness of process” for affected individuals or
groups require certain measures to level the playing field of perceived power. Thus, at a
minimum, the host communities will need to have access to information. NSF will facilitate
this by providing project-related information in a timely and understandable manner. In cases
where significant imbalances in knowledge, power, and influence exist, NSF may wish to
reach out to other partners to assist in the process. In terms of advocacy, an NGO might be
brought in to assist local communities and advocate on their behalf. Where mediation is
desired, academic or other local institutions may be sought out to play an “honest broker”
role in mediating between NSF and stakeholder groups. In certain circumstances, NSF may
consider providing funding for such third-party advice or facilitation in a way that is
acceptable to all parties and does not compromise the integrity of the process

The Process Will Be Made Accessible

Projects that make it easy for people to raise concerns and feel confident that these will be
heard and acted upon can reap the benefits of both a good reputation and better community
relations. One of the best ways to achieve this is to localize your points of contact. Hire
people with the right skills, training, and disposition for community liaison work and get them
into the field as quickly as possible. Maintaining a regular presence in the local communities
greatly helps to personalize the relationship with the company and engender trust. Talking
with a familiar face who comes to the village regularly, or lives nearby, creates an informal
atmosphere in which grievances can be aired and sorted out, or referred up the chain of
command. This is usually more convenient and less intimidating to people than having to
travel distances to the company offices during business hours to file a formal complaint.

Response Time Will Be Defined and Transparency Upheld

NSF will publicly commit to a certain time frame in which all recorded complaints will be
responded to (be it 48 hours, one week or 30 days) and ensure this response time is
enforced. This will help allay frustration by letting people know when they can expect to be

Chapter Seven December 2015 Page 14 of 29
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

7.4.3

7.4.4

7.4.5

contacted by NSF personnel and/or receive a response to their complaint. Combining this
with a transparent process by which stakeholders can understand how decisions are
reached will inspire confidence in the NSF system. During critical time periods, such as
construction, will be immediate responses to time-sensitive complaints, such as a fence
being knocked down by a contractor, for example, and livestock getting out. A related issue
is making sure that NSF personnel receiving grievances (typically community relations staff)
have the authority to resolve basic complaints themselves, as well as a direct reporting line
to senior managers if the issue is more serious or costly to address.

Good Record-Keeping and Feedback

A log book will be kept where necessary, and a sophisticated database will be maintainend
where required. Written records of all complaints will be kept as this is critical for effective
grievance management. The record shall contain the name of the individual or organization;
the date and nature of the complaint; any follow-up actions taken; the final result; and how
and when this decision was communicated to the complainant. In some countries, detailed
personal information such as passport numbers are required to officially “register” a
grievance. This can be intimidating to stakeholders and discourage them from using the
mechanism. Thus, overly personal data will therefore be optional and kept confidential
unless required to disclose to authorities. In addition to informing the complainant of the
outcome (in writing where appropriate), as part of the broader community engagement
process NSF will report back periodically to communities and other stakeholder groups as to
how the company has been responding to the grievances it has received.

Access to Legal Remedies will not be Impeded

If the project is unable to resolve a complaint, it may be appropriate to enable complainants
to have recourse to external experts. These may include public defenders, legal advisors,
legal NGOs, or university staff. NSF may find that it can work in collaboration with these third
parties and affected communities to find successful resolution of the issues. However, this is
not always possible, and situations may arise where complainants will choose to pursue
legal recourse. Under these circumstances, NSF will be familiar with the judicial and
administrative channels for dispute resolution available in the Katsina State, and Nigeria at
large and will not impede access to these mechanisms.

Regulatory Compliance Plan

NSF HSE Officer shall identify and develop a comprehensive checklist of every HSE-related
regulation applicable to the proposed project including those contained in this ESIA report.
The specific requirements of each of the regulations, standards, or codes shall also be
clearly defined in a checklist. Project-specific compliance requirements shall be interpreted
and documented into a Regulatory Compliance Plan (RCP), which will be approved by NSF
and then incorporated into the detailed project design.

Project Design Guidelines

The specifications to be used for the design, construction, and operations of the proposed
utility scale PV-based solar power project are based on applicable regulations, industry
standards and codes that are in agreement with standard power and electrical industry
practices. Applicable requirements to be incorporated into the project design would be
clearly approved national and international project specifications and standards (see
Appendix 3.3 for applicable codes).

Project Execution Guidelines

Vegetation Clearance

All clearance works at the construction site shall be carried out within defined perimeters and
only when necessary. Clearing of vegetation shall be kept to the minimum necessary to
permit safe operations. Trees felled from site shall be re-utilised for the benefit of the
neighboring communities or as otherwise desired by NSF in consultation with the
communities. Areas cleared in excess of operational requirements shall be reinstated with

Chapter Seven December 2015 Page 15 of 29
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

7.4.6

indigenous topsoil and vegetation. A buffer zone or green belt shall be achieved to
incorporate environmental conservation practices and improved aesthetic quality at the site.

Foundation Works, Sand Filling and Surfacing

Work within the construction site shall be carried out in such a manner that there is no
interference with existing water courses (if any). Work shall be limited to defined operational
perimeter.

If existing watercourse (if any) require to be temporarily diverted to enable the works to be
carried out, approval for such diversions shall first be obtained from the relevant authorities.
The diversion shall be maintained while the work is being carried out and shall be re-
instated, including the removal of any obstruction to flow, as soon as practicable after the
work is completed. No excavated material or debris shall be discharged into existing
watercourses (if any exists).

Use of Public Access Roads

All transportation, construction, installation and surfacing works shall be executed in such a
manner that will ensure that interference with the use of public access roads is minimal.
However, if operational safety demands the blockade of public roads, then the Site HSE and
Community Liaison Officers after due consultation from relevant State Government
approving authorities, may approve such operation only when temporary traffic control and
diversion arrangements have been provided. Dumping or storage of litter/debris, tools and
equipment in public or private roads shall be prohibited. Contractors shall develop road-
clearing strategies to ensure that public roads are kept clear, safe, passable and free of
traffic.

Hydrological Properties and Drainage Protection

NSF shall ensure that all hydrological characteristics and qualities of the area is maintained
at its present status or improved on. During excavation, construction and installation works
the contractors shall where necessary ensure that surface water (if any) flows on land areas
are controlled and if necessary channeled into temporary discharge pits. Such pits shall be
located, designed and constructed in a manner that will minimise the potential threat of
erosion. Muddy water and surface runoff from work sites shall be drained into suitable silt
traps, bagged and disposed-off with local waste contractors for discharge. The silt trap shall
be of adequate size and regularly de-silted. Excessive site clearing shall be avoided and
exposed surfaces shall be re-vegetated as soon as practicable to minimise erosion.

In general, NSF intends to carry out the following activities during the project execution
phases:

Schedule project activities to avoid heavy rainfall periods to the extent that is practical;

Mulching and re-vegetation to stabilise exposed areas;

Design channels and ditches for post-construction flows;

Provide adequate drainage systems to minimise and control infiltration;

Minimise dust from material handling sources by using covers and/or control equipment

(i.e. water suppression and bag house)

e Minimise dust from open area sources, including storage piles, by using control
measures such as installing enclosures and covers, and increasing moisture content;

e Totally avoid open burning of solid wastes;

e Using impervious surfaces for refueling areas and other fluid transfer areas at plant site;

e Train workers on the correct transfer, handling of fuels, chemicals and response to spills;
and

e Provide portable spill containment and cleanup equipment on site and training in the

equipment deployment.

Inspection and Maintenance Plan
In order to maintain technical integrity of the facility upon completion, a well-defined

Chapter Seven December 2015 Page 16 of 29
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

inspection and maintenance management system shall be activated to ensure compliance.
NSF’s maintenance programme shall deal with establishing processes to develop and
sustain necessary maintenance procedures. The system shall identify what procedures are
required, classifying procedures to their impact on operating integrity, controlling deviations
from procedures, and updating of procedures to capture lessons learned. It will also address
training and verifying competency for facility-specific procedures.

The maintenance system will include plans and procedures for:

e Normal maintenance (routine and breakdown maintenance performed by the
Maintenance Technicians involved in the project );

e Preventive maintenance (activities carried out at pre-determined intervals);

e Predictive maintenance (as initiated by facility condition monitoring and assessment);
and

e Inspection (in accordance with a pre-defined programme and based on statutory and
company requirements);

The Site Project Manager will develop a comprehensive Maintenance and Inspection
Programme (MIP) for all equipment and machinery before commencement of operations.
The programme will cover routine equipment checks; inspection of wastewater discharge
units, emissions monitoring; inspection and maintenance of corrosion protection system in
serviceable condition; plant component servicing and inspection; and general inspection and
maintenance of the turbine generators and diesel tanks; etc. The maintenance and
inspection schedule contained in the programme will be designed in line with manufacturer's
specifications for each of the equipment and in compliance with specific guidelines as
contained in relevant national and international guidelines.

7.4.7 Risk Assessment and Management Plan

7.4.8

Risk assessment and management shall be an integral part of the proposed project's
execution. Risks related to project execution and operations shall be identified by a
structured approach. Risk assessments shall be planned and conducted in advance of
appropriate activities to allow resolution of risk without schedule interruption. Competent
personnel shall be included in risk assessments to ensure that risks are correctly identified
and assessed.

The responsibility of risk management in the proposed project lies with the EPC contractor.
Monitoring by the NSF Management Team will ensure that contractor processes are being
implemented fully and effectively.

Workers to be involved in the construction and operational phases of the project will be
employed by the EPC contractor; therefore NSF will pay particular attention to applying
appropriate contractor control, mitigation and monitoring activities for contractors. NSF
expects contractors to have HSE systems in place consistent with Katsina State
Government (DSG) guidelines. Personnel working in the area shall work in accordance with
job specifications developed by EPC/ NSF. They will have the direct responsibility for
executing the work using sound engineering, fabrication, installation, and commercial
practices, while maintaining adequate controls. The designs will take into account applicable
laws and regulations, and, in the absence of such, generally accepted industry standards.
The contractors will develop operating manuals and appropriate documentation regarding
the proper operation and maintenance of the power plant facility for approval by NSF. This
data will be provided in a timely manner such that facility-specific training can be given to
personnel prior to start-up.

Worker Safety and Health Plan

Operations within the work site shall be subject to industry policies and IFC Environmental,
Health, and Safety Guidelines. All NSF and contractor staff shall be well informed and
trained on the policies and guidelines. Facility will be designed to enhance safety planning.

Chapter Seven December 2015 Page 17 of 29
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Contractors shall provide adequate health services as well as first aid services for its
workforce. The first aid services shall be extended to visiting personnel and temporary
(casual) workers. All construction activities shall be properly managed through careful
planning and application of relevant HSE policies including the following:

Use of permit-to-work;

Job hazard/ safety analysis and toolbox meetings;

Use of PPE in designated hazard areas;

Prohibition on drinking of alcohol during work hours and at work sites and within
facilities;

e Prohibition to night trips;

e Regular emergency drills; and

e — Prohibition to smoking in fire hazard areas.

Integrity of Workplace Structures

e All structures and installations would be design to enable easy cleaning and repair, and
limit the accumulation of hazardous compounds;

e Buildings will be structurally safe, provide appropriate protection against climate change
and have acceptable light and noise conditions;

e Facility design would ensure that fire resistant, noise-absorbing materials are used, to
extent feasible, on ceilings and walls;

e Floors would be level, even, and non-skid to prevent trips and fall; and

Workspace and Exit

e Space to be provided for each worker would be adequate for safe execution of all
activities, including storage of materials and products; and

e All emergency exits route would be unobstructed at all times. Exits would be clearly
marked. The number and capacity of emergency exits would be sufficient for safe and
orderly evacuation of the people during emergency situations.

Fire Precautions

e NSF shall equip the facility with fire detectors, alarm systems, and _ fire-fighting
equipment. The equipment would be maintained in good working condition and be
readily accessible; and

e Provision of manual fire-fighting equipment that is easily accessible and simple to use.

Other requirements to be met by NSF include:

e Water supplied for food preparation or for the purpose of personal hygiene (washing or
bathing) would meet national and international drinking water quality standards;

e Equipment and installations requiring servicing, inspection, and/or cleaning would have
unobstructed, unrestricted, and ready access;

e Hand, knee and foot railings would be installed on stairs, platforms, permanent and
interim floor openings, offices and plant building;

e Ensure that well equipped first-aid is provided at designated areas at site. First-aid
stations would be easily accessible throughout the place of work;

e Eye-wash stations and/or emergency showers would be provided close to all
workstations as first-aid response;

e Sufficient fresh air (ventilation) would be supplied for indoor and confined work spaces;

e Temperature in office areas would, during service hours, be maintained at a level
appropriate for the purpose of the facility;

e Fall prevention and protection measures would be implemented whenever a worker is
exposed to the hazard of falling height;

Chapter Seven December 2015 Page 18 of 29
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

7.4.9 Pollution Control Guidelines
Air Quality Management Plan
In operating equipment, all practical methods and devices available to control, prevent and
otherwise minimise atmospheric emissions or the discharge of air contaminants from the
power plant shall be utilised. Good engine efficiency of equipment and vehicles shall be
maintained. Indiscriminate burning of materials resulting from clearance of trees, bushes
and combustible materials shall also not be permitted.

Though the operation of PV-based solar power plants produces no emissions, NSF intends
to manage air emissions from all sources during all phases of the project by ensuring:

e Emissions do not result in pollutant concentrations that exceed the FMEnv and WHO
ambient quality limits;

e Implementing a leak detection and repair (LDAR) program that controls fugitive
emissions by regularly monitoring to detect leaks, and implementing repairs within a
predefined period;

e Use of dust control methods, such as covers, water suppression, or increased moisture
content for open materials storage piles;

e Use of water suppression for control of loose materials on paved or unpaved road
surfaces during construction;

e Vehicle manufacture’s recommended engine maintenance programs are implemented;

e Emissions control devices such as catalytic converters, wet scrubber are installed and
maintained;

e Fuel switching (e.g. selection of lower sulfur fuels) during fuel combustion to reduce
amount of particulate matter emission;

Note: By implementing the above, NSF would ensure air pollutant gases are below the following
WHO (IFC) limits during all phases of the project:

¢ =SPM25= 10yg/m* (annual mean), 25yg/m* (24 hour mean);
¢ NO, = 40ug/m* (annual mean), 200yg/m* (1 hour mean); and
¢ SOz= 20ug/m* (24 hour mean), 500ug/m* (10 minute mean).

Water and Soil Pollution

Pollution of soil/surface water by wastewater shall be prevented by proper management
practices. Effluent water from the chemical/ fuel storage and processing facilities shall be
collected, transported and treated to FMEnv requirements of 10ppm oil in water. Waste shall
be managed using wastewater treatment plant being considered or stored and transferred to
disposal center with capability of managing such, before discharge.

All excavation, construction and surfacing activities shall be performed by methods that will
prevent pollution of the soil media by accidental spills of contaminants, debris, and other
objectionable pollutants. Regular checks shall be conducted on site equipment to minimise
minor lube oil and combustible leaks from engines.

Groundwater from boreholes for drinking purposes shall be monitored in line with WHO drinking
water quality limits.

Noise Pollution

NSF shall comply with all noise control requirements pertaining to FMEnv and IFC
standards. All equipment shall be maintained at optimal working conditions and
recommended work practices shall be employed to minimise noise. Ear defenders shall be
provided for all workers and any other person present within the vicinity of high noise
generating equipment or operations. Noise pollution will be significant mostly during
construction phase. If noise level at any time gives rise to public complaint, the issue shall
be treated, as public nuisance and NSF will take appropriate measures to resolve the

Chapter Seven December 2015 Page 19 of 29
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

7.4.10

problem. Safe separation distances and buffer zones shall be established between facilities,
work sites and neighboring communities to reduce the impact of high noise levels from the
facilities.

NSF intends to manage impact from noise by ensuring:

Equipment with lower sound power levels are used;

Project execution are done during the day so as to limit noise impact at night;

Noise control by installing suitable mufflers on engine exhausts;

Acoustic enclosures are installed for equipment radiating noise;

Installation of vibration isolation for mechanical equipment;

Reduced project traffic routing through community areas wherever possible;

The re-location of noise sources to less sensitive areas within the site to take advantage
of distance and shielding

e That noise levels from the facility do not exceed IFC noise limit of 70dB(A); and

e Continuous noise monitoring is carried out to check levels of noise all through the
project phases (see Table 7.2).

It should be noted that the ambient noise baseline level recorded during the study were in
compliance with the FMEnv/ IFC-WHO noise limit as discussed in chapter 4.

Emergency Response Plan

NSF and contractors will demonstrate that all potentially significant hazards and potential
impacts of the project activities have been identified, the associated risks evaluated and
understood, and that controls and recovery measures to effectively manage these risks and
impacts are in place before mobilisation to site. NSF will assist the contractors, where
necessary, with the provision of an hazard list for guidance.

In case of an emergency during the life span of the power project, the Emergency Response

Procedure (ERP) will be activated. Its objectives are:

e  Toensure no loss of life;

e Toensure that the environment is protected;

e To ensure that manpower, equipment and funds are available to effectively contain and
clean up oil/ chemical spills; and

e To ensure that good record keeping is maintained and accurate information concerning
emergencies is disseminated to the workers, public and government.

The ERPs cover the following situations and issues:
Point and fugitive leakages;

Isolation of supply points;

Notification of authorities;

Fire outbreak/ disasters;

Safety precautions and environmental protection;
Repair methods and procedures;

Emergency repair;

Contractor arrangements; and
Re-commissioning and start-up.

NSF and its contractors shall identify all potential emergency situations and develop
procedures to use in such scenarios as explosions and/ or fires, medevac, hydrocarbon/
chemical spills, weather related disasters, hostage taking, community disturbance,
kidnapping, etc. Emergency drills will be conducted to demonstrate preparedness for
response and a schedule of drills and testing of emergency instruments will be prepared by
all contractors on the project. Every technical contractor on the proposed project will prepare
and submit to NSF for approval a contingency plan for emergency situations and possible
incidents beyond the capability of site facilities.

Chapter Seven December 2015 Page 20 of 29
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

7.4.11

7.4.12

Communication Plan

Effective two-way communication between NSF and contractor staff on HSE and security
issues will be maintained. This will include awareness programmes to motivate staff and
contractors. HSE and security information and experiences will be shared between NSF and
contractors to facilitate improvement in HSE and security performance.

NSF shall ensure its staff at all levels involved in the proposed project become familiar with
the importance of compliance with the adopted NSF HSE policies, regulatory compliance
plan and security plan and their individual roles and responsibilities in achieving compliance.
Each person will be aware of their respective work activity risks and hazards and the
controls, mitigation measures and emergency response procedures that have been
established. They will also be aware of the potential consequence of departure from agreed
operating procedures.

Contractors will set up appropriate procedures and lines of communication to handle HSE
and security issues (e.g. direct access to the nearest clinic, direct access to emergency
services, etc).

Contractors will be able to communicate easily with their base, work site, their entire
workforce and with NSF in an emergency. Appropriate safety programmes and promotion
will be employed to effectively promote HSE and create awareness e.g. minutes of
meetings, plans and performance targets, HSE performance and news board, posters,
bulletins, video, news flash, e-mail, etc.

Environmental Monitoring Plan

All contractors shall be required to monitor their performance with respect to environmental
and social performance. The NSF HSE Officer shall also undertake monthly, quarterly and
yearly environmental assessment and spot checks throughout the plant project lifecycle.
Assessment findings shall be reviewed by the Project Management Team (PMT) and where
corrective actions are necessary, specific plans (with designated responsibility and timing)
shall be developed to ensure continuous performance improvement.

In addition to assessing operational aspects and monitoring, assessments shall also
consider compliance with agreed objectives and targets, and the effectiveness of the ESMP
and its implementation programs. The ESMP shall, therefore, be subject to ongoing review
and development to ensure that it remains appropriate for all aspects of the project. As is
typical with all FMEnv approved projects, the ministry will carry out an assessment before
the end of the project to confirm compliance of project activities to the terms and conditions
of the ESIA approval.

The objectives of the monitoring programme are to:

e Ensure compliance with regulatory emission and discharge limits;

e Monitor changes in existing physico-chemical, biological and social characteristics of the
environment, compared both to the environmental baseline and predicted conditions;

e Ensure continual interactions and flow of information between NSF and the stakeholders;

e Determine whether any detected changes in socio-economic and environmental
components are caused by the project or by other forces;

e Determine the effectiveness of the control and mitigation’ enhancement measures and
provide a basis for recommending additional measures; and

e Ensure sustenance of accountability and a sense of local ownership throughout the
project lifecycle.

The monitoring programme (including data collection) designed for the utility scale PV-based
solar power plant project is presented in Table 7.2 overleaf. The monitoring frequency is
subject to review after the first year to determine its effectiveness and possibly include other
identified areas of concern.

Chapter Seven December 2015 Page 21 of 29
Final Report
fe.
nova © =
Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Table 7.2: Recommended Environmental and Social Monitoring Programme

Indicator Parameters Impact Category | Monitoring Method Location Frequency Project Phase Responsibility
Environment Aspects
Monthly- construction
Point and ambient Stations measured in NSF HSE Officer/
Noise Levels Noise measurements this ESIA Quarterly- operation Throughout the project_| Regulators
Bi-annually-
Air Polluants: construction
NOx , COx , SOx, H2S, Sample point location NSF HSE Officer/
NH3, CxHy and SPM Air quality Point measurement in ESIA Bi-annually- operation _| Throughout the project_| Regulators
3years — after
commissioning and
Soil: Sample collection using | Along sample point every 5 years NSF HSE Officer/
Characteristics Soil soil auger and analyses | location in EIA afterwards Throughout the project | Regulators
Quarterly-construction
From installed
Groundwater Sample collection and boreholes with project | Bi annually —operation NSF HSE Officer/
Characteristics Groundwater laboratory analyses site (for first three years) Throughout the project_| Regulators

Effluent Quality

Waste water
quality

Sample collection for
laboratory analyses

At sample collection
point before
evacuation by
disposal agenc’

Quarterly-construction

Quarterly-operation

Operational phase

NSF HSE Officer/
Regulators

Social Aspects

Engagement Issues:
(employment,
contractors, suppliers)

Socio-economic

Review of MoU,
consultation and
employment policies

NSF site

Social Cultural Issues

Socio-economic

Feedback, consultation
and review of
complaints

NSF Site/ community

Monthly-construction

Quarterly-operation

Throughout the project

NSF HSE and CLO
Officers

Community health:
(prevalent diseases in
host community)

Socio-economic/
health

Collection of health
statics from clinic and
hospitals with the LGA

Community/ LGA

Yearly-construction
Yearly-operation

Throughout the project

NSF Management

Chapter Seven

December 2015

Final Report

Page 22 of 29

fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

7.4.13 Waste Management Plan
Waste generated shall be managed in accordance with Federal Ministry of Environment
guidelines and NSF waste management procedures. The manner in which wastes are to be
handled, stored and disposed is dictated by the nature of the waste. NSF’s Waste
Management Plan (WMP) takes into consideration the nature of all wastes that will be
generated during the lifetime of the project. The following objectives form the basis for the
WMP for the proposed project:

e Progressive reduction of wastes with the target to minimise overall emissions/
discharges, which have adverse impact on the environment;

e Meet the environmental requirements of FMEnv and Katsina State Waste Management
Law as well as other international bodies (such as IFC/ World Bank) on waste
management;

e Toestablish, implement and maintain waste segregation aimed at enhancing recycling;

e To ensure that NSF and its contractors are responsible for effective waste handling and
disposal process;

e To ensure that waste management programme is in line with provisions of the
Environmental Management Programme of ISO 14001;

The WMP would be binding on all staff and contractors involved in the proposed project
implementation with respect to the:

e Emission or release of air pollutant and fugitive gases;

e Management of spill and untreated liquid effluent from the project site;

e Management of solid wastes from project activities; and

¢ Generation of noise.

The waste management principles of NSF is designed to ensure that wastes generated are
properly handled and disposed of in an environmentally friendly manner by adopting the
principle of waste source reduction, recovery and reusing. All wastes, which cannot be
reused, are managed and disposed of in accordance with NSF HSE policy and in line with
the company’s Environmental Management System (EMS).

NSF Waste Management Plan

NSF has developed a Waste Management Plan/ Policy containing procedures to be followed
in the management of wastes and discharges from its facility. NSF recognizes that her
operations produce waste which must be handled from “cradle to grave”. The Waste
Management Policy is intended to help staff and the general public comply with Local, State,
Federal and International Regulations on waste management.

Waste Handling

For proper handling and disposal, wastes shall be well defined at source and labels
transmitted along with the wastes to the final disposal points. NSF personnel and
contractors shall record and document all wastes generated in the course of work in a
Monthly Waste Report, which shall be used to track/ monitor wastes generated from the
plant facility. Basic information that must be provided as a minimum for adequate definition
of wastes include:

e Waste type identification;

e Proper waste categorization (domestic, office, industrial and hazardous wastes);

e Waste segregation information; and

e Recommended management practices.

Chapter Seven December 2015 Page 23 of 29

Final Report
fe.
nova © =
Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Waste Minimisation

Waste minimisation implies reduction, to the greatest extent possible, the volume of waste
materials. The four principles of waste minimisation process are recycle, reduce, reuse and
recover, and shall be adopted as applicable in this project.

Waste Segregation

Waste segregation and characterisation shall be carried out on wastes that are similar and
may be combined to simplify storage, treatment, recycling, and/or effective implementation
of appropriate waste disposal methods. Wastes shall be segregated, preferably at source
into clearly designated bins at strategic locations within the plant facility. Particular attention
shall be given to work area and offices where relatively significant amount of wastes
including food packaging would be generated. The Site HSE Officer shall be responsible for
the maintenance of the waste segregation scheme.

Waste Disposal

All spoil materials, rubbish and debris shall be cleared regularly from the site and disposed
of, at designated areas and facilities as specified in PWM guideline. Instructions on material
safety handling sheet shall be strictly adhered to and would form basis for the disposal of
hazardous wastes. Wastes in transit shall be accompanied and tracked by Waste Disposal
Notes. Waste streams to be generated in the facility would be collected and handled as
shown in Table 7.3.

Table 7.3: Waste Handling and Disposal Method
Frequency of
Waste Streams Category | Generation Recommended Practice Future Practice
Segregate and transport well
bagged wastes to recycling
center in Katsina Town,
Bulbs and mercury Katsina State.. Wastes must
tubes H Monthly be clearly labeled Same

Transport to NSF Retainer

Clinical wastes Clinic in sealed bags for
from first aid incineration. Wastes must be
treatment H Daily clearly labeled Same
Food wastes/ office Segregate and store in bags.
sweepings, nylon Disposed-off by NSF’s waste To be recycled
bags etc D Daily disposal agent to be engaged at site
Segregate and transport to
recycling center in Katsina As currently
Glass [e) Monthly Town practiced

Weigh and store in watertight
bags placed in drums with lid To be
and transport to the approved incinerated at

Pigging wastes H Weekly dumpsite for incineration site

Crude oil/ oily

sludge/ fuel filter Transport to collection centre As currently
cartridges H Weekly in Katsina Town practiced

Segregate (all confidential
papers must be separated
from non confidential) shred at

source and transported to a As currently
Papers [e) Daily recycling depot practiced
Chapter Seven December 2015 Page 24 of 29

Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Table 7.3: Waste Handling and Disposal Method cnt’d.
Frequency of

Waste Streams Category | Generation Recommended Practice Future Practice

Printer, cartridges,

computer toners, Segregate and transport to As currently

photocopier toners | O Weekly recycling canter practiced
Collect, segregate and transfer

Aerosol cans and to disposal centre in Katsina

spent lubricants H Monthly for recycling Same

Oily rags, sorbents;

used protective Transport to collection centre As currently
clothing H Monthly in Katsina Town practiced
Refrigerants Safely contain in designated

(HCFC) from fridge locations for return’ to

and air condition manufacturer, or to recycling As currently
units O&H Once spoilt centre practiced

Note: O- office wastes, D- domestic wastes, H- hazardous wastes

Specifically, solid wastes are to be collected/ segregated and stored in waste bins placed in
strategic locations around the plant facility. The bins would be transferred into well labeled
bags which would be evacuated and transferred to waste collection center in Katsina Town,
Katsina State. Scrap metals are to be neatly arranged until evacuation. Access to waste
storage area would be restricted, except for authorised personnel.

Liquid wastes such as wastewater and used oil are to be transferred into a collecting tank.
This would be evacuated once the storage tank is filled up. Sewage is to be collected in a
septic tank which would also be evacuated when the need arises. NSF supports no
discharge of waste into the environment and as such would ensure that solid and liquid
wastes from its facility are transferred to treatment site. NSF key elements of its waste
management principles are presented in the flow diagram below.

Accredited Waste Disposal Contractors

Solid waste management in Katsina is handled centrally by The Katsina State Environmental
Protection Agency (SEPA). SEPA has created designated refuse collection centers for
community storage and evacuation. In addition to the State Environmental Protection
Agency (SEPA) that is responsible for managing entire waste of Katsina State, there are
also four private waste management agencies that alongside with SEPA manage the solid
waste in Urban Katsina. These are:

1. Immaculate Company: Responsible for the provision of household refuse storage
facilities to their clients, they also transport the refuse to dispose at collection points.
This company is responsible for managing the entire household refuse generated at
Barhim Housing Estate, behind Katsina State Secretariat, and some part of Umaru
Musa YaraAdua University.

2. Express Environmental Services Operates similar services as Immaculate Company
above, but for the Federal College of Education and Diamond Bank branches in
urban Katsina.

3. Tri-Dynamic Waste Management Company Operates similar services as Express
Environmental Services above for its respective clients. These include: Federal
Medical Center and the Administrative Blocks of Umaru Musa YaraAdua University.
The company also operates special services such as general cleaning when invited
among others.

4. Annur Cleaners operation is mainly special services such as general cleaning, soak-
away evacuation, spraying, fumigation, etc. Source: State Environmental Protection
Agency, 2011

Chapter Seven December 2015 Page 25 of 29
Final Report
fA.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

7.4.14

7.4.15

INVENTORIZE

ves ves

wo
. . | mercen |

No
DISPOSAL
____———

Figure 7.3: NSF Waste Management Principles

Waste management audit for the facility shall be carried out and findings properly
documented and followed up. Catering services and camp sites shall maintain acceptable
standards of hygiene and good housekeeping. Every employee has a vital role to play in
achieving effective environmental protection.

Security Plan

The project team led by the Site Project Manager shall ensure that adequate security
arrangements are made to handle security-related issues effectively. The project team will
identify, evaluate and manage the risks to personnel and property arising from routine
operations, malicious practices, crime, civil disorder or armed conflict.

In addition, each contractor will be required to prepare a Project Site Security Plan and
submit it to NSF for review and approval before mobilisation to site. The project team will
also organise a security workshop to identify, evaluate and recommend contingency plans
for all security risks. A Site Security Officer would be engaged at the site. NSF project
security plan is presented in Appendix 1.2.

Consultations

NSF recognises the importance of consultations in all phases of the proposed power plant
project. This is because it involves soliciting people’s views on proposed actions and
engaging them in a dialogue. It is characterised by a two-way information flow, from the
NSF to people/ stakeholders, authorities, and from people to the NSF. The overall aim of
the consultation plan for the proposed project therefore, is addressing the concerns and
opinions of the stakeholders with the ultimate view to assuring a smooth project
implementation.

Chapter Seven December 2015 Page 26 of 29
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

7.4.16

While the Federal Government, Katsina State Government and NOVA Solar Five Farms
Limited retain decision-making authority, interaction with people and eliciting feedback
allows the affected populations to influence the decision-making process by raising issues
that should be considered in scoping; project design; mitigation; monitoring and
management plans; and the analysis of alternatives. The overall result would be the
optimisation of the potentials of the proposed project and maximisation of its benefits.

Consultations, which began during the ESIA process, shall continue throughout the project
life cycle and shall be by way of:

e Visits and courtesy calls on the community leaders and other stakeholders to discuss the
effectiveness of the addressed social issues on the lives of the people;

e Direct visits to the affected communities to consider (through questionnaires, interviews
and visual observations) their opinions on the social acceptability and environmental
soundness of the project;

e Organising large public meetings (participatory rural appraisal) to discuss public welfare,
clarify misconceptions and address new issues as regards the project;

e Holding workshops and extension courses on resource management (using simply
written materials, visual representation, videos and scale models to decode technical
languages) and sensitising the indigenous people on the latest impact mitigation
techniques; and

e Organising public seminars aimed at identifying new ways of rendering socio-economic
assistance for the local people.

NSF Corporate Social Responsibility

The Corporate Social Responsibility (CSR) component of the project is enshrined in the

grand bargain with the state that makes the project a Public Private Partnership (PPP). The

investor consortium has agreed that the project company structure its transactions

(contracts) and operations to:

|. Optimize local content in concentric circles (from the community, then the state, then
Nigeria before sourcing from outside Nigeria what is needed for the project).

Il. Optimize community participation - by providing a grant of $200,000.00 to be applied to
community projects that enhance the community's ability to convert electrical energy into
improved living standards

Ill. Optimize community involvement as first line of asset protection - community
participation in the project in | and II provides the basis for the community as the first line
of asset defense.

|, Il and Ill will be scoped out in further detail by the project company in close consultation
with the community and affected people on the project site. The rationale being that it is the
project company that is the entity that owns the assets. Further, it is the project company
that will be controlled by the investors and to whom the lenders lend, and ultimately who the
community has to manage a relationship with for 25+ years.

The CSR component will involve extensive consultations, mapping and assessments to
determine what interventions are desired by the community that the project company can
provide resources for (including the proposed $200,000 grant). What issues and
opportunities may present themselves at the time the project becomes operational. And the
critical focal points within the community that can be engaged to kick-start these
conversations.

NSF community assistance project begins with a policy of integrating local content into
contracting so that , locals from Kankiya, then Katsina, then Nigeria are provided
opportunities to be selected for work on the project during its development, construction and
operations and maintenance phases. The local community in Kankiya will have additional
support from a grant facility that is bespoke to their desires and needs for economic
development using electricity as a vector for socio-economic inclusion in Kankiya.

Chapter Seven December 2015 Page 27 of 29
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

7.417

7.4.18

7.5

Environmental Audit and Review

NSF will conduct regular audits in conjunction with applicable regulatory agencies to monitor
compliance with its project. The scope shall cover the major project activities including the
overall ESMP requirements throughout the life of the project. Contractors’ performances
towards meeting these requirements will be assessed.

Generally, the audit programme will be conducted in line with the relevant regulatory
guidelines. It will be conducted annually during construction and every three (3) years
during operations. The findings from these audits will be reported to the Commissioner for
Environment and Federal Ministry of Environment, and corrective action plans will be
developed and followed-up for performance improvement.

Decommissioning and Abandonment

The design of the facilities shall take due recognition of the need to decommission the power
plant and the ancillary facilities at the end of their operational life. The abandonment plan
shall take due note of the current national and international legislative requirements for
decommissioning and abandonment.

Decommissioning after Construction Phase

Temporary structures (camp, storage yard, offices, etc.) would be installed at the
construction phase to support site operations/ activities. Upon actualisation of construction
phase, all areas temporarily used will be cleared, cleaned and re-instated.

Decommissioning after Operation Phase

This very last phase of the project is expected to occur after 60 years of usage. The
following are activities to be carried out once the plant life span comes to an end:

e Operating processes would be systemically shut down in a safe manner;

e Liquid and solid wastes would be removed for treatment and disposal; and

e fuel storage tanks would be flushed and cleaned to remove oils and gases.

The fate of the emptied and cleaned structures and equipment are then decided by a
feasibility study as part of an “Abandonment Assessment” to determine the best
environmental and economic solution consistent with Nigerian requirements for
decommissioning utility scale PV-based solar power plant facility. The general order of
preference of decommissioning options available for redundant structures and equipment
are as follows:

e Re-use: by sale and/ or transport to another project or company;

e Re-cycle: breaking down structures and equipment for raw materials. This is expected
to be the fate of majority of metalwork used. The break-up of structures can be done on
location or after transport to a breaking or salvage yard, dependent upon ease of
transport and safety considerations;

e Disposal: some materials not suitable for recycling must be disposed to a licensed
waste management facility;

e Leave in-situ: in some cases the best environmental and economic option may be to
leave material in-situ.

Cost for ESMP Implementation and Monitoring

Mitigation measures to be adopted for each of the project phases have been presented in
Chapter 6 and 7. The EPC Contractor will be directly responsible for financing the
implementation of mitigation and monitoring measures from inception to the completion of
the power plant project. The cost of impacts mitigation monitoring will be included in the EPC
contract value and will be monitored by NSF Management Team.

NSF shall be responsible for auditing the activities of the EPC, and for the associated
funding. During operations, NSF will be responsible for financing and managing mitigation

Chapter Seven December 2015 Page 28 of 29
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

measures and monitoring activities in-line with international practices. Part of the conditions
for the approval of the ESIA by the Federal Ministry of Environment (FMEnv) is that there will
be regulatory monitoring of the approved project impacts mitigations and monitoring
measures. The timing and frequency of the monitoring is determined by the FMEnv. FMEnv
works closely with the Katsina State Ministry of Environment in monitoring the
implementation of the ESIA approval terms and conditions.

Funding of the Impacts Mitigation and Monitoring (IMM) is borne by NSF. In the past,
FMEnv will request funding for the monitoring while the project is in progress and the
monitoring activity will be carried out after payment of the requested fund. Current practice is
that FMEnv now issues a pre-approval letter which includes the cost of IMM and other
conditions that has to be fulfilled prior to the issuance of the approval. Meeting the
conditions, along with payment of the funds have therefore become prerequisites to the
issuance of the ESIA approval. Payment prior to approval also ensures that the funding for
monitoring is secured and the activity effected as at when due. The current cost is about
N500, 000.

Chapter Seven December 2015 Page 29 of 29
Final Report
at.
Nova =
Power,).

125 MWp Katsina Solar PV Power Plant - ESIA

CHAPTER EIGHT

CONCLUSION

‘Separation Page
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

CHAPTER EIGHT
CONCLUSION

The Environmental and Social Impact Assessment (ESIA) of the proposed NOVA Solar 5
Farms Limited 125MWp utility scale PV-based solar power Plant project has been carried out
to satisfy government, financiers, regulators and stakeholders that proactive environmental
actions have been incorporated into project design/ plan.

The study was carried out in line with regulatory requirements for environmental
management in Nigeria. One of such regulation is the Nigerian EIA Act Cap E12 LFN 2004,
which stipulates that an EIA is compulsory for projects of this magnitude that have potential
for significant environmental impacts. Also, the ESIA has been carried out to meet the
International Finance Corporation (IFC)/ World Bank standards.

The ESIA process aims at providing detailed information for decision-making and to
contribute to environmentally, and socially sound and sustainable development.

Consultations with the host community (Kankiya) and other stakeholders have been carried
out and shall continue throughout the project lifecycle. Consultation and engagement meeting
ensured that all answers to questions concerning the proposed project were provided to the
satisfaction of stakeholders.

Environmental baseline conditions (biophysical and socio-economic) as well as sensitive
components of the study area were established through field data gathering/ sampling and
complemented with information from literature/ desktop research, maps and information from
articles on the area. The established baseline data will serve as future reference and for
monitoring purposes.

Climatic information was obtained from Nigerian Meteorological Agency. Results from
laboratory analyses of groundwater, and soil were obtained from samples collected from the
study area. air/ noise measurements were obtained in-situ at the study area.

Air quality data shows that parameters measured were below both FMEnv and WHO limits as
well as equipment detection limits (except for SPM in a station). Noise levels were compliant
with regulatory limits for industrial and residential areas. Groundwater, and soil analyses
results showed that analysed parameters were consistent across sample stations.

Interactions between the biophysical and socio-economic components of the existing
environment and the PV-based solar power plant project environmental aspects were used to
identify, characterise and evaluate the potential and associated impacts of the proposed
project. Thereafter, mitigation measures/ recommendations to ensure the sustainability of the
project based on best industry practices, available technology and HSE considerations were
developed for the significant impacts.

An Environmental, Social Management Plan (ESMP) was developed in the course of this
study to ensure that procedures for managing adverse impacts of the power plant operations
as well as the implementation of the environmental and social commitments made are
maintained throughout the duration of the project. The ESMP also contains the environmental
monitoring programme that would be used to monitor future changes to the environment from
project activities. As a result, NSF would ensure that air pollutants, noise and groundwater
are monitored in line with FMEnv and World Bank (IFC) standards.

Finally, it is hoped that all necessary information/ evidence contained in this report is
sufficient in the development of an Environmental Impact Statement (EIS) and acquisition of
necessary permits for the operation of the utility scale PV-based solar power plant project.

Chapter Eight September 2015 Page 1 of 1
Draft Report
Wt.
Nova 2
Power,).

125 MWp Katsina Solar PV Power Plant - ESIA

REFERENCES

‘Separation Page
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

REFERENCES

Addax, 2010: Environmental Impact Assessment of Shoreline Logistics Base Expansion
Project, Calabar, Cross Rivers State.

Adeniyi |.F. (1986). The ecology of Bonny Estuary, the chemical composition of rivers and
creeks (p. 181). In: Nigerian wetlands. The Nigerian Man and the Biosphere National
Committee publication, Port Harcourt 198 pp.

Adriana and Henrik (2001). The diversity of harmful algal blooms: a challenge for
Science and Management. Ocean and coastal Management 43: 725-748.

Ajao E. A. Fagade S. O (1990). The study of sediments and communities in Lagos
Lagoon Oil and Chemical Pollution 7: 85-117.

Ajao E. A (1989): The influence of domestic and industrial effluent on population of sessile
and benthic organisms in Lagos Lagoon. —Ph. D Thesis, Univ. Ibadan, 41 1pp.

Allen E. Stewart (Editor) (1989). Chemical Analysis of Ecological Materials 2" Edition.
Blackwell Scientific Publications, Oxford, England.

Arimoro F.O and Ikomi R.B (2008). Response of macroinvertebrates to abattoir wastes and
other anthropogenic activities in a municipal stream in the Niger Delta, Nigeria.
Environmentalist 28:85-98.

Arimoro F.O.and Ogana A.O (2010). Response of Zooplankton to abattoir wastes and other
anthropogenic activities in a stream in the Niger Delta The Open Environmental & Biological
Monitoring 3:1-11.

Blum J. C (1956). The ecology of river algae. Bot. Rev. 22: 291 - 341

Canter, L.W and Hill, L.G (1977): Handbook of Variables for Environmental Impact
Assessment. Ann Arboor Science Publishers Inc, ANN ARBOUR. Mich. 48106

Covich, A.P., Palmer, M.A. and Crowl, T.A. (1999). The Role of Benthic Invertebrate Species
in Freshwater Ecosystems, Zoobenthic species influence energy flows and nutrient cycling
BioScience Vol. 49 No. 2.

Chindah .A.C. Amadi A.A, Braide S.A and Osuamkpe A. (1993). Investigation into The
Epipelic algal Communities of Elechi Creek at Bonny Estuary Niger Delta — Nig. Inter. J.
Biochemiphysics 2(9) 119 — 174.

Cross River State Government, (2004): Environmental Impact Assessment of Tinapa Project
— Approved Final Report

Dahlin J. Hess .S. Duncan .P. and Powell C.B. (1985). Composition of the phytoplankton
and zooplankton communities of the Niger Delta (pp 217-229). In: The Petroleum Industry
and the Nigerian Environment. Proceedings of 1983 seminar. The Petroleum Inspectorate,
NNPC and Federal Ministry of Housing and Environment Lagos. 298 pp.

Donahue R. L., Miller R. W. and Shickluna C. J. (1990). Soils: An Introduction to Soils and
Plant Growth, 5" Edition

Egborge A.B.M (1971). The chemical hydrology of River Oshun Western state Nig.
Freshwater Biology 1, 257 — 271.

References December 2015 Page 1 of 5
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Fisher S.C, Gray L. J, Grimm N. B. S and Bush D. E (1982). Temperate succession in
Desert stream ecosystem following flash flooding. Ecol. Monographs 52 (1): 903 -1010.

Ekwueme, B.N., Nyong, E.E. and Petters, S.W. (1995). Geological Excursion Guidebook to
Oban Massif, Calabar Flank and Mamfe Embayment Sothern Nigeria. Calabar: Dec-Ford
Publishers Ltd. (Published in Commemoration of the 31° Annual Conference of the Nigerian
Mining and Geosciences Society, Calabar, March 12 — 16, 1995)

Emerson, S.M and Abell, J. (2001): The Biological Pump in the Subtropical North Pacific
Ocean: Nutrient Sources, Redfield Ratios and Recent Changes. Global Biogeochemical
Cycle.

GEMS (1992): Global Environmental Monitoring System. An Operational Guide (third
Edition).

GEMS/W.92.1. Edited by Martine Allard, National Water Research Institute, Inland Waters
Directorate, Conservation and Protection, Canada.

Goedkoop and Johnson 1996: Pelagic-benthic coupling: Profundal benthic community
response to spring diatom deposition in mesotrophic Lake Erken

Halleagraffi A. M and Anderson, D, Cembella, A and Enevoldsen, A. (1995). 10c/UNESSCO
Mannuals and Guides No.33. Manual on Harmful marine algae. . UNESSCO pub. 550p.

Hopkins, E and White, M (1998): Dredging, Extraction and Soil Disposal Activities.
Departmental Procedures for Provision of Fisheries Comments. Fisheries Group, DPI. Fish
Habitat management Operational Policy (FHMOP) 004.

http://www. firstsolar.com/en/technologies%20and%20capabilities/operations-and-
maintenance/operations-and-maintenance-services

http://www.pvresources.com/SiteAnalysis/Software.aspx
http://www.atsdr.cdc.gov/toxfags/tf.asp?id=388&tid=67
http://www.atsdr.cdc.gov/toxfags/tf.asp?id=388&tid=67

h

ttp://dwb.unl.edu/teacher/nsf/c09/cO09links/www.casahome.org/nitrogen.htm
https://www. health.ny.gov/environmental/emergency/chemical_terrorism/ammonia_tech.htm
http://www.onlinenigeria.com/links/katsinaadv.asp?blurb=289

http://www.ucsusa.org/clean_energy/our-energy-choices/renewable-energy/environmental-
impacts-solar-power.html

http://solaresystems.com/environmental-impact

http://www.circleofblue.org/waternews/wp-
content/uploads/2010/08/Tsoutsos_Frantzeskaki_2006_EIA_ST.pdf

http://www.mass.gov/eea/docs/doer/renewables/solar/solar-pv-guide.pdf

Ibiebele, D.D., C.B. Powel, P.M. Shou, M. Murday and M.D. Selema (1984) Establishment
of baseline data for complete monitoring of petroleum — related aquatic pollution in Nigeria

References December 2015 Page 2 of 5
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Chap. 22)pp 159 — 164). In : The Petroleum Industry and the Nigerian Environment.
Proceeding of 1983 Seminar. The Petroleum Inspectorate, N.N.P.C. and Federal Ministry of
Housing and Environment, Lagos 298pp.

Ife Environmental Consultancy group report (1987) — A report submitted to the Niger Delta
Basin development authority.

International Finance Corporation (IFC)/World Bank Environmental, Health, and Safety
(EHS) Guidelines for Construction and Decommissioning (2007
http://en.wikipedia.org/wiki/Geology <viewed: 09/11/2010>).

IPS (1989). Environmental data acquisition at some NNPC operational areas 111 Biological
studies.IPS RUST TR 89 03,393pp

IPS (1990). Ecological post impact study Ebubu Ocham oil spillage. RUST TR 90 02

Kadiri M. O. (1989) — A rich flora of Micrasterias from the Okpoba reservoir. Arch. Hydrobiol.
116: 391 — 399.

Kadiri M. O. (1999) — Phytoplankton distribution in some coastal waters of Nigeria. - Nig. J.
Bot. 12: 51-62.

Karr, J.R. (1993) Defining and assessing ecological intergrity:Beyond water quality.
Environmental Toxicology and Chemistry 12,1521—1531.

Kings, C. A. M. (1975): Introduction to Physical Oceanography. 2™ Ed., Vol., 2. Edmund
Arnold (Publ.), London

Margalef R. (1968) - Perspectives in ecological theory. 111 pp. University of Chic.Press.
NIMET (2009), Nigerian Meteorological Agency

Nwankwo D.1 (1999) — “The hydrology and hydrobiology of Owo River, Lagos State, Nigeria’.
Nigerian Journal of Botany 12. (2): 1109 — 114.

Nwankwo D. | (2001) - Survey of noxious algae in coastal waters of South Western Nigeria.
Biologia 32: 39-46.

Nwankwo D. | (1988) Preliminary checklist of planktonic algae in Lagos Lagoon (Nig. J. Bas.
Appl. Sci 2(1): 73 — 85.

Nwankwo D.I (1996) — Freshwater swamp desmids from South Niger Delta, Nigeria. — Pol.
Arch. Hydrobiol. 43: 411-420

Nwadiaro C.S. and Ezefili E. N. (1986) — A preliminary checklist of the phytoplankton of new
Calabar River, lower Niger Delta. Hydrobiol. Bull., 19, 133-138.

Odu. C. T. L., O. F. Esuruoso. L. C. Nwoboshi and J. A. Oguwale, (1985). Environmental
Study of the Nig. Agip Oil Company Operational Area. Soil and Fresh Water Vegatation.
Union Graft, Milan pp. 22 - 25.

Oguntoyinbo, J.S. and Derek, H.F. (1987). The Climatology of West Africa. London:
Hutchinson Education

Onofeghara F. A. (1986) — Nigerian Wetlands: An overview (pp. 14-26). In: Nigerian
Wetlands. Akpata, T.V.I., D.U.U. (Eds). Selected papers from the man and the biosphere
workshop on Nigerian Wetlands held in Port Harcourt 22-29 August 1986.

References December 2015 Page 3 of 5
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

Onuoha G.C. (1986) — Phytoplankton and primary production in the port Harcourt/Okrika
sector of the Bonny River. In: Akpata & Okali (Eds) Nigerian wetlands: Man and biosphere
workshops. Port Harcourt, 198pp.

Onursal B.,Gautam, S.P.. (1997). Vehicular Pollution; Experience from Seven Latin
American Urban Centers. World Bank Technical Paper NO. 373.

Pieterse A.J.H.and Zyl J.M.(1988).Observations on the relation between phytoplankton
diversity and environmental factors in the Vaal River at Blomfeitem, South Africa
-Hydrobiologia 169: 199-207.

Powell C.B. and Onwuteka J.N. (1980) — Aquatic faunal zones of the Niger Delta.
Proceedings of the first Workshop of the Niger Delta (In: Proceedings Of the forest workshop
on the Niger Delta Mangrove Ecosystem)- University of Port Harcourt.

Proulx M, Pick F.R., Mazumder, A., Hamilton P.B. and Lean, R.S (1996). Experimental
vidence for interactive impacts of human activitieson lake algal species richness. Ojkos,79:
119-195.

Pudo J(1985).Investigaton on algae in the oil spillage region of Bonny river./n the Nigeria
Envronment Ecological limits of abuse proceedings of the annual conference and general
meeting of the Ecological Society of Nigeria, 171-177

Prodeco and Associates Nigeria Limited, (1993). Wastewater Management Trainning
Manual.

Prodeco and Associates Nigeria Limited, (1993). Study Guide for Agricultural Laboratory
Directors and Technologists Working in Tropical Regions.

Quintana, X., Comin, F., and Moreno-Amich, R. (1998): Nutrient and plankton dynamics in a
Mediterranean salt marsh dominated by incidents of flooding. Part 2: response of the
zooplankton community to disturbances. Journal of Plankton Research, Vol 20, 2109-2127
Research Petroleum Institute, (1985). Environmental Baseline Studies for the Establishment
of Control Criteria and Standards Against Petroleum Related Pollution in Nigeria. Final
Report Submitted to Nigerian National Petroleum Corporation, NNPC, Lagos.

Raman and Ganapati (1983) - Pollution effects on Ecology of Benthic Polycahetes in
Visakhapatnam harbours Mar. Pollut. Bull. 14, 46-52

Reiter M. A and Carlson R. E (1986): Current velocity in streams and position of

Shell International Exploration and Production (SIEP), (1995). Environmental Quality
Standards — Air (Doc. EP 95 — 0375).

Timothy, J.D. and Richard,F.A.(2001)Syntropic ecotoxicology: A heuristic model for
understanding the vulnerability of ecological systems to stress. Ecosystem Health Vol.7 No.4
United Nations Environment Program (UNEP), (1984). The Marine and Coastal Environment

of the West and Central African Region and Its State of Pollution.

UNEP (2002), Environmental Impact Assessment Training Resource Manual, 2" edition.

References December 2015 Page 4 of 5
Final Report
fe.
nova © =

Power,)*

125 MWp Katsina Solar PV Power Plant - ESIA

UNESCO/WHO/UNEP (1992): Water Quality Assessments - A Guide to Use of Biota,
Sediments and Water in Environmental Monitoring - Second Edition, UNESCO Report
(1981): Monitoring biological variable related to marine pollution. Rep. and stud. 12
IMCO/FAO/UNESCO/WHO/WMO/IAEM/UN/UN UNEP. Joint Group of experts on Sci.
aspects marine pollution (GESAMP), 22pp.

UNESCO Report (1981): Monitoring biological variable related to marine pollution. Rep. and
stud. 12 IMCO/FAO/UNESCO/WHO/WMO/IAEM/UN/UN UNEP. Joint Group of experts on
Sci. aspects marine pollution (GESAMP), 22pp.

U.S. Environmental Protection Agency (1971). Noise from Construction Equipment and
Operations, Building Equipment and Home Appliances. NTID 300.1, December 31, 1971.

Watson S.B., MCCAULEY E.and Downing J.A.(1999).Patterns in phytoplankton taxonomic
composition across temperate lakes of differing nutrient status.Limnol.Oceanogr.,43,487-
495.

Waiffe. G. and Frid, L.J.C (2001) - Marine zooplankton of W/Africa Darwin initiative
Report 5. Ref. 162/7/451. University of Ghana and University of New Castle Pub. 118pp.

Wright. R. (1982): Seasonal variations in water quality of West Africa River (River Jong in
Sierra Leone) Rev. Hydrobiol. Trop. 15: 193 -199.

World Bank (1991), Environmental Assessment Source Book, Volume 111 (Guidelines for
Environmental Assessment of Energy and Industry Projects).

References December 2015 Page 5 of 5
Final Report
